Exhibit 10.1

 

FOURTH AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY
AGREEMENT (this “Amendment”), dated as of April 28, 2017, is by and among CH2M
HILL COMPANIES, LTD., a Delaware corporation (the “Parent”), CH2M HILL, INC., a
Florida corporation (“CH2M Inc.”), OPERATIONS MANAGEMENT INTERNATIONAL, INC., a
California corporation (“OMI”), CH2M HILL ENGINEERS, INC., a Delaware
corporation (“CH2M Engineers”), CH2M HILL GLOBAL, INC., a Delaware corporation
(“CH2M Global”), CH2M HILL CONSTRUCTORS, INC., a Delaware corporation (“CH2M
Constructors”), and CHVENG, LLC, a Delaware limited liability company (“CHVENG,”
and together with the Parent, CH2M Inc., OMI, CH2M Engineers, CH2M Global and
CH2M Constructors, each a “Borrower,” and, collectively, the “Borrowers”),
certain subsidiaries of the Borrowers party hereto (the “Subsidiary
Guarantors”), the Lenders (as defined below) party hereto and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent on behalf of the Lenders (in such
capacity, the “Administrative Agent”).  Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement and/or the Security Agreement (each as defined below), as applicable.

 

W I T N E S S E T H

 

WHEREAS, the Borrowers, the Subsidiary Guarantors, certain banks and financial
institutions from time to time party thereto (the “Lenders”) and the
Administrative Agent are parties to that certain Second Amended and Restated
Credit Agreement dated as of March 28, 2014 (the “Second A/R Credit Agreement,”
and as amended by the First Amendment to Credit Agreement dated as of
September 26, 2014 (the “First Amendment”), the Second Amendment to Credit
Agreement dated as of March 30, 2015 (the “Second Amendment”), the Consent dated
as of April 25, 2016 (the “April 2016 Consent”), the Third Amendment to Credit
Agreement dated as of September 30, 2016 (the “Third Amendment”), the Consent
dated as of December 28, 2016 (the “December 2016 Consent”), and the Consent
dated as of January 10, 2017 (the “January 2017 Consent”), the “Original Credit
Agreement,” and as further amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrowers, the other Grantors party thereto and the Administrative
Agent are parties to that certain Security Agreement dated as of September 30,
2016 (as amended, modified, extended, restated, replaced, or supplemented from
time to time, the “Security Agreement”);

 

WHEREAS, the amendments to the Original Credit Agreement under Section 1.1 of
this Amendment are set forth on pages of a version of the Credit Agreement,
excluding the Schedules and Exhibits thereto, which consolidates the Second A/R
Credit Agreement with the First Amendment, the Second Amendment, the April 2016
Consent, the Third Amendment, the December 2016 Consent, and the January 2017
Consent (the “Consolidated Original Credit Agreement”) attached as Exhibit A to
this Amendment and, in accordance with Section 10.01 of the Original Credit
Agreement, the Loan Parties have requested that the Required Lenders approve the
amendments to the Original Credit Agreement under Section 1.1 of this Amendment;
and

 

WHEREAS, the amendments to the Security Agreement under Section 1.3 of this
Amendment are set forth on pages of a version of the Security Agreement,
excluding the Schedules and Exhibits thereto, attached as Exhibit D to this
Amendment and, in accordance with Section 18 of the Security Agreement, the Loan
Parties have requested that the Required Lenders approve the amendments to the
Security Agreement under Section 1.3 of this Amendment and direct the
Administrative Agent to enter into such amendments; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the amendments to the Original Credit Agreement and the Security
Agreement under this Amendment shall only be made in accordance with and subject
to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT AND SECURITY AGREEMENT

 

1.1          Amendment to Original Credit Agreement.   If the conditions in
Section 2.1 of this Amendment shall have been satisfied, then, from and after
the Amendment Effective Date (as defined below), (a) the Original Credit
Agreement is amended to delete the stricken text (indicated textually in the
same manner as the following example:  stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example:  double-underlined text) as set forth in the pages of the Consolidated
Original Credit Agreement attached as Exhibit A to this Amendment and
(b) Schedules 2.02 and 2.03 to the Original Credit Agreement are amended and
restated as set forth on Exhibit B attached to this Amendment.

 

1.2          Clean Version.  For convenience of reference only, Exhibit C sets
forth all pages of the Credit Agreement after giving effect to Section 1.1 of
this Amendment.  Exhibit C is provided for convenience of reference only and is
not intended to, and does not, supersede the Second A/R Credit Agreement, the
First Amendment, the Second Amendment, the April 2016 Consent, the Third
Amendment, the December 2016 Consent, the January 2017 Consent, or this
Amendment.

 

1.3          Amendment to Security Agreement.   If the conditions in Section 2.1
of this Amendment shall have been satisfied, then, from and after the Amendment
Effective Date (as defined below), the Security Agreement is amended to delete
the stricken text (indicated textually in the same manner as the following
example:  stricken text) and to add the double-underlined text (indicated
textually in the same manner as the following example:  double-underlined text)
as set forth in the pages of the Security Agreement attached as Exhibit D to
this Amendment.  The Required Lenders hereby direct the Administrative Agent to
enter into the amendments to the Security Agreement set forth in this
Section 1.3.

 

1.4          Clean Version.  For convenience of reference only, Exhibit E sets
forth all pages of the Security Agreement after giving effect to Section 1.3 of
this Amendment.  Exhibit E is provided for convenience of reference only and is
not intended to, and does not, supersede the Security Agreement or this
Amendment.

 

ARTICLE II
CONDITIONS TO EFFECTIVENESS

 

2.1          Closing Conditions.  This Amendment shall become effective as of
the day and year set forth above (the “Amendment Effective Date”) upon
satisfaction of the following conditions (in each case, in form and substance
reasonably acceptable to the Administrative Agent):

 

(a)           Executed Documents.  The Administrative Agent shall have received
a copy of (i) this Amendment duly executed by each of the Loan Parties, the
Required Lenders and the Administrative Agent and (ii) an intercreditor
agreement on terms and conditions reasonably

 

2

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent and the Required Lenders, as evidenced
by the Administrative Agent’s execution thereof, duly executed by the
Administrative Agent, the noteholders or the administrative agent for the
lenders under the Second Lien Facility, as applicable, and the Loan Parties.

 

(b)           Secretary’s Certificates.  The Administrative Agent shall have
received, certificates, executed by the secretary or assistant secretary of each
Loan Party on behalf of such Loan Party, certifying, among other things,
(A) that attached to such certificate are (1) true and complete copies of the
Organizational Documents of such Loan Party then in full force and effect (or a
certification that the Organizational Documents delivered to the Administrative
Agent in connection with the Third Amendment remain in full force and effect),
(2) true and complete copies of the resolutions then in full force and effect
adopted by the board of directors of such Loan Party authorizing and ratifying
the execution, delivery and performance by such Loan Party of this Amendment,
(3) a certificate of good standing from the secretary of state of the state
under whose laws such Loan Party was incorporated or organized, (B) the
name(s) of the Responsible Officers of such Loan Party authorized to execute
Loan Documents on behalf of such Loan Party, together with incumbency samples of
the true signatures of such Responsible Officers (or a certification that the
Responsible Officers and incumbency samples delivered to the Administrative
Agent in connection with the Third Amendment remain in full force and effect),
and (C) that Administrative Agent and the Lending Parties may conclusively rely
on such certificate.

 

(c)           Legal Opinion.  The Administrative Agent shall have received an
opinion or opinions of counsel to the Parent, dated the Amendment Effective Date
and addressed to the Administrative Agent and the Lenders (including, without
limitation, an opinion that none of (i) the execution and delivery of this
Amendment, the Intercreditor Agreement and the documents governing the Second
Lien Facility, (ii) the borrowing and repayment of Indebtedness and the
Guaranteeing of Indebtedness and providing of security for such borrowing and
such Guaranty pursuant to the documents governing the Second Lien Facility and
(iii) the repayment of Indebtedness pursuant to this Amendment, in each case,
will violate or cause a breach of the Apollo Documents (as defined below).

 

(d)           Default.  Both before and after giving effect to this Amendment,
no Default or Event of Default shall exist.

 

(e)           Apollo Documents. The Administrative Agent shall have received a
certificate or certificates executed by an officer of the Administrative
Borrower as of the Amendment Effective Date (i) stating that no default exists
and is continuing under the terms of the documents governing the investment by
AP VIII CH2 Holdings, L.P. and its affiliates in the preferred stock of the
Parent (collectively, the “Apollo Documents”), (ii) attaching any consents to
such documents executed in connection with the transactions contemplated hereby
and (iii) certifying as true and complete copies of the Apollo Documents then in
full force and effect.

 

(f)            Fees and Expenses.

 

(i)            The Administrative Agent shall have received from the Borrowers,
for the account of each Lender that executes and delivers a signature page to
the Administrative Agent by 5 p.m. (EST) on or before March 17, 2017  and has
not waived its right to payment thereof (each such Lender, a “Consenting
Lender”), a consent fee in an amount equal to fifteen (15) basis points on the
aggregate Revolving Credit Commitments of such Consenting Lender after giving
effect to this Amendment.

 

3

--------------------------------------------------------------------------------


 

(ii)           (A) The Administrative Agent shall have received from the
Borrowers such  expenses that are payable to it pursuant to that certain
Engagement Letter dated as of February 24, 2017 by and among the Borrowers, the
Administrative Agent and Wells Fargo Securities, LLC (“WFS”) (the “Engagement
Letter”), (B) WFS shall have received from the Borrowers such fees and expenses
that are payable to it pursuant to the Engagement Letter and (C) King & Spalding
LLP shall have received from the Borrowers payment of all outstanding fees and
expenses previously incurred and all outstanding fees and expenses incurred in
connection with this Amendment.

 

(g)           Second Lien Facility.  The Borrowers shall have entered into a
second-lien term loan or notes facility (the “Second Lien Facility”) on terms
and conditions reasonably satisfactory to the Administrative Agent and the
Required Lenders, as evidenced by the Administrative Agent’s execution of the
Intercreditor Agreement.

 

(h)           Second Lien Facility Proceeds and Repayment.  The Loan Parties
shall have received $200,000,000 in gross proceeds (calculated before giving
effect to the payment or “netting” (including, without limitation, issuance with
original issue discount) of fees incurred in connection therewith) under the
Second Lien Facility (excluding fees and expenses incurred in connection
therewith) and the Parent shall have used the Net Cash Proceeds (as defined
below) to voluntarily repay in whole or in part the outstanding principal of
Revolving Credit Loans and to pay the accrued and unpaid interest thereon;
provided that the Parent will not be required to (i) repay any Revolving Credit
Loan that is a Eurodollar Rate Loan until the last day of the Interest Period
therefor if such Interest Period ends within 1 month of the Amendment Effective
Date (and in any event, the net cash proceeds from the Second Lien Facility
shall be used to repay the Revolving Credit Loans within 1 month of the
Amendment Effective Date) or (ii) pay accrued and unpaid interest on any Base
Rate Loans and Swingline Loans repaid until the applicable Interest Payment Date
therefor.  For purposes of the foregoing, “Net Cash Proceeds” means the gross
cash proceeds received by the Loan Parties from the Second Lien Facility net of
attorneys’ fees, accountants’ fees, underwriters’ or placement agents’ fees,
listing fees, discounts or commissions and brokerage, consultant and other fees
and expenses incurred in connection therewith and net of Taxes paid or payable
as a result thereof.

 

(i)            Miscellaneous.  All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel.

 

ARTICLE III

RELEASES

 

Each Loan Party hereby waives, releases, relinquishes and forever discharges the
Administrative Agent and each Lending Party, and all past and present directors,
officers, agents, employees, parents, subsidiaries, affiliates, insurers,
attorneys, representatives and assigns of any Lending Party, and each and all
thereof (collectively, the “Released Parties”), of and from any and all manner
of action or causes of action, suits, claims, demands, judgments, damages,
levies, and the execution of whatsoever kind, nature and/or description arising
on or before the date hereof, including, without limitation, any claims, losses,
costs or damages, including compensatory and punitive damages, in each case
whether known or unknown, liquidated or unliquidated, fixed or contingent,
direct or indirect, which any Loan Party ever had or now has or may claim to
have against any of the Released Parties arising out of or in any way related to
the Credit Agreement, the other Loan Documents, any related document or the
transactions contemplated by any of the foregoing.

 

4

--------------------------------------------------------------------------------


 

ARTICLE IV

MISCELLANEOUS

 

4.1          Amended Terms.  On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Original Credit Agreement including the Exhibits and Schedules thereto
as amended by this Amendment.  Except as specifically amended hereby or
otherwise agreed, the Original Credit Agreement including such Exhibits and
Schedules is hereby ratified and confirmed and shall remain in full force and
effect according to its terms.  On and after the Amendment Effective Date, all
references to the Security Agreement in each of the Loan Documents shall
hereafter mean the Security Agreement including the Exhibits and Schedules
thereto as amended by this Amendment.  Except as specifically amended hereby or
otherwise agreed, the Security Agreement including such Exhibits and Schedules
is hereby ratified and confirmed and shall remain in full force and effect
according to its terms.

 

4.2          Representations and Warranties of Loan Parties.  Each of the Loan
Parties represents and warrants as follows:

 

(a)           Such Person has taken all necessary corporate and other
organizational action to authorize such Person’s execution, delivery and
performance of this Amendment.

 

(b)           This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as enforcement thereof may be limited by
Bankruptcy Laws or other applicable Laws affecting the enforcement of creditors’
rights generally and by general principles of equity.

 

(c)           No approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority (other than the
filing of a Form 8-K with the SEC after the date hereof and the approvals,
consents, exemptions, authorizations, actions, notices and filings set forth in
the Collateral Agreement) or any other Person is required in connection with the
execution, delivery or performance by such Person of this Amendment.

 

(d)           Such Person’s representations and warranties set forth in
Article V of the Original Credit Agreement as amended by this Amendment are true
and correct in all material respects (except that such materiality qualifier
will not be applicable to any portion of such representation and warranty that
is already qualified or modified by materiality in the text thereof) as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they will be true and
correct in all material respects (except that such materiality qualifier will
not be applicable to any portion of such representation and warranty that is
already qualified or modified by materiality in the text thereof) as of such
earlier date, and except the representations and warranties contained in
Section 5.10 of the Original Credit Agreement as amended by this Amendment will
be deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b) of the Original Credit Agreement as amended by this Amendment.

 

(e)           Both before and after giving effect to this Amendment, no Default
or Event of Default exists.

 

(f)            Except as amended by this Amendment, the Obligations are not
reduced or modified by this Amendment and are not subject to any offsets,
defenses or counterclaims.

 

5

--------------------------------------------------------------------------------


 

4.3          Reaffirmation of Obligations.  Each Loan Party hereby ratifies the
Original Credit Agreement as amended by this Amendment and acknowledges and
reaffirms (a) that it is bound by all terms of the Original Credit Agreement as
so amended applicable to it and (b) that it is responsible for the observance
and full performance of its respective Obligations.

 

4.4          Loan Document.  This Amendment shall constitute a Loan Document
under the terms of the Original Credit Agreement as amended by this Amendment.

 

4.5          Further Assurances.  The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

 

4.6          Entirety.  This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto relating to the subject matter hereof
and thereof and supersede all previous documents, agreements and understandings,
oral or written, relating to the subject matter hereof and thereof.

 

4.7          Counterparts; Telecopy.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which when so executed and delivered will constitute an original, but all of
which when taken together will constitute a single contract.  Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.

 

4.8          No Actions, Claims, Etc.  As of the date hereof, each of the Loan
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Original Credit
Agreement on or prior to the date hereof.

 

4.9          GOVERNING LAW.  THIS AMENDMENT WILL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW OTHER THAN NEW YORK GENERAL OBLIGATIONS LAW
5-1401 AND 5-1402.

 

4.10        Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

4.11        Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. 
The jurisdiction, service of process and waiver of jury trial provisions set
forth in Sections 10.18 and 10.20 of the Original Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

CH2M HILL, INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWERS:

 

CH2M HILL COMPANIES, LTD.

 

CH2M HILL, INC.

 

 

 

By:

/s/ Steven Mathews

 

By:

/s/ Steven Mathews

Name:

Steven Mathews

 

Name:

Steven Mathews

Title:

Treasurer and Authorized Signatory

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

 

 

 

 

OPERATIONS MANAGEMENT INTERNATIONAL, INC.

 

CH2M HILL ENGINEERS, INC.

 

 

 

 

 

By:

/s/ Allan Chow

 

By:

/s/ Steven Mathews

Name:

Allan Chow

 

Name:

Steven Mathews

Title:

Treasurer and Authorized Signatory

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

 

 

 

 

CH2M HILL GLOBAL, INC.

 

CH2M HILL CONSTRUCTORS, INC.

 

 

 

 

 

By:

/s/ Steven Mathews

 

By:

/s/ Allan Chow

Name:

Steven Mathews

 

Name:

Allan Chow

Title:

Treasurer and Authorized Signatory

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

 

 

 

 

CHVENG, LLC

 

 

 

 

 

 

 

 

By:

/s/ Steven Mathews

 

 

 

Name:

Steven Mathews

 

 

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

--------------------------------------------------------------------------------


 

CH2M HILL, INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

SUBSIDIARY GUARANTORS:

 

CH2M HILL ALASKA, INC.

 

 

By:

/s/ Steven Mathews

 

Name:

Steven Mathews

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

 

CH2M HILL PLATEAU REMEDIATION COMPANY

 

 

 

 

By:

/s/ Steven Mathews

 

Name:

Steven Mathews

 

Title:

Treasurer and Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

CH2M HILL, INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

in its capacity as Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ Mark B. Felker

 

Name:

Mark B. Felker

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

CH2M HILL, INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

LENDERS:

 

 

 

BNP PARIBAS

 

 

 

 

By:

/s/ Jamie Dillon

 

Name:

Jamie Dillon

 

Title:

Managing Director

 

 

 

 

By:

/s/ Mary-Ann Wong

 

Name:

Mary-Ann Wong

 

Title:

Vice President

 

 

 

 

 

 

 

BANK OF THE WEST

 

 

 

By:

/s/ Robert J. Likos

 

Name:

Robert J. Likos

 

Title:

Director

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

By:

/s/ Laura Woodward

 

Name:

Laura Woodward

 

Title:

Vice President

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

 

 

 

By:

/s/ Mark Maloney

 

Name:

Mark Maloney

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ Patrick Martin

 

Name:

Patrick Martin

 

Title:

Managing Director

 

 

 

 

 

 

 

BMO HARRIS BANK N.A.

 

 

 

 

 

 

 

By:

/s/ Michael Gift

 

Name:

Michael Gift

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

CH2M HILL, INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

CITIZENS BANK N.A.

 

 

 

 

 

 

 

By:

/s/ David W. Stack

 

Name:

David W. Stack

 

Title:

Senior Vice President

 

 

 

 

 

 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

By:

/s/ Robert P. Veltman

 

Name:

Robert P. Veltman

 

Title:

Vice President

 

 

 

 

 

 

 

HSBC BANK USA N.A.

 

 

 

 

 

 

 

By:

/s/ Christian Sumulong

 

Name:

Christian Sumulong

 

Title:

Vice President

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ David C. Heyson

 

Name:

David C. Heyson

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Pages of Consolidated Original Credit Agreement

 

(as amended by Section 1.1 of this Amendment)

 

See attached.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

[g121052kt03i001.jpg]

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of March 28, 2014

 

among

 

CH2M HILL COMPANIES, LTD.,

CH2M HILL, INC.

OPERATIONS MANAGEMENT INTERNATIONAL, INC.

CH2M HILL ENGINEERS, INC.

CH2M HILL GLOBAL, INC.

CH2M HILL CONSTRUCTORS, INC.

CHVENG, LLC

as Borrowers,

 

THE SUBSIDIARIES OF THE BORROWERS PARTY HERETO,

as Subsidiary Guarantors,

 

and

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

and Swing Line Lender,

 

BNP PARIBAS

JPMORGAN CHASE BANK, N.A.,

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Co-Syndication Agents

and

 

WELLS FARGO SECURITIES, LLC

BNP PARIBAS SECURITIES CORPORATION

JPMORGAN BANK, N.A.

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Joint Lead Arrangers and Joint Book Runners

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I CERTAIN DEFINED TERMS; CERTAIN RULES OF CONSTRUCTION

 

2

 

 

 

 

 

SECTION 1.01.

 

CERTAIN DEFINED TERMS

 

2

 

 

 

 

 

SECTION 1.02.

 

CERTAIN RULES OF CONSTRUCTION

 

3738

 

 

 

 

 

ARTICLE II CREDIT EXTENSIONS

 

4243

 

 

 

 

 

SECTION 2.01.

 

THE ORIGINAL CREDIT AGREEMENT

 

4243

 

 

 

 

 

SECTION 2.02.

 

REVOLVING CREDIT LOANS; TERM LOANS

 

4344

 

 

 

 

 

SECTION 2.03.

 

PROCEDURES FOR BORROWING

 

4445

 

 

 

 

 

SECTION 2.04.

 

LETTERS OF CREDIT

 

4647

 

 

 

 

 

SECTION 2.05.

 

SWING LINE LOANS

 

5354

 

 

 

 

 

SECTION 2.06.

 

PAYMENTS AND PREPAYMENTS

 

5658

 

 

 

 

 

SECTION 2.07.

 

TERMINATION OR REDUCTION OF AGGREGATE REVOLVING CREDIT COMMITMENTS

 

5859

 

 

 

 

 

SECTION 2.08.

 

FINAL REPAYMENT OF REVOLVING CREDIT LOANS AND SWING LOANS

 

5860

 

 

 

 

 

SECTION 2.09.

 

INTEREST; APPLICABLE RATES

 

5860

 

 

 

 

 

SECTION 2.10.

 

FEES

 

6061

 

 

 

 

 

SECTION 2.11.

 

COMPUTATIONS OF INTEREST AND FEES

 

6062

 

 

 

 

 

SECTION 2.12.

 

EVIDENCE OF INDEBTEDNESS

 

6162

 

 

 

 

 

SECTION 2.13.

 

PAYMENTS GENERALLY; RIGHT OF ADMINISTRATIVE AGENT TO MAKE DEDUCTIONS
AUTOMATICALLY

 

6162

 

 

 

 

 

SECTION 2.14.

 

SHARING OF PAYMENTS

 

6364

 

 

 

 

 

SECTION 2.15.

 

INCREASE IN AGGREGATE COMMITMENTS AND INCREMENTAL TERM LOANS

 

6465

 

 

 

 

 

SECTION 2.16.

 

CASH COLLATERAL

 

6667

 

 

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

 

6768

 

 

 

 

 

SECTION 3.01.

 

TAXES

 

6768

 

i

--------------------------------------------------------------------------------


 

SECTION 3.02.

 

ILLEGALITY

 

7172

 

 

 

 

 

SECTION 3.03.

 

INABILITY TO DETERMINE RATES

 

7172

 

 

 

 

 

SECTION 3.04.

 

INCREASED COSTS

 

7273

 

 

 

 

 

SECTION 3.05.

 

COMPENSATION FOR LOSSES

 

7374

 

 

 

 

 

SECTION 3.06.

 

MITIGATION OBLIGATIONS

 

7375

 

 

 

 

 

SECTION 3.07.

 

DEFAULTING LENDERS

 

7475

 

 

 

 

 

SECTION 3.08.

 

REPLACEMENT OF LENDERS

 

7577

 

 

 

 

 

SECTION 3.09.

 

SURVIVAL

 

7678

 

 

 

 

 

ARTICLE IV CONDITIONS PRECEDENT

 

7678

 

 

 

 

 

SECTION 4.01.

 

CONDITIONS TO EFFECTIVENESS AND TO INITIAL CREDIT EXTENSION

 

7678

 

 

 

 

 

SECTION 4.02.

 

CONDITIONS TO ALL CREDIT EXTENSIONS

 

7880

 

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

7981

 

 

 

 

 

SECTION 5.01.

 

CORPORATE EXISTENCE AND POWER

 

7981

 

 

 

 

 

SECTION 5.02.

 

CORPORATE AUTHORIZATION; NO CONTRAVENTION

 

8081

 

 

 

 

 

SECTION 5.03.

 

GOVERNMENTAL AUTHORIZATION; COMPLIANCE WITH LAWS

 

8082

 

 

 

 

 

SECTION 5.04.

 

BINDING EFFECT

 

8182

 

 

 

 

 

SECTION 5.05.

 

LITIGATION

 

8182

 

 

 

 

 

SECTION 5.06.

 

ERISA COMPLIANCE

 

8182

 

 

 

 

 

SECTION 5.07.

 

USE OF PROCEEDS

 

8283

 

 

 

 

 

SECTION 5.08.

 

ENVIRONMENTAL COMPLIANCE

 

8284

 

 

 

 

 

SECTION 5.09.

 

TAXES

 

8384

 

 

 

 

 

SECTION 5.10.

 

FINANCIAL CONDITION

 

8385

 

 

 

 

 

SECTION 5.11.

 

MARGIN REGULATIONS; REGULATED ENTITIES

 

8485

 

 

 

 

 

SECTION 5.12.

 

INTELLECTUAL PROPERTY

 

8485

 

ii

--------------------------------------------------------------------------------


 

SECTION 5.13.

 

SOLVENCY

 

8485

 

 

 

 

 

SECTION 5.14.

 

ANTI-TERRORISM LAWS

 

8485

 

 

 

 

 

SECTION 5.15.

 

FULL DISCLOSURE

 

8586

 

 

 

 

 

SECTION 5.16.

 

CLASSIFICATION AS SENIOR INDEBTEDNESS

 

8586

 

 

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

 

8586

 

 

 

 

 

SECTION 6.01.

 

FINANCIAL STATEMENTS

 

8586

 

 

 

 

 

SECTION 6.02.

 

OTHER INFORMATION

 

8788

 

 

 

 

 

SECTION 6.03.

 

NOTICES

 

8889

 

 

 

 

 

SECTION 6.04.

 

PRESERVATION OF EXISTENCE, ETC.

 

8890

 

 

 

 

 

SECTION 6.05.

 

MAINTENANCE OF PROPERTIES

 

8990

 

 

 

 

 

SECTION 6.06.

 

MAINTENANCE OF INSURANCE

 

8990

 

 

 

 

 

SECTION 6.07.

 

COMPLIANCE WITH LAWS

 

8990

 

 

 

 

 

SECTION 6.08.

 

BOOKS AND RECORDS

 

8991

 

 

 

 

 

SECTION 6.09.

 

INSPECTION RIGHTS

 

9091

 

 

 

 

 

SECTION 6.10.

 

[RESERVED]

 

9091

 

 

 

 

 

SECTION 6.11.

 

PAYMENT OF OBLIGATIONS

 

9091

 

 

 

 

 

SECTION 6.12.

 

COVENANT TO GUARANTEE OBLIGATIONS AND GRANT SECURITY

 

9092

 

 

 

 

 

SECTION 6.13.

 

PARI PASSU

 

9192

 

 

 

 

 

SECTION 6.14.

 

FURTHER ASSURANCES

 

9192

 

 

 

 

 

ARTICLE VII NEGATIVE COVENANTS

 

9193

 

 

 

 

 

SECTION 7.01.

 

LIENS

 

9293

 

 

 

 

 

SECTION 7.02.

 

INVESTMENTS

 

9495

 

 

 

 

 

SECTION 7.03.

 

INDEBTEDNESS

 

9496

 

 

 

 

 

SECTION 7.04.

 

FUNDAMENTAL CHANGES

 

9799

 

iii

--------------------------------------------------------------------------------


 

SECTION 7.05.

 

DISPOSITIONS

 

98100

 

 

 

 

 

SECTION 7.06.

 

RESTRICTED PAYMENTS

 

99101

 

 

 

 

 

SECTION 7.07.

 

TRANSACTIONS WITH AFFILIATES

 

101103

 

 

 

 

 

SECTION 7.08.

 

BURDENSOME AGREEMENTS

 

101104

 

 

 

 

 

SECTION 7.09.

 

USE OF PROCEEDS

 

102104

 

 

 

 

 

SECTION 7.10.

 

MAINTENANCE OF BUSINESS

 

102104

 

 

 

 

 

SECTION 7.11.

 

AMENDMENTS OF ORGANIZATION DOCUMENTS

 

102104

 

 

 

 

 

SECTION 7.12.

 

ACCOUNTING CHANGES

 

102105

 

 

 

 

 

SECTION 7.13.

 

PREPAYMENTS OF INDEBTEDNESS

 

102105

 

 

 

 

 

SECTION 7.14.

 

FINANCIAL COVENANTS

 

103105

 

 

 

 

 

SECTION 7.15.

 

AMENDMENTS OF CERTAIN DEBT

 

103106

 

 

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

 

103106

 

 

 

 

 

SECTION 8.01.

 

EVENTS OF DEFAULT

 

103106

 

 

 

 

 

SECTION 8.02.

 

WAIVERS OF EVENTS OF DEFAULTS

 

105108

 

 

 

 

 

SECTION 8.03.

 

REMEDIES UPON EVENT OF DEFAULT

 

105108

 

 

 

 

 

SECTION 8.04.

 

APPLICATION OF FUNDS

 

106109

 

 

 

 

 

ARTICLE IX ADMINISTRATIVE AGENT

 

107110

 

 

 

 

 

SECTION 9.01.

 

APPOINTMENT AND AUTHORIZATION

 

107110

 

 

 

 

 

SECTION 9.02.

 

RIGHTS AS A LENDER

 

108111

 

 

 

 

 

SECTION 9.03.

 

EXCULPATORY PROVISIONS

 

108111

 

 

 

 

 

SECTION 9.04.

 

RELIANCE BY ADMINISTRATIVE AGENT

 

109112

 

 

 

 

 

SECTION 9.05.

 

DELEGATION OF DUTIES

 

109112

 

 

 

 

 

SECTION 9.06.

 

RESIGNATION OF ADMINISTRATIVE AGENT

 

110112

 

 

 

 

 

SECTION 9.07.

 

NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS

 

110113

 

iv

--------------------------------------------------------------------------------


 

SECTION 9.08.

 

NO OTHER DUTIES, ETC.

 

111113

 

 

 

 

 

SECTION 9.09.

 

ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM

 

111114

 

 

 

 

 

SECTION 9.10.

 

GUARANTY MATTERS

 

111114

 

 

 

 

 

SECTION 9.11.

 

LEGAL REPRESENTATION OF ADMINISTRATIVE AGENT

 

112115

 

 

 

 

 

SECTION 9.12.

 

SECURED HEDGE AGREEMENTS AND SECURED CASH MANAGEMENT AGREEMENTS

 

112115

 

 

 

 

 

SECTION 9.13.

 

CREDIT BIDDING

 

112115

 

 

 

 

 

ARTICLE X GENERAL PROVISIONS

 

112116

 

 

 

 

 

SECTION 10.01.

 

AMENDMENTS, ETC.

 

113116

 

 

 

 

 

SECTION 10.02.

 

NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS

 

114117

 

 

 

 

 

SECTION 10.03.

 

NO WAIVER; CUMULATIVE REMEDIES; ENFORCEMENT

 

117120

 

 

 

 

 

SECTION 10.04.

 

EXPENSES; INDEMNITY; DAMAGE WAIVER

 

117120

 

 

 

 

 

SECTION 10.05.

 

MARSHALLING; PAYMENTS SET ASIDE

 

119122

 

 

 

 

 

SECTION 10.06.

 

SUCCESSORS AND ASSIGNS

 

119122

 

 

 

 

 

SECTION 10.07.

 

TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY

 

122125

 

 

 

 

 

SECTION 10.08.

 

RIGHT OF SETOFF

 

123126

 

 

 

 

 

SECTION 10.09.

 

INTEREST RATE LIMITATION

 

123126

 

 

 

 

 

SECTION 10.10.

 

COUNTERPARTS; INTEGRATION; EFFECTIVENESS

 

124127

 

 

 

 

 

SECTION 10.11.

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

124127

 

 

 

 

 

SECTION 10.12.

 

SEVERABILITY

 

124127

 

 

 

 

 

SECTION 10.13.

 

LENDER-CREDITOR RELATIONSHIP

 

124127

 

 

 

 

 

SECTION 10.14.

 

USA PATRIOT ACT NOTICE

 

125128

 

 

 

 

 

SECTION 10.15.

 

GUARANTY BY SUBSIDIARIES

 

125128

 

 

 

 

 

SECTION 10.16.

 

JOINT AND SEVERAL LIABILITY OF THE BORROWERS

 

132135

 

 

 

 

 

SECTION 10.17.

 

ADMINISTRATIVE BORROWER

 

136139

 

v

--------------------------------------------------------------------------------


 

SECTION 10.18.

 

GOVERNING LAW; JURISDICTION; ETC.

 

136139

 

 

 

 

 

SECTION 10.19.

 

JUDGMENT CURRENCY

 

137140

 

 

 

 

 

SECTION 10.20.

 

WAIVER OF RIGHT TO JURY TRIAL

 

137140

 

 

 

 

 

SECTION 10.21

 

ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

 

138141

 

 

 

 

 

SECTION 10.22

 

INTERCREDITOR AGREEMENT

 

141

 

 

 

 

 

SECTION 10.23

 

CONFLICTS

 

141

 

vi

--------------------------------------------------------------------------------


 

“Administrative Borrower” has the meaning given such term in Section 10.17.

 

“Administrative Detail Form” means an administrative detail form in a form
supplied by, or otherwise acceptable to, Administrative Agent.

 

“AED” means the lawful currency of the United Arab Emirates.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified (excluding any trustee under,
or any committee with responsibility for administering, any Employee Benefit
Plan).

 

“Aggregate Commitments” means Aggregate Revolving Credit Commitments.

 

“Aggregate Outstanding Principal Amount” has the meaning given such term in
Section 2.01.

 

“Aggregate Revolving Credit Commitments” means, at any time, the combined
Revolving Credit Commitments of all Lenders. The Aggregate Revolving Credit
Commitments as of the ThirdFourth Amendment Effective Date are
$925,000,000.875,000,000.

 

“Agreement” means this Second Amended and Restated Credit Agreement.

 

“Alternative Currency” means (a) Sterling, Euros, Canadian Dollars, Australian
Dollars, Hong Kong Dollars, Yen, Singapore Dollars, (b) solely with respect to
Letters of Credit, to the extent approved by the applicable L/C Issuer, AED,
BHD, BRL, CLP, KWD, INR, NOK, OMR, PEN, PLN, QAR, RON, SAR, TND and TTD and
(c) each Additional Alternative Currency (other than Dollars) that is approved
from time to time in accordance with Section 1.02(l).

 

“Alternative Currency Available Credit” means, as of any date of determination,
the lesser of (a) $300,000,000 less (i) the Dollar Equivalent of the aggregate
of all Loans then outstanding denominated in an Alternative Currency and
(ii) the Dollar Equivalent of the aggregate of all L/C Obligations then
outstanding in respect of Credits denominated in an Alternative Currency, and
(b) the Available Credit.

 

“Anti-Terrorism Laws” means any applicable Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the PATRIOT Act, the applicable
Laws comprising or implementing the Bank Secrecy Act, and the applicable Laws
administered by the United States Treasury Department’s Office of Foreign Asset
Control (as any of the foregoing Applicable Laws may from time to time be
amended, renewed, extended, or replaced).

 

“Applicable Rate” means, at all times, and as included in the computation of the
rate of interest for Eurodollar Rate Loans or Base Rate Loans or in the
computation of Revolving Credit Commitment Fees, as the context requires and as
otherwise provided in this Agreement, the applicable rate percentage per annum
set forth in the grid below, each such percentage being based, subject to
Section 2.09(d), upon the corresponding Consolidated Leverage Ratio maintained
by the Parent, as determined by Administrative Agent, in its Reasonable
Discretion, as of the end of the most recent Fiscal Period for which the
Borrowers have furnished a Compliance Certificate to Administrative Agent and
the Lenders pursuant to Section 6.01(c):

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

APPLICABLE

 

 

 

 

 

 

 

 

 

RATE FOR

 

 

 

 

 

APPLICABLE

 

APPLICABLE

 

REVOLVING

 

PRICING

 

CONSOLIDATED

 

RATE FOR

 

RATE FOR

 

CREDIT

 

LEVEL

 

LEVERAGE

 

EURODOLLAR

 

BASE RATE

 

COMMITMENT

 

(TIER)

 

RATIO

 

RATE LOANS

 

LOANS

 

FEES

 

I

 

>2.503 50

 

3.0004.000

%

1.5002.500

%

0.500

%

II

 

> 2.252.75 but <2.503.50

 

2.7503.500

%

1.2502.000

%

0.4500.500

%

III

 

>2.25 but < 2.75

 

3.250

%

1.750

%

0.500

%

IIIIV

 

> 1.75 but < 2.25

 

2.5003.000

%

1.0001.500

%

0.3500.450

%

IVV

 

> 1.25 but < 1.75

 

2.2502.500

%

0.7501.000

%

0.300

%

VVI

 

> 0.75 but < 1.25

 

2.0002.250

%

0.5000.750

%

0.250

%

VI

 

< 0.75

 

1.750

%

0.250

%

0.200

%

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period and at any time will be
subject to the provisions of Section 2.09(d).

 

“Applicable Time” means, with respect to any Borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by Administrative Agent to
be necessary for timely settlement on the relevant date in accordance with
normal banking procedures in the place of payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, individually and collectively, Wells Fargo Securities, LLC,
BNP Paribas Securities Corporation, JPMorgan Bank, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd. as the joint lead arrangers, syndication agents and
joint book runners for the transactions contemplated by the Loan Documents.

 

“Asset Disposition” means any Disposition permitted pursuant to
Section 7.05(i) of this Agreement.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lending Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by Administrative Agent,
in substantially the form of Exhibit A or any other form approved by
Administrative Agent.

 

“Attributable Debt” means, on any date of determination, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capitalized Lease.

 

“Australian Dollars” means the lawful currency of Australia.

 

“Automatic Extension Letter of Credit” means a Letter of Credit that has
automatic extension provisions.

 

4

--------------------------------------------------------------------------------


 

“Cash Equivalents” means, as to any Person, any of the following: (a) readily
marketable obligations issued or directly and fully guaranteed or insured by the
United States or any agency or instrumentality thereof (but only so long as the
full faith and credit of the United States is pledged in support thereof) having
maturities of not more than 360 days from the date of acquisition; (b) domestic
and Eurodollar certificates of deposit, time or demand deposits or bankers’
acceptances maturing within 180 days after the date of acquisition issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by any Lender or by any nationally or state chartered commercial bank or
any branch or agency of a foreign bank licensed to conduct business in the
United States having combined capital and surplus of not less than $250,000,000
whose short-term securities are rated at least A 1 or the equivalent thereof by
S&P or at least P 1 or the equivalent thereof by Moody’s; (c) fully
collateralized repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) of this definition
entered into with any bank meeting the qualifications specified in clause (d) of
this definition; (d) commercial paper issued by the parent corporation of any
Lender or any commercial bank (provided that the parent corporation and the bank
are both incorporated in the United States) having capital and surplus in excess
of $250,000,000 and commercial paper issued by any Person incorporated in the
United States, which commercial paper is rated at least A 1 or the equivalent
thereof by S&P or at least P 1 or the equivalent thereof by Moody’s, and in each
case maturing not more than 180 days after the date of acquisition by such
Person; and (e) investments made in accordance with the Parent’s investment
policy as such policy is approved by the Parent’s chief financial officer from
time to time and delivered to Administrative Agent on or prior to the Closing
Date and promptly following any material revision to such policy, so long as
such investments constitute cash or cash equivalents in accordance with GAAP.

 

“Change in Law” means (a) any change arising from the enactment or enforcement
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, or any
rules, regulations, interpretations, guidelines or directives promulgated
thereunder by any Governmental Authority, (b) any change arising from any
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (c) the occurrence, after
the date of this Agreement, of any of the following: (i) the adoption or taking
effect of any law, rule, regulation or treaty; (ii) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority; or (iii) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority.

 

“Cash Management Services” means any services provided in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automatic clearinghouse, controlled disbursement,
depository, electronic funds transfer, information reporting, lockbox, stop
payment, overdraft and/or wire transfer services and all other treasury and cash
management services.

 

“CFC” means a controlled foreign corporation under Section 957 of the Code.

 

“CFC Debt” means intercompany loans, Indebtedness or receivables owed or treated
as owed by one or more Foreign Subsidiaries.

 

“Change of Control” means any of the following occurs: (a) an event or series of
events by which any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding the Trustees of the CH2M HILL
Retirement and Tax Deferred Savings Plan, becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), except that a person
or group will be deemed to have “beneficial ownership” of all securities that
such person or group has the

 

5

--------------------------------------------------------------------------------


 

right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an “option right”)), directly or indirectly, of
30.0% or more of the issued and outstanding Equity Interests of the Parent
entitled to vote for members of the board of directors or equivalent governing
body of any Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); (b) any Person, or two or more Persons acting in concert,
acquires (by contract or otherwise), or will have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Parent, or control over the
Equity Interests of the Parent representing greater than 30.0% of the combined
voting power of all Equity Interests of the Parent entitled to vote in the
election of members of the board of directors of the Parent on a fully diluted
basis (taking into account all Equity Interests that such Person or Persons have
the right to acquire pursuant to any option right, or have the right to convert
or convert into pursuant to any other Equity Interest or other right or
interest); or (c) the failure of a majority of the seats (other than vacant
seats) on the board of directors of the Parent to be occupied by persons who
were approved by the board of directors of the Parent or appointed by directors
so approved; or (d) any “change of control” or similar provision under any
Second Lien Loan Documents or any other documents governing Second Lien Debt.

 

“CLP” means the lawful currency of the Republic of Chile.

 

“Closing Date” means the first date on which all of the conditions precedent to
the initial Credit Extension set forth in Section 4.01 and Section 4.02 are
satisfied (or waived in accordance with Section 10.01).

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

 

“Collateral Agreement” means the Security Agreement, dated as of the Third
Amendment Effective Date, executed by the Loan Parties in favor of the
Administrative Agent, for the ratable benefit of the Credit Group, which shall
be in form and substance acceptable to the Administrative Agent.

 

“Commitment” means, as to any Lender, such Lender’s Revolving Credit Commitment
and, as to Swing Line Lender, Swing Line Lender’s Swing Line Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

 

“Consolidated” refers, with respect to any Person, to the consolidation of
accounts of such Person and its Subsidiaries in accordance with GAAP.

 

“Consolidated Adjusted EBITDA” means, as calculated for the Parent and its
Subsidiaries on a Consolidated basis for any period, Consolidated Net Income for
such period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income (without duplication), in each case calculated for such
period: (i) Consolidated Interest Expense, (ii) all amounts treated as expenses
for such period for depreciation and the amortization of intangibles of any
kind, (iii) all Federal, state, local and foreign taxes on or measured by income
accrued by the Parent and its Consolidated Subsidiaries during such period (but
net of any Federal, state, local and foreign tax credits claimed by the Parent
and its Consolidated Subsidiaries for such period), (iv) all expenses associated
with the non-cash portion of all

 

6

--------------------------------------------------------------------------------


 

share-based compensation, (v) non-cash charges related to (A) restructuring,
(B) asset impairment or (C) estimated project losses (including
non-extraordinary items), provided, that, the amount of non-cash project losses
incurred after June 24, 2016 that are attributable to Inpex and MoPac and added
back pursuant to this clause (v) shall not exceed $50,000,000 in the aggregate
during all Fiscal Periods beginning on or after June 25, 2016, (vi) (A) cash
restructuring charges incurred during the Fiscal Year ended December 31, 2014 or
the Fiscal Year ended December 25, 2015 in an aggregate amount not to exceed
(1) with respect to the Fiscal Year ended December 31, 2014, $80,000,000 and
(2) with respect to the Fiscal Year ended December 25, 2015, $40,000,000 plus an
amount equal to the amount, if any, by which such cash restructuring charges in
the Fiscal Year ended December 31, 2014 were less than $80,000,000 and (B) cash
restructuring charges incurred after June 24, 2016 in an aggregate amount not to
exceed $70,000,000 in the aggregate during all Fiscal Periods beginning on or
after June 25, 2016, and (vii) other (A) extraordinary expenses or
(B) non-recurring expenses actually paid in cash during such period in an
aggregate amount not to exceed $10,000,000 in any Fiscal Year, and (viii) 50% of
annual projected cost savings originating from restructuring efforts made after
June 24, 2016, in an amount not to exceed (A) for the period consisting of the
four consecutive Fiscal Periods ending on March 31, 2017, $35,100,000, (B) for
the period consisting of the four consecutive Fiscal Periods ending on June 30,
2017, $21,000,000, (C) for the period consisting of the four consecutive Fiscal
Periods ending on September 29, 2017, $7,000,000 and (D) for each period
consisting of four consecutive Fiscal Periods ending thereafter, $0; minus
(b)(i) cash payments related to (A) restructuring, (B) asset impairment and
(C) non-cash estimate project losses (including non-extraordinary items) for any
period to the extent included in the computation of Consolidated Adjusted EBITDA
pursuant to clause (a)(v) above and (ii) to the extent included in calculating
Consolidated Net Income, all amounts recorded related to (A) extraordinary gains
or (B) non-recurring gains; plus (c) the amount, not to exceed $178,000,000 in
the aggregate, of cash payments deducted from Consolidated Net Income pursuant
to clause (b)(i) above and other amounts deducted from Consolidated Net Income
pursuant to clause (b)(ii) above, in each case attributable to Inpex and MoPac,
for any Fiscal Period ending before April 1, 2017 in which such payments or
other amounts are deducted from Consolidated Net Income pursuant to such clauses
(b)(i) and (b)(ii), except that $78,000,000 of such payments or other amounts
added back to Consolidated Net Income pursuant to this clause (c) shall be
treated as having been added back during the Fiscal Period ended June 24, 2016.
Notwithstanding the foregoing, Consolidated Adjusted EBITDA shall be calculated
to exclude the impact of up to $19,000,000 of the net settlement related to the
West Deptford Development.

 

“Consolidated Adjusted EBITDAR” means, as calculated for the Parent and its
Subsidiaries on a Consolidated basis for any period, Consolidated Adjusted
EBITDA for such period; plus, in computing Consolidated Adjusted EBITDA pursuant
to clause (a) of such definition, Consolidated Lease Expense for such period.

 

“Consolidated First Lien Debt” means, as of any date of determination,
calculated for the Parent and its Subsidiaries on a Consolidated basis, the
aggregate principal amount of Consolidated Total Funded Debt (other than
Subordinated Debt) outstanding on such date that is secured by a Lien that is
not expressly subordinated to the Liens securing the Secured Obligations granted
pursuant to the Security Documents.

 

“Consolidated First Lien Leverage Ratio” means, as determined as of the last day
of any Fiscal Period, calculated for the Parent and its Subsidiaries on a
Consolidated basis, the ratio of (a) Consolidated First Lien Debt as of such
date of determination to (b) Consolidated Adjusted EBITDA for the period
consisting of the four consecutive Fiscal Periods ending on such date of
determination; provided, that if at any time the Consolidated First Lien
Leverage Ratio calculated under the Second Lien Indenture is higher than the
ratio calculated pursuant to the preceding

 

7

--------------------------------------------------------------------------------


 

calculation, then the “Consolidated First Lien Leverage Ratio” hereunder shall
mean the “Consolidated First Lien Leverage Ratio” as defined in the Second Lien
Indenture at such time.

 

“Consolidated Fixed Charge Coverage Ratio” means, as determined as of the last
day of any Fiscal Period, calculated for the Parent and its Subsidiaries on a
Consolidated basis for the period consisting of the four consecutive Fiscal
Periods ending on such date of determination (except as otherwise expressly
noted in clause (iii) below), the ratio of (a) Consolidated Adjusted EBITDAR to
(b) the sum, without duplication, of (i) Consolidated Interest Expense,
(ii) Consolidated Lease Expense, (iii) the Current Portion of Consolidated Long
Term Debt as of such date of determination, and (iv) cash dividends paid or
accrued on (A) preferred stock and (B) at all times on or prior to December 31,
2015, any other Equity Interests; provided, that if at any time the Consolidated
Fixed Charge Coverage Ratio calculated under the Second Lien Indenture is lower
than the ratio calculated pursuant to the preceding calculation, then the
“Consolidated Fixed Charge Coverage Ratio” hereunder shall mean the
“Consolidated Fixed Charge Coverage Ratio” as defined in the Second Lien
Indenture at such time.

 

“Consolidated Interest Expense” means, as calculated for the Parent and its
Subsidiaries on a Consolidated basis for any period, the sum of (without
duplication) (a) all interest, prepayment premium payments, debt discount, fees,
charges and related expenses in connection with borrowed money (including all
commissions, discounts, fees and other charges under letters of credit and
similar instruments and all capitalized interest) or in connection with the
deferred purchase price of assets during such period, plus (b) the portion of
rent expense with respect to such period under Capitalized Leases that is
treated as interest in accordance with GAAP, plus (c) dividends accrued on
preferred stock, to the extent that such preferred stock is treated as a
liability pursuant to GAAP, plus (d) all accrued losses under interest rate Swap
Contracts during such period to the extent not included in clause (a) of this
definition, minus (e) all accrued gains under interest rate Swap Contracts
during such period.

 

“Consolidated Lease Expense” means, as calculated for the Parent and its
Subsidiaries on a Consolidated basis for any period, total lease expense under
all operating leases, determined in accordance with GAAP.

 

“Consolidated Leverage Ratio” means, as determined as of the last day of any
Fiscal Period, calculated for the Parent and its Subsidiaries on a Consolidated
basis, the ratio of (a) Consolidated Total Funded Debt as of such date of
determination to (b) Consolidated Adjusted EBITDA for the period consisting of
the four consecutive Fiscal Periods ending on such date of determination;
provided, that if at any time the Consolidated Leverage Ratio calculated under
the Second Lien Indenture is higher than the ratio calculated pursuant to the
preceding calculation, then the “Consolidated Leverage Ratio” hereunder shall
mean the “Consolidated Leverage Ratio” as defined in the Second Lien Indenture
at such time.

 

“Consolidated Net Income” means, as calculated for the Parent and its
Subsidiaries on a Consolidated basis for any period, the sum of net income (or
loss) for such period, but excluding (a) any income of any Person if such Person
is not a Subsidiary, except that the Parent’s direct or indirect equity in the
net income of any such Person for such period will be included in such
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person during such period to the Parent or any Subsidiary as a dividend
or other distribution and (b) the income of any Subsidiary to the extent that
the declaration or payment of dividends or similar distributions by the
Subsidiary of that income is prohibited by operation of the terms of its charter
or any agreement, instrument, judgment, decree, statute, rule or governmental
regulation applicable to such Subsidiary; provided, however, that this clause
(b) solely as it relates to the Payment Prohibition will not apply in
determining whether the income of Halcrow Group Limited and its consolidated
Subsidiaries may be included in the calculation of

 

8

--------------------------------------------------------------------------------


 

therefor and states that such position is based on such Lender’s determination
that a condition precedent to funding such Loan (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot been satisfied and (ii) such condition
precedent cannot be satisfied), (c) has failed, within three Business Days after
request by Administrative Agent, to confirm in a manner satisfactory to
Administrative Agent that it will comply with its funding obligations, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any applicable Bankruptcy Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment; or (iv) become the subject of a Bail-In Action;
provided that a Lender will not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

 

“Disposition” means the sale, assignment, transfer, conveyance, license (other
than on a non-exclusive basis), lease or other disposition (including any sale
and leaseback transaction) of any property by any Person (other than such
person’s own Equity Interests), including any sale, assignment, transfer,
conveyance or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith. The term “Dispose” has
a meaning correlative thereto. For purposes of clarification, none of the
issuance by any Person of Equity Interests in itself (or rights with respect
thereto), the granting of a Lien or the assignment of cash or other property or
assets to a trustee for a pension scheme or benefit plan shall be deemed a
Disposition by such Person.

 

“Disqualified Equity Interest” means any Equity Interest of any Person that by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof) or upon the
happening of any event (a) matures or is mandatorily redeemable in cash pursuant
to a sinking fund obligation or otherwise, (b) is redeemable in cash at the
option of the holder thereof, or (c) requires or mandates the purchase,
redemption, retirement, defeasance or other similar payment (other than
dividends) for cash, in each case on or prior to the last to occur of the
Revolving Credit Maturity Date and 91 days after the maturity date of the Second
Lien Facility. The term “Disqualified Equity Interest” will also include any
options, warrants or other rights that are convertible into any Disqualified
Equity Interest or that are redeemable at the option of the holder, or required
to be redeemed, prior to the last to occur of the Revolving Credit Maturity Date
and 91 days after the maturity date of the Second Lien Facility.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof (rounded
to the nearest unit of such Alternative Currency, with 0.5 of a unit being
rounded upward) in Dollars as determined by Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Alternative Currency.

 

“Domestic Subsidiary” means a Subsidiary incorporated or organized under the
laws of the United States, any State thereof or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a

 

9

--------------------------------------------------------------------------------


 

permitted hereunder, (f) any Subsidiary that is prohibited by such Subsidiary’s
Organizational Documents or contract from guaranteeing the Obligations to the
extent (i) such restriction was existing on the ThirdFourth Amendment Effective
Date or on the date on which the applicable Person becomes a direct or indirect
Subsidiary of the Parent (and not created in contemplation of such Person
becoming a Subsidiary of the Parent) or (ii) solely with respect to non-wholly
owned Subsidiaries, such restriction was added or incorporated in the
Organizational Documents of such Subsidiary or contract as a result of good
faith negotiations concerning such Subsidiary among the Parent (or any Affiliate
of the Parent), the joint venture partners or Equity Interest holders or clients
and (g) in the case of any obligation under any hedging arrangement that
constitutes a “swap” within the meaning of section 1(a)(947) of the Commodity
Exchange Act, any Subsidiary of the Parent that is not an “Eligible Contract
Participant” as defined under the Commodity Exchange Act.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to Administrative Agent, any Lending Party
or any other recipient of any payment to be made by or on account of any
obligation of any Borrower or any other Loan Party hereunder or under any Loan
Document, (a) any taxes imposed on or measured by its overall net income
(however denominated) and any franchise taxes imposed on it (in lieu of net
income taxes) by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lending Party, in which its applicable Lending
Office is located; (b) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which any Borrower or any
other Loan Party is located; (c) any backup withholding tax that is required by
the Code to be withheld from amounts payable to a Lending Party that has failed
to comply with Section 3.01(e); (d) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Borrowers under Section 3.08, any
withholding tax that is (i) imposed on amounts payable to such Foreign Lender
pursuant to the Laws in force at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or (ii) attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 3.01(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrowers or such
other Loan Party with respect to such withholding tax pursuant to
Section 3.01(a); and (e) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Lenders” has the meaning given such term in Recital A.

 

“FATCA” means Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the

 

10

--------------------------------------------------------------------------------


 

Business Day next succeeding such day; provided that (a) if such day is not a
Business Day, then the Federal Funds Rate for such day will be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (b) if no such rate is so published on such next
succeeding Business Day, then the Federal Funds Rate for such day will be the
average rate (rounded, if necessary, to a whole multiple of one one-hundredth of
one percent (0.01%)) charged to Wells Fargo on such day on such transactions as
determined by Administrative Agent.

 

“Fee Letters” means, collectively, (i) the letter agreement, dated March 4,
2014, between the Borrowers, the Administrative Agent and Wells Fargo
Securities, LLC, in its capacity as the “left lead” Arranger and (ii) the letter
agreement, dated March 4, 2014, between the Borrowers and each Arranger (other
than Wells Fargo Securities, LLC), in each case regarding certain fees to be
paid by the Borrowers in connection with the transactions contemplated by the
Loan Documents.

 

“Fiscal Period” means, as of any date of determination with respect to the
Parent or any Subsidiary thereof, each fiscal quarter of the Parent ending
(i) on March 31, June 30, September 30 and December 31 of each applicable Fiscal
Year through and including the Fiscal Year ended on December 31, 2014, and
(ii) on the last Friday of March, June, September and December of each
applicable Fiscal Year thereafter.

 

“Fiscal Year” means each fiscal year of the Parent ending (i) on December 31 of
each calendar year through and including December 31, 2014, and (ii) on the last
Friday of December of each calendar year thereafter.

 

“Foreign Holding Company” means a Domestic Subsidiary all or substantially all
of the assets of which are comprised of Equity Interests in one or more Foreign
Subsidiaries or CFC Debt.

 

“Foreign Indebtedness” has the meaning given such term in Section 7.03(n).

 

“Foreign Lender” means any Lending Party that is organized under the laws of a
jurisdiction other than that in which any Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia will be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fourth Amendment Effective Date” means April 28, 2017.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to L/C Issuer, such Defaulting Lender’s Percentage Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to Swing Line Lender, such Defaulting Lender’s Percentage Share of Swing
Line Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.

 

11

--------------------------------------------------------------------------------


 

being undertaken by Parent through a consolidated joint venture partnership with
an Australian construction contractor.

 

“INR” means the lawful currency of the Republic of India.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors, in each of case (a) and (b) undertaken under Federal, state or
foreign Law, including the Bankruptcy Code.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the Fourth Amendment Effective Date, between the Administrative Agent and
Wilmington Trust, National Association, as trustee and secured notes collateral
agent under the Second Lien Indenture and acknowledged and agreed to by the Loan
Parties.

 

“Interest Payment Date” means (a) with respect to (i) a Eurodollar Rate Loan,
the last day of each Interest Period applicable thereto and, in the case of a
Eurodollar Rate Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(ii) a Base Rate Loan (other than a Swing Line Loan), the last Business Day of
each calendar quarter, and (iii) a Swing Line Loan, the last Business Day of
each calendar month; and (b) in the case of Revolving Credit Loans and Swing
Line Loans, the Revolving Credit Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrowers in their related Loan Notice; provided
that (a) any Interest Period that would otherwise end on a day that is not a
Business Day will be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
will end on the next preceding Business Day; (b) any Interest Period that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) will end on the last Business Day of the calendar month at the end of
such Interest Period; and (c) no Interest Period for any Revolving Credit Loan
will extend beyond the Revolving Credit Stated Maturity Date.

 

“Investigation” means a formal investigation or a formal inquiry by a
Governmental Authority in respect of which any Loan Party has received an
official written notice or similar communication that such Governmental
Authority has sufficient cause to institute, and has instituted, such an
investigation or inquiry into the acts or business practices of such Loan Party
or any of its Subsidiaries in order to determine (a) whether such acts or
business practices constitute a violation of applicable Law and (b) if so,
whether civil or criminal proceedings should be instituted against such Loan
Party or any such Subsidiary as a result of such violation, which civil or
criminal proceedings, if adversely determined and viewed in light of all
relevant circumstances, would cause a Material Adverse Change.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or limited liability
company interest in such other Person and any arrangement pursuant to which the
investor Guarantees Indebtedness of such other Person or (c) the purchase or
other

 

12

--------------------------------------------------------------------------------


 

acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit, or all or a substantial part of
the business of, such Person. For purposes of covenant compliance hereunder, the
amount of any Investment will be the original principal or capital amount
thereof without adjustment for subsequent increases or decreases in the value of
such Investment, and will, if made by the transfer or exchange of Property other
than cash, be deemed to have been made in an original principal or capital
amount equal to the fair market value (as reasonably determined in good faith by
the Administrative Borrower) of such Property. For purposes of determining the
amount of additional Investments made after the Third Amendment Effective Date
under Section 7.02(i), the amount of additional Investments made thereunder will
equal (i) the amount of such Investments determined according to the immediately
preceding sentence minus (ii) any reductions in such Investments resulting from
(A) repurchases, redemptions or other acquisitions or retirements of such
Investments, proceeds realized upon the sale or other disposition to a Person
other than the Borrowers and any of their respective Subsidiaries of such
Investment, repayments of loans or advances or other transfers of assets
(including by way of dividend, distribution, interest payments or returns of
capital) to any of the Borrowers and their respective Subsidiaries, or (B) the
subsequent reclassification of such Investment to an Investment under
Section 7.02(b) as a result of a Permitted Acquisition.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any standby Letter of Credit, the “International
Standby Practices 1998” (exclusive of Rule 3.14 thereof) published by the
Institute of International Banking Law & Practice (or, if L/C Issuer agrees at
the time of issuance, such later version thereof as may be in effect at the time
of issuance of such Letter of Credit).

 

“Issuer Documents” means, with respect to any Credit, the L/C Application
relating thereto and any other document entered into by L/C Issuer and any
Borrower as applicant or its permitted designee or otherwise delivered by such
Borrower or its permitted designee to or for the benefit of L/C Issuer, in each
case relating to such Credit.

 

“Issuer Sublimit” means with respect to each L/C Issuer on the ThirdFourth
Amendment Effective Date, an amount equal to the amount set forth opposite the
name of such L/C Issuer on Schedule 2.03, as such amount may be changed after
the ThirdFourth Amendment Effective Date in a written agreement between the
Administrative Borrower and such L/C Issuer (which such agreement shall be
promptly delivered to the Administrative Agent upon execution) and (b) with
respect to any Lender becoming a L/C Issuer after the ThirdFourth Amendment
Effective Date, such amount as may be separately agreed in writing between such
L/C Issuer and the Administrative Borrower from time to time (which such
agreement shall be promptly delivered to the Administrative Agent upon
execution), provided that the Issuer Sublimit with respect to any Person that
ceases to be an L/C Issuer for any reason pursuant to the terms hereof shall be
$0 (subject to the Letters of Credit of such Person remaining outstanding in
accordance with the provisions hereof).

 

“Joinder Agreement” means an agreement entered into by a Subsidiary of the
Parent following the date hereof to join in the Guaranty set forth in
Section 10.15, in substantially the form of Exhibit C or any other form approved
by Administrative Agent.

 

“Joint Venture” of a Person means a joint venture, partnership, alliance,
consortium or similar arrangement formed for the purpose of performing a single
Project or series of related Projects, whether in corporate, partnership or
other legal form in which, such Person directly, or indirectly through one or
more intermediaries, or both, participates; provided that, as to any such
arrangement in corporate form, such corporation shall not be considered to be a
Joint Venture of such Person if such corporation is a Subsidiary of such Person.

 

13

--------------------------------------------------------------------------------


 

“JV Letter of Credit” has the meaning given such term in Section 2.04(k).

 

“JV Letter of Credit Face Amount” has the meaning given such term in
Section 2.04(k).

 

“KWD” means the lawful currency of the State of Kuwait.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, concessions, grants,
franchises, requests, licenses, authorizations and permits of, and agreements
with, any Governmental Authority, in each case whether or not having the force
of law.

 

“L/C Advance” means a Lender’s funding of its participation in an L/C Borrowing
in accordance with its Percentage Share.

 

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by L/C
Issuer.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Credit that has not been reimbursed on the date when made or refinanced as a
Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Credit, the issuance thereof,
the extension of the expiry date thereof or the increase of the amount thereof.

 

“L/C Expiration Date” means the day that is five Business Days prior to the
Revolving Credit Stated Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

 

“L/C Fee” has the meaning given such term in Section 2.04(h).

 

“L/C Issuer” means, Wells Fargo or any other Lender designated from time to time
by the Administrative Borrower (and agreed to by such Lender), on behalf of the
Borrower, in such Lender’s separate capacity as the issuer of Credits hereunder,
or any successor issuer of Credits hereunder.

 

“L/C Obligations” means, at any time, the sum of (a) the aggregate amount
available to be drawn under all outstanding Credits and (b) the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For purposes of computing
the amount available to be drawn under any Credit, the amount of such Credit
will be determined in accordance with Section 1.02(j).

 

“L/C Sublimit” means an amount equal to $500,000,000450,000,000; provided that
not more than $250,000,000 of such L/C Sublimit may be used for the issuance of
financial letters of credit. The L/C Sublimit is part of, and not in addition
to, the Aggregate Revolving Credit Commitments.

 

“Legally Required Restricted Payments” means the repurchases of the Parent’s
common stock to the extent such repurchase is required by Law or the Parent’s
benefits plans as in effect on the ClosingFourth Amendment Effective Date.

 

“Lender” means, collectively, (a) as of the ThirdFourth Amendment Effective
Date, each Lender designated on Schedule 2.02 as a “Lender” and (b) each Lender
that assumes a Revolving Credit Commitment pursuant to an Assignment and
Assumption or pursuant to the applicable Additional

 

14

--------------------------------------------------------------------------------


 

Commitment Documentation or which otherwise holds a Revolving Credit Commitment,
a Revolving Credit Loan, a risk participation in a Swing Line Loan or a
participation in a Credit or a L/C Borrowing. In the event that any Lender,
pursuant to Section 2.03(h), utilizes a branch or Affiliate to make a Loan, the
term “Lender” shall include any such branch or Affiliate with respect to such
Loan.

 

“Lending Office” means, as to any Lender, the office or offices, branches or
Affiliates of such Lender described as such in such Lender’s Administrative
Detail Form, or such other office or offices as a Lender may from time to time
notify the Borrowers, Administrative Agent and Lending Parties.

 

“Lending Parties” means, collectively, Lenders, Swing Line Lender and L/C
Issuer.

 

“Letter of Credit” means any standby and commercial letter of credit issued
hereunder (and will include financial letters of credit and Performance Credits
if issued as a standby letter of credit and JV Letters of Credit).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any easement, right of way or other
encumbrance on title to real property); provided that, a “Lien” shall not
include the assignment of cash or other property or assets to a trustee for a
pension scheme or benefit plan.

 

“Loan” means any Revolving Credit Loan or Swing Line Loan.

 

“Loan Documents” means this Agreement, the Credits and related Issuer Documents,
the Security Documents, the Intercreditor Agreement, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.16,
the Fee Letters, any Note and any and all other agreements, documents and
instruments executed and/or delivered (and, if not executed and only delivered,
identified as a Loan Document) by any Loan Party to Administrative Agent or any
Lending Party or their respective authorized designee evidencing or otherwise
relating to the Loans or the L/C Borrowings made or issued hereunder.
Notwithstanding anything to the contrary herein, a Loan Document shall not
include any Bank Product Agreement.

 

“Loan Notice” means a notice, pursuant to Section 2.03(a), of (a) a borrowing of
Loans, (b) a conversion of Loans from one Type to the other or (c) a
continuation of Eurodollar Rate Loans, which notice, if in writing, will be
substantially in the form of Exhibit D.

 

“Loan Parties” means, collectively, all Borrowers and all Guarantors.

 

“Material Adverse Change” means any of the following: (a) a material adverse
change in, or material adverse effect upon, the business, condition (financial
or otherwise), operations, performance or properties of the Parent and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Parent and its Subsidiaries taken as a whole to perform their respective
obligations under the Loan Documents; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability of any Loan Document to
which any Loan Party is a party against the Parent and its Subsidiaries taken as
a whole, or the rights and remedies of Administrative Agent or any Lending Party
under or in respect of any Loan Document.

 

“Material Adverse Effect” means any of the following: (a) a material adverse
change in, or material adverse effect upon, the business, condition (financial
or otherwise), operations, performance, properties or prospects of the Parent
and its Subsidiaries taken as a whole; (b) a material impairment of

 

15

--------------------------------------------------------------------------------


 

the ability of the Parent and its Subsidiaries taken as a whole to perform their
respective obligations under the Loan Documents; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability of any Loan
Document to which any Loan Party is a party against the Parent and its
Subsidiaries taken as a whole or the rights and remedies of Administrative Agent
or any Lending Party under or in respect of any Loan Document.

 

“Material Subsidiary” means, as of any date, each Subsidiary of the Parent whose
gross revenue, taken on a Consolidated basis with its Subsidiaries, for the
Fiscal Year most recently ended for which the Parent has delivered financial
statements pursuant to Section 6.01(a) was more than the greater of
(a) $200,000,000 and (b) 3.75% of the Consolidated gross revenue of the Parent
and its Subsidiaries for such Fiscal Year.

 

“Middle East” means one or more of countries or states commonly known as
Bahrain, Cyprus, Egypt, Iraq, Israel, Jordan, Kuwait, Lebanon, Northern Cyprus,
Oman, Qatar, Saudi Arabia, Turkey, and United Arab Emirates.

 

“Middle East Letters of Credit” means any letters of credit or bank undertakings
issued by any bank or other issuer of letters of credit or bank undertakings to
support operations and projects of the Loan Parties or their Subsidiaries in the
Middle East.

 

“Minimum Liquidity” means, as of any date of determination, an amount equal to
the sum of (a) the aggregate unrestricted cash and Cash Equivalents held in the
United States by the Parent and its Domestic Subsidiaries as of such date
(excluding any cash and Cash Equivalents held in joint ventures) plus (b) the
aggregate Available Credit as of such date to the extent available to the
Borrowers.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“MoPac” means the fixed-price contract to design and construct roadway
improvements on the MoPac Expressway in Austin, Texas.

 

“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering any real property
constituting Collateral now or hereafter owned by any Loan Party, in each case,
in form and substance reasonably satisfactory to Administrative Agent and
executed by such Loan Party in favor of Administrative Agent, for the benefit of
each of the Secured Parties.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Parent or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

“National Currency Unit” means a fraction or multiple of one Euro expressed in
units of the former national currency of a Participating Member State.

 

“NOK” means the lawful currency of the Kingdom of Norway.

 

“Note” means any promissory note executed by the Borrowers in favor of a Lender
pursuant to Section 2.12 in substantially the form of Exhibit E.

 

16

--------------------------------------------------------------------------------


 

Aggregate Revolving Credit Commitments have expired, then the Percentage Share
of each Lender will be determined based upon such Lender’s Percentage Share most
recently in effect, giving effect to any subsequent assignments. The Percentage
Share of each Lender as of the ThirdFourth Amendment Effective Date is set forth
opposite the name of such Lender on Schedule 2.02 or in the Assignment and
Assumption or pursuant to the applicable Additional Commitment Documentation
pursuant to which such Lender became a party hereto, as applicable.

 

“Performance Credit” means a standby letter of credit or Bank Undertaking used
directly or indirectly to cover bid, performance, advance and retention
obligations in support of the Borrowers’ work program.

 

“Permitted Acquisition” means any Acquisition that meets the following
conditions:

 

(a)           such proposed Acquisition only involves assets or businesses
comprising a business, or those assets of a business, substantially of the type
engaged in by the Borrowers as of the date of this Agreement (or reasonably
related thereto);

 

(b)           such proposed Acquisition will be consensual and be approved by
(i) the Target’s board of directors (or by the Target’s board or members of
managers or other applicable managing body if Target is not a corporation) and
(ii) to the extent required by applicable Law, the holders of the Equity
Interests in the Target;

 

(c)           no Default or Event of Default will have occurred and be
continuing or result from the consummation of such proposed Acquisition;

 

(d)           prior to the closing and consummation of such proposed Acquisition
for which cash consideration exceeds $50,000,000, (i) the Parent will deliver to
Administrative Agent pro forma Consolidated financial statements for the Parent
and its Subsidiaries, including the Target, in form satisfactory to
Administrative Agent, in its Reasonable Discretion, (ii) after giving effect to
such proposed Acquisition, the Borrowers will be in compliance with the
financial covenants set forth in Section 7.14 on a pro forma basis, (iii) the
Consolidated Leverage Ratio, as calculated as of the last day of the most
recently ended Fiscal Period of the Parent for which the Parent has delivered to
Administrative Agent a Compliance Certificate pursuant to Section 6.01(c) along
with the accompanying audited Consolidated financial statements pursuant to
Section 6.01(a) or unaudited Consolidated financial statements pursuant to
Section 6.01(b), as applicable, but after giving pro forma effect to such
proposed Acquisition, will not exceed 2.75 to 1.00; provided; however, such
threshold shall be increased to 3.00 to 1.00 in connection with any Qualified
Acquisition,:1.00, (iv) any secured Indebtedness to be assumed by any Loan Party
or any Subsidiary thereof upon the consummation of such proposed Acquisition
shall be permitted pursuant to Section 7.03 (and the Liens related thereto shall
be Permitted Liens), and (v(v) the Loan Parties shall have Minimum Liquidity of
not less than $300,000,000 after giving pro forma effect to such proposed
Acquisition, and (vi) Administrative Borrower will deliver to Administrative
Agent a certificate of a Responsible Officer certifying as to the matters set
forth in clause (d) above of this definition and in subclauses (ii) through
(ivv) of this clause (e);

 

(e)           the business and assets of the Target will be free and clear of
Liens, except Liens permitted pursuant to Section 7.01; and

 

(f)            the proposed Acquisition will be undertaken and consummated in
accordance and in compliance in all material respects with all applicable Laws
and, to the extent applicable, all necessary and appropriate authorizations,
permits, consents and approvals, including Hart-Scott-Rodino antitrust

 

17

--------------------------------------------------------------------------------


 

“Project” means each contractual arrangement between a client and the Parent or
a Subsidiary for the performance of services (including design, engineering,
procurement, construction program management and any other services that the
Parent or a Subsidiary provides to its clients in the ordinary course of
business).

 

“QAR” means the lawful currency of the State of Qatar.

 

“Qualified Acquisition” means any acquisition that meets the following
conditions:

 

(b)           the aggregate consideration (including Cash, equity, earn-out
obligations, deferred compensation, non-competition arrangements and the amount
of Indebtedness and other liabilities incurred or assumed by the Loan Parties
and their Subsidiaries) paid by the Loan Parties and their Subsidiaries in
connection therewith is equal to or greater than $75,000,000;

 

(c)           the Consolidated Leverage Ratio shall be less than or equal to
3.00 to 1.00 as of the closing of such acquisition after giving pro forma effect
to such acquisition; and

 

(d)           the Loan Parties shall have Minimum Liquidity of not less than
$100,000,000 after giving pro forma effect to such acquisition.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Subsidiary Guarantor that has total assets exceeding $10,000,000 at the time
such Swap Obligation is incurred or such other person as constitutes an ECP
under the Commodity Exchange Act or any regulations promulgated thereunder.

 

“Reasonable Discretion” means, as to any Person, a determination or judgment
made by such Person in good faith in the exercise of reasonable (from the
perspective of a secured lender) business judgment.

 

“Record” means information that is inscribed on a tangible medium or which is
stored on an electronic or other medium and is retrievable in perceived form.

 

“Register” means a register for the recordation of the names and addresses of
Lenders and, as applicable, the Commitments of, and Outstanding Amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates, and specifically includes, in
the case of(a) Wells Fargo, Wells Fargo in its separate capacities as
Administrative Agent, as Swing Line Lender and as a L/C Issuer, and (b) Wells
Fargo Securities, LLC, in its capacity as the “left lead” Arranger.

 

“Replacement Lender” has the meaning given such term in Section 3.08(a)(ii).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Loan Notice, (b) with respect to an
L/C Credit Extension, an L/C Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

18

--------------------------------------------------------------------------------


 

“Revolving Credit Commitment” means, as to each Lender at any time, its
obligation to do the following pursuant to the terms hereof: (a) make Revolving
Credit Loans to the Borrowers; (b) purchase participations in L/C Obligations;
and (c) purchase participations in Swing Line Loans; all in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.02 or in the Assignment and Assumption
pursuant to which such Lender became a party hereto or pursuant to the
applicable Additional Commitment Documentation, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Revolving Credit Commitment Fee” has the meaning given such term in
Section 2.10(a).

 

“Revolving Credit Loan” has the meaning given such term in Section 2.02(a).

 

“Revolving Credit Maturity Date” means the earliest of (a) the Revolving Credit
Stated Maturity Date, (b) the date of the termination of the Aggregate Revolving
Credit Commitments pursuant to Section 2.07 and (c) the date of the termination
of the Aggregate Revolving Credit Commitments and of the obligation of L/C
Issuer to make L/C Credit Extensions and the acceleration of the Revolving
Credit Loans pursuant to Section 8.03.

 

“Revolving Credit Stated Maturity Date” means March 28, 2019.

 

“RON” means the lawful currency of Romania.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.” means Standard & Poor’s Ratings
Services, a division of The McGraw-Hill Companies, Inc., and any successor
thereto.

 

“SAR” means the lawful currency of the Kingdom of Saudi Arabia.

 

“SEC” means the Securities Exchange Commission and any successor thereto.

 

“Second Lien Indenture” means the Indenture dated as of April 28, 2017 by and
among the Parent, as issuer, the guarantors party thereto, as guarantors, and
Wilmington Trust, National Association, as trustee and secured notes collateral
agent.

 

“Second Lien Debt” means the Indebtedness incurred pursuant to Section 7.03(r).

 

“Second Lien Facility” means (a) the second-lien facilities governed by the
Second Lien Documents and (b) any debt facilities or other financing
arrangements (including indentures) providing for loans or other Indebtedness
permitted under Section 7.03(r)(ii).

 

“Second Lien Documents” means the “Second Lien Documents” (as defined in the
Second Lien Indenture).

 

19

--------------------------------------------------------------------------------


 

“Second Lien Refinancing Indebtedness” has the meaning given such term in
Section 7.03(r).

 

“Secured Obligations” means, collectively, (a) the Obligations, (b) the
Guaranteed Obligations and (c) for purposes of the Guaranty set forth in
Section 10.15(a), the liability set forth in Section 10.16(a), the Security
Documents and all provisions under the other Loan Documents relating to the
Collateral, the sharing thereof or the payments from proceeds of the Collateral,
all Bank Product Debt; provided, however, in no event shall the term Secured
Obligations include (i) any Excluded Swap Obligations or (ii) any Bank Product
Debt that is excluded from definition of Obligations pursuant to clause
(a)(ii) of the proviso thereto.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
and the Bank Product Providers.

 

“Security Documents” means the collective reference to the Collateral Agreement,
the Control Agreements, the Mortgages, and each other agreement or writing
pursuant to which any Loan Party pledges or grants a security interest in any
property or assets securing the Secured Obligations.

 

“Second Amendment Effective Date” means March 30, 2015.

 

“Significant Subsidiary” has the meaning given such term in Article VII.

 

“Singapore Dollars” means the lawful currency of Republic of Singapore.

 

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person on a going concern basis is greater than the amount of
such Person’s liabilities (including contingent liabilities), as such value is
established and such liabilities are evaluated for purposes of Section 101(32)
of the Bankruptcy Code and, in the alternative, for purposes of the Uniform
Fraudulent Transfer Act or any similar state statute applicable to the Parent or
any Subsidiary thereof; (b) the present fair salable value of the property of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person is able to realize upon its property and pay its debts
and other liabilities (including contingent liabilities) as they mature in the
normal course of business; (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage.

 

“Specified EBITDA Add-backs” means, as calculated for any period, the aggregate
amount added to Consolidated Net Income in determining Consolidated Adjusted
EBITDA for such period pursuant to clauses (a)(v)(C) (to the extent arising from
non-cash project losses attributable to Inpex and MoPac), (a)(vi)(B),
(a)(viii) and (c) of the definition of “Consolidated Adjusted EBITDA”.

 

“Specified Lender” means, at any time, any Lender (a) that has requested
compensation under Section 3.04 and has not rescinded such request within five
Business Days of the making thereof; (b) to whom any Borrower must pay an
additional amount (or on whose behalf any Borrower must pay an additional amount
to a Governmental Authority) pursuant to Section 3.01; (c) that gives a notice
pursuant to Section 3.02; (d) that is a Defaulting Lender; or (e) that is the
sole Lender that has refused or failed, within a reasonable period of time (as
determined by Administrative Agent in its Reasonable Discretion) from first
receiving a written request therefor from Administrative Agent, to provide its
written approval of any amendment, consent or waiver in respect of any matter
related to this Agreement or the other Loan

 

20

--------------------------------------------------------------------------------


 

Documents requiring that all Lenders will have given written approval of such
requested amendment, consent or waiver consent pursuant to Section 10.01 and in
such instance Lenders sufficient to constitute Required Lenders have already
provided such written approval pursuant to Section 10.01.

 

“Specified Materials” means, collectively, all materials or information provided
by or on behalf of the Borrowers or any other Loan Party or any of their
respective Subsidiaries or Affiliates, as well as documents and other written
materials relating to the Borrowers or any other Loan Party or any of their
respective Subsidiaries or Affiliates or any other materials or matters relating
to the Loan Documents (including any amendments or waivers of the terms thereof
or supplements thereto).

 

“Spot Rate” for a currency means the rate determined by Administrative Agent or
the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m., London time, on the date two Business Days prior to
the date as of which the foreign exchange computation is made; provided that
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by Administrative Agent or the L/C Issuer if
the Person acting in such capacity does not have as of the date of determination
a spot buying rate for any such currency; and provided, further, that the L/C
Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Credit denominated in an
Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subordinated Debt” means any third-party Indebtedness incurred by any Loan
Party or any Significant Subsidiary, from a Person other than a Loan Party or
any Subsidiary thereof, which by its terms is specifically subordinated in right
of payment to the prior payment of the Obligations and contains subordination
and other terms acceptable to the Administrative Agent.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Equity Interests having ordinary voting power for the election of
directors or other governing body (other than Equity Interests having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise Controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” will refer to a Subsidiary or Subsidiaries of the Parent or any
Borrower (other than the Parent), as the context will require.

 

“Subsidiary Guarantor” has the meaning given such term in Section 10.15(a).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement; and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master

 

21

--------------------------------------------------------------------------------


 

accounting in the financial statements required to be furnished to the
Administrative Agent hereunder or in the calculation of financial covenants,
standards or terms contained in this Agreement, and either the Borrowers or
Required Lenders will so request, Administrative Agent, the Lending Parties and
the Borrowers will negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of Required Lenders); provided that, until so amended: (i) such
ratio or requirement will continue to be computed in accordance with GAAP prior
to such change therein; and (ii) the Borrowers will provide to Administrative
Agent and the Lending Parties financial statements and other documents required
under this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

(h)           Rounding. Any financial ratios required to be maintained by the
Loan Parties or any of them pursuant to the Loan Documents will be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number using the common
- or symmetric arithmetic - method of rounding (in other words, rounding-up if
there is no nearest number).

 

(i)            Computations of Certain Financial Covenants. For purposes of
computing the Consolidated Leverage Ratio, the Consolidated First Lien Leverage
Ratio and the Consolidated Fixed Charge Coverage Ratio as of any date, all
components of such ratios will include or exclude, as the case may be, for the
period consisting of the four Fiscal Periods ending on such date all financial
results (without duplication of amounts) attributable to any business or assets
that are the subject of any Acquisition or Disposition by the Parent or any
Subsidiary thereof effected during such period, as determined by Administrative
Borrower in its Reasonable Discretion and consented to by the Administrative
Agent (such consent not to be unreasonably withheld) on a pro forma basis for
such period as if such Acquisition or Disposition had occurred (and any
Indebtedness incurred or repaid in connection therewith had been incurred and
repaid, as the case may be) on (in the case of any balance sheet item) the last
day of such period or on (in the case of any other item) the first day of such
period. Furthermore, for the purposes of computing the Consolidated Leverage
Ratio, the Consolidated First Lien Leverage Ratio and the Consolidated Fixed
Charge Coverage Ratio as of any date, to the extent that any Joint Venture is
included in the Parent’s Consolidated financial statements, such calculations
will disregard the ratable portion of such Joint Venture attributable to the
ownership of any Joint Venture by any Person who is not a Loan Party or a
Subsidiary of a Loan Party. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Parent and its
Subsidiaries will be deemed to be carried at 100% of the outstanding principal
amount thereof.

 

(j)            Calculations with Respect to Credit. Unless otherwise specified
herein, the amount of a Credit at any time will be deemed to be the stated
amount of such Credit in effect at such time; provided that, with respect to any
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Credit will be deemed to be the maximum stated amount of such
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

(k)           Documents Executed by Responsible Officers. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party will be
conclusively presumed to have been authorized by all necessary corporate or
other organizational action on the part of such Loan Party and such Responsible
Officer will be conclusively presumed to have acted on behalf of such Loan
Party.

 

(l) Additional Alternative Currencies. The Borrowers may from time to time
request that Loans be made and Credits be issued in a currency other than those
specifically listed in the definition of

 

22

--------------------------------------------------------------------------------


 

(q)           Classifications. For purposes of determining compliance with the
covenants under this Agreement, in the event that an item to be classified meets
the criteria of more than one of the categories described, the Parent will be
entitled to classify such item (or portion thereof) and later reclassify such
item (or portion thereof) in any manner otherwise consistent with this
Agreement; provided that the Indebtedness incurred on or about the Fourth
Amendment Effective Date under the Second Lien Indenture will be treated as
incurred on the Fourth Amendment Effective Date under Section 7.03(r) and such
amounts outstanding under Section 7.03(r) may not be later reclassified.

 

ARTICLE II

CREDIT EXTENSIONS

 

SECTION 2.01.   THE ORIGINAL CREDIT AGREEMENT.

 

(a)           Schedule 2.01 sets forth all outstanding amounts of principal
Indebtedness in respect of Base Rate Loans and Eurodollar Rate Loans (each as
defined in the Original Credit Agreement) and all issued and undrawn, or drawn
and unreimbursed, Letters of Credit (as defined in the Original Credit
Agreement) for each Existing Lender (the “Aggregate Outstanding Principal
Amount”). There are no Swing Line Loans (as defined in the Original Credit
Agreement) outstanding under the Original Credit Agreement as of the date of
this Agreement. Notwithstanding anything to the contrary contained in the
Original Credit Agreement, in order to effect the restructuring of the credit
facility provided thereunder as contemplated by this Agreement, (a) all Loans
(as defined in the Original Credit Agreement), whether Base Rate Loans or
Eurodollar Rate Loans (each as defined in the Original Credit Agreement), will
be deemed Base Rate Loans or Eurodollar Rate Loans, respectively (as
applicable), on the Closing Date in accordance with this Agreement, including
this Section 2.01, (b) all “Letters of Credit” under and as defined in the
Original Credit Agreement will be deemed Letters of Credit in accordance with
this Agreement, including this Section 2.01, and (iii) all accrued and unpaid
interest, including all accrued and unpaid interest on the Aggregate Outstanding
Principal Amount, and all accrued and incurred and unpaid fees, costs and
expenses payable under the Original Credit Agreement, including all accrued and
unpaid unused line fees under Section 2.10(a) of the Original Credit Agreement
and letter of credit fees under Section 2.04(h) of the Original Credit
Agreement, all applicable breakage fees under Section 3.05 of the Original
Credit Agreement incurred in connection with the termination of the Interest
Periods (as defined in the Original Credit Agreement) in respect of all
outstanding Eurodollar Rate Loans (as defined in the Original Credit Agreement)
on the Closing Date, regardless of whether such date is the last day of the
applicable Interest Period (as defined in the Original Credit Agreement), and
all fees and expenses outstanding under Section 10.04 of the Original Credit
Agreement and other similar costs and expenses, will be due and payable on the
Closing Date. The rates of interest chargeable on Loans (as defined in the
Original Credit Agreement) outstanding as of the Closing Date will remain in
effect through the day immediately preceding the Closing Date. The Borrowers
covenant and agree that they will not, and represent and warrant that they have
not, between the date of this Agreement and the Closing Date, requested any
further Loans (including any Swing Line Loans) or requested the issuance of any
additional Letters of Credit under (and as such terms are defined in) the
Original Credit Agreement.

 

(b)           On the Closing Date and the satisfaction of all conditions as set
forth in Section 4.01, each Existing Lender’s portion of the Aggregate
Outstanding Principal Amount will be deemed to continue hereunder as a Base Rate
Loan and will be applied to such Lender’s Revolving Credit Commitment,
comprising the applicable portion of such Lender’s Revolving Credit Commitment
to be funded on the Closing Date. Such continuing Base Rate Loans will be
subject to the same terms and conditions as if advanced initially as Base Rate
Loans comprising Loans hereunder. Commencing with the Closing Date, the rates of
interest chargeable on Loans (as defined in the Original Credit Agreement)
outstanding as of the Closing Date will be chargeable at the respective rates
and will be payable in the

 

23

--------------------------------------------------------------------------------


 

this Section 2.09(b), the entire principal amount of the Obligations (except for
undrawn Credits) will thereafter, from the date such Event of Default occurred
and continuing until the related Event of Default has been cured or waived in
accordance with Section 10.01 of this Agreement, without any required notice
from Lenders or Administrative Agent, bear interest at a fluctuating rate per
annum at all times equal to the Default Rate, to the fullest extent permitted by
applicable Laws.

 

(ii)           If any Event of Default occurs, then, without limitation of and
in addition to clause (i) of this Section 2.09(b), upon written notice to the
Borrowers from Required Lenders (or from Administrative Agent at the direction
of Required Lenders), the outstanding Obligations under this Agreement and the
other Loan Documents will, effective as of the date of delivery of such written
notice to the Administrative Borrower, on behalf of the Borrowers, and
continuing until the related Event of Default has been cured or waived in
accordance with Section 10.01, will bear interest at a fluctuating rate per
annum at all times equal to the Default Rate, to the fullest extent permitted by
applicable Laws.

 

(iii)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) will be due and payable upon demand.

 

(c)           Payment Dates; Accrual of Interest. Interest on each Loan will be
due and payable in arrears on each Interest Payment Date applicable thereto and
at such other times as may be specified herein. Interest hereunder will be due
and payable in accordance with the terms hereof both before and after judgment,
and both before and after the commencement of any proceeding under any
Bankruptcy Law.

 

(d)           Increases and Decreases of Applicable Rates. Any increase or
decrease in any Applicable Rate resulting from a change in the Consolidated
Leverage Ratio will become effective as of the date that is the earlier of
(i) the last date by which the Borrowers are otherwise required to deliver a
Compliance Certificate in accordance with Section 6.01(c) for given period (each
such date, a “calculation date”) and (ii) the date that is two Business Days
after the date on which the Administrative Borrower, on behalf of the Borrowers,
actually delivers a Compliance Certificate in accordance with
Section 6.01(c) for a given period. Notwithstanding the foregoing, the
Applicable Rates in effect from the ThirdFourth Amendment Effective Date to the
date that is two Business Days following receipt by Administrative Agent of a
timely delivered Compliance Certificate with respect to the Fiscal Period ending
June 30,March 31, 2017 (the “Initial Applicable Rates”) shall be the greater of
(a) the applicable pricing level based on the Compliance Certificate delivered
in accordance with Section 6.01(c) for any applicable period or (b) Tier III as
indicated on the grid set forth in the definition of “Applicable Rate”. If any
Compliance Certificate required to be delivered in accordance with
Section 6.01(c) is not delivered to Administrative Agent on or before the
related calculation date, then the levels corresponding to Tier 1I as indicated
on the grid set forth in the definition of “Applicable Rate” will apply,
effective on the related calculation date until two Business Days after such
Compliance Certificate is actually received by Administrative Agent.

 

Notwithstanding the foregoing and for the avoidance of doubt, if, for any period
and for any reason, the actual Consolidated Leverage Ratio, as determined by
Administrative Borrower in good faith and consented to by the Administrative
Agent (such consent not to be unreasonably withheld), is higher than that
reported in the related Compliance Certificate delivered for such period, then
the Borrowers will immediately, without the requirement of notice or demand from
any Person, pay to Lending Parties an amount equal to the excess of (A) the
amount of interest or fees that would have accrued had the Applicable Rates for
such period been based upon the actual Consolidated Leverage Ratio for such
period rather than the Consolidated Leverage Ratio reported in the Compliance
Certificate delivered for such period over (B) the amount of interest or fees
that was actually paid by the Borrowers based upon the Consolidated Leverage
Ratio reported in the Compliance Certificate delivered for such period. The

 

24

--------------------------------------------------------------------------------


 

foregoing will in no way limit the rights of Administrative Agent to impose the
Default Rate of interest pursuant to Section 2.09(b) or to exercise any other
remedy available at law or as provided hereunder or under any of the other Loan
Documents.

 

SECTION 2.10.   FEES.

 

In addition to certain fees described in subsections (h) and (i) of
Section 2.04:

 

(a)           Revolving Credit Facility Commitment Fee. The Borrowers will pay
to Administrative Agent for the account of each Lender in accordance with its
Percentage Share, a commitment fee (the “Revolving Credit Commitment Fee”) equal
to the Applicable Rate multiplied by the actual daily amount by which the
Aggregate Revolving Credit Commitments exceed the sum of the Total Revolving
Credit Outstandings (less the Outstanding Amount of Swing Line Loans) for each
such day, subject to adjustment as provided in Section 3.07; provided that, if
any Compliance Certificate required to be delivered in accordance with
Section 6.01(c) is not delivered to Administrative Agent on or before the
related calculation date, then the levels corresponding to Tier 1I as indicated
on the grid set forth in the definition of “Applicable Rate” will apply,
effective on the related calculation date until two Business Days after such
Compliance Certificate is actually received by Administrative Agent. The
Revolving Credit Commitment Fee will accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and will be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the Revolving Credit
Maturity Date. The Revolving Credit Commitment Fee will be calculated quarterly
in arrears, and if there is any change in the Applicable Rate during any
quarter, the actual daily amount will be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained in this clause (a), the determination of the Applicable Rate for any
period and at any time will be subject to the provisions of Section 2.09(d).

 

(b)           Administrative Agent’s, L/C Issuer’s and Arranger’s Fees. The
Borrowers will pay such fees as are specified as owing to such Persons in the
Fee Letters.

 

SECTION 2.11.   COMPUTATIONS OF INTEREST AND FEES.

 

All computations of interest for Base Rate Loans based on the Prime Rate will be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. All other computations of interest and fees hereunder will be made
on the basis of a year of 360 days and actual days elapsed (which results in
more interest being paid than if computed on the basis of a year of 365 or 366
days, as applicable), or, in the case of interest in respect of Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice. Interest will accrue on
each Loan for the day on which the Loan is made, and will not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made will,
subject to Section 2.13(a), bear interest for one day. Each determination by
Administrative Agent of an interest rate or fee hereunder will be conclusive and
binding for all purposes, absent manifest error. Without limitation of the
foregoing, in computing the interest on any Eurodollar Rate Loan denominated in
an Alternative Currency, such Loan will have added to it the U.K. Regulatory
Cost, if any, associated with such Loan.

 

SECTION 2.12.   EVIDENCE OF INDEBTEDNESS.

 

(a)           Evidence of Payments. The Credit Extensions made by each Lender
will be evidenced by one or more accounts or records maintained by such Lender
and by Administrative Agent in the

 

25

--------------------------------------------------------------------------------


 

(a)           Increase in Aggregate Commitments and Incremental Term Loans
Generally. So long as the Aggregate Commitments have not previously been
voluntarily reduced pursuant to Section 2.07, and subject to the further
conditions set forth in Section 2.15(c), upon notice to Administrative Agent by
the Administrative Borrower, on behalf of the Borrowers, at any time after the
Closing Date but not less than thirty days prior to the Revolving Credit
Maturity Date, the Borrowers may (i) incur additional Indebtedness under this
Agreement in the form of one or more new term loan facilities under this
Agreement (each, an “Incremental Term Loan”) and/or (ii) request one or more
Additional Revolving Credit Commitments; provided that (A) after giving effect
thereto, the aggregate amount of Additional Revolving Credit Commitments and
Incremental Term Loans that have been added pursuant to this Section 2.15 will
not exceed $200,000,0000; (B) any such addition will be in a minimum aggregate
amount of $25,000,000 or any whole multiple of $5,000,000 in excess thereof
(provided that such amount may be less than $25,000,000 if such amount
represents all remaining availability under the aggregate limit in respect of
Additional Revolving Credit Commitments and Incremental Term Loans set forth in
clause (A) of this proviso); and (C) the Borrowers may request a maximum of
three such Additional Revolving Credit Commitments and/or Incremental Term
Loans.

 

(b)           Certain Provisions Regarding Increase of Aggregate Commitments. If
any Additional Revolving Credit Commitments and/or Incremental Term Loans are
added in accordance with this Section 2.15, the Administrative Agent and the
Administrative Borrower, on behalf of the Borrowers, will determine the
effective date (the “Additional Commitments Effective Date”) of such addition
and the amount of, and the Persons who will provide, such Additional Revolving
Credit Commitments and/or Incremental Term Loans; provided that no Person who is
not at the time a Lender will be selected to provide Additional Revolving Credit
Commitments and/or Incremental Term Loans until each existing Lender has been
provided with a reasonable opportunity to provide all or a portion of such
Additional Revolving Credit Commitments and/or Incremental Term Loans in an
amount not less than its Percentage Share thereof and has either accepted,
declined or failed to respond to such opportunity to provide such percentage
share of such Additional Revolving Credit Commitments and/or Incremental Term
Loans; provided, further, that no existing Lender will have any obligation to
provide all or any portion of such Additional Revolving Credit Commitments
and/or Incremental Term Loans. The Administrative Agent will promptly notify the
Administrative Borrower, on behalf of the Borrowers, and Lending Parties of the
final amount of such Additional Revolving Credit Commitments and/or Incremental
Term Loans and the Additional Commitments Effective Date, as well as in the case
of each notice to any Lender, the respective interests in such Lender’s
Revolving Credit Loans and/or Incremental Term Loans, as applicable, in each
case subject to the assignments contemplated by this Section 2.15. As conditions
precedent to each such Additional Revolving Credit Commitments and/or
Incremental Term Loans: (i) the representations and warranties contained in
Article V and the other Loan Documents (including all documents required
pursuant to Section 2.15(c)) will be true and correct on and as of the
Additional Commitments Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they will have been true and correct as of such earlier date, and except
that, for purposes of this Section 2.15(b), the representations and warranties
contained in Section 5.10 will be deemed to refer to the most recent financial
statements furnished pursuant to Section 6.01(a) and Section 6.01(b),
respectively; (ii) no Default or Event of Default will exist immediately before
or immediately after giving effect to such addition; (iii) the Borrowers will be
in compliance with the financial covenants set forth in Section 7.14 after
giving pro forma effect to the making of Additional Revolving Credit Commitments
and/or Incremental Term Loans and the Loans made in connection therewith;
(iv) the Borrowers, Administrative Agent and Lending Parties (including any new
Lending Parties being added in connection with such addition) will have entered
into all documents required pursuant to Section 2.15(c), and the Borrowers will
have complied with all of the conditions precedent to the effectiveness of such
addition as provided in such documents (including any requirement to pay fees
and expenses to any or all of Administrative Agent, the Arrangers and the
Lending Parties, including any

 

26

--------------------------------------------------------------------------------


 

new Lending Parties); and (v) the Borrowers will have delivered to
Administrative Agent a certificate dated as of the Additional Commitments
Effective Date signed by a Responsible Officer of the Administrative Borrower,
on behalf of the Borrowers, certifying as to the truth, accuracy and correctness
of the matters set forth in the immediately preceding clauses (i), (ii) and
(iii). On each Additional Commitments Effective Date, each applicable Lender,
Eligible Assignee or other Person who is providing an Additional Revolving
Credit Commitment and/or Incremental Term Loan will become a “Lender” for all
purposes of this Agreement and the other Loan Documents. Any Additional
Revolving Credit Loan will be a “Revolving Credit Loan” for all purposes of this
Agreement and the other Loan Documents. In furtherance of the foregoing, in
connection with any Additional Revolving Credit Commitments, on any Additional
Commitments Effective Date on which Additional Revolving Credit Commitments are
made, subject to the satisfaction of the other terms and conditions contained in
this Section 2.15, (1) each of the existing Lenders will assign to each Person
providing an Additional Revolving Credit Commitment, and each such Person will
purchase from each of the existing Lenders, in an amount equal to the
Outstanding Amount thereof (together with accrued but unpaid interest thereon),
such interests in the Revolving Credit Loans outstanding on such date as will be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Credit Loans will be held by existing Lenders and the
Person making the Additional Revolving Credit Commitments ratably in accordance
with their Percentage Shares after giving effect to the addition of such
Additional Revolving Credit Commitments to the existing Revolving Credit
Commitments; and (2) each Person making an Additional Revolving Credit
Commitment will be deemed for all purposes to have made a Revolving Credit
Commitment and each Additional Revolving Credit Loan will be deemed, for all
purposes, a Revolving Credit Loan.

 

(c)           Terms and Documentation. Any other terms of and documentation
entered into in respect of any Additional Revolving Credit Commitments and/or
Incremental Term Loans made pursuant to this Section 2.15 (collectively, the
“Additional Commitment Documentation”) will be (i) with respect to Additional
Revolving Credit Commitments, consistent with the Revolving Credit Commitments
or (ii) with respect to any Incremental Term Loans, reasonably satisfactory to
the Administrative Agent; provided that (A) the Borrowers and the Additional
Lenders providing an Additional Revolving Credit Commitment may agree to
additional fees payable to such Additional Lenders in consideration of such
Additional Lender’s agreement to provide such Additional Revolving Credit
Commitment and/or Incremental Term Loan, (B) the Borrowers and the Additional
Lenders providing an Incremental Term Loan may agree to the pricing (including
the interest rate margins, any upfront fees, any arrangement fees, any
underwriting fees and any original issue discount) applicable to such
Incremental Term Loan, and (C) no Incremental Term Loan shall have a maturity
date earlier than the Revolving Credit Maturity Date. Any Additional Revolving
Credit Commitments and/or Incremental Term Loans made or provided pursuant to
this Section 2.15 will be (i) entitled, on a pari passu basis, to the same
benefit of the Guaranties as the Revolving Credit Commitments and (ii) evidenced
by one or more entries in the Register maintained by Administrative Agent in
accordance with the provisions set forth in Section 10.06(c).

 

(d)           Amendment to Credit Agreement. The Administrative Agent is
authorized to enter into, on behalf of the Lenders, any amendment to this
Agreement or any other Loan Document as may be necessary to incorporate the
terms of any new Incremental Term Loan therein.

 

(e)           Availability. Notwithstanding anything to the contrary contained
herein, no Additional Revolving Credit Commitments or Incremental Term Loans
will be available after the Fourth Amendment Effective Date.

 

27

--------------------------------------------------------------------------------


 

SECTION 2.16.   CASH COLLATERAL.

 

standing) under the laws of the jurisdiction of its incorporation, organization
or formation, except as could not reasonably be expected to cause a Material
Adverse Change; (b) has the power and authority and all governmental licenses,
authorizations, consents and approvals (i)(A) in the case of any Loan Party or a
Significant Subsidiary, to own its assets and carry on its business
substantially as currently conducted by it and such business as contemplated to
be conducted by it upon and following the consummation of the transactions
contemplated by the Loan Documents, and (B) in the case of any Subsidiary that
is not a Loan Party or a Significant Subsidiary, to own its assets and carry on
its business substantially as currently conducted by it and such business as
contemplated to be conducted by it upon and following the consummation of the
transactions contemplated by the Loan Documents, except as could not reasonably
be expected to cause a Material Adverse Change and (ii) to execute, deliver, and
perform its obligations under the Loan Documents to which each is a party; and
(c) is duly qualified as a foreign corporation, partnership or limited liability
company, as applicable, and is licensed and in good standing (except in
jurisdictions that do not recognize good standing) under the laws of each
jurisdiction where its ownership, leasing or operation of property or the
conduct of its business requires such qualification or license, except to the
extent that the failure to do so could not reasonably be expected to cause a
Material Adverse Change.

 

SECTION 5.02.   CORPORATE AUTHORIZATION; NO CONTRAVENTION.

 

The execution and delivery by each Loan Party, and the performance by each Loan
Party of its obligations under each Loan Document to which such Person is party,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such Person’s
Organizational Documents, (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material contract or agreement to which such Person is a
party or such Person’s properties are subject or (ii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law applicable to any Loan
Party or any of its Subsidiaries or any of their respective properties. Each
Loan Party is in compliance with all Contractual Obligations referred to in the
foregoing clause (b)(i), except to the extent that any failure to be in
compliance could not reasonably be expected to cause a Material Adverse Change.

 

SECTION 5.03.   GOVERNMENTAL AUTHORIZATION; COMPLIANCE WITH LAWS.

 

(a) Governmental Authorizations. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority
(other than the filing of a Form 8-K with the SEC after the Closing Date and the
approvals, consents, exemptions, authorizations, actions, notices and filings
required by the Collateral Agreement) or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, as applicable, any Loan Party or any Significant Subsidiary
of this Agreement or any other Loan Document.

 

(b) Compliance with Laws. Each Loan Party and each of their respective
Subsidiaries is in compliance in all material respects with the requirements of
all Laws applicable to such Person or any of its properties and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (i) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (ii) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to cause a Material Adverse Change.

 

28

--------------------------------------------------------------------------------


 

SECTION 5.04. BINDING EFFECT.

 

financial statements has been made in accordance with generally accepted
auditing standards and (ii) together with the certificate referred to in clause
(c) below, an internally prepared list of each Borrower, each Guarantor and each
other Subsidiary of the Parent as listed in the Parent’s most recent Annual
Report on Form 10-K filed with the SEC (or, if the Parent is no longer a
reporting company under the Exchange Act, a list of Subsidiaries approved by
Administrative Agent), along with each such Person’s gross revenue for the four
Fiscal Periods then ended;

 

(b)           Fiscal Period Financial Statements. As soon as available and in
any event no later than fifty-five days after the end of the first three Fiscal
Periods of each Fiscal Year, an internally prepared Consolidated balance sheet
of the Parent as at the end of such period and the related Consolidated
statements of income and cash flows of the Parent and its Subsidiaries prepared
for such Fiscal Period and for such Fiscal Year to date, setting forth in each
case in comparative form the figures for the corresponding periods of the
previous Fiscal Year, all in reasonable detail and certified by a Responsible
Officer of the Parent having responsibility for financial matters that they
(i) present fairly in all material respects the financial condition of the
Parent and its Subsidiaries as at the dates indicated and the results of its
operations and changes in their cash flow for the periods indicated,
(ii) disclose all liabilities of the Parent and its Subsidiaries that are
required to be reflected or reserved against under GAAP, whether liquidated or
unliquidated, fixed or contingent, and (iii) have been prepared in accordance
with GAAP, subject to the absence of footnotes and changes resulting from audit
and year-end adjustments;

 

(c)           Compliance Certificate. Concurrently with the delivery of the
materials required in clauses (a) and (b) above, a Compliance Certificate dated
as of the last day of such Fiscal Period, certified by a Responsible Officer of
the Parent having responsibility for financial matters, with appropriate
insertions satisfactory to Administrative Agent (which delivery may, unless
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and will be deemed to be an original
authentic counterpart thereof for all purposes), including that such Responsible
Officer has no knowledge of any Default or Event of Default, or if such
Responsible Officer has such knowledge, specifying such Default or Event of
Default and the nature thereof, and what action the Borrowers have taken, are
taking or proposed to take with respect thereto, together with a schedule in
form satisfactory to Administrative Agent, of the computations used by the
Parent in determining compliance with the financial covenants contained in
Section 7.14;

 

(d)           Financial Forecasts. As soon as available, but in any event no
later than one-hundred-five days after the end of each Fiscal Year, a one year
(prepared on a Fiscal Period basis) budget of the Parent on a Consolidated basis
for the then-commenced Fiscal Year, including a pro forma balance sheet and
statements of income and showing projected operating revenues and expenses of
the Parent on a Consolidated basis, in form and sufficient detail acceptable to
Administrative Agent, in its Reasonable Discretion;

 

(e)           Accountants’ Statement. Together with each delivery of audited
financial statements pursuant to Section 6.01(a), a written statement by the
independent public accountants giving the report thereon stating (i) whether, in
connection with their audit examination, any condition or event which
constitutes a Default or an Event of Default arising from a breach of
Section 7.14 as they relate to accounting matters has come to their attention,
and if such a condition or event has come to their attention, specifying the
nature and period of existence thereof; provided, that such accountants will not
be responsible for any failure to obtain knowledge of a Default or Event of
Default that would not be disclosed in the course of their audit examination,
and (ii) that based on their audit examination nothing has come to their
attention which causes them to believe that the information contained in the
certificates as they relate to accounting matters delivered therewith pursuant
to Section 6.01(a), is not correct or that the matters set forth in the
Compliance Certificates delivered therewith for the applicable Fiscal Year are
not stated in accordance with the terms of this Agreement;

 

29

--------------------------------------------------------------------------------


 

(f)            Current Reports. As soon as available and in any event no later
than 10 Business Days after the occurrence of each event that would have been
required to be reported in a Current Report on Form 8-K under the Exchange Act
(or such later time period provided for in Form 8-K promulgated by the SEC), the
information that would have been required to be disclosed in such Current Report
on Form 8-K (other than the information required under items 3.01, 3.02, 3.03,
5.02, 5.03, 5.04 and 5.05 of Form 8-K promulgated by the SEC); provided, that no
such information will be required to be furnished if the Issuer determines in
its good faith judgment that such information is not material to a Holder or the
business, assets, operations, financial position or prospects of the Parent and
its Subsidiaries, taken as a whole; and

 

(g)           (f) Other Reports. Promptly upon any request by Administrative
Agent (on behalf of each Lender), a copy of any detailed audit reports by
independent public accountants in connection with the accounts or books of the
Parent or any Subsidiary thereof.

 

SECTION 6.02.   OTHER INFORMATION.

 

The Administrative Borrower (on behalf of each Borrower) will deliver to
Administrative Agent (on behalf of each Lender), in form and detail satisfactory
to Administrative Agent:

 

(a)           Equity Interest Holder Reports and Certain Public Filings.
Promptly after the same are available, copies of each annual report, proxy or
financial statement or other material report or communication sent to the
holders of Equity Interests of the Parent in their capacity as stockholders and
copies of all annual, regular, periodic and special reports and registration
statements that the Parent or any of its Subsidiaries may file or be required to
file with the SEC under Section 13 or Section 15(d) of the Exchange Act, and, in
each case, not otherwise required to be delivered to Administrative Agent
pursuant hereto;

 

(b)           Insurance Reports. Promptly upon Administrative Agent’s request, a
copy of Loan Parties’ e-cert memorandum of insurance evidencing the Loan
Parties’ insurance policies and limits.

 

(c)           Foreign Indebtedness. Within five days after the execution of any
documents evidencing Foreign Indebtedness involving commitments to incur
Indebtedness in excess of an aggregate amount of the Dollar Equivalent of
$25,000,000, the Parent will deliver a complete, fully executed copy of such
documents to Administrative Agent; and

 

(d)           Additional Information. Promptly, such additional information
regarding the business, financial or corporate affairs of any Loan Party or any
Subsidiary thereof or compliance with the terms of the Loan Documents, as
Administrative Agent may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(a) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, will be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided that: (i) the Parent will deliver paper copies
of such documents to Administrative Agent upon its request to the Parent to
deliver such paper copies until a written request to cease delivering paper
copies is given by Administrative Agent and (ii) the Parent will notify
Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents and provide to Administrative Agent by

 

30

--------------------------------------------------------------------------------


 

Each Borrower will, and will cause each Loan Party and each Subsidiary thereof
to, maintain proper books of record and account, in which full, true and correct
(in all material respects) entries in conformity with GAAP consistently applied
are made of all financial transactions and matters involving their respective
properties and businesses.

 

SECTION 6.09.   INSPECTION RIGHTS.

 

Each Borrower will, and will cause Loan Party and each Subsidiary thereof to,
permit representatives and independent contractors of Administrative Agent and
each Lender (which will be subject to confidentiality obligations of
Administrative Agent and the Lenders pursuant to Section 10.07) to visit and
inspect any of their respective properties, to examine their corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss their respective affairs, finances and accounts with their
respective directors, officers and independent public accountants, at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Administrative Borrower, on
behalf of the Borrowers; provided that, unless an Event of Default has occurred
and is continuing, the reasonable costs of only two such visits and related
inspections during any calendar year, among all members of the Credit Group,
will be borne by the Borrowers; provided, however, that, notwithstanding the
foregoing, if and for so long as an Event of Default has occurred and is
continuing, Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrowers at any time and without advance notice and as many
times as Administrative Agent or any Lender may require. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, no
Borrower, Loan Party or Subsidiary will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter (a) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding, arm’s-length agreement with a
third party or (b) is subject to attorney-client or similar privilege or
constitutes attorney work product.

 

SECTION 6.10.   [RESERVED].

 

SECTION 6.11.   PAYMENT OF OBLIGATIONS.

 

Each Borrower will, and will cause each Loan Party and each Subsidiary thereof
to, pay and discharge as the same will become due and payable, all its
obligations and liabilities, including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets the failure
of which to pay could reasonably be expected to cause a Material Adverse Change,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by such Person; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property (other than a Permitted Lien), except as could
not reasonably be expected to cause a Material Adverse Change; and (c) all
Indebtedness, as and when due and payable (but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness), except as could not reasonably be expected to cause a Material
Adverse Change.

 

SECTION 6.12.   COVENANT TO GUARANTEE OBLIGATIONS AND GRANT SECURITY.

 

Upon the formation or acquisition by any Loan Party of any new direct or
indirect Domestic Subsidiary that constitutes a Material Subsidiary, or upon any
Domestic Subsidiary becoming a Material Subsidiary as determined based on the
most recent audited Consolidated financial statements or unaudited Consolidated
financial statements, as the case may be, of the Parent and its Subsidiaries
delivered to Administrative Agent pursuant to Sections 6.01(a) or (b), or upon
any Subsidiary (other than a

 

31

--------------------------------------------------------------------------------


 

Subsidiary that is a Loan Party) providing a Guaranty of any Second Lien Debt,
then the Borrowers will, in each case, at the Borrowers’ expense within thirty
days (or such later time as may be agreed to by Administrative Agent in writing)
after such formation or acquisition or, the delivery of such Consolidated
financial statements or such Guaranty is entered into (as applicable), notify
Administrative Agent in writing of any Domestic Subsidiary constituting a
Material Subsidiary or any Subsidiary (other than a Subsidiary that is a Loan
Party) providing a Guaranty of any Second Lien Debt (as applicable) and cause
such Person (and in the case of a Subsidiary, cause each direct and indirect
parent of such Subsidiary, if such parent is not already a Loan Party), to
(i) duly execute and deliver to Administrative Agent a Joinder Agreement in the
form attached to this Agreement as Exhibit C, satisfactory to Administrative
Agent in its Reasonable Discretion, pursuant to which such Person is joined to
this Agreement and becomes a Subsidiary Guarantor hereunder for all purposes of
this Agreement, including Section 10.15, and the other Loan Documents,
guaranteeing the other Loan Parties’ Obligations under the Loan Documents,
(ii) grant a security interest in all personal property pursuant to the
applicable Security Documents (subject to the exceptions specified in such
Security Documents) owned by such Subsidiary and in such priority as may be
required pursuant to the Intercreditor Agreement, (iii) deliver to the
Administrative Agent such opinions, documents and certificates as may be
reasonably requested by the Administrative Agent and (iv) deliver to the
Administrative Agent such original certificated Equity Interests or other
certificates and stock or other transfer powers evidencing the Equity Interests
of such Person. Unless Administrative Agent and the Borrowers otherwise
expressly agree in advance in writing that a particular Excluded Subsidiary will
continue as or become a Guarantor, no Subsidiary that is an Excluded Subsidiary
will be required to continue as or become a Guarantor under this Section 6.12.
Any Person that ceases to constitute a Material Subsidiary (other than a
Subsidiary providing a Guaranty of any Second Lien Debt) or that is or becomes
an Excluded Subsidiary or, with respect to any Subsidiary that is not a Material
Subsidiary, that ceases to provide a Guaranty of Second Lien Debt will be
released from its obligations as a Subsidiary Guarantor as provided in
Section 10.15(a). If as of the last day of the most recently ended Fiscal Year
for which the Parent has delivered financial statements pursuant to
Section 6.01(a) the aggregate gross revenue of the Subsidiaries that are Loan
Parties was less than 90% of the Consolidated gross revenue of the Parent and
its Subsidiaries (excluding that portion of revenues attributable to any
Subsidiary that is an Excluded Subsidiary) for such Fiscal Year, then the
Administrative Borrower shall promptly designate one or more additional
Subsidiaries as Guarantors and the Borrowers shall cause any such designated
Subsidiaries to comply with the provisions of Section 6.12 such that, after such
designated Subsidiaries become Guarantors hereunder, the aggregate gross revenue
of the Subsidiaries that are Loan Parties is 90% or more of the Consolidated
gross revenue of the Parent and its Subsidiaries (excluding that portion of
revenues attributable to any Subsidiary that is an Excluded Subsidiary) for such
Fiscal Year, determined on a pro forma basis after giving effect to such
designations.

 

SECTION 6.13.   PARI PASSU.

 

The Borrowers covenant and agree that the Obligations of the Borrowers will at
all times rank at least pari passu with all other Indebtedness of the Borrowers,
except to the extent permitted by Section 7.01.

 

SECTION 6.14.   FURTHER ASSURANCES.

 

In addition to the obligations and documents which this Agreement expressly
requires any Borrower or any of its Subsidiaries (including any Loan Party)
execute, acknowledge, deliver and perform, each Borrower will, and will cause
each Loan Party and each Subsidiary thereof to, execute and acknowledge (or
cause to be executed and acknowledged) and deliver to Administrative Agent all
documents, and take all actions, that may be reasonably requested by
Administrative Agent or the Required Lenders from time to time hereunder to
confirm the rights created or now or hereafter intended

 

32

--------------------------------------------------------------------------------


 

(h)           any interest or title of a lessor or sublessor under an operating
lease;

 

(i)            any Lien securing a judgment for the payment of money not
constituting an Event of Default under Section 8.01(h) or securing an appeal or
other surety bond related to any such judgment;

 

(j)            any Lien existing on any property of any Target prior to the
acquisition thereof pursuant to a Permitted Acquisition consummated after the
ClosingFourth Amendment Effective Date; provided that (A) such Lien is not
created in contemplation of or in connection with such Permitted Acquisition and
(B) such Lien will secure only those obligations which it secures on the date
when such Permitted Acquisition closes and is consummated, and any refinancing
of such Indebtedness secured by such Liens to the extent permitted by
Section 7.03; provided further that the principal amount of Indebtedness secured
by all such Liens pursuant to this clause (j) (other than Liens that (1) attach
to or otherwise encumber only specified real property, improvements and/or fixed
assets of such Target, or are in the nature of a purchase money security
interest or a Capital Lease, and (2) are not in the nature of a floating Liens)
does not exceed $25,000,000 in the aggregate;

 

(k)           Liens in effect on the Third Amendment Effective Date and
described on Schedule 7.01; provided that no such Lien will extend to any
property other than: (i) property subject to such Lien on the date of this
Agreement; (ii) after-acquired property to the extent such Lien includes a grant
of a security interest in such after-acquired property; and (iii) products,
proceeds, rents and profits of such property to the extent such Lien includes a
grant of a security interest in such products, proceeds rents and profits;

 

(l)            Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value (as reasonably determined
in good faith by the Administrative Borrower), whichever is lower, of the
property being acquired on the date of acquisition, and (iii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety days after such acquisition or the completion of such construction or
improvement;

 

(m)          any Lien arising by virtue of any contractual, statutory or common
law provision relating to banker’s liens, rights of set-off or similar rights
and remedies as to deposit accounts or other funds maintained with a creditor
depository institution or securities accounts; provided that such deposit
account is not a dedicated cash collateral account in favor of such depository
institution and is not otherwise intended to provide collateral security (other
than for customary account commissions, fees and reimbursable expenses relating
solely to such deposit account, and for returned items);

 

(n)           Liens in the form of cash collateral securing reimbursement
obligations under letters of credit and Bank Undertakings not issued by a L/C
Issuer hereunder but permitted by Section 7.03(o);

 

(o)           any right of a licensee under any license agreement for the use of
intellectual property or other intangible assets of any Borrower or any
Subsidiary thereof as to which such Borrower or Subsidiary is the licensor
permitted under Section 7.05;

 

(p)           any right of a licensor under any license agreement for the use of
intellectual property or other intangible assets as to which any Borrower or any
Subsidiary thereof is the licensee;

 

(q)           any Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by any Loan
Party or Significant Subsidiary in the ordinary course of business not
materially interfering with the conduct of the business of the Parent and its
Subsidiaries taken as a whole;

 

33

--------------------------------------------------------------------------------


 

(r)            any leases granted to others in the ordinary course of business
not interfering, alone or in the aggregate, with the conduct of the business of
the Parent and its Subsidiaries taken as a whole;

 

(s)            real estate security deposits with respect to leaseholds in the
ordinary course of business;

 

(t)            Permitted Encumbrances;

 

(u)           customary Liens securing obligations under Permitted Receivables
Financings;

 

(v)           Liens securing Indebtedness permitted by Section 7.03(r), which
Liens shall be subject to, (i) with respect to the Indebtedness permitted under
Section 7.03(r)(i), the Intercreditor Agreement or, (ii) with respect to any
Indebtedness permitted under Section 7.03(r)(ii), the Intercreditor Agreement or
an intercreditor agreement in form and substance substantially the same as the
Intercreditor Agreement with such changes as the Administrative Agent may
reasonably approve; and

 

(w)          (v) other Liens securing outstanding Indebtedness not to exceed an
aggregate amount when incurred equal to the greater of (i) 2% of Consolidated
Tangible Assets as of the last day of the immediately preceding fiscal quarter
for which financial statements are available and (ii) $50,000,000.

 

SECTION 7.02.   INVESTMENTS.

 

Make any Acquisition or enter into any agreement to make any Acquisition, or
make, purchase or acquire any Investment, except in each case as may be
permitted by unless such action is (1) permitted under the Second Lien Indenture
at such time and (2) permitted under one or more of the following clauses of
this Section 7.04 or except for:

 

(a)           Investments in Cash and Cash Equivalents in the ordinary course of
business pursuant to the Borrowers’ usual and customary cash management policies
and procedures;

 

(b)           any Permitted Acquisition; provided that, at the time such
Permitted Acquisition is completed, the Additional Transaction Condition is met
and the Administrative Borrower has delivered to the Administrative Agent a
certificate of a Responsible Officer confirming the satisfaction of the
condition set forth in this proviso;

 

(c)           Guarantees constituting Indebtedness to the extent permitted by
Section 7.03(c);

 

(d)           Investments in any Loan Party and any Subsidiary that is not a
Joint Venture;

 

(e)           Investments in the form of any Swap Contracts which are entered
into not for speculative purposes but to hedge or mitigate risks to which a
Borrower or any Subsidiary has perceived exposure (other than those in respect
of the capital stock of a Borrower or any of its Subsidiaries); provided, that
at the time any such Swap Contract is entered into, the Swap Termination Value
of all outstanding Swap Contracts of the Loan Parties and their respective
Subsidiaries, as determined on a Consolidated basis as of the last day of the
Fiscal Period most recently ended for which the Issuer has delivered financial
statements pursuant to Section 6.01(a) or 6.01(b), is $30,000,000 or less;

 

(f)            Investments existing on the Third Amendment Effective Date and
set forth on Schedule 7.02;

 

34

--------------------------------------------------------------------------------


 

(g)           Investments in Joint Ventures arising in the ordinary course of
business consistent with past practice;

 

(h)           Investments permitted by Section 7.03; and

 

(i)                            additional Investments by the Borrowers and
Significant Subsidiaries in the aggregate amount invested after the Closing Date
of $100,000,000; provided that (A) such Investments will be in Targets or other
Persons engaged in one or more business activities that are of a type
substantially similar, or reasonably related, to those engaged in by the
Borrowers and their Subsidiaries as of the date of this Agreement and (B) such
$100,000,000 cap shall be reduced to $25,000,000 to the extent the Additional
Transaction Condition is not met at the time of any such Investment; provided,
however, no Default or Event of Default shall occur as a result of the Borrowers
and Significant Subsidiaries exceeding the cap contained in this clause
(i) solely as a result of a reduction in the cap pursuant to this clause (B) (to
the extent such Investment was permitted at the time made).

 

SECTION 7.03.   INDEBTEDNESS.

 

Create, incur, assume, suffer to exist, or otherwise become or remain directly
or indirectly liable with respect to, any Indebtedness, except unless (1) such
Indebtedness would be permitted under the Second Lien Indenture at the time of
such incurrence and (2) such Indebtedness is permitted under one or more of the
following clauses of this Section:

 

(a)           Indebtedness under this Agreement and the other Loan Documents or
relating to any Bank Product;

 

(b)           Indebtedness outstanding on the Third Amendment Effective Date and
listed on Schedule 7.03 and any refinancings, refundings, renewals or extensions
thereof; provided that the amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to the amount paid, and fees and expenses incurred, in connection with
such refinancing and by an amount equal to any existing commitments unutilized
thereunder;

 

(c)           contingent obligations with respect to (i) performance guarantees
and surety bonds incurred in the ordinary course of business and of a type and
amount consistent with past practices of the Borrowers and their Subsidiaries
and (ii) the sale of accounts receivable as permitted under Section 7.05(j);

 

(d)           Swap Contracts permitted pursuant to Section 7.02(e);

 

(e)           Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations incurred to finance the acquisition,
construction or improvement of fixed or capital assets (excluding real property)
within the limitations set forth in Section 7.01(l); provided, however, that
(i) such Indebtedness is incurred prior to or within ninety days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate amount of all such Indebtedness at any one time outstanding will not
exceed $100,000,000;

 

(f)            endorsements for collection or deposit and Indebtedness of the
Borrower or any of its Restricted Subsidiaries incurred to finance insurance
premiums, in each case in the ordinary course of business;

 

(g)           unsecured Indebtedness in the form of intercompany loans made by
and between the Parent and its Subsidiaries and by and between Subsidiaries in
connection with the internal cash

 

35

--------------------------------------------------------------------------------


 

management system maintained the Borrowers and their Subsidiaries substantially
as in effect on the Closing Date, or Guarantees by the Loan Parties or their
Significant Subsidiaries of Indebtedness of any of their Subsidiaries to the
extent necessary to support the normal operating activities of such
Subsidiaries;

 

(h)           unsecured Indebtedness in respect of (i) notes issued to former
employees for the purchase price of stock redeemed by the Parent in accordance
with the stock repurchase requirements set forth in the Parent’s bylaws in
effect as of the Closing Date, (ii) notes issued in the purchase by the Parent
of shares of its common stock under the repurchase rights set forth in the
Parent’s bylaws in effect as of the Closing Date, (iii) notes issued in the
purchase by the Parent of shares of its common stock on the internal market to
balance the supply and demand for common stock between sellers and buyers, and
(iv) notes issued to employees or former employees upon the exercise of (or in
satisfaction of) stock appreciation rights or to pay or satisfy rights under a
phantom stock plan;

 

(i)            Indebtedness

 

A.            of the Parent resulting from the private placement of long-term
senior unsecured notes; provided, however, the Parent will be required to
provide evidence satisfactory to Required Lenders that (i) the obligations
arising under such long-term senior unsecured notes rank pari passu or junior in
right of payment to the Obligations under this Agreement and the other Loan
Documents and (ii) on a pro forma basis, after giving effect to the issuance of
the long-term senior unsecured notes, (I) no Default or Event of Default will
exist and that, (II) the Borrowers will remain in compliance with each of the
financial covenants set forth in Section 7.14 upon the occurrence of an
additional $1.00 of Indebtedness and (III) the Consolidated Leverage Ratio will
be no greater than 3.75:1.00; and

 

B. of any Loan Party consisting of senior notes (including Guarantees by any
Loan Party of such Indebtedness incurred by a subsidiary of such Loan Party);
provided that in the case of Indebtedness incurred pursuant to this clause (B),
(i) such Indebtedness shall be unsecured, (ii) on a pro forma basis, after
giving effect to such Indebtedness, (I) the Loan Parties are in compliance with
each of the financial covenants set forth in Section 7.14,7.14 and (II) the
Consolidated Leverage Ratio will be no greater than 3.75:1.00, (iii) the
representations, covenants and events of default in respect of such Indebtedness
(other than interest rate and fees) are no more restrictive on the applicable
obligor than the representations, covenants and Events of Default hereof and
(iv) the maturity date of such Indebtedness shall be no earlier than six months
following the Revolving Credit Maturity Date and such Indebtedness shall not be
subject to amortization or mandatory prepayment prior to such date;

 

(j)            Indebtedness in respect of accounts payable and accrued expenses
incurred in the ordinary course of business which in the aggregate could not
reasonably be expected to cause a Material Adverse Change;

 

(k)           Indebtedness arising from judgments not constituting an Event of
Default under Section 8.01(h);

 

(l)            (i) unsecured Indebtedness assumed in connection with Permitted
Acquisitions and (ii) secured Indebtedness assumed in connection with Permitted
Acquisitions to the extent the Liens securing such Indebtedness (if any) are
permitted under Section 7.01;

 

(m)          Earnouts incurred in connection with Permitted Acquisitions;

 

(n)           Indebtedness and all commitments to incur Indebtedness incurred by
Significant Subsidiaries that are Foreign Subsidiaries in currencies other than
Dollars in an aggregate amount not to

 

36

--------------------------------------------------------------------------------


 

exceed the Dollar Equivalent of $50,000,000 at any one time outstanding or
committed (“Foreign Indebtedness”), including Guarantees by any Loan Party or
Significant Subsidiary of Foreign Indebtedness, in each case so long as (i) no
Event of Default has occurred and is continuing or will occur as a result of the
incurrence or Guarantee of such Foreign Indebtedness and (ii) within five days
after the closing of any financing transaction involving the incurrence or
commitments to incur Foreign Indebtedness in excess of an aggregate amount of
the Dollar Equivalent of $25,000,000, the Administrative Borrower will deliver
to Administrative Agent drafts of the material loan documentation related to
such Foreign Indebtedness in substantially final form;

 

(o)           to the extent the Administrative Borrower, on behalf of the
Borrowers, requests the issuance of a Credit pursuant to Section 2.04 and no L/C
Issuer is able or willing to issue such Credit under this Agreement, whether
because the issuance of such Credit cannot be made in accordance with the
conditions of Section 2.04 or otherwise, the Borrowers may request banks and
other issuers of letters of credit or independent undertakings within the
meaning of, and complying with the requirements of, 12 C.F.R. §7.1016 as to
which the issuer’s obligation to honor depends upon the presentation of
specified documents and not upon non-documentary conditions or resolution of any
questions of fact or law (such undertakings referred to in this clause (o) and
the definition of Middle East Letters of Credit as “bank undertakings”) to issue
standby and commercial letters of credit and bank undertakings instead of such
requested Credit up to an aggregate amount available and undrawn or drawn and
unreimbursed at any time for all such letters of credit and bank undertakings
issued other than under this Agreement of up to a Dollar Equivalent of
$150,000,000 (exclusive of fluctuations in foreign exchange rates after the date
of issuance); provided, that, notwithstanding the foregoing, without requesting
the issuance of a Credit pursuant to Section 2.04 and whether or not any L/C
Issuer is able or willing to issue such Credit under this Agreement, the
Administrative Borrower may request the issuance of Middle East Letters of
Credit from banks or other issuers of letters of credit or bank undertakings
that are not L/C Issuers (for the avoidance of doubt, the other restriction set
forth in this clause (o) shall apply (including such $150,000,000 aggregate
limit) to such Middle East Letters of Credit);

 

(p)           Indebtedness of any Loan Party or any Significant Subsidiary
secured only by a mortgage or deed of trust on real property owned by such Loan
Party or Subsidiary in the aggregate principal amount for all such mortgage
financings of the Loan Parties and their Subsidiaries not to exceed $50,000,000
outstanding at any time;

 

(q)           Subordinated Debt of any Loan Party or any Significant Subsidiary;
provided that (i) such Indebtedness shall be unsecured, (ii) such Indebtedness
shall be subordinated to the Obligations, (iii) the Loan Parties are in
compliance with each of the financial covenants set forth in Section 7.14, after
giving effect to such Indebtedness on a pro forma basis, (iv) the
representations, covenants and events of default in respect of such Indebtedness
(other than interest rate and fees) are no more restrictive on the applicable
obligor than the representations, covenants and Events of Default hereof and
(v) the maturity date of such Indebtedness shall be no earlier than six months
following the Revolving Credit Maturity Date and such Indebtedness shall not be
subject to amortization or mandatory prepayment prior to such date;

 

(r)           (i) Indebtedness incurred on the Fourth Amendment Effective Date
pursuant to the Second Lien Indenture in an aggregate principal or face amount
of up to $250,000,000 and (ii) additional Indebtedness and Indebtedness that
replaces, refunds or refinances the Second Lien Indenture or such additional
Indebtedness (“Second Lien Refinancing Indebtedness”), in each case secured by
Liens on the Collateral, which Liens are expressly subordinated to the Liens on
the Collateral securing the Secured Obligations pursuant to Section 7.01(v)(ii),
including any amendment, supplement, modification, extension, renewal,
restatement or amendment and restatement of the Second Lien Indenture, such
additional Indebtedness or Second Lien

 

37

--------------------------------------------------------------------------------


 

Refinancing Indebtedness, provided, however, (A) the representations, covenants
and events of default in respect of such additional Indebtedness or Second Lien
Refinancing Indebtedness (in each case other than (1) pricing, interest rate,
fees, premiums, rate floors, optional prepayment or redemption terms and
security and (2) any representations, covenants and events of default applicable
only to periods after the Revolving Credit Maturity Date) are, taken as a whole
and in the good faith judgment of the Administrative Borrower, no more
restrictive on the applicable obligors than the representations, covenants and
events of default, taken as a whole, of the Second Lien Indenture or
Indebtedness being replaced, refunded or refinanced, as applicable, (B) the
final maturity date of such additional Indebtedness or Second Lien Refinancing
Indebtedness shall be no earlier than six months following the Revolving Credit
Maturity Date, (C) as of the date of incurrence of such additional Indebtedness
or Second Lien Refinancing Indebtedness, as applicable, no Default or Event of
Default will exist and (D) (x) in the case of any such additional Indebtedness,
the Borrowers shall demonstrate, on a pro forma basis after giving effect to the
issuance of such additional Indebtedness or Second Lien Refinancing
Indebtedness, as applicable, and the use of proceeds therefrom, that the
Consolidated Leverage Ratio will be no greater than 3.50:1.00 and (y) in the
case of any Indebtedness that replaces, refunds or refinances the Second Lien
Indenture or such additional Indebtedness, such replacement, refunding or
refinancing does not result in an increase in the principal amount of the
Indebtedness so replaced, refunded or refinanced other than by the amount of
premiums paid thereon and the fees and expenses incurred in connection therewith
and by the amount of unfunded commitments with respect thereto; and

 

(s)            (r) in addition to the other Indebtedness permitted under this
Section 7.03, Indebtedness of the Parent and any of its Subsidiaries, taken
together, in the aggregate principal amount outstanding at any time not to
exceed $150,000,000 and, in the case of any Loan Party, ranking pari passu or
junior in right of payment to the Obligations under this Agreement and the other
Loan Documents; provided, however, no more than $50,000,000 of such Indebtedness
may be secured by Permitted Liens.

 

SECTION 7.04.   Fundamental Changes.

 

Merge, dissolve, liquidate, recapitalize, consolidate with or into another
Person, except that, so long as no Event of Default has occurred and is
continuing or would result therefrom:

 

(a)           any Loan Party may merge or consolidate with any Domestic
Subsidiary; provided that (i) such Loan Party will be the continuing or
surviving Person; or (ii) if such Loan Party is not the continuing or surviving
Person, then (A) such Loan Party will provide Administrative Agent with written
notice at least ten days prior to the consummation of any such merger or
consolidation and (B) concurrently with the effectiveness of such merger or
consolidation, the continuing or surviving Domestic Subsidiary will execute such
documentation as Administrative Agent requires in its Reasonable Discretion to
evidence such Domestic Subsidiary’s assumption of all of the Obligations of such
merging or consolidating Loan Party and to comply with the provisions of the
Loan Documents after giving effect to such merger or consolidation;

 

(b)           any Significant Subsidiary may merge or consolidate with (i) any
Loan Party, provided that (A) such Loan Party will be the continuing or
surviving Person or (B) if such Loan Party is not the continuing or surviving
Person, then (1) such Subsidiary will be a Domestic Subsidiary, (2) the Loan
Party will provide Administrative Agent with written notice at least ten days
prior to the consummation of any such merger or consolidation and
(3) concurrently with the effectiveness of such merger or consolidation, such
Domestic Subsidiary will execute such documentation as Administrative Agent
requires in its Reasonable Discretion to evidence such Domestic Subsidiary’s
assumption of all of the Obligations of such merging or consolidating Loan Party
and to comply with the provisions of the Loan Documents after giving effect to
such merger or consolidation; (ii) any one or more other Domestic

 

38

--------------------------------------------------------------------------------


 

(f)            licenses for the use of intellectual property or other intangible
assets; provided that, (i) in the case of any such license granted on an
non-exclusive basis, such license will be in the ordinary course of such
licensor’s business, and (ii) in the case of any such license granted on an
exclusive basis, such licensor has determined in its reasonable business
judgment that such intellectual property or other intangible assets are not
likely to be otherwise monetized by the Borrowers and Significant Subsidiaries
in the ordinary course of their respective businesses;

 

(g)           Dispositions of accounts receivable in connection with the
compromise, settlement or collection thereof in the ordinary course of business;

 

(h)           Dispositions of Cash and Cash Equivalents in the ordinary course
of business and Dispositions in respect of any Bank Products;

 

(i)            Dispositions of assets for cash or other property if all of the
following conditions are met: (i) such assets (valued at book value) do not
constitute a “substantial part” (as defined below) of the assets of the Parent
and its Subsidiaries taken as a whole; and (ii) with respect to such disposition
of assets that in the aggregate, exceed $100,000,000 (valued at book value), a
Responsible Officer of the applicable transferor will certify to Administrative
Agent that: (A) the sale is for reasonably equivalent value, (B) is in the best
interests of such transferor and (C) immediately after the consummation of the
transaction and after giving effect thereto, no Default or Event of Default
would exist. For purposes of this Section 7.05(i), a sale of assets will be
deemed to involve a “substantial part” of the assets of the Parent and its
Subsidiaries taken as a whole if the book value of such assets, together with
all other assets sold in reliance upon this Section 7.05(i) during the same
Fiscal Year (except those assets sold pursuant to clauses (a) through (h) of
this Section 7.05), equals 10.00% or more of the Consolidated total assets of
the Parent and its Subsidiaries taken as a whole determined as of the end of the
immediately preceding Fiscal Year; and

 

(j)            Eligible Receivables sold in any Permitted Receivable Financing;
provided that the face amount of Program Receivables proposed to be sold plus
the aggregate face amount of Eligible Receivables previously sold in all other
Permitted Receivables Financings made since the Closing Date may not exceed 5%
of Eligible Receivables determined as of the last day of the Fiscal Period most
recently ended before such proposed sale for which the Parent has delivered
financial statements pursuant to Section 6.01(a) or Section 6.01(b).

 

SECTION 7.06.   RESTRICTED PAYMENTS.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except thatunless (1) such
Restricted Payment would be permitted to be made under the Second Lien Indenture
at the time of such proposed Restricted Payment and (2) such Restricted Payment
would be permitted under one or more of the following clauses of this Section:

 

(a)           in the case of any Loan Party (other than the Parent) or any
Significant Subsidiary, such Loan Party or Significant Subsidiary may declare or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, in respect of Restricted Payments to any
Loan Party and to wholly-owned Subsidiaries of any Loan Party (and, in the case
of a Restricted Payment by a non-wholly-owned Significant Subsidiary, to the
owners of Equity Interests of such Significant Subsidiary, in respect of which
such Restricted Payment is declared, made and/or incurred, on a pro rata basis
based on their relative ownership interests);

 

39

--------------------------------------------------------------------------------


 

Enter into any transaction, directly or indirectly, with or for any Affiliate of
a Borrower (other than another Borrower or any Subsidiary) except (a) on a basis
no more favorable to such Affiliate than would be obtained in a comparable arm’s
length transaction with a Person not an Affiliate of a Borrower, (b) any
transaction involving assets that are not material to the business and
operations of the Borrowers or the Subsidiaries involved in such transaction or
(c) any transaction related to any Bank Products.

 

SECTION 7.08.   BURDENSOME AGREEMENTS.

 

Except as provided in this Agreement or another Loan Document, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on such Loan Party’s or Significant
Subsidiary’s ability to (a) pay dividends or make any other distributions on any
of its Equity Interests, (b) repay or prepay any Indebtedness owed by such Loan
Party or Significant Subsidiary to any Borrower or any other Subsidiary of the
Borrowers, (c) make loans or advances to any Borrower or any other Subsidiary of
the Borrowers or (d) transfer any of its property or assets to any Borrower or
any other Subsidiary of the Borrowers, in each case other than (i) customary
non-assignment provisions of leases, subleases and sublicenses and similar
agreements and in other contracts (and applicable solely to the rights and
obligations under such contracts), (ii) with respect to the specific property to
be sold pursuant to an executed agreement in connection with a Disposition
permitted under Section 7.05, (iii) encumbrances or restrictions under documents
with respect to Indebtedness permitted under (A) Section 7.03(b) (provided that
the encumbrances or restrictions under documents with respect to any
refinancing, refunding, renewal or extension of such Indebtedness are not
materially more restrictive than the encumbrances or restrictions under the
Indebtedness being refinanced, refunded, renewed or extended) or
(B) Section 7.03(e), (iv) pursuant to any Permitted Lien, (v) pursuant to terms
subordinating intercompany Indebtedness to claims of pension trustees and,
(vi) pursuant to the terms of any Bank Products, and (vii) encumbrances or
restrictions contained in the Second Lien Documents, the Intercreditor Agreement
or any other documents governing Second Lien Debt, any Incremental Term Loans or
any Hedging Agreements.

 

SECTION 7.09.   USE OF PROCEEDS.

 

Use any portion of the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (a) to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) if and to
the extent doing so would result in a violation of Regulation T, U or X of the
FRB by any Lender or to extend credit to others for the purpose of purchasing or
carrying margin stock if and to the extent doing so would result in a violation
of Regulation T, U or X of the FRB by any Lender or to refund indebtedness
originally incurred for such purpose or (b) for any other purpose other than
(i) to refinance all of the Indebtedness under the Original Credit Agreement,
(ii) to fund the Transaction Costs and (iii) to fund the ongoing working capital
and general corporate needs of the Borrowers and their Subsidiaries (including
Permitted Acquisitions), to the extent permitted by the Loan Documents and in
all material respects by applicable Law.

 

SECTION 7.10.   MAINTENANCE OF BUSINESS

 

From and after the Closing Date, engage in any business other than the types of
business activities in which the Parent and its Subsidiaries engage as of the
date of this Agreement and business activities reasonably related or
complementary thereto.

 

SECTION 7.11.   AMENDMENTS OF ORGANIZATION DOCUMENTS.

 

Amend or modify any Organizational Document of any Loan Party in any way could
reasonably be expected to cause a Material Adverse Change (including the ability
of the Loan Parties to pay the

 

40

--------------------------------------------------------------------------------


 

Obligations in full when and as payable under the Loan Documents). Each Borrower
will give Administrative Agent written notice of any rescission or modification
of its resolutions delivered to the Administrative Agent pursuant to
Section 4.01(a). For the avoidance of doubt, this Section 7.11 will not restrict
or effect any transaction permitted by Section 7.04.

 

SECTION 7.12.   ACCOUNTING CHANGES.

 

Make any change in (a) accounting policies or financial reporting practices or
(b) the Fiscal Year, in each case except as required by GAAP, as contemplated by
the definitions of “Fiscal Period” and “Fiscal Year” or as required to implement
any such change.

 

SECTION 7.13.   PREPAYMENTS OF INDEBTEDNESS.

 

Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner any(i) any Second Lien Debt and (ii) any other
Indebtedness, if (A) such prepayment would, on a pro forma basis, cause a
Default or Event of Default hereunder or (B) such prepayment is prohibited by
the Second Lien Indenture; provided that the provisions of this Section 7.13
will not apply to (i) the prepayment of the Loans in accordance with the terms
of this Agreement or (ii) the prepayment of obligations under the Borrowers’
internal cash management system substantially similar to the system in effect on
the Closing Date; provided further that any redemptions and repayments of Second
Lien Debt shall be permitted:

 

(a)           in an aggregate principal amount not to exceed $25,000,000 so long
as (i) the Borrowers shall be in compliance with the financial covenants set
forth in Section 7.14 after giving pro forma effect to the making of any such
redemption or prepayment; (ii) the Loan Parties shall have Minimum Liquidity of
not less than $300,000,000 after giving pro forma effect to any such redemption
or prepayment and (iii) immediately after giving effect to any such redemption
or prepayment, no Default or Event of Default has occurred and is continuing;

 

(b)           if made (i) solely with any Second Lien Debt, Subordinated Debt or
any Indebtedness permitted under Section 7.03 not secured by any Collateral
(“Permitted Unsecured Debt”), (ii) in an aggregate amount equal to the amount of
net proceeds received by any Borrower or Guarantor from the incurrence or
issuance of such Second Lien Debt, such Subordinated Debt or Permitted Unsecured
Indebtedness or (iii) a combination of such Second Lien Debt, such Subordinated
Debt, Permitted Unsecured Indebtedness and net proceeds, so long as the
Borrowers shall demonstrate pro forma compliance (after giving effect to any
such redemption or prepayment) with the financial covenants set forth in
Section 7.14 and immediately after giving effect to any such redemption or
prepayment, no Default or Event of Default has occurred and is continuing; and

 

(c)           if made (i) solely in Equity Interests (other than Disqualified
Equity Interests) of the Parent, (ii) in an aggregate amount equal to the amount
of proceeds received by the Parent from the issue of new Equity Interests (other
than Disqualified Equity Interests) of the Parent or (iii) a combination of such
Equity Interests (other than Disqualified Equity Interests) and proceeds, so
long as the Borrowers shall demonstrate pro forma compliance (after giving
effect to any such redemption or prepayment) with the financial covenants set
forth in Section 7.14 and immediately after giving effect to any such redemption
or prepayment, no Default or Event of Default has occurred and is continuing.

 

41

--------------------------------------------------------------------------------


 

SECTION 7.14.   FINANCIAL COVENANTS.

 

(c)   (a) Minimum Consolidated Fixed Charge Coverage Ratio. Permit the
Consolidated Fixed Charge Coverage Ratio, as determined as of the last day of
each Fiscal Period, to be less than 1.50:1.00.

 

(d)   (b) Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio to exceed 3.00:1.00, as determined as of the last day of each Fiscal
Period; provided that, following the date on which the aggregate amount of all
Qualified Acquisitions consummated during the prior twelve month period is equal
to or greater than $150,000,000, the Consolidated Leverage Ratio at the end of
each of the four (4) Fiscal Periods following such date, shall be no greater
than 3.25:1.00.4.00:1.00, as determined as of the last day of each Fiscal Period
ended on or after March 31, 2017.

 

(e)   Maximum Consolidated First Lien Leverage Ratio. Permit the Consolidated
First Lien Leverage Ratio to exceed 3.00:1.00, as determined as of the last day
of each Fiscal Period.

 

For purposes of calculating compliance with the financial covenants in this
Section 7.14, the Fourth Amendment to Credit Agreement, dated as of the Fourth
Amendment Effective Date, by and among the Loan Parties, the Lenders party
thereto, the Administrative Agent and the Collateral Agent, and the incurrence
of the initial borrowing by the Loan Parties under the Second Lien Indenture on
the Fourth Amendment Effective Date shall be deemed to have occurred on
March 31, 2017.

 

SECTION 7.15.   AMENDMENTS OF CERTAIN DEBT

 

The Loan Parties will not, nor will they permit any Subsidiary to, without the
prior written consent of the Required Lenders, amend, modify, waive or extend or
permit the amendment, modification, waiver or extension of any term of any
document governing or relating to any Indebtedness incurred pursuant to Sections
7.03(i) or (q) unless the criteria for such Indebtedness set forth in Sections
7.03(i) or (q) (as applicable) continue to be met after such amendment,
modification, waiver or extension. The Loan Parties will not, nor will they
permit any Subsidiary to, without the prior written consent of the Required
Lenders, amend, modify, waive or extend or permit the amendment, modification,
waiver or extension of any term of any Second Lien Document or other document
governing or relating to any Second Lien Debt to which they are parties, except
(a) as permitted by the Intercreditor Agreement or other intercreditor agreement
relating to such Indebtedness or (b) in connection with any replacement,
refinancing, amendment, supplement, modification, extension, renewal,
restatement or refunding of any Second Lien Debt, in each case, that is
permitted under Section 7.03.

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

SECTION 8.01.   EVENTS OF DEFAULT.

 

Each of the following will constitute an event of default hereunder (each, an
“Event of Default’):

 

(a)           Non-Payment. The Borrowers fail to pay on the date and in the
manner required to be paid hereunder or under any of the Loan Documents, (i) any
amount of principal of any Loan or any L/C Obligation or deposit of funds as
Cash Collateral in respect of L/C Obligations, (ii) any interest on any Loan or
on any L/C Obligation, or any fee due hereunder or under any other Loan
Document, or (iii) any other Obligation or amount payable hereunder or under any
other Loan Document (in each case other than any Bank Product Debt), and in each
case under the foregoing clauses (ii) or (iii) of this Section 8.01(a) such
failure continues for three Business Days; or

 

42

--------------------------------------------------------------------------------


 

(b)           Specific Covenants. Any Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03(a), Section 6.04,
Section 6.06, Section 6.12, or Article VII; or any Guarantor fails to perform or
observe any term, covenant or agreement contained in its Guaranty (including any
failure of any Subsidiary Guarantor to perform or observe any term, covenant or
agreement contained in Section 10.15) except in relation to any Bank Product
Debt; or the Parent or any other Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01 or Section 6.02 and such
failure continues for five Business Days; or

 

(c)           Representations and Warranties. Any representation, warranty,
statement or certification made by any Loan Party or any of its Subsidiaries
herein or in any other Loan Document or in any other document, instrument or
Record delivered or made available to Administrative Agent or any other Lending
Party in connection with any Loan Document proves to be untrue, incorrect or
misleading in any material respect (except that such materiality qualifier will
not be applicable to any representation, warranty, statement or certification
that is already qualified or modified by materiality in the text thereof) as of
the date when made or deemed to have been made or repeated; or

 

(d)           Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a),
Section 8.01(b) or Section 8.01(c)) contained in this Agreement or any other
Loan Document (in each case other than any covenant or agreement made by a Loan
Party in favor of a Bank Product Provider in respect of Bank Products) on its
part to be performed or observed and such failure continues for thirty days
after an Responsible Officer of any Borrower becomes aware, or reasonably should
have become aware thereof, whether by notice thereof by Administrative Agent or
any Lending Party or otherwise; or

 

(e)           Cross-Default. (i) Any Loan Party or Subsidiary thereof (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise and after giving effect to any
grace period) in respect of anyIndebtedness under any Second Lien Facility or
any other Indebtedness (other than Indebtedness hereunder, Bank Product Debt and
Indebtedness under Swap Contracts having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount; or (B) fails to observe or perform any other agreement or
condition relating anyto such Indebtedness under any Second Lien Facility or
such other Indebtedness or contained in any document evidencing, securing or
relating to any of the foregoing, or any other default or event occurs, the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders), as the case may be, to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity (including the foreclosure or similar action on any Lien securing such
Indebtedness); or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (1) any event of default
under such Swap Contract as to which any Borrower or any of its Subsidiaries is
the Defaulting Party (as defined in such Swap Contract) or (2) any Termination
Event (as so defined) under such Swap Contract as to which any Loan Party or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

 

(f)            Insolvency; Voluntary Proceedings. Any Loan Party or any Material
Subsidiary thereof (i) ceases or fails to be Solvent (for purposes of this
Section 8.01(f), determined without regard to any intercompany payables), or
generally fails to pay, or admits in writing its inability to pay, its debts as
they become due, subject to applicable grace periods, if any, whether at stated
maturity or otherwise; (ii) except as permitted under Section 7.04, voluntarily
liquidates, dissolves or ceases to conduct its business

 

43

--------------------------------------------------------------------------------


 

Each Lending Party and Bank Product Provider hereby (a) irrevocably authorizes
Administrative Agent to execute and deliver all documentation reasonably
requested to evidence the release of any Guarantor from its obligations under a
Guaranty if such Person ceases to be a Material Subsidiary, whether as a result
of a transaction permitted hereunder or otherwise by operation of the definition
of “Material Subsidiary” or is or becomes an Excluded Subsidiary,
(b) irrevocably authorizes Administrative Agent to release any Lien on any
Collateral granted to or held by the Administrative Agent under any Credit
Document (i) upon termination of the Commitments and payment in full of all
Secured Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements with respect thereto reasonably satisfactory to
the Administrative Agent (to the extent the Administrative Agent is a party to
such arrangements) and the applicable L/C Issuers shall have been made),
(ii) that is sold or otherwise disposed of or to be sold or otherwise disposed
of as part of or in connection with any sale or other disposition permitted
under the Loan Documents, (iii) that is property of a Guarantor released from
its obligations under a Guaranty in accordance with the Loan Documents, or
(iv) subject to Section 10.01, if approved, authorized or ratified in writing by
the Required Lenders, (c) irrevocably authorizes Administrative Agent to
subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(l) and (d) agrees that, upon request by Administrative
Agent at any time, it will confirm in writing Administrative Agent’s authority
to execute and deliver such documentation pursuant to this Section 9.10. Without
limiting the generality of the foregoing, each Lending Party and Bank Product
Provider hereby (x) agrees that with respect to the Liens on any Collateral
referenced in clause (b)(ii) above, such Liens shall be automatically released
at the time of a Disposition of such Collateral permitted under any Loan
Document, and (y) irrevocably authorizes Administrative Agent to execute and
deliver all documentation reasonably requested to effect the release of any such
Liens granted to or held by the Administrative Agent under any Loan Document.

 

SECTION 9.11.   LEGAL REPRESENTATION OF ADMINISTRATIVE AGENT.

 

In connection with the negotiation, drafting, and execution of this Agreement
and the other Loan Documents, or in connection with future legal representation
relating to loan administration, amendments, modifications, waivers, or
enforcement of remedies, King & Spalding, LLP (“K&S”) only has represented and
only will represent Wells Fargo in its capacity as Administrative Agent and as a
Lending Party and Wells Fargo Securities, LLC in its capacity as the “left lead”
Arranger. Each other Lending Party hereby acknowledges that K&S does not
represent it in connection with any such matters

 

SECTION 9.12.   SECURED HEDGEHEDGING AGREEMENTS AND SECURED CASH MANAGEMENT

 

AGREEMENTS.

 

Notwithstanding anything to the contrary herein or in any other Loan Document,
no Bank Product Provider that obtains the benefits of Section 8.04 or any
Collateral by virtue of the provisions hereof or of any Security Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Bank Products unless the Administrative Agent has received
written notice of such Bank Product, together with such supporting documentation
as the Administrative Agent may request, from the applicable Bank Product
Provider.

 

SECTION 9.13.   CREDIT BIDDING.

 

44

--------------------------------------------------------------------------------


 

SECTION 10.14.     USA PATRIOT ACT NOTICE.

 

Each Lending Party that is subject to the PATRIOT Act and Administrative Agent
(for itself and not on behalf of any Lending Party) hereby notifies the
Borrowers that, pursuant to the requirements of the PATRIOT Act, they are each
required to obtain, verify and record information that identifies the Borrowers
and each other Loan Party, which information includes the name and address of
the Borrowers and each other Loan Party and other information that will allow
such Lending Party or Administrative Agent, as applicable, to identify the
Borrowers and each other Loan Party in accordance with the PATRIOT Act.

 

SECTION 10.15.     GUARANTY BY SUBSIDIARIES.

 

(a)           Guaranty. Each Domestic Subsidiary of the Borrowers that is a
Material Subsidiary party hereto (each, a “Subsidiary Guarantor”) jointly and
severally, unconditionally and irrevocably guarantees to Administrative Agent,
Lending Parties and the Bank Product Providers the full and prompt payment when
due (whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) of the Obligations and all Bank Product Debt
(the “Guaranteed Obligations”); provided, however, that no Excluded Subsidiary
shall become a Subsidiary Guarantor unless Administrative Agent and the
Borrowers expressly agree in advance in writing and no Subsidiary that is a
Borrower shall be a Subsidiary Guarantor. The Guaranteed Obligations include
interest that, but for a proceeding under any Bankruptcy Law, would have accrued
on such Guaranteed Obligations, whether or not a claim is allowed against the
Borrowers for such interest in any such proceeding. Notwithstanding the
foregoing, (i) if (A) any Subsidiary Guarantor that has been a Material
Subsidiary ceases to be a Material Subsidiary for a period of twelve consecutive
months, and (B) no Event of Default has occurred and is continuing as of the end
of such twelve consecutive month period, or (ii) if any Subsidiary Guarantor is
or becomes an Excluded Subsidiary, then in either case under the preceding
clauses (i) and (ii), upon the Administrative Borrower’s written notification to
Administrative Agent of the satisfaction of the conditions necessary to release
such Subsidiary Guarantor, such Subsidiary Guarantor will be released as a
Subsidiary Guarantor hereunder upon Administrative Agent’s subsequent written
acknowledgement of such release (such acknowledgement not to be unreasonably
withheld); provided that no such release shall occur if such Subsidiary
Guarantor, following such release, will continue to Guarantee any Second Lien
Debt. Any Subsidiary required to become a Subsidiary Guarantor hereunder solely
because such Subsidiary provides a Guaranty with respect to any Second Lien Debt
will be released as a Subsidiary Guarantor hereunder if such Subsidiary
Guarantor ceases to provide a Guaranty with respect to any Second Lien Debt upon
Administrative Agent’s subsequent written acknowledgement of such release (such
acknowledgement not to be unreasonably withheld).

 

(b)           Separate Obligation. Each Subsidiary Guarantor acknowledges and
agrees that (i) the Guaranteed Obligations are separate and distinct from any
Indebtedness arising under or in connection with any other document, including
under any provision of this Agreement other than this Section 10.15 or any Bank
Product, executed at any time by such Subsidiary Guarantor in favor of
Administrative Agent, any Lending Party or any Bank Product Provider; and
(ii) such Subsidiary Guarantor will pay and perform all of the Guaranteed
Obligations as required under this Section 10.15, and Administrative Agent,
Lending Parties and Bank Product Providers may enforce any and all of their
respective rights and remedies hereunder, without regard to any other document,
including any provision of this Agreement other than this Section 10.15 and
Section 10.03, at any time executed by such Subsidiary Guarantor in favor of
Administrative Agent, any Lending Party or any Bank Product Provider,
irrespective of whether any such other document, or any provision thereof or
hereof, will for any reason become unenforceable or any of the Indebtedness
thereunder will have been discharged, whether by performance, avoidance or
otherwise. Each Subsidiary Guarantor acknowledges that, in providing benefits to
the Borrowers, Administrative Agent, Lending Parties and Bank Product Providers
are relying upon the enforceability of

 

45

--------------------------------------------------------------------------------


 

unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

SECTION 10.22. INTERCREDITOR AGREEMENT.

 

REFERENCE IS MADE TO THE INTERCREDITOR AGREEMENT. EACH LENDER, SWING LINE LENDER
AND ISSUING BANK HEREUNDER (a) AGREES THAT IT WILL BE BOUND BY AND WILL TAKE NO
ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND
(b) AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER INTO THE
INTERCREDITOR AGREEMENT AS “FIRST LIEN AGENT” AND ON BEHALF OF SUCH LENDER,
SWING LINE LENDER AND ISSUING BANK. THE PROVISIONS OF THIS SECTION 10.22 ARE NOT
INTENDED TO SUMMARIZE ALL RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT.
REFERENCE MUST BE MADE TO THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL
TERMS AND CONDITIONS THEREOF. EACH LENDER, SWING LINE LENDER AND ISSUING BANK IS
RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE INTERCREDITOR
AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER, SWING
LINE LENDER AND ISSUING BANK AS TO THE SUFFICIENCY OR ADVISABILITY OF THE
PROVISIONS CONTAINED IN THE INTERCREDITOR AGREEMENT.

 

SECTION 10.23. CONFLICTS.

 

Notwithstanding anything to the contrary contained herein and in any other Loan
Document (but excluding the Intercreditor Agreement), in the event of any
conflict or inconsistency between the Intercreditor Agreement and any other Loan
Document, the terms of the Intercreditor Agreement shall govern and control,
except to the extent that the conflict or inconsistency relates to any provision
of this Agreement or any other Loan Document the amendment or waiver of, or
consent to the departure from, which would require the approval of any Lender
other than the Required Lenders (and their respective successors and assigns)

 

[SIGNATURE PAGES FOLLOW.]

 

46

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Schedules 2.02 and 2.03

 

(as amended and restated by Section 1.1 of this Amendment)

 

Schedule 2.02

Lenders; Commitments; Percentage Shares

(as of the Fourth Amendment Effective Date)

 

Lender

 

Revolving Credit
Commitment

 

Percentage Share of
Aggregate
Commitments

 

Wells Fargo Bank, National Association

 

$

120,113,636.38

 

13.727272727

%

JPMorgan Chase Bank, N.A.

 

$

120,113,636.36

 

13.727272727

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

120,113,636.36

 

13.727272727

%

BNP Paribas

 

$

96,250,000.00

 

11.000000000

%

Bank of America, N.A.

 

$

79,545,454.54

 

9.090909091

%

HSBC Bank USA, N.A.

 

$

79,545,454.54

 

9.090909091

%

Citizens Bank, N.A.

 

$

79,545,454.54

 

9.090909091

%

U.S. Bank National Association

 

$

79,545,454.54

 

9.090909091

%

BMO Harris N.A.

 

$

38,181,818.19

 

4.363636364

%

The Northern Trust Company

 

$

38,181,818.19

 

4.363636364

%

Bank of the West

 

$

23,863,636.36

 

2.727272727

%

Total

 

$

875,000,000.00

 

100.000000000

%

 

Schedule 2.03

Issuer Sublimits

(as of the Fourth Amendment Effective Date)

 

Lender

 

Sublimit

 

Wells Fargo Bank, National Association

 

$

86,400,000.00

 

JPMorgan Chase Bank, N.A.

 

$

86,400,000.00

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

86,400,000.00

 

BNP Paribas

 

$

86,400,000.00

 

Bank of America, N.A.

 

$

58,500,000.00

 

BMO Harris, N.A.

 

$

18,000,000.00

 

The Northern Trust Company

 

$

27,900,000.00

 

Total

 

$

450,000,000.00

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Consolidated Original Credit Agreement

 

(after giving effect to Section 1.1 of this Amendment)

 

See attached.

 

Exhibit C is provided for convenience of reference only and is not intended to,
and does not, supersede the Second A/R Credit Agreement, the First Amendment,
the Second Amendment, the April 2016 Consent, the Third Amendment, the
December 2016 Consent, the January 2017 Consent, or this Amendment.

 

--------------------------------------------------------------------------------


 

[g121052kt15i001.jpg]

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of March 28, 2014

 

among

 

CH2M HILL COMPANIES, LTD.,
CH2M HILL, INC.
OPERATIONS MANAGEMENT INTERNATIONAL, INC.
CH2M HILL ENGINEERS, INC.
CH2M HILL GLOBAL, INC.
CH2M HILL CONSTRUCTORS, INC.
CHVENG, LLC

 

as Borrowers,

 

THE SUBSIDIARIES OF THE BORROWERS PARTY HERETO,
as Subsidiary Guarantors,

 

and

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
and Swing Line Lender,

 

BNP PARIBAS
JPMORGAN CHASE BANK, N.A.,
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Co-Syndication Agents

 

and

 

WELLS FARGO SECURITIES, LLC
BNP PARIBAS SECURITIES CORPORATION
JPMORGAN BANK, N.A.
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Joint Lead Arrangers and Joint Book Runners

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

CERTAIN DEFINED TERMS; CERTAIN RULES OF CONSTRUCTION

 

2

 

 

 

 

 

SECTION 1.01.

 

CERTAIN DEFINED TERMS

 

2

 

 

 

 

 

SECTION 1.02.

 

CERTAIN RULES OF CONSTRUCTION

 

38

 

 

 

 

 

ARTICLE II

 

CREDIT EXTENSIONS

 

43

 

 

 

 

 

SECTION 2.01.

 

THE ORIGINAL CREDIT AGREEMENT

 

43

 

 

 

 

 

SECTION 2.02.

 

REVOLVING CREDIT LOANS; TERM LOANS

 

44

 

 

 

 

 

SECTION 2.03.

 

PROCEDURES FOR BORROWING

 

45

 

 

 

 

 

SECTION 2.04.

 

LETTERS OF CREDIT

 

47

 

 

 

 

 

SECTION 2.05.

 

SWING LINE LOANS

 

55

 

 

 

 

 

SECTION 2.06.

 

PAYMENTS AND PREPAYMENTS

 

58

 

 

 

 

 

SECTION 2.07.

 

TERMINATION OR REDUCTION OF AGGREGATE REVOLVING CREDIT COMMITMENTS

 

59

 

 

 

 

 

SECTION 2.08.

 

FINAL REPAYMENT OF REVOLVING CREDIT LOANS AND SWING LOANS

 

60

 

 

 

 

 

SECTION 2.09.

 

INTEREST; APPLICABLE RATES

 

60

 

 

 

 

 

SECTION 2.10.

 

FEES

 

61

 

 

 

 

 

SECTION 2.11.

 

COMPUTATIONS OF INTEREST AND FEES

 

62

 

 

 

 

 

SECTION 2.12.

 

EVIDENCE OF INDEBTEDNESS

 

62

 

 

 

 

 

SECTION 2.13.

 

PAYMENTS GENERALLY; RIGHT OF ADMINISTRATIVE AGENT TO MAKE DEDUCTIONS
AUTOMATICALLY

 

62

 

 

 

 

 

SECTION 2.14.

 

SHARING OF PAYMENTS

 

64

 

 

 

 

 

SECTION 2.15.

 

INCREASE IN AGGREGATE COMMITMENTS AND INCREMENTAL TERM LOANS

 

65

 

 

 

 

 

SECTION 2.16.

 

CASH COLLATERAL

 

67

 

 

 

 

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

68

 

 

 

 

 

SECTION 3.01.

 

TAXES

 

68

 

 

 

 

 

SECTION 3.02.

 

ILLEGALITY

 

72

 

i

--------------------------------------------------------------------------------


 

SECTION 3.03.

 

INABILITY TO DETERMINE RATES

 

73

 

 

 

 

 

SECTION 3.04.

 

INCREASED COSTS

 

73

 

 

 

 

 

SECTION 3.05.

 

COMPENSATION FOR LOSSES

 

74

 

 

 

 

 

SECTION 3.06.

 

MITIGATION OBLIGATIONS

 

75

 

 

 

 

 

SECTION 3.07.

 

DEFAULTING LENDERS

 

75

 

 

 

 

 

SECTION 3.08.

 

REPLACEMENT OF LENDERS

 

77

 

 

 

 

 

SECTION 3.09.

 

SURVIVAL

 

78

 

 

 

 

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

78

 

 

 

 

 

SECTION 4.01.

 

CONDITIONS TO EFFECTIVENESS AND TO INITIAL CREDIT EXTENSION

 

78

 

 

 

 

 

SECTION 4.02.

 

CONDITIONS TO ALL CREDIT EXTENSIONS

 

80

 

 

 

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

81

 

 

 

 

 

SECTION 5.01.

 

CORPORATE EXISTENCE AND POWER

 

81

 

 

 

 

 

SECTION 5.02.

 

CORPORATE AUTHORIZATION; NO CONTRAVENTION

 

81

 

 

 

 

 

SECTION 5.03.

 

GOVERNMENTAL AUTHORIZATION; COMPLIANCE WITH LAWS

 

82

 

 

 

 

 

SECTION 5.04.

 

BINDING EFFECT

 

82

 

 

 

 

 

SECTION 5.05.

 

LITIGATION

 

82

 

 

 

 

 

SECTION 5.06.

 

ERISA COMPLIANCE

 

82

 

 

 

 

 

SECTION 5.07.

 

USE OF PROCEEDS

 

83

 

 

 

 

 

SECTION 5.08.

 

ENVIRONMENTAL COMPLIANCE

 

84

 

 

 

 

 

SECTION 5.09.

 

TAXES

 

84

 

 

 

 

 

SECTION 5.10.

 

FINANCIAL CONDITION

 

85

 

 

 

 

 

SECTION 5.11.

 

MARGIN REGULATIONS; REGULATED ENTITIES

 

85

 

 

 

 

 

SECTION 5.12.

 

INTELLECTUAL PROPERTY

 

85

 

 

 

 

 

SECTION 5.13.

 

SOLVENCY

 

85

 

 

 

 

 

SECTION 5.14.

 

ANTI-TERRORISM LAWS

 

85

 

 

 

 

 

SECTION 5.15.

 

FULL DISCLOSURE

 

86

 

ii

--------------------------------------------------------------------------------


 

SECTION 5.16.

 

CLASSIFICATION AS SENIOR INDEBTEDNESS

 

86

 

 

 

 

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

86

 

 

 

 

 

SECTION 6.01.

 

FINANCIAL STATEMENTS

 

86

 

 

 

 

 

SECTION 6.02.

 

OTHER INFORMATION

 

88

 

 

 

 

 

SECTION 6.03.

 

NOTICES

 

89

 

 

 

 

 

SECTION 6.04.

 

PRESERVATION OF EXISTENCE, ETC.

 

90

 

 

 

 

 

SECTION 6.05.

 

MAINTENANCE OF PROPERTIES

 

90

 

 

 

 

 

SECTION 6.06.

 

MAINTENANCE OF INSURANCE

 

90

 

 

 

 

 

SECTION 6.07.

 

COMPLIANCE WITH LAWS

 

91

 

 

 

 

 

SECTION 6.08.

 

BOOKS AND RECORDS

 

91

 

 

 

 

 

SECTION 6.09.

 

INSPECTION RIGHTS

 

91

 

 

 

 

 

SECTION 6.10.

 

[RESERVED]

 

91

 

 

 

 

 

SECTION 6.11.

 

PAYMENT OF OBLIGATIONS

 

91

 

 

 

 

 

SECTION 6.12.

 

COVENANT TO GUARANTEE OBLIGATIONS AND GRANT SECURITY

 

92

 

 

 

 

 

SECTION 6.13.

 

PARI PASSU

 

93

 

 

 

 

 

SECTION 6.14.

 

FURTHER ASSURANCES

 

93

 

 

 

 

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

93

 

 

 

 

 

SECTION 7.01.

 

LIENS

 

93

 

 

 

 

 

SECTION 7.02.

 

INVESTMENTS

 

95

 

 

 

 

 

SECTION 7.03.

 

INDEBTEDNESS

 

96

 

 

 

 

 

SECTION 7.04.

 

FUNDAMENTAL CHANGES

 

99

 

 

 

 

 

SECTION 7.05.

 

DISPOSITIONS

 

100

 

 

 

 

 

SECTION 7.06.

 

RESTRICTED PAYMENTS

 

101

 

 

 

 

 

SECTION 7.07.

 

TRANSACTIONS WITH AFFILIATES

 

104

 

 

 

 

 

SECTION 7.08.

 

BURDENSOME AGREEMENTS

 

104

 

 

 

 

 

SECTION 7.09.

 

USE OF PROCEEDS

 

104

 

iii

--------------------------------------------------------------------------------


 

SECTION 7.10.

 

MAINTENANCE OF BUSINESS

 

105

 

 

 

 

 

SECTION 7.11.

 

AMENDMENTS OF ORGANIZATION DOCUMENTS

 

105

 

 

 

 

 

SECTION 7.12.

 

ACCOUNTING CHANGES

 

105

 

 

 

 

 

SECTION 7.13.

 

PREPAYMENTS OF INDEBTEDNESS

 

105

 

 

 

 

 

SECTION 7.14.

 

FINANCIAL COVENANTS

 

106

 

 

 

 

 

SECTION 7.15.

 

AMENDMENTS OF CERTAIN DEBT

 

106

 

 

 

 

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

106

 

 

 

 

 

SECTION 8.01.

 

EVENTS OF DEFAULT

 

106

 

 

 

 

 

SECTION 8.02.

 

WAIVERS OF EVENTS OF DEFAULTS

 

109

 

 

 

 

 

SECTION 8.03.

 

REMEDIES UPON EVENT OF DEFAULT

 

109

 

 

 

 

 

SECTION 8.04.

 

APPLICATION OF FUNDS

 

110

 

 

 

 

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

111

 

 

 

 

 

SECTION 9.01.

 

APPOINTMENT AND AUTHORIZATION

 

111

 

 

 

 

 

SECTION 9.02.

 

RIGHTS AS A LENDER

 

111

 

 

 

 

 

SECTION 9.03.

 

EXCULPATORY PROVISIONS

 

111

 

 

 

 

 

SECTION 9.04.

 

RELIANCE BY ADMINISTRATIVE AGENT

 

112

 

 

 

 

 

SECTION 9.05.

 

DELEGATION OF DUTIES

 

113

 

 

 

 

 

SECTION 9.06.

 

RESIGNATION OF ADMINISTRATIVE AGENT

 

113

 

 

 

 

 

SECTION 9.07.

 

NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS

 

114

 

 

 

 

 

SECTION 9.08.

 

NO OTHER DUTIES, ETC.

 

114

 

 

 

 

 

SECTION 9.09.

 

ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM

 

114

 

 

 

 

 

SECTION 9.10.

 

GUARANTY MATTERS

 

115

 

 

 

 

 

SECTION 9.11.

 

LEGAL REPRESENTATION OF ADMINISTRATIVE AGENT

 

115

 

 

 

 

 

SECTION 9.12.

 

SECURED HEDGE AGREEMENTS AND SECURED CASH MANAGEMENT AGREEMENTS

 

115

 

 

 

 

 

SECTION 9.13.

 

CREDIT BIDDING

 

115

 

iv

--------------------------------------------------------------------------------


 

ARTICLE X

 

GENERAL PROVISIONS

 

116

 

 

 

 

 

SECTION 10.01.

 

AMENDMENTS, ETC.

 

116

 

 

 

 

 

SECTION 10.02.

 

NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS

 

117

 

 

 

 

 

SECTION 10.03.

 

NO WAIVER; CUMULATIVE REMEDIES; ENFORCEMENT

 

120

 

 

 

 

 

SECTION 10.04.

 

EXPENSES; INDEMNITY; DAMAGE WAIVER

 

120

 

 

 

 

 

SECTION 10.05.

 

MARSHALLING; PAYMENTS SET ASIDE

 

122

 

 

 

 

 

SECTION 10.06.

 

SUCCESSORS AND ASSIGNS

 

122

 

 

 

 

 

SECTION 10.07.

 

TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY

 

126

 

 

 

 

 

SECTION 10.08.

 

RIGHT OF SETOFF

 

126

 

 

 

 

 

SECTION 10.09.

 

INTEREST RATE LIMITATION

 

127

 

 

 

 

 

SECTION 10.10.

 

COUNTERPARTS; INTEGRATION; EFFECTIVENESS

 

127

 

 

 

 

 

SECTION 10.11.

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

127

 

 

 

 

 

SECTION 10.12.

 

SEVERABILITY

 

127

 

 

 

 

 

SECTION 10.13.

 

LENDER-CREDITOR RELATIONSHIP

 

128

 

 

 

 

 

SECTION 10.14.

 

USA PATRIOT ACT NOTICE

 

128

 

 

 

 

 

SECTION 10.15.

 

GUARANTY BY SUBSIDIARIES

 

128

 

 

 

 

 

SECTION 10.16.

 

JOINT AND SEVERAL LIABILITY OF THE BORROWERS

 

135

 

 

 

 

 

SECTION 10.17.

 

ADMINISTRATIVE BORROWER

 

139

 

 

 

 

 

SECTION 10.18.

 

GOVERNING LAW; JURISDICTION; ETC.

 

139

 

 

 

 

 

SECTION 10.19.

 

JUDGMENT CURRENCY

 

140

 

 

 

 

 

SECTION 10.20.

 

WAIVER OF RIGHT TO JURY TRIAL

 

140

 

 

 

 

 

SECTION 10.21

 

ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

 

141

 

 

 

 

 

SECTION 10.22

 

INTERCREDITOR AGREEMENT

 

141

 

 

 

 

 

SECTION 10.23

 

CONFLICTS

 

142

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.01

 

Aggregate Outstanding Principal Amounts as of the Closing Date

2.02

 

Lenders; Commitments; Percentage Shares

2.03

 

Issuer Sublimits

5.05

 

Litigation

5.06(a)

 

Pension Plans

5.06(c)

 

Departures from Pension Funding Rules

5.06(d)

 

Pension Plans and Multiemployer Plans

5.08

 

Environmental

7.01

 

Existing Liens

7.02

 

Existing Investments

7.03

 

Existing Indebtedness

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

A

 

Form of Assignment and Assumption

B

 

Form of Compliance Certificate

C

 

Form of Joinder Agreement

D

 

Form of Loan Notice

E-1

 

Form of Revolving Loan Note

E-2

 

Form of Swing Line Loan Note

F

 

Form of Swing Line Loan Notice

G

 

Form of Bank Product Provider Notice

 

vi

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 28, 2014,
is entered among CH2M HILL COMPANIES, LTD., a Delaware corporation (the
“Parent”), CH2M HILL, INC., a Florida corporation (“CH2M Inc.”), OPERATIONS
MANAGEMENT INTERNATIONAL, INC., a California corporation (“OMI”), CH2M HILL
ENGINEERS, INC., a Delaware corporation (“CH2M Engineers”), CH2M HILL
GLOBAL, INC., a Delaware corporation (“CH2M Global”), CH2M HILL
CONSTRUCTORS, INC., a Delaware corporation (“CH2M Constructors”), and CHVENG,
LLC (formerly known as CH2M HILL ENERGY, LTD.), a Delaware limited liability
company (“CHVENG,” and together with the Parent, CH2M Inc., OMI, CH2M Engineers,
CH2M Global and CH2M Constructors, each a “Borrower,” and, collectively, the
“Borrowers”), the Subsidiary Guarantors party hereto (for purposes of
Section 10.15), the several financial institutions party to this Agreement as
Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its separate capacities
as Swing Line Lender and as Administrative Agent on behalf and for the benefit
of the Credit Group.  This Agreement amends, restates, supersedes and replaces
in its entirety the Original Credit Agreement (as defined herein) and each
Subsidiary Guaranty (as defined in the Original Credit Agreement), and is not
intended to, and will not, act as a novation of the indebtedness, liabilities
and other obligations (including any obligations under each Subsidiary Guaranty)
thereunder.

 

RECITALS

 

A.            The Borrowers, as borrowers, have entered into the Original Credit
Agreement with the lenders party thereto (collectively, the “Existing Lenders”),
and Wells Fargo in its separate capacities as the Swing Line Lender and an L/C
Issuer and as the Administrative Agent on behalf and for the benefit of the
other Lenders (as such terms are defined in the Original Credit Agreement)
pursuant to which the Existing Lenders have extended and made available to the
Borrowers a revolving credit facility in the aggregate principal amount of up to
$900,000,000 outstanding at any one time, including a $300,000,000 sub-limit for
alternative currency borrowings, a $50,000,000 sub-limit for swing line advances
and a $500,000,000 sub-limit for letters of credit.

 

B.            The Borrowers desire to increase and restructure the credit
facility provided under the Original Credit Agreement and to amend the Original
Credit Agreement in certain other respects, and, as so amended, to restate the
Original Credit Agreement in its entirety along with the other Loan Documents
(as such term is defined in the Original Credit Agreement, and referred to
herein for purposes of this Agreement as the “Original Credit Documents”)
executed or delivered pursuant to or otherwise existing in support of the
Original Credit Agreement.

 

C.            The Lending Parties have agreed to so increase and restructure the
credit facility provided under the Original Credit Agreement and to make such
Loans and other Credit Extensions available to the Borrowers, for the Borrowers’
benefit and on behalf and for the benefit of the Guarantors, each of which is a
direct or indirect wholly owned Subsidiary of the Borrowers, and to amend and
restate the Original Credit Agreement and the other Original Credit Documents,
but only on the terms and provisions herein, and subject to the conditions and
in reliance on, the representations and warranties set forth below.

 

D.            It is the intent of the Borrowers, the Lenders and Wells Fargo,
not in its individual capacity as a Lender but in its separate capacities as L/C
Issuer, as Agent for itself and the other Lenders that, except as hereinafter
expressly provided, the extensions of credit outstanding under the Original
Credit Agreement will not be deemed to be repaid or terminated upon the
effectiveness of this Agreement, but will continue to remain outstanding and
will be due and payable at the time and in the manner provided by this
Agreement, including Section 2.01.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties agree as
follows:

 

AGREEMENT

 

ARTICLE I
CERTAIN DEFINED TERMS; CERTAIN RULES OF CONSTRUCTION

 

SECTION 1.01.  CERTAIN DEFINED TERMS.

 

As used in this Agreement, the following terms will mean the following:

 

“Acquisition” means any transaction or series of related transactions resulting,
directly or indirectly, in (a) the acquisition by any Person of (i) all or
substantially all of the assets of another Person or (ii) any business unit or
division of another Person, (b) the acquisition by any Person of Equity
Interests of any other Person resulting in the acquiring Person having the
ability to Control the acquired Person, or otherwise causing any other Person to
become a Subsidiary of such Person or (c) a merger or consolidation, or any
other combination, of any Person with another Person (other than a Person that
is a wholly-owned Subsidiary) in which any Borrower or a Subsidiary of any
Borrower is the surviving Person.  For the avoidance of doubt, the formation of
any Joint Venture, or the acquisition of any interest in any Joint Venture,
shall not be deemed to constitute an “Acquisition”.

 

“Additional Alternative Currency” has the meaning given such term in
Section 1.02(l).

 

“Additional Commitment Documentation” has the meaning given such term in
Section 2.15(c).

 

“Additional Commitments Effective Date” has the meaning given such term in
Section 2.15(b).

 

“Additional Revolving Credit Commitment” means the commitment of an Additional
Lender to make Additional Revolving Credit Loans pursuant to Section 2.15.

 

“Additional Lender” means, at any time, each applicable Lender, Eligible
Assignee or other Person who is providing an Additional Revolving Credit
Commitment and/or an Incremental Term Loan, as applicable.

 

“Additional Revolving Credit Loans” means any loans made in respect of
Additional Revolving Credit Commitments.

 

“Additional Transaction Condition” means, with respect to any applicable
Investment or Restricted Payment, the ability of the Borrowers to demonstrate
that the aggregate amount of Specified EBITDA Add-backs during the four
(4) Fiscal Periods most recently ended prior to such transaction for which the
Parent has delivered financial statements pursuant to Section 6.01(a) or
6.01(b) did not exceed 10% of Consolidated Adjusted EBITDA during such period.

 

“Administrative Agent” means, at any time, the administrative agent for the
Lending Parties under the Loan Documents as appointed pursuant to Article IX
(which, initially, will be Wells Fargo).

 

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as Administrative Agent may from time to time notify the Borrowers and
each Lending Party.

 

2

--------------------------------------------------------------------------------


 

“Administrative Borrower” has the meaning given such term in Section 10.17.

 

“Administrative Detail Form” means an administrative detail form in a form
supplied by, or otherwise acceptable to, Administrative Agent.

 

“AED” means the lawful currency of the United Arab Emirates.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified (excluding any trustee under,
or any committee with responsibility for administering, any Employee Benefit
Plan).

 

“Aggregate Commitments” means Aggregate Revolving Credit Commitments.

 

“Aggregate Outstanding Principal Amount” has the meaning given such term in
Section 2.01.

 

“Aggregate Revolving Credit Commitments” means, at any time, the combined
Revolving Credit Commitments of all Lenders.  The Aggregate Revolving Credit
Commitments as of the Fourth Amendment Effective Date are $875,000,000.

 

“Agreement” means this Second Amended and Restated Credit Agreement.

 

“Alternative Currency” means (a) Sterling, Euros, Canadian Dollars, Australian
Dollars, Hong Kong Dollars, Yen, Singapore Dollars, (b) solely with respect to
Letters of Credit, to the extent approved by the applicable L/C Issuer, AED,
BHD, BRL, CLP, KWD, INR, NOK, OMR, PEN, PLN, QAR, RON, SAR, TND and TTD and
(c) each Additional Alternative Currency (other than Dollars) that is approved
from time to time in accordance with Section 1.02(l).

 

“Alternative Currency Available Credit” means, as of any date of determination,
the lesser of (a) $300,000,000 less (i) the Dollar Equivalent of the aggregate
of all Loans then outstanding denominated in an Alternative Currency and
(ii) the Dollar Equivalent of the aggregate of all L/C Obligations then
outstanding in respect of Credits denominated in an Alternative Currency, and
(b) the Available Credit.

 

“Anti-Terrorism Laws” means any applicable Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the PATRIOT Act, the applicable
Laws comprising or implementing the Bank Secrecy Act, and the applicable Laws
administered by the United States Treasury Department’s Office of Foreign Asset
Control (as any of the foregoing Applicable Laws may from time to time be
amended, renewed, extended, or replaced).

 

“Applicable Rate” means, at all times, and as included in the computation of the
rate of interest for Eurodollar Rate Loans or Base Rate Loans or in the
computation of Revolving Credit Commitment Fees, as the context requires and as
otherwise provided in this Agreement, the applicable rate percentage per annum
set forth in the grid below, each such percentage being based, subject to
Section 2.09(d), upon the corresponding Consolidated Leverage Ratio maintained
by the Parent, as determined by Administrative Agent, in its Reasonable
Discretion, as of the end of the most recent Fiscal Period for which the
Borrowers have furnished a Compliance Certificate to Administrative Agent and
the Lenders pursuant to Section 6.01(c):

 

3

--------------------------------------------------------------------------------


 

PRICING
LEVEL
(TIER)

 

CONSOLIDATED
LEVERAGE
RATIO

 

APPLICABLE
RATE FOR
EURODOLLAR
RATE LOANS

 

APPLICABLE
RATE FOR
BASE RATE
LOANS

 

APPLICABLE
RATE FOR
REVOLVING
CREDIT
COMMITMENT
FEES

 

I

 

>3.50

 

4.000

%

2.500

%

0.500

%

II

 

> 2.75 but < 3.50

 

3.500

%

2.000

%

0.500

%

III

 

>2.25 but < 2.75

 

3.250

%

1.750

%

0.500

%

IV

 

> 1.75 but < 2.25

 

3.000

%

1.500

%

0.450

%

V

 

> 1.25 but < 1.75

 

2.500

%

1.000

%

0.300

%

VI

 

< 1.25

 

2.250

%

0.750

%

0.250

%

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period and at any time will be
subject to the provisions of Section 2.09(d).

 

“Applicable Time” means, with respect to any Borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by Administrative Agent to
be necessary for timely settlement on the relevant date in accordance with
normal banking procedures in the place of payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, individually and collectively, Wells Fargo Securities, LLC,
BNP Paribas Securities Corporation, JPMorgan Bank, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd. as the joint lead arrangers, syndication agents and
joint book runners for the transactions contemplated by the Loan Documents.

 

“Asset Disposition” means any Disposition permitted pursuant to
Section 7.05(i) of this Agreement.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lending Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by Administrative Agent,
in substantially the form of Exhibit A or any other form approved by
Administrative Agent.

 

“Attributable Debt” means, on any date of determination, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capitalized Lease.

 

“Australian Dollars” means the lawful currency of Australia.

 

“Automatic Extension Letter of Credit” means a Letter of Credit that has
automatic extension provisions.

 

“Available Credit” means, as of any date of determination, the amount by which
(a) the Aggregate Revolving Credit Commitments then in effect exceeds (b) the
Total Revolving Credit Outstandings as of such date.

 

4

--------------------------------------------------------------------------------


 

“Available Restricted Payment Amount” means, as of any date of determination,
$100,000,000 minus (i) any Legally Required Restricted Payments, minus (ii) any
Restricted Payments made pursuant to Section 7.06(b)(i) minus (iii) any
Restricted Payments made pursuant to Section 7.06(b)(iii), in the case of each
of the clauses (i) through (iii), made during four Fiscal Periods ending as of
the end of the Fiscal Period in which such date occurs. Notwithstanding the
foregoing, through the Fiscal Period ending March 31, 2017, the “Available
Restricted Payment Amount” shall be equal to $75,000,000 minus (x) any Legally
Required Restricted Payments minus (y) any Restricted Payments made pursuant to
Section 7.06(b)(i) minus (z) any Restricted Payments made pursuant to
Section 7.06(b)(iii), in the case of each of clauses (x) through (z), made after
June 24, 2016 and prior to the end of the Fiscal Period ending March 31, 2017.

 

“Availability Period” means the period from the Closing Date to the date which
is five Business Days prior to the Revolving Credit Maturity Date.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Product” means any of the following products, services or facilities
extended by any Bank Product Provider: (a) Cash Management Services extended to
any Borrower (either for itself or, with the Administrative Borrower’s prior
consent, for one or more of its Subsidiaries); (b) products under any Hedging
Agreement entered into with any Borrower (either for itself or, with the
Administrative Borrower’s prior consent, for one or more of its Subsidiaries);
(c) up to $50,000,000 of letters of credit and bank guarantees (other than any
Credit issued hereunder) the account party of which is any Borrower or a
Subsidiary (provided that any Borrower has guaranteed or is a primary obligor
with respect to such Subsidiary’s letters of credit or bank guarantees), and
(d) commercial credit card, purchase card and merchant card services extended to
any Borrower (either for itself or, with the Administrative Borrower’s prior
consent, for one or more of its Subsidiaries); provided, however, that for any
of the foregoing to be included in the term Bank Products, the applicable Bank
Product Provider (other than Wells Fargo Bank, National Association) must have
previously provided a Bank Product Provider Notice to Administrative Agent and
the Administrative Borrower setting forth the information required clause
(a)(i)(A) of the proviso to the definition of Obligations and if the applicable
Bank Product Provider is Wells Fargo Bank, National Association, it must have
previously provided a Bank Product Provider Notice to the Administrative
Borrower setting forth the information required under clause (a)(i)(B) of the
proviso to the definition of Obligations.

 

“Bank Product Agreement” means any agreement governing or related to any Bank
Product other than this Agreement, the Collateral Agreement or any other Loan
Document.

 

“Bank Product Amount” has the meaning set forth in the definition of
Obligations.

 

“Bank Product Debt” means the Indebtedness and other payment obligations of any
Borrower relating to Bank Products.

 

“Bank Product Provider” means any Person that provides Bank Products to a
Borrower or any Subsidiary to the extent that (a) such Person is a Lender, an
Affiliate of a Lender or any other Person that was a Lender (or an Affiliate of
a Lender) at the time it entered into the Bank Product but has ceased to be

 

5

--------------------------------------------------------------------------------


 

a Lender (or whose Affiliate has ceased to be a Lender) under this Agreement or
(b) such Person is a Lender or an Affiliate of a Lender on the Third Amendment
Effective Date and the Bank Product was entered into on or prior to the Third
Amendment Effective Date (even if such Person ceases to be a Lender or such
Person’s Affiliate ceased to be a Lender).

 

“Bank Product Provider Notice” means a notice substantially in the form of
Exhibit G.

 

“Bank Undertaking” means any independent undertaking of the L/C Issuer within
the meaning of, and complying with the requirements of, 12 C.F.R. §7.1016 as to
which the issuer’s obligation to honor depends upon the presentation of
specified documents and not upon non-documentary conditions or resolution of any
questions of fact or law, issued hereunder pursuant to Section 2.04.  Bank
Undertakings may be issued in Dollars or an Alternative Currency as permitted by
this Agreement.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
Sections 101 et seq.), and the Bankruptcy Rules promulgated thereunder.

 

“Bankruptcy Laws” means, collectively, (a) the Bankruptcy Code and (b) all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Base Rate” means, for any day, the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Rate for such day plus one-half of one percent
(0.50%) and (c) the One Month LIBOR Rate for such day (determined on a daily
basis as set forth below) plus one percent (1.00%).  As used in this definition
of “Base Rate”, “One Month LIBOR Rate” means, with respect to any interest rate
calculation for a Loan or other Obligation bearing interest at the Base Rate, a
rate per annum equal to the quotient (rounded, if necessary to the nearest
1/100th of one percent (0.01%)) of (i) the rate per annum referred to as the
LIBOR RATE as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) on Reuters LIBOR page 1,
or if not reported by Reuters, as reported by any service selected by
Administrative Agent on the applicable day (provided that if such day is not a
Business Day for which a LIBOR Rate is quoted, the next preceding Business Day
for which a LIBOR Rate is quoted) at approximately 11:00 a.m., London time (or
as soon thereafter as practicable), for Dollar deposits being delivered in the
London interbank eurodollar currency market for a term of one month commencing
on such date of determination, divided by (ii) one minus the Reserve Requirement
in effect on such day.  If for any reason rates are not available as provided in
clause (i) of the preceding sentence, the rate to be used in clause (i) will be,
at Administrative Agent’s discretion (in each case, rounded, if necessary, to
the nearest 1/100th of one percent (0.01%)), (1) the rate per annum at which
Dollar deposits are offered to Administrative Agent in the London interbank
eurodollar currency market or (2) the rate at which Dollar deposits are offered
to Administrative Agent in, or by Wells Fargo to major banks in, any offshore
interbank eurodollar market selected by Administrative Agent, in each case on
the applicable day (provided that if such day is not a Business Day for which
Dollar deposits are offered to Administrative Agent in the London interbank
eurodollar currency market, the next preceding Business Day for which Dollar
deposits are offered to Administrative Agent in the London interbank eurodollar
currency market) at approximately 11:00 a.m., London time (or as soon thereafter
as practicable) (for delivery on such date of determination) for a one month
term.  Each determination by Administrative Agent pursuant to this definition
will be conclusive absent manifest error.

 

“Base Rate Loan” means a Loan that bears interest based upon the Base Rate.

 

“BHD” means the lawful currency of the Kingdom of Bahrain.

 

6

--------------------------------------------------------------------------------


 

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

 

“BRL” means the lawful currency of the Federative Republic of Brazil.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or the city and state where the Administrative
Agent’s Office with respect to Obligations denominated in Dollars is located
and:

 

(a)           if such day relates to any interest rate settings as to a
Eurodollar Rate Loan denominated in Dollars or as to any Base Rate Loan, any
fundings, disbursements, settlements and payments in Dollars in respect of any
such Eurodollar Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurodollar Rate Loan, means
any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market;

 

(b)           if such day relates to any interest rate settings as to a
Eurodollar Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurodollar Rate Loan or
Bid Loan, or any other dealings in Euro to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan, means a TARGET Day;

 

(c)           if such day relates to any interest rate settings as to a
Eurodollar Rate Loan denominated in a currency other than Dollars or Euro, means
any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

 

(d)           if such day relates to any fundings, disbursements, settlements
and payments in a currency other than Dollars or Euro in respect of a Eurodollar
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurodollar Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

 

“Canadian Dollars” means the lawful currency of Canada.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), Cash or, if L/C Issuer or Swing Line Lender benefitting from such
collateral will agree in its sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to
(a) Administrative Agent and (b) L/C Issuer or Swing Line Lender (as
applicable).  “Cash Collateral” will have a meaning correlative to the foregoing
and will include the proceeds of such cash collateral and other credit support.

 

“Cash” means money, currency or a credit balance in a deposit account.

 

“Cash Equivalents” means, as to any Person, any of the following: (a) readily
marketable obligations issued or directly and fully guaranteed or insured by the
United States or any agency or

 

7

--------------------------------------------------------------------------------


 

instrumentality thereof (but only so long as the full faith and credit of the
United States is pledged in support thereof) having maturities of not more than
360 days from the date of acquisition; (b) domestic and Eurodollar certificates
of deposit, time or demand deposits or bankers’ acceptances maturing within 180
days after the date of acquisition issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by any Lender or by any
nationally or state chartered commercial bank or any branch or agency of a
foreign bank licensed to conduct business in the United States having combined
capital and surplus of not less than $250,000,000 whose short-term securities
are rated at least A 1 or the equivalent thereof by S&P or at least P 1 or the
equivalent thereof by Moody’s; (c) fully collateralized repurchase obligations
with a term of not more than 30 days for underlying securities of the types
described in clause (a) of this definition entered into with any bank meeting
the qualifications specified in clause (d) of this definition; (d) commercial
paper issued by the parent corporation of any Lender or any commercial bank
(provided that the parent corporation and the bank are both incorporated in the
United States) having capital and surplus in excess of $250,000,000 and
commercial paper issued by any Person incorporated in the United States, which
commercial paper is rated at least A 1 or the equivalent thereof by S&P or at
least P 1 or the equivalent thereof by Moody’s, and in each case maturing not
more than 180 days after the date of acquisition by such Person; and
(e) investments made in accordance with the Parent’s investment policy as such
policy is approved by the Parent’s chief financial officer from time to time and
delivered to Administrative Agent on or prior to the Closing Date and promptly
following any material revision to such policy, so long as such investments
constitute cash or cash equivalents in accordance with GAAP.

 

“Change in Law” means (a) any change arising from the enactment or enforcement
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, or any
rules, regulations, interpretations, guidelines or directives promulgated
thereunder by any Governmental Authority, (b) any change arising from any
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (c) the occurrence, after
the date of this Agreement, of any of the following:  (i) the adoption or taking
effect of any law, rule, regulation or treaty; (ii) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority; or (iii) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority.

 

“Cash Management Services” means any services provided in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automatic clearinghouse, controlled disbursement,
depository, electronic funds transfer, information reporting, lockbox, stop
payment, overdraft and/or wire transfer services and all other treasury and cash
management services.

 

“CFC” means a controlled foreign corporation under Section 957 of the Code.

 

“CFC Debt” means intercompany loans, Indebtedness or receivables owed or treated
as owed by one or more Foreign Subsidiaries.

 

“Change of Control” means any of the following occurs: (a) an event or series of
events by which any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding the Trustees of the CH2M HILL
Retirement and Tax Deferred Savings Plan, becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), except that a person
or group will be deemed to have “beneficial ownership” of all securities that
such person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 30.0% or more of the issued and outstanding Equity
Interests of the Parent entitled to vote for members of the board of directors
or equivalent governing body

 

8

--------------------------------------------------------------------------------


 

of any Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); (b) any Person, or two or more Persons acting in concert,
acquires (by contract or otherwise), or will have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Parent, or control over the
Equity Interests of the Parent representing greater than 30.0% of the combined
voting power of all Equity Interests of the Parent entitled to vote in the
election of members of the board of directors of the Parent on a fully diluted
basis (taking into account all Equity Interests that such Person or Persons have
the right to acquire pursuant to any option right, or have the right to convert
or convert into pursuant to any other Equity Interest or other right or
interest); (c) the failure of a majority of the seats (other than vacant seats)
on the board of directors of the Parent to be occupied by persons who were
approved by the board of directors of the Parent or appointed by directors so
approved; or (d) any “change of control”  or similar provision under any Second
Lien Loan Documents or any other documents governing Second Lien Debt.

 

“CLP” means the lawful currency of the Republic of Chile.

 

“Closing Date” means the first date on which all of the conditions precedent to
the initial Credit Extension set forth in Section 4.01 and Section 4.02 are
satisfied (or waived in accordance with Section 10.01).

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

 

“Collateral Agreement” means the Security Agreement, dated as of the Third
Amendment Effective Date, executed by the Loan Parties in favor of the
Administrative Agent, for the ratable benefit of the Credit Group, which shall
be in form and substance acceptable to the Administrative Agent.

 

“Commitment” means, as to any Lender, such Lender’s Revolving Credit Commitment
and, as to Swing Line Lender, Swing Line Lender’s Swing Line Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

 

“Consolidated” refers, with respect to any Person, to the consolidation of
accounts of such Person and its Subsidiaries in accordance with GAAP.

 

“Consolidated Adjusted EBITDA” means, as calculated for the Parent and its
Subsidiaries on a Consolidated basis for any period, Consolidated Net Income for
such period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income (without duplication), in each case calculated for such
period: (i) Consolidated Interest Expense, (ii) all amounts treated as expenses
for such period for depreciation and the amortization of intangibles of any
kind, (iii) all Federal, state, local and foreign taxes on or measured by income
accrued by the Parent and its Consolidated Subsidiaries during such period (but
net of any Federal, state, local and foreign tax credits claimed by the Parent
and its Consolidated Subsidiaries for such period), (iv) all expenses associated
with the non-cash portion of all share-based compensation, (v) non-cash charges
related to (A) restructuring, (B) asset impairment or (C) estimated project
losses (including non-extraordinary items), provided, that, the amount of
non-cash project losses incurred after June 24, 2016 that are attributable to
Inpex and MoPac and added back pursuant to this clause (v) shall not exceed
$50,000,000 in the aggregate during all Fiscal Periods

 

9

--------------------------------------------------------------------------------


 

beginning on or after June 25, 2016, (vi) (A) cash restructuring charges
incurred during the Fiscal Year ended December 31, 2014 or the Fiscal Year ended
December 25, 2015 in an aggregate amount not to exceed (1) with respect to the
Fiscal Year ended December 31, 2014, $80,000,000 and (2) with respect to the
Fiscal Year ended December 25, 2015, $40,000,000 plus an amount equal to the
amount, if any, by which such cash restructuring charges in the Fiscal Year
ended December 31, 2014 were less than $80,000,000 and (B) cash restructuring
charges incurred after June 24, 2016 in an aggregate amount not to exceed
$70,000,000 in the aggregate during all Fiscal Periods beginning on or after
June 25, 2016, (vii) other (A) extraordinary expenses or (B) non-recurring
expenses actually paid in cash during such period in an aggregate amount not to
exceed $10,000,000 in any Fiscal Year, and (viii) 50% of annual projected cost
savings originating from restructuring efforts made after June 24, 2016, in an
amount not to exceed (A) for the period consisting of the four consecutive
Fiscal Periods ending on March 31, 2017, $35,100,000, (B) for the period
consisting of the four consecutive Fiscal Periods ending on June 30, 2017,
$21,000,000, (C) for the period consisting of the four consecutive Fiscal
Periods ending on September 29, 2017, $7,000,000 and (D) for each period
consisting of four consecutive Fiscal Periods ending thereafter, $0; minus
(b)(i) cash payments related to (A) restructuring, (B) asset impairment and
(C) non-cash estimate project losses (including non-extraordinary items) for any
period to the extent included in the computation of Consolidated Adjusted EBITDA
pursuant to clause (a)(v) above and (ii) to the extent included in calculating
Consolidated Net Income, all amounts recorded related to (A) extraordinary gains
or (B) non-recurring gains; plus (c) the amount, not to exceed $178,000,000 in
the aggregate, of cash payments deducted from Consolidated Net Income pursuant
to clause (b)(i) above and other amounts deducted from Consolidated Net Income
pursuant to clause (b)(ii) above, in each case attributable to Inpex and MoPac,
for any Fiscal Period ending before April 1, 2017 in which such payments or
other amounts are deducted from Consolidated Net Income pursuant to such clauses
(b)(i) and (b)(ii), except that $78,000,000 of such payments or other amounts
added back to Consolidated Net Income pursuant to this clause (c) shall be
treated as having been added back during the Fiscal Period ended June 24, 2016. 
Notwithstanding the foregoing, Consolidated Adjusted EBITDA shall be calculated
to exclude the impact of up to $19,000,000 of the net settlement related to the
West Deptford Development.

 

“Consolidated Adjusted EBITDAR” means, as calculated for the Parent and its
Subsidiaries on a Consolidated basis for any period, Consolidated Adjusted
EBITDA for such period; plus, in computing Consolidated Adjusted EBITDA pursuant
to clause (a) of such definition, Consolidated Lease Expense for such period.

 

“Consolidated First Lien Debt” means, as of any date of determination,
calculated for the Parent and its Subsidiaries on a Consolidated basis, the
aggregate principal amount of Consolidated Total Funded Debt (other than
Subordinated Debt) outstanding on such date that is secured by a Lien that is
not expressly subordinated to the Liens securing the Secured Obligations granted
pursuant to the Security Documents.

 

“Consolidated First Lien Leverage Ratio” means, as determined as of the last day
of any Fiscal Period, calculated for the Parent and its Subsidiaries on a
Consolidated basis, the ratio of (a) Consolidated First Lien Debt as of such
date of determination to (b) Consolidated Adjusted EBITDA for the period
consisting of the four consecutive Fiscal Periods ending on such date of
determination; provided, that if at any time the Consolidated First Lien
Leverage Ratio calculated under the Second Lien Indenture is higher than the
ratio calculated pursuant to the preceding calculation, then the “Consolidated
First Lien Leverage Ratio” hereunder shall mean the “Consolidated First Lien
Leverage Ratio” as defined in the Second Lien Indenture at such time.

 

“Consolidated Fixed Charge Coverage Ratio” means, as determined as of the last
day of any Fiscal Period, calculated for the Parent and its Subsidiaries on a
Consolidated basis for the period consisting of the four consecutive Fiscal
Periods ending on such date of determination (except as

 

10

--------------------------------------------------------------------------------


 

otherwise expressly noted in clause (iii) below), the ratio of (a) Consolidated
Adjusted EBITDAR to (b) the sum, without duplication, of (i) Consolidated
Interest Expense, (ii) Consolidated Lease Expense, (iii) the Current Portion of
Consolidated Long Term Debt as of such date of determination, and (iv) cash
dividends paid or accrued on (A) preferred stock and (B) at all times on or
prior to December 31, 2015, any other Equity Interests; provided, that if at any
time the Consolidated Fixed Charge Coverage Ratio calculated under the Second
Lien Indenture is lower than the ratio calculated pursuant to the preceding
calculation, then the “Consolidated Fixed Charge Coverage Ratio” hereunder shall
mean the “Consolidated Fixed Charge Coverage Ratio” as defined in the Second
Lien Indenture at such time.

 

“Consolidated Interest Expense” means, as calculated for the Parent and its
Subsidiaries on a Consolidated basis for any period, the sum of (without
duplication) (a) all interest, prepayment premium payments, debt discount, fees,
charges and related expenses in connection with borrowed money (including all
commissions, discounts, fees and other charges under letters of credit and
similar instruments and all capitalized interest) or in connection with the
deferred purchase price of assets during such period, plus (b) the portion of
rent expense with respect to such period under Capitalized Leases that is
treated as interest in accordance with GAAP, plus (c) dividends accrued on
preferred stock, to the extent that such preferred stock is treated as a
liability pursuant to GAAP, plus (d) all accrued losses under interest rate Swap
Contracts during such period to the extent not included in clause (a) of this
definition, minus (e) all accrued gains under interest rate Swap Contracts
during such period.

 

“Consolidated Lease Expense” means, as calculated for the Parent and its
Subsidiaries on a Consolidated basis for any period, total lease expense under
all operating leases, determined in accordance with GAAP.

 

“Consolidated Leverage Ratio” means, as determined as of the last day of any
Fiscal Period, calculated for the Parent and its Subsidiaries on a Consolidated
basis, the ratio of (a) Consolidated Total Funded Debt as of such date of
determination to (b) Consolidated Adjusted EBITDA for the period consisting of
the four consecutive Fiscal Periods ending on such date of determination;
provided, that if at any time the Consolidated Leverage Ratio calculated under
the Second Lien Indenture is higher than the ratio calculated pursuant to the
preceding calculation, then the “Consolidated Leverage Ratio” hereunder shall
mean the “Consolidated Leverage Ratio” as defined in the Second Lien Indenture
at such time.

 

“Consolidated Net Income” means, as calculated for the Parent and its
Subsidiaries on a Consolidated basis for any period, the sum of net income (or
loss) for such period, but excluding (a) any income of any Person if such Person
is not a Subsidiary, except that the Parent’s direct or indirect equity in the
net income of any such Person for such period will be included in such
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person during such period to the Parent or any Subsidiary as a dividend
or other distribution and (b) the income of any Subsidiary to the extent that
the declaration or payment of dividends or similar distributions by the
Subsidiary of that income is prohibited by operation of the terms of its charter
or any agreement, instrument, judgment, decree, statute, rule or governmental
regulation applicable to such Subsidiary; provided, however, that this clause
(b) solely as it relates to the Payment Prohibition will not apply in
determining whether the income of Halcrow Group Limited and its consolidated
Subsidiaries may be included in the calculation of Consolidated Net Income,
provided that, as of any date of determination while the Payment Prohibition is
in effect, no more than $50,000,000 of the income of Halcrow Group Limited and
its consolidated Subsidiaries may be included in the calculation of Consolidated
Net Income for any period consisting of the four consecutive Fiscal Periods
ending on such date of determination.  For purposes of this definition, “Payment
Prohibition” means the terms of the restructure of certain pension schemes of
one or more of Halcrow Holdings Limited and its Subsidiaries that prohibit one
or more of Halcrow Holdings Limited and its Subsidiaries from (i) paying any
dividends, making other distributions, or repaying or prepaying any Indebtedness
provided to one or more of the Halcrow Entities from time to time by any
Borrower or

 

11

--------------------------------------------------------------------------------


 

any subsidiary of a Borrower and (ii) making loans or advances or transferring
any property or assets to any Borrower or any subsidiary of a Borrower for a
period of time.

 

“Consolidated Subsidiary” of a Person means a Subsidiary of such Person, the
results of operations and the financial position of which Subsidiary are
included in the financial statements of such Person as if such Person and all of
its Consolidated Subsidiaries were a single economic entity in accordance with
GAAP.

 

“Consolidated Tangible Assets” means, as of any date of determination, the total
tangible assets of the Parent and its Subsidiaries on a Consolidated basis, as
determined in accordance with GAAP.

 

“Consolidated Total Funded Debt” means, as of any date of determination,
calculated for the Parent and its Subsidiaries on a Consolidated basis, the sum
of (without duplication):  (a) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including all
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, plus (b) all direct
obligations arising under letters of credit (whether standby or commercial),
bankers’ acceptances, bank guaranties and other financial guarantees, plus
(c) all Attributable Debt in respect of all Capitalized Leases, plus (d) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (c) of this definition of Persons other
than the Parent or any of its Consolidated Subsidiaries, plus (e) all
obligations of such Person to purchase, redeem, retire, defease or make other
similar principal payments (other than dividends) in respect of Disqualified
Equity Interests in cash valued, in the case of a redeemable preferred interest,
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends that are past due, plus (f) all Indebtedness of the
types referred to in clause (a) through (e) of this definition of any
partnership or Joint Venture (other than a Joint Venture that is itself a
corporation or limited liability company) in which the Parent or any of its
Consolidated Subsidiaries is a general partner or joint venturer, unless such
Indebtedness is expressly made nonrecourse to the Parent or such Subsidiaries;
provided that Consolidated Total Funded Debt will not include (without
duplication) (1) Indebtedness in respect of Swap Contracts, including the Swap
Termination Value thereof, (2) obligations to the extent that such obligations
are indirect, contingent obligations (other than L/C Obligations and contingent
obligations with respect to the undrawn face amount of any Credit) or (3) any
Performance Credit, but only to the extent that the face amount of such
Performance Credit is less than $20,000,000; and provided further that, with
respect to each outstanding JV Letter of Credit, only the portion of the JV
Letter of Credit Face Amount thereof that is recourse to the Borrowers,
determined in accordance with Section 2.04(k), shall be included in the
calculation of Consolidated Total Funded Debt.  For the avoidance of doubt, any
amount of the face amount of each issued and outstanding Performance Credit that
equals or exceeds $20,000,000 will be included in Consolidated Total Funded Debt
(including the first dollar of such face amount of such Performance Credit in
excess of $20,000,000).

 

“Contractual Obligation” means, as to any Person, any document or other
agreement or undertaking to which such Person is a party or by which it or any
of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” shall mean an agreement, among a Loan Party, a depository
institution or securities intermediary, and Administrative Agent, which
agreement is in a form reasonably acceptable to Administrative Agent and the
Administrative Borrower and which provides Administrative Agent with “control”
(as such term is used in Article 8 and 9 of the UCC (as applicable)) over any
deposit account or securities accounts described therein.

 

12

--------------------------------------------------------------------------------


 

“Credit” means any Letter of Credit or Bank Undertaking, including any
Performance Credit.

 

“Credit Extension” means each of the following: (a) a Borrowing, (b) a
continuation of any Eurodollar Rate Loan (or portion thereof) into a new
Eurodollar Rate Loan of a new Interest Period, (c) a conversion of any Base Rate
Loan (or portion thereof) into a Eurodollar Rate Loan of a new Interest Period
or the conversion of any Eurodollar Rate Loan (or portion thereof) into a Base
Rate Loan or (d) an L/C Credit Extension.

 

“Credit Group” means, collectively, Administrative Agent and the Lending
Parties.

 

“Current Portion of Consolidated Long Term Debt” means, as determined as of the
last day of any Fiscal Period, calculated for the Parent and its Subsidiaries on
a Consolidated basis, the aggregate principal amount of all Consolidated Total
Funded Debt (other than the Obligations hereunder and other than amounts under
any bank guarantees, other financial guarantees, and issued and outstanding
letters of credit (whether standby or commercial), except to the extent of any
drawn or funded amounts under such bank guarantees, other financial guarantees
or letters of credit that have not been paid or cash-collateralized) that became
due and payable during the period consisting of the four consecutive Fiscal
Periods ending on such date of determination.

 

“Default” means any event or condition that, with the giving of notice, the
passage of time, or both, would constitute an Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than L/C
Fees, a per annum interest rate equal to the sum of (i) the Base Rate, plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans and plus
(iii) 2.0% per annum; provided that, with respect to a Eurodollar Rate Loan, the
Default Rate will be a per annum interest rate equal to the sum of (A) the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus (B) 2.0%; and (b) when used with respect to L/C Fees, a per annum interest
rate equal to the sum of (1) the Applicable Rate plus (2) 2.0% per annum.

 

“Defaulting Lender” means, subject to Section 3.07(b), any Lender that, as
determined by Administrative Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit or Swing Line Loans, within three Business Days of
the date required to be funded by it hereunder unless (i) such Lender notifies
the Administrative Agent and the Borrowers in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
its performance of such funding obligations (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied and (ii) such conditions precedent shall not
have been satisfied, (b) has notified the Borrowers or Administrative Agent that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit (unless (i) such
writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder, promptly follows the Loan Notice therefor and states that such
position is based on such Lender’s determination that a condition precedent to
funding such Loan (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot been satisfied and (ii) such condition precedent cannot be satisfied),
(c) has failed, within three Business Days after request by Administrative
Agent, to confirm in a manner satisfactory to Administrative Agent that it will
comply with its funding obligations, or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any
applicable Bankruptcy Law, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; or
(iv) become the subject of a Bail-

 

13

--------------------------------------------------------------------------------


 

In Action; provided that a Lender will not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

 

“Disposition” means the sale, assignment, transfer, conveyance, license (other
than on a non-exclusive basis), lease or other disposition (including any sale
and leaseback transaction) of any property by any Person (other than such
person’s own Equity Interests), including any sale, assignment, transfer,
conveyance or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.  The term “Dispose”
has a meaning correlative thereto.  For purposes of clarification, none of the
issuance by any Person of Equity Interests in itself (or rights with respect
thereto), the granting of a Lien or the assignment of cash or other property or
assets to a trustee for a pension scheme or benefit plan shall be deemed a
Disposition by such Person.

 

“Disqualified Equity Interest” means any Equity Interest of any Person that by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof) or upon the
happening of any event (a) matures or is mandatorily redeemable in cash pursuant
to a sinking fund obligation or otherwise, (b) is redeemable in cash at the
option of the holder thereof, or (c) requires or mandates the purchase,
redemption, retirement, defeasance or other similar payment (other than
dividends) for cash, in each case on or prior to the last to occur of the
Revolving Credit Maturity Date and 91 days after the maturity date of the Second
Lien Facility.  The term “Disqualified Equity Interest” will also include any
options, warrants or other rights that are convertible into any Disqualified
Equity Interest or that are redeemable at the option of the holder, or required
to be redeemed, prior to the last to occur of the Revolving Credit Maturity Date
and 91 days after the maturity date of the Second Lien Facility.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof (rounded
to the nearest unit of such Alternative Currency, with 0.5 of a unit being
rounded upward) in Dollars as determined by Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Alternative Currency.

 

“Domestic Subsidiary” means a Subsidiary incorporated or organized under the
laws of the United States, any State thereof or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

14

--------------------------------------------------------------------------------


 

“Electronic Platform” means an electronic system for the delivery of information
(including documents), such as DXSyndicateTM, SyndTrak Online TM or Intralinks
on Demand WorkspacesTM that may or may not be provided or administered by
Administrative Agent or an Affiliate thereof.

 

“Eligible Assignee” means any of the following: (a) a Lender, (b) an Affiliate
of a Lender, (c) an Approved Fund and (d) any other Person (other than a natural
person) approved by (i) Administrative Agent, (ii) in the case of an assignment
of a Revolving Credit Commitment, Swing Line Lender and L/C Issuer and
(iii) unless an Event of Default has occurred and is continuing (in which event
the Administrative Borrower’s approval will not be required), the Administrative
Borrower (each of which approvals shall not be unreasonably withheld or delayed;
provided, however, that the approval of the Administrative Borrower shall be
deemed to have been granted unless the Administrative Borrower objects thereto
by written notice to Administrative Agent within five Business Days after having
received notice thereof); provided that, notwithstanding the foregoing,
“Eligible Assignee” will not include (1) any Loan Party or any Subsidiary or
other Affiliate of any Loan Party or (2) any Defaulting Lender.

 

“Eligible Receivables” means all trade receivables and related contract rights
originated and owned by the Parent and its Subsidiaries on a Consolidated basis.

 

“Employee Benefit Plan” means any Pension Plan and any employee welfare benefit
plan, as defined in Section 3(1) of ERISA, that is maintained for the employees
of any Person or any ERISA Affiliate of such Person.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Claims” means all claims, complaints, notices or inquiries,
however asserted, by any Governmental Authority or other Person alleging
Environmental Liabilities.

 

“Environmental Laws” means any and all Laws relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of their respective
Subsidiaries based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the actual or
alleged presence of or release or threatened release of any Hazardous Materials
into the environment on or from any property owned or operated by any Borrower,
any Subsidiary thereof or any other Loan Party or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

15

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent or any Subsidiary thereof within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Parent or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such Person was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Parent or
any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurodollar Rate” means for any Interest Period, with respect to a Eurodollar
Rate Loan, a rate per annum (rounded, as necessary, to the nearest 1/100th of
one percent (0.01%) obtained by dividing (a):

 

(i)            with respect to a Eurodollar Rate Loan denominated in Dollars,
the rate per annum determined by Administrative Agent at approximately 11:00
a.m., London time, on the date that is two Business Days prior to the beginning
of such Interest Period by reference to the ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) “Interest
Settlement Rates” for deposits in Dollars as set forth by any service (including
Bloomberg, Reuters and Thomson Financial) selected by Administrative Agent that
has been nominated by the ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) as an authorized information vendor
for the purpose of displaying such rates, in each case in an amount
approximately equal to the principal amount to which such Interest Period
applies (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; provided that, if an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, then
“Eurodollar Rate” will be the interest rate per annum determined by
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars in an amount approximately equal to the principal amount to which
such Interest Period applies (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period are offered for such
Interest Period by Wells Fargo to major banks in the London interbank offered
market in London, England at approximately 11:00 a.m., London time, on the date
that is two Business Days prior to the beginning of such Interest Period;

 

(ii)           with respect to a Eurodollar Rate Loan in Canadian Dollars, the
rate per annum equal to the Canadian Dealer Offered Rate (“CDOR”) as published
by Reuters (or other commercially available source providing such interest rate
quotations as designated by the Administrative Agent from

 

16

--------------------------------------------------------------------------------


 

time to time) at approximately 10:15 a.m., Toronto time, two Business Days prior
to the commencement of such Interest Period, for Canadian Dollars bankers’
acceptances with a term equivalent to such Interest Period, or if such rate is
not available at such time for any reason, then “CDOR” for such Interest Period
shall be the rate per annum determined by the Administrative Agent to be the
arithmetic mean of the rates per annum quoted at approximately 10:15 a.m.,
Toronto time, two Business Days prior to the commencement of such Interest
Period, by The Bank of Nova Scotia, Royal Bank of Canada and Canadian Imperial
Bank of Commerce in respect of Canadian Dollar bankers’ acceptances with a term
equivalent to such Interest Period (it being understood that no adjustment shall
be made to account for the difference between the number of days in a year on
which the rates referred to in this clause (ii) are based and the number of days
in a year on the basis of which interest is calculated in the Agreement);

 

(iii)          with respect to a Eurodollar Rate Loan in Australian Dollars, the
rate per annum equal to the Bank Bill Swap Reference Rate or the successor
thereto as approved by the Administrative Agent (“BBSY”) as published by Reuters
(or other commercially available source providing BBSY quotations as may be
designated by the Administrative Agent from time to time) at approximately 10:30
a.m., Sydney time, two Business Days prior to the commencement of such Interest
Period (or such other day as is generally treated as the rate fixing day by
market practice in such interbank market, as determined by the Administrative
Agent), for deposits in Australian Dollars with a term equivalent to such
Interest Period (or if such Interest Period is not equal to a number of months,
with a term equivalent to the number of months closest to such Interest Period),
or if such rate is not available at such time for any reason, then “BBSY” for
such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the arithmetic mean of the rates per annum quoted at
approximately 10:30 a.m., Sydney time, two Business Days prior to the
commencement of such Interest Period (or such other day as is generally treated
as the rate fixing day by market practice in such interbank market, as
determined by the Administrative Agent) by at least two reference banks that are
leading banks in the Australian interbank market as the rates at which they are
offering deposits in Australian Dollars with a term equivalent to such Interest
Period in the Australian interbank market;

 

(iv)          with respect to a Eurodollar Rate Loan in Hong Kong Dollars, the
rate per annum equal to the Hong Kong Interbank Offered Rate (“HIBOR”) as
published by Reuters (or other commercially available source providing such
interest rate quotations as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., Hong Kong time, two Business Days prior to
the commencement of such Interest Period, for deposits in Hong Kong Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, or if such rate is not available at such time for any
reason, then “HIBOR” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the arithmetic mean of the rates
per annum quoted at approximately 11:00 a.m., Hong Kong time, two Business Days
prior to the commencement of such Interest Period by at least three leading
banks in the Hong Kong interbank market as the rate at which they are offering
deposits in Hong Kong Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period in the Hong Kong
interbank market;

 

(v)          with respect to a Eurodollar Rate Loan in Singapore Dollars, the
rate per annum equal to the Singapore Interbank Offered Rate (“SIBOR”) as
published by Reuters (or other commercially available source providing such
interest rate quotations as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., Singapore time, two Business Days prior to
the commencement of such Interest Period, for deposits in Singapore Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, or if such rate is not available at such time for any
reason, then “SIBOR” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the arithmetic mean of the rates
per annum the rates quoted at approximately 11:00 a.m., Singapore time, two
Business Days prior to the commencement of such Interest Period by at least
three leading banks in the Singapore interbank market, for the offering of
deposits in Singapore

 

17

--------------------------------------------------------------------------------


 

Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in the Singapore interbank market;

 

(vi)          with respect to a Eurodollar Rate Loan denominated in an
Alternative Currency (other than Canadian Dollars, Australian Dollars, Hong Kong
Dollars, Singapore Dollars), the rate per annum determined by Administrative
Agent at approximately 11:00 a.m., London time, on the date that is two Business
Days prior to the beginning of such Interest Period by reference to the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) “Interest Settlement Rates” for deposits in the applicable
Alternative Currency as set forth by any service (including Bloomberg, Reuters
and Thomson Financial) selected by Administrative Agent that has been nominated
by the ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) as an authorized information vendor for the purpose
of displaying such rates, in each case in an amount approximately equal to the
principal amount to which such Interest Period applies (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided that, if an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, then “Eurodollar Rate” will be the
interest rate per annum determined by Administrative Agent to be the average of
the rates per annum at which deposits in the applicable Alternative Currency in
an amount approximately equal to the principal amount to which such Interest
Period applies (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period are offered for such Interest Period by
Wells Fargo to major banks in the London interbank offered market in London,
England at approximately 11:00 a.m., London time, on the date that is two
Business Days prior to the beginning of such Interest Period;

 

by (b) one minus the Reserve Requirement in effect on such date.

 

Each determination by Administrative Agent pursuant to this definition will be
conclusive absent manifest error.  Notwithstanding the foregoing, if the
Eurodollar Rate for any Interest Period shall be less than zero, the Eurodollar
Rate for such Interest Period shall be deemed to be zero for purposes of this
Agreement.

 

“Eurodollar Rate Loan” means a Loan that bears interest based upon the
Eurodollar Rate.

 

“Event of Default” has the meaning given such term in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Subsidiary” means (a) any Foreign Holding Company, (b) any Domestic
Subsidiary of a Foreign Subsidiary, (c) any Foreign Subsidiary, (d) any
Subsidiary that is prohibited by applicable Law or which would require
governmental (including regulatory) consent, approval, license or authorization
to provide a Guarantee (unless such consent, approval, license or authorization
has been received), (e) any bankruptcy remote special purpose receivables entity
designated by Parent and permitted hereunder, (f) any Subsidiary that is
prohibited by such Subsidiary’s Organizational Documents or contract from
guaranteeing the Obligations to the extent (i) such restriction was existing on
the Fourth Amendment Effective Date or on the date on which the applicable
Person becomes a direct or indirect Subsidiary of the Parent (and not created in
contemplation of such Person becoming a Subsidiary of the Parent) or (ii) solely
with respect to non-wholly owned Subsidiaries, such restriction was added or
incorporated in the Organizational Documents of such Subsidiary or contract as a
result of good faith negotiations concerning such Subsidiary among the Parent
(or any Affiliate of the Parent), the joint venture partners or Equity Interest
holders or clients and (g) in the case of any obligation under any hedging
arrangement that constitutes a “swap” within the meaning of section 1(a)(947) of
the Commodity

 

18

--------------------------------------------------------------------------------


 

Exchange Act, any Subsidiary of the Parent that is not an “Eligible Contract
Participant” as defined under the Commodity Exchange Act.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to Administrative Agent, any Lending Party
or any other recipient of any payment to be made by or on account of any
obligation of any Borrower or any other Loan Party hereunder or under any Loan
Document, (a) any taxes imposed on or measured by its overall net income
(however denominated) and any franchise taxes imposed on it (in lieu of net
income taxes) by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lending Party, in which its applicable Lending
Office is located; (b) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which any Borrower or any
other Loan Party is located; (c) any backup withholding tax that is required by
the Code to be withheld from amounts payable to a Lending Party that has failed
to comply with Section 3.01(e); (d) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Borrowers under Section 3.08, any
withholding tax that is (i) imposed on amounts payable to such Foreign Lender
pursuant to the Laws in force at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or (ii) attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 3.01(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrowers or such
other Loan Party with respect to such withholding tax pursuant to
Section 3.01(a); and (e) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Lenders” has the meaning given such term in Recital A.

 

“FATCA” means Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
then the Federal Funds Rate for such day will be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day and (b) if no such rate is so published on such next succeeding
Business Day, then the Federal Funds Rate for such day will be the average rate
(rounded, if necessary, to a whole multiple of one one-hundredth of one percent
(0.01%)) charged to Wells Fargo on such day on such transactions as determined
by Administrative Agent.

 

“Fee Letters” means, collectively, (i) the letter agreement, dated March 4,
2014, between the Borrowers, the Administrative Agent and Wells Fargo
Securities, LLC, in its capacity as the “left lead”

 

19

--------------------------------------------------------------------------------


 

Arranger and (ii) the letter agreement, dated March 4, 2014, between the
Borrowers and each Arranger (other than Wells Fargo Securities, LLC), in each
case regarding certain fees to be paid by the Borrowers in connection with the
transactions contemplated by the Loan Documents.

 

“Fiscal Period” means, as of any date of determination with respect to the
Parent or any Subsidiary thereof, each fiscal quarter of the Parent ending
(i) on March 31, June 30, September 30 and December 31 of each applicable Fiscal
Year through and including the Fiscal Year ended on December 31, 2014, and
(ii) on the last Friday of March, June, September and December of each
applicable Fiscal Year thereafter.

 

“Fiscal Year” means each fiscal year of the Parent ending (i) on December 31 of
each calendar year through and including December 31, 2014, and (ii) on the last
Friday of December of each calendar year thereafter.

 

“Foreign Holding Company” means a Domestic Subsidiary all or substantially all
of the assets of which are comprised of Equity Interests in one or more Foreign
Subsidiaries or CFC Debt.

 

“Foreign Indebtedness” has the meaning given such term in Section 7.03(n).

 

“Foreign Lender” means any Lending Party that is organized under the laws of a
jurisdiction other than that in which any Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia will be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fourth Amendment Effective Date” means April 28, 2017.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to L/C Issuer, such Defaulting Lender’s Percentage Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to Swing Line Lender, such Defaulting Lender’s Percentage Share of Swing
Line Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.

 

“FY2015” means the Fiscal Year ending on the last Friday in December 2015.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

20

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guaranteed Obligations” has the meaning given such term in Section 10.15(a).

 

“Guarantor Subordinated Indebtedness” has the meaning given such term in
Section 10.15(j).

 

“Guarantor Subordinated Indebtedness Payments” has the meaning given such term
in Section 10.15(j).

 

“Guarantors” means, collectively, (a) each Subsidiary Guarantor that is a party
to this Agreement for purposes of Section 10.15 (including each Domestic
Subsidiary that at a date subsequent to the Closing Date executes a Joinder
Agreement pursuant to Section 6.12 in order to become a Subsidiary Guarantor
hereunder for purposes of Section 10.15 following the date hereof) and (b) each
other Person who, at a date subsequent to the Closing Date, becomes a guarantor
of all or any portion of the Obligations hereunder and under the other Loan
Documents.

 

“Guaranty” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect: (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other financial obligation; (b) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other financial obligation of the payment or performance of such Indebtedness
or other financial obligation; (c) to maintain working capital, equity capital
or any other financial statement condition or liquidity or level of income or
cash flow of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other financial obligation; or (d) entered into for the purpose
of assuring in any other manner the obligee in respect of such Indebtedness or
other financial obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), and will
include the guaranty set forth in Section 10.15.  The amount of any Guaranty
will be deemed to be the amount recognized as a guaranty and shown on the
guaranteeing Person’s financial statements in accordance with GAAP provided that
if such financial statements of the guaranteeing Person are not reasonably
available to Administrative Agent at its reasonable request, the amount of such
Guaranty will be deemed to be the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreements” means, with respect to any Person, any agreement entered
into to protect such Person against fluctuations in interest rates, or currency
or raw materials values, including, without limitation, any interest rate swap,
cap or collar agreement or similar arrangement between such Person and one or
more counterparties, any foreign currency exchange agreement, currency
protection agreements, commodity purchase or option agreements or other interest
or exchange rate hedging

 

21

--------------------------------------------------------------------------------


 

agreements. For the purposes of this Agreement and the other Loan Documents,
references to Swap Contracts shall include Hedging Agreements.

 

“Hong Kong Dollars” means the lawful currency of Hong Kong, a special
administrative region of the People’s Republic of China.

 

“Honor Date” means, with respect to any Letter of Credit, the date of any
payment by L/C Issuer in respect of any draw thereunder.

 

“Incremental Term Loan” has the meaning given such term in Section 2.15.

 

“Indebtedness” means, as to any Person as of any date of determination, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:  (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all direct
or contingent obligations of such Person arising under letters of credit
(including standby and commercial letters of credit), bankers’ acceptances, bank
guaranties and other similar financial guarantees; (c) the Swap Termination
Value under all Swap Contracts to which such Person is a party; (d) all
obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business);
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness (i) will have been assumed by such Person or (ii) unless such
indebtedness is nonrecourse as described in clause (i) below, is limited in
recourse; (f) all Attributable Debt in respect of all Capitalized Leases and
Synthetic Lease Obligations of such Person; (g) all obligations of such Person
to purchase, redeem, retire, defease or make other similar principal payments
(other than dividends) in respect of Disqualified Equity Interests in cash
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends that are past due; (h) all Guarantees of such Person in respect of any
of the foregoing; and (i) the Indebtedness of any Person will include the
Indebtedness of any partnership or Joint Venture (other than a Joint Venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  Notwithstanding the foregoing, for all
purposes hereof, the Indebtedness of any Person will not include obligations in
respect of operating leases, as determined by GAAP.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

 

“Indemnitees” means, collectively, Administrative Agent (and any sub-agent
thereof), each Arranger, each Lending Party and each Related Party of any of the
foregoing Persons.

 

“Inpex” means the fixed-price EPC project to engineer, procure, construct and
start-up a combined cycle power plant in Australia, which will supply power to a
large liquefied natural gas facility, being undertaken by Parent through a
consolidated joint venture partnership with an Australian construction
contractor.

 

“INR” means the lawful currency of the Republic of India.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other, similar arrangement
in respect of its creditors

 

22

--------------------------------------------------------------------------------


 

generally or any substantial portion of its creditors, in each of case (a) and
(b) undertaken under Federal, state or foreign Law, including the Bankruptcy
Code.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the Fourth Amendment Effective Date, between the Administrative Agent and
Wilmington Trust, National Association, as trustee and secured notes collateral
agent under the Second Lien Indenture and acknowledged and agreed to by the Loan
Parties.

 

“Interest Payment Date” means (a) with respect to (i) a Eurodollar Rate Loan,
the last day of each Interest Period applicable thereto and, in the case of a
Eurodollar Rate Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(ii) a Base Rate Loan (other than a Swing Line Loan), the last Business Day of
each calendar quarter, and (iii) a Swing Line Loan, the last Business Day of
each calendar month; and (b) in the case of Revolving Credit Loans and Swing
Line Loans, the Revolving Credit Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrowers in their related Loan Notice; provided
that (a) any Interest Period that would otherwise end on a day that is not a
Business Day will be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
will end on the next preceding Business Day; (b) any Interest Period that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) will end on the last Business Day of the calendar month at the end of
such Interest Period; and (c) no Interest Period for any Revolving Credit Loan
will extend beyond the Revolving Credit Stated Maturity Date.

 

“Investigation” means a formal investigation or a formal inquiry by a
Governmental Authority in respect of which any Loan Party has received an
official written notice or similar communication that such Governmental
Authority has sufficient cause to institute, and has instituted, such an
investigation or inquiry into the acts or business practices of such Loan Party
or any of its Subsidiaries in order to determine (a) whether such acts or
business practices constitute a violation of applicable Law and (b) if so,
whether civil or criminal proceedings should be instituted against such Loan
Party or any such Subsidiary as a result of such violation, which civil or
criminal proceedings, if adversely determined and viewed in light of all
relevant circumstances, would cause a Material Adverse Change.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or limited liability
company interest in such other Person and any arrangement pursuant to which the
investor Guarantees Indebtedness of such other Person or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit, or all or a substantial part of
the business of, such Person.  For purposes of covenant compliance hereunder,
the amount of any Investment will be the original principal or capital amount
thereof without adjustment for subsequent increases or decreases in the value of
such Investment, and will, if made by the transfer or exchange of Property other
than cash, be deemed to have been made in an original principal or capital
amount equal to the fair market value (as reasonably determined in good faith by
the Administrative Borrower) of such Property.  For purposes of determining the
amount of additional Investments made after the Third Amendment Effective Date
under Section 7.02(i), the amount of additional Investments made thereunder will
equal (i) the amount of such Investments determined

 

23

--------------------------------------------------------------------------------


 

according to the immediately preceding sentence minus (ii) any reductions in
such Investments resulting from (A) repurchases, redemptions or other
acquisitions or retirements of such Investments, proceeds realized upon the sale
or other disposition to a Person other than the Borrowers and any of their
respective Subsidiaries of such Investment, repayments of loans or advances or
other transfers of assets (including by way of dividend, distribution, interest
payments or returns of capital) to any of the Borrowers and their respective
Subsidiaries, or (B) the subsequent reclassification of such Investment to an
Investment under Section 7.02(b) as a result of a Permitted Acquisition.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any standby Letter of Credit, the “International
Standby Practices 1998” (exclusive of Rule 3.14 thereof) published by the
Institute of International Banking Law & Practice (or, if L/C Issuer agrees at
the time of issuance, such later version thereof as may be in effect at the time
of issuance of such Letter of Credit).

 

“Issuer Documents” means, with respect to any Credit, the L/C Application
relating thereto and any other document entered into by L/C Issuer and any
Borrower as applicant or its permitted designee or otherwise delivered by such
Borrower or its permitted designee to or for the benefit of L/C Issuer, in each
case relating to such Credit.

 

“Issuer Sublimit” means with respect to each L/C Issuer on the Fourth Amendment
Effective Date, an amount equal to the amount set forth opposite the name of
such L/C Issuer on Schedule 2.03, as such amount may be changed after the Fourth
Amendment Effective Date in a written agreement between the Administrative
Borrower and such L/C Issuer (which such agreement shall be promptly delivered
to the Administrative Agent upon execution) and (b) with respect to any Lender
becoming a L/C Issuer after the Fourth Amendment Effective Date, such amount as
may be separately agreed in writing between such L/C Issuer and the
Administrative Borrower from time to time (which such agreement shall be
promptly delivered to the Administrative Agent upon execution), provided that
the Issuer Sublimit with respect to any Person that ceases to be an L/C Issuer
for any reason pursuant to the terms hereof shall be $0 (subject to the Letters
of Credit of such Person remaining outstanding in accordance with the provisions
hereof).

 

“Joinder Agreement” means an agreement entered into by a Subsidiary of the
Parent following the date hereof to join in the Guaranty set forth in
Section 10.15, in substantially the form of Exhibit C or any other form approved
by Administrative Agent.

 

“Joint Venture” of a Person means a joint venture, partnership, alliance,
consortium or similar arrangement formed for the purpose of performing a single
Project or series of related Projects, whether in corporate, partnership or
other legal form in which, such Person directly, or indirectly through one or
more intermediaries, or both, participates; provided that, as to any such
arrangement in corporate form, such corporation shall not be considered to be a
Joint Venture of such Person if such corporation is a Subsidiary of such Person.

 

“JV Letter of Credit” has the meaning given such term in Section 2.04(k).

 

“JV Letter of Credit Face Amount” has the meaning given such term in
Section 2.04(k).

 

“KWD” means the lawful currency of the State of Kuwait.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the

 

24

--------------------------------------------------------------------------------


 

enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, concessions, grants, franchises,
requests, licenses, authorizations and permits of, and agreements with, any
Governmental Authority, in each case whether or not having the force of law.

 

“L/C Advance” means a Lender’s funding of its participation in an L/C Borrowing
in accordance with its Percentage Share.

 

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by L/C
Issuer.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Credit that has not been reimbursed on the date when made or refinanced as a
Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Credit, the issuance thereof,
the extension of the expiry date thereof or the increase of the amount thereof.

 

“L/C Expiration Date” means the day that is five Business Days prior to the
Revolving Credit Stated Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

 

“L/C Fee” has the meaning given such term in Section 2.04(h).

 

“L/C Issuer” means, Wells Fargo or any other Lender designated from time to time
by the Administrative Borrower (and agreed to by such Lender), on behalf of the
Borrower, in such Lender’s separate capacity as the issuer of Credits hereunder,
or any successor issuer of Credits hereunder.

 

“L/C Obligations” means, at any time, the sum of (a) the aggregate amount
available to be drawn under all outstanding Credits and (b) the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.  For purposes of computing
the amount available to be drawn under any Credit, the amount of such Credit
will be determined in accordance with Section 1.02(j).

 

“L/C Sublimit” means an amount equal to $450,000,000; provided that not more
than $250,000,000 of such L/C Sublimit may be used for the issuance of financial
letters of credit.  The L/C Sublimit is part of, and not in addition to, the
Aggregate Revolving Credit Commitments.

 

“Legally Required Restricted Payments” means the repurchases of the Parent’s
common stock to the extent such repurchase is required by Law or the Parent’s
benefits plans as in effect on the Fourth Amendment Effective Date.

 

“Lender” means, collectively, (a) as of the Fourth Amendment Effective Date,
each Lender designated on Schedule 2.02 as a “Lender” and (b) each Lender that
assumes a Revolving Credit Commitment pursuant to an Assignment and Assumption
or pursuant to the applicable Additional Commitment Documentation or which
otherwise holds a Revolving Credit Commitment, a Revolving Credit Loan, a risk
participation in a Swing Line Loan or a participation in a Credit or a L/C
Borrowing.  In the event that any Lender, pursuant to Section 2.03(h), utilizes
a branch or Affiliate to make a Loan, the term “Lender” shall include any such
branch or Affiliate with respect to such Loan.

 

“Lending Office” means, as to any Lender, the office or offices, branches or
Affiliates of such Lender described as such in such Lender’s Administrative
Detail Form, or such other office or offices as a Lender may from time to time
notify the Borrowers, Administrative Agent and Lending Parties.

 

25

--------------------------------------------------------------------------------


 

“Lending Parties” means, collectively, Lenders, Swing Line Lender and L/C
Issuer.

 

“Letter of Credit” means any standby and commercial letter of credit issued
hereunder (and will include financial letters of credit and Performance Credits
if issued as a standby letter of credit and JV Letters of Credit).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any easement, right of way or other
encumbrance on title to real property); provided that, a “Lien” shall not
include the assignment of cash or other property or assets to a trustee for a
pension scheme or benefit plan.

 

“Loan” means any Revolving Credit Loan or Swing Line Loan.

 

“Loan Documents” means this Agreement, the Credits and related Issuer Documents,
the Security Documents, the Intercreditor Agreement, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.16,
the Fee Letters, any Note and any and all other agreements, documents and
instruments executed and/or delivered (and, if not executed and only delivered,
identified as a Loan Document) by any Loan Party to Administrative Agent or any
Lending Party or their respective authorized designee evidencing or otherwise
relating to the Loans or the L/C Borrowings made or issued hereunder.
Notwithstanding anything to the contrary herein, a Loan Document shall not
include any Bank Product Agreement.

 

“Loan Notice” means a notice, pursuant to Section 2.03(a), of (a) a borrowing of
Loans, (b) a conversion of Loans from one Type to the other or (c) a
continuation of Eurodollar Rate Loans, which notice, if in writing, will be
substantially in the form of Exhibit D.

 

“Loan Parties” means, collectively, all Borrowers and all Guarantors.

 

“Material Adverse Change” means any of the following:  (a) a material adverse
change in, or material adverse effect upon, the business, condition (financial
or otherwise), operations, performance or properties of the Parent and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Parent and its Subsidiaries taken as a whole to perform their respective
obligations under the Loan Documents; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability of any Loan Document to
which any Loan Party is a party against the Parent and its Subsidiaries taken as
a whole, or the rights and remedies of Administrative Agent or any Lending Party
under or in respect of any Loan Document.

 

“Material Adverse Effect” means any of the following:  (a) a material adverse
change in, or material adverse effect upon, the business, condition (financial
or otherwise), operations, performance, properties or prospects of the Parent
and its Subsidiaries taken as a whole; (b) a material impairment of the ability
of the Parent and its Subsidiaries taken as a whole to perform their respective
obligations under the Loan Documents; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability of any Loan Document to
which any Loan Party is a party against the Parent and its Subsidiaries taken as
a whole or the rights and remedies of Administrative Agent or any Lending Party
under or in respect of any Loan Document.

 

“Material Subsidiary” means, as of any date, each Subsidiary of the Parent whose
gross revenue, taken on a Consolidated basis with its Subsidiaries, for the
Fiscal Year most recently ended for which the Parent has delivered financial
statements pursuant to Section 6.01(a) was more than the greater of (a)

 

26

--------------------------------------------------------------------------------


 

$200,000,000 and (b) 3.75% of the Consolidated gross revenue of the Parent and
its Subsidiaries for such Fiscal Year.

 

“Middle East” means one or more of countries or states commonly known as
Bahrain, Cyprus, Egypt, Iraq, Israel, Jordan, Kuwait, Lebanon, Northern Cyprus,
Oman, Qatar, Saudi Arabia, Turkey, and United Arab Emirates.

 

“Middle East Letters of Credit” means any letters of credit or bank undertakings
issued by any bank or other issuer of letters of credit or bank undertakings to
support operations and projects of the Loan Parties or their Subsidiaries in the
Middle East.

 

“Minimum Liquidity” means, as of any date of determination, an amount equal to
the sum of (a) the aggregate unrestricted cash and Cash Equivalents held in the
United States by the Parent and its Domestic Subsidiaries as of such date
(excluding any cash and Cash Equivalents held in joint ventures) plus (b) the
aggregate Available Credit as of such date to the extent available to the
Borrowers.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“MoPac” means the fixed-price contract to design and construct roadway
improvements on the MoPac Expressway in Austin, Texas.

 

“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering any real property
constituting Collateral now or hereafter owned by any Loan Party, in each case,
in form and substance reasonably satisfactory to Administrative Agent and
executed by such Loan Party in favor of Administrative Agent, for the benefit of
each of the Secured Parties.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Parent or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

“National Currency Unit” means a fraction or multiple of one Euro expressed in
units of the former national currency of a Participating Member State.

 

“NOK” means the lawful currency of the Kingdom of Norway.

 

“Note” means any promissory note executed by the Borrowers in favor of a Lender
pursuant to Section 2.12 in substantially the form of Exhibit E.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Credits, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Bankruptcy Laws naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding; provided, however, that: (a) solely for
purposes of a distribution under Section 8.04 with respect to the Collateral,
the sharing thereof or the payments

 

27

--------------------------------------------------------------------------------


 

from proceeds of the Collateral, the term Obligations shall (i) include all Bank
Product Debt (with fees, premiums and scheduled periodic payments under Bank
Products being equated to accrued and unpaid interest on the Loans, and any
breakage or termination payments due under Bank Products being equated to unpaid
principal of the Loans) in respect of which (A) the applicable Bank Product
Provider (other than Wells Fargo Bank, National Association) before such
distribution provides a Bank Product Provider Notice to the Administrative Agent
and the Administrative Borrower which sets forth the following information:
(1) the existence of such Bank Product and (2) the maximum Dollar amount (if
reasonably capable of being determined) of obligations arising thereunder (the
“Bank Product Amount”) and (B) Wells Fargo Bank, National Association, if it is
the applicable Bank Product Provider, before such distribution provides a Bank
Product Provider Notice to the Administrative Borrower which sets forth the Bank
Product Amount and (ii) exclude any Bank Product Debt established from and after
the time that the Lenders have received written notice from the Administrative
Borrower or the Administrative Agent that an Event of Default exists, until such
Event of Default has been waived in accordance with Section 8.01, and (b) in no
event shall the term Obligations include any (i) Excluded Swap Obligations or
(ii) Bank Product Debt that is excluded from definition of Obligations pursuant
to clause (a)(ii) of this proviso.  The Bank Product Amount may be changed from
time to time upon written notice to the Administrative Agent (which notice to
the Administrative Agent shall not be required if Wells Fargo Bank, National
Association is the Bank Product Provider giving the notice) and the
Administrative Borrower by the Bank Product Provider.  The Administrative Agent
shall use the last Bank Product Amount reported to it before a distribution
under Section 8.04 to determine the amount of the related Bank Product Debt for
purposes of clause (a) above.  The Administrative Agent shall have no obligation
to verify any Bank Product Amount reported to it and may rely solely upon
written notice of such amount (setting forth a reasonably detailed calculation
thereof) from the applicable Bank Product Provider.  In the absence of such
notice, the Administrative Agent may assume the amount to be distributed is the
Bank Product Amount last reported to the Administrative Agent under the terms of
this definition.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“OMR” means the lawful currency of the Sultanate of Oman.

 

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction) of such Person; (b) with respect to any limited liability company,
the certificate or articles of formation or organization and operating agreement
of such Person; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization of such Person and any
agreement, instrument, filing or notice with respect thereto filed in connection
with such Person’s formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
Person.

 

“Original Credit Agreement” means the Amended and Restated Credit Agreement
dated as of April 19, 2012, as amended, modified or supplemented from time to
time, among the Borrowers, Subsidiary Guarantors party thereto, the Existing
Lenders and Wells Fargo as an issuing bank, as the swing line lender and as
administrative agent on behalf of the Existing Lenders.

 

“Original Credit Documents” has the meaning given such term in Recital B.

 

“Other Taxes” means all present or future stamp, intangible or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

 

28

--------------------------------------------------------------------------------


 

“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of such Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrowers of Unreimbursed Amounts; provided, that the
Outstanding Amount of JV Letters of Credit shall be calculated based on the JV
Letter of Credit Face Amount.

 

“Parent” has the meaning given such term in the preamble.

 

“Participant” means any Person other than a natural person, any Borrower or any
of any Borrower’s Affiliates.

 

“Participating Member State” means each country so described in any EMU
Legislation.

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PEN” means the lawful currency of the Republic of Peru.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Parent and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

 

“Percentage Share” means as to any Lender at any time, the percentage (expressed
as a decimal carried out to the ninth decimal place) of the Aggregate Revolving
Credit Commitments represented by such Lender’s Revolving Credit Commitment at
such time, subject to adjustment as provided in Section 3.07; provided that, if
the commitment of each Lender to make Revolving Credit Loans and the obligation
of any L/C Issuer to issue L/C Credit Extensions have been terminated pursuant
to Section 8.03 or if the Aggregate Revolving Credit Commitments have expired,
then the Percentage Share of each Lender will be determined based upon such
Lender’s Percentage Share most recently in effect, giving effect to any
subsequent assignments.  The Percentage Share of each Lender as of the Fourth
Amendment Effective Date is set forth opposite the name of such Lender on
Schedule 2.02 or in the Assignment and Assumption or pursuant to the applicable
Additional Commitment Documentation pursuant to which such Lender became a party
hereto, as applicable.

 

“Performance Credit” means a standby letter of credit or Bank Undertaking used
directly or indirectly to cover bid, performance, advance and retention
obligations in support of the Borrowers’ work program.

 

29

--------------------------------------------------------------------------------


 

“Permitted Acquisition” means any Acquisition that meets the following
conditions:

 

(a)           such proposed Acquisition only involves assets or businesses
comprising a business, or those assets of a business, substantially of the type
engaged in by the Borrowers as of the date of this Agreement (or reasonably
related thereto);

 

(b)           such proposed Acquisition will be consensual and be approved by
(i) the Target’s board of directors (or by the Target’s board or members of
managers or other applicable managing body if Target is not a corporation) and
(ii) to the extent required by applicable Law, the holders of the Equity
Interests in the Target;

 

(c)           no Default or Event of Default will have occurred and be
continuing or result from the consummation of such proposed Acquisition;

 

(d)           prior to the closing and consummation of such proposed Acquisition
for which cash consideration exceeds $50,000,000, (i) the Parent will deliver to
Administrative Agent pro forma Consolidated financial statements for the Parent
and its Subsidiaries, including the Target, in form satisfactory to
Administrative Agent, in its Reasonable Discretion, (ii) after giving effect to
such proposed Acquisition, the Borrowers will be in compliance with the
financial covenants set forth in Section 7.14 on a pro forma basis, (iii) the
Consolidated Leverage Ratio, as calculated as of the last day of the most
recently ended Fiscal Period of the Parent for which the Parent has delivered to
Administrative Agent a Compliance Certificate pursuant to Section 6.01(c) along
with the accompanying audited Consolidated financial statements pursuant to
Section 6.01(a) or unaudited Consolidated financial statements pursuant to
Section 6.01(b), as applicable, but after giving pro forma effect to such
proposed Acquisition, will not exceed 2.75:1.00, (iv) any secured Indebtedness
to be assumed by any Loan Party or any Subsidiary thereof upon the consummation
of such proposed Acquisition shall be permitted pursuant to Section 7.03 (and
the Liens related thereto shall be Permitted Liens), (v) the Loan Parties shall
have Minimum Liquidity of not less than $300,000,000 after giving pro forma
effect to such proposed Acquisition, and (vi) Administrative Borrower will
deliver to Administrative Agent a certificate of a Responsible Officer
certifying as to the matters set forth in clause (d) above of this definition
and in subclauses (ii) through (v) of this clause (e);

 

(e)           the business and assets of the Target will be free and clear of
Liens, except Liens permitted pursuant to Section 7.01; and

 

(f)            the proposed Acquisition will be undertaken and consummated in
accordance and in compliance in all material respects with all applicable Laws
and, to the extent applicable, all necessary and appropriate authorizations,
permits, consents and approvals, including Hart-Scott-Rodino antitrust
notification and clearance, will have been received from Governmental
Authorities and third parties (including in respect of material agreements to be
assumed under relevant purchase document).

 

“Permitted Encumbrances” means (a) any cash collateral or other credit support
provided to L/C Issuer in respect of a Defaulting Lender pursuant to clauses
(D) or (E) of Section 2.04(a)(iv) and (b) any cash collateral or other credit
support provided to Swing Line Lender in respect of a Defaulting Lender pursuant
to clause (C) of Section 2.05(b).

 

“Permitted Liens” has the meaning set forth in Section 7.01.

 

“Permitted Receivables Financing” means the sale of, or transfer of interests
in, Eligible Receivables to special purpose trusts or corporations which are not
Affiliates of the Loan Parties in exchange for consideration equal to the fair
market value (as reasonably determined in good faith by the

 

30

--------------------------------------------------------------------------------


 

Administrative Borrower) of such Eligible Receivables (i.e., a “true sale”)
(provided that not less than 95% of such consideration will be in the form of
cash); provided that (a) such transaction does not constitute and could not
reasonably be expected to result in a Default or Event of Default and (b) such
transaction will not contain terms and conditions providing for recourse to any
Loan Party or any of their Subsidiaries in the event of any failure to collect
on any Program Receivables (other than customary indemnities and expense
reimbursement provisions and recourse for falsity of representations and
warranties or breach of covenants).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Parent or any
ERISA Affiliate or any such Plan to which the Parent or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“PLN” means the lawful currency of the Republic of Poland.

 

“preferred stock” means, with respect to any Person, an Equity Interest of any
class or classes (however designated) of such Person that is preferred as to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of capital
stock (or ownership or profits interest in) of such Person of any other class.

 

“Prime Rate” means the per annum rate of interest in effect for such day as
publicly announced from time to time by Wells Fargo as its “Prime Rate,” such
rate being the rate of interest most recently announced within Wells Fargo at
its principal office in San Francisco, California as its “Prime Rate,” with the
understanding that Wells Fargo’s “Prime Rate” is one of Wells Fargo’s base rates
and serves as the basis upon which effective rates of interest are calculated
for those loans making reference thereto, and is evidenced by the recording
thereof after its announcement in such internal publication or publications as
Wells Fargo may designate. Wells Fargo’s “Prime Rate” is not intended to be the
lowest rate of interest charged by Wells Fargo in connection with extensions of
credit to borrowers. Any change in Wells Fargo’s “Prime Rate” as announced by
Wells Fargo will take effect at the opening of business on the day specified in
the public announcement of such change.

 

“Program Receivables” means all Eligible Receivables sold pursuant to a
Permitted Receivables Financing.

 

“Project” means each contractual arrangement between a client and the Parent or
a Subsidiary for the performance of services (including design, engineering,
procurement, construction program management and any other services that the
Parent or a Subsidiary provides to its clients in the ordinary course of
business).

 

“QAR” means the lawful currency of the State of Qatar.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Subsidiary Guarantor that has total assets exceeding $10,000,000 at the time
such Swap Obligation is incurred or such other person as constitutes an ECP
under the Commodity Exchange Act or any regulations promulgated thereunder.

 

31

--------------------------------------------------------------------------------


 

“Reasonable Discretion” means, as to any Person, a determination or judgment
made by such Person in good faith in the exercise of reasonable (from the
perspective of a secured lender) business judgment.

 

“Record” means information that is inscribed on a tangible medium or which is
stored on an electronic or other medium and is retrievable in perceived form.

 

“Register” means a register for the recordation of the names and addresses of
Lenders and, as applicable, the Commitments of, and Outstanding Amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates, and specifically includes, in
the case of(a) Wells Fargo, Wells Fargo in its separate capacities as
Administrative Agent, as Swing Line Lender and as a L/C Issuer, and (b) Wells
Fargo Securities, LLC, in its capacity as the “left lead” Arranger.

 

“Replacement Lender” has the meaning given such term in Section 3.08(a)(ii).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Loan Notice, (b) with respect to an
L/C Credit Extension, an L/C Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

“Required Lenders” means (a) at any time that the Aggregate Revolving Credit
Commitments are in effect, Lenders holding in excess of 50.0% of the Aggregate
Revolving Credit Commitments; (b) at any time that any Loans are outstanding but
the Aggregate Revolving Credit Commitments have been terminated, Lenders holding
in excess of 50.0% of the aggregate Outstanding Amount of the Loans; and (c) at
any time on or prior to the Closing Date and the funding or issuance of the
initial Credit Extension hereunder, Lenders holding in excess of 50.0% of the
Aggregate Revolving Credit Commitments; provided that without limiting the
foregoing, in the event there are two or more Lenders, “Required Lenders” must
be comprised of at least two Lenders; and provided, further, that the Revolving
Credit Commitment held or deemed held by any Lender determined by Administrative
Agent to be a Defaulting Lender will be excluded for purposes of making a
determination of Required Lenders; and provided, further, that the Loans held or
deemed held by any Lender determined by Administrative Agent to be a Defaulting
Lender pursuant to clauses (b) or (c) of the definition of “Defaulting Lender”
will be excluded for purposes of making a determination of Required Lenders.

 

“Reserve Requirement” means the stated maximum rate (rounded, as necessary, to
the nearest 1/100th of one percent (0.01%)), as in effect on any date of
determination of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves) applicable on such date to any member
bank of the Federal Reserve System in respect of “Eurocurrency liabilities” as
defined in Regulation D (or any successor category of liabilities under
Regulation D) of the FRB as in effect on such day, whether or not applicable to
any Lending Party.

 

“Responsible Officer” means (a) in connection with any Request for Credit
Extension to be delivered hereunder, the chief executive officer, president,
chief financial officer, treasurer or controller of the Administrative Borrower;
(b) with respect to the Parent in connection with any Compliance Certificate or
any other certificate or notice pertaining to any financial information required
to be delivery

 

32

--------------------------------------------------------------------------------


 

by any Borrower hereunder or under any other Loan Document, the chief financial
officer, treasurer, controller or other officer having primary responsibility
for the financial affairs of such Person; and (c) otherwise, with respect to any
Borrower or any other Loan Party, the chief executive officer, president, chief
operating officer, chief financial officer, treasurer or controller of such
Person.

 

“Restricted Payment” means, as to any Person, (a) any dividend or other
distribution by such Person (whether in cash, securities or other property) with
respect to any Equity Interest of such Person, (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of such Equity Interest or on account of any return of capital to
any holder of any such Person’s Equity Interests, (c) the acquisition for value
by such Person of any Equity Interests issued by such Person or any other Person
that Controls such Person, and (d) with respect to the foregoing clauses
(a) through (c) of this definition, any transaction that has a substantially
similar effect.

 

“Revaluation Date” means with respect to any Loan, each of the following:
(a) each date of the funding of a Eurodollar Rate Loan hereunder denominated in
an Alternative Currency, (b) each date of an amendment or modification of any
such Loan having the effect of increasing the amount thereof (solely with
respect to the increased amount), (c) each date of any prepayment or repayment
of any Loan denominated in an Alternative Currency, (d) the first Business Day
of each calendar month and (e) such additional dates as Administrative Agent or
the Required Lenders will reasonably determine in accordance with the provisions
of this Agreement.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each Lender pursuant to
Section 2.02(a).

 

“Revolving Credit Commitment” means, as to each Lender at any time, its
obligation to do the following pursuant to the terms hereof:  (a) make Revolving
Credit Loans to the Borrowers; (b) purchase participations in L/C Obligations;
and (c) purchase participations in Swing Line Loans; all in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.02 or in the Assignment and Assumption
pursuant to which such Lender became a party hereto or pursuant to the
applicable Additional Commitment Documentation, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Revolving Credit Commitment Fee” has the meaning given such term in
Section 2.10(a).

 

“Revolving Credit Loan” has the meaning given such term in Section 2.02(a).

 

“Revolving Credit Maturity Date” means the earliest of (a) the Revolving Credit
Stated Maturity Date, (b) the date of the termination of the Aggregate Revolving
Credit Commitments pursuant to Section 2.07 and (c) the date of the termination
of the Aggregate Revolving Credit Commitments and of the obligation of L/C
Issuer to make L/C Credit Extensions and the acceleration of the Revolving
Credit Loans pursuant to Section 8.03.

 

“Revolving Credit Stated Maturity Date” means March 28, 2019.

 

“RON” means the lawful currency of Romania.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its

 

33

--------------------------------------------------------------------------------


 

government, or (d) a person or entity resident in or determined to be resident
in a country, that is subject to a country sanctions program administered and
enforced by OFAC.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.” means Standard & Poor’s Ratings
Services, a division of The McGraw-Hill Companies, Inc., and any successor
thereto.

 

“SAR” means the lawful currency of the Kingdom of Saudi Arabia.

 

“SEC” means the Securities Exchange Commission and any successor thereto.

 

“Second Lien Indenture” means the Indenture dated as of April 28, 2017 by and
among the Parent, as issuer, the guarantors party thereto, as guarantors, and
Wilmington Trust, National Association, as trustee and secured notes collateral
agent.

 

“Second Lien Debt” means the Indebtedness incurred pursuant to Section 7.03(r).

 

“Second Lien Facility” means (a) the second-lien facilities governed by the
Second Lien Documents and (b) any debt facilities or other financing
arrangements (including indentures) providing for loans or other Indebtedness
permitted under Section 7.03(r)(ii).

 

“Second Lien Documents” means the “Second Lien Documents” (as defined in the
Second Lien Indenture).

 

“Second Lien Refinancing Indebtedness” has the meaning given such term in
Section 7.03(r).

 

“Secured Obligations” means, collectively, (a) the Obligations, (b) the
Guaranteed Obligations and (c) for purposes of the Guaranty set forth in
Section 10.15(a), the liability set forth in Section 10.16(a), the Security
Documents and all provisions under the other Loan Documents relating to the
Collateral, the sharing thereof or the payments from proceeds of the Collateral,
all Bank Product Debt; provided, however, in no event shall the term Secured
Obligations include (i) any Excluded Swap Obligations or (ii) any Bank Product
Debt that is excluded from definition of Obligations pursuant to clause
(a)(ii) of the proviso thereto.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
and the Bank Product Providers.

 

“Security Documents” means the collective reference to the Collateral Agreement,
the Control Agreements, the Mortgages, and each other agreement or writing
pursuant to which any Loan Party pledges or grants a security interest in any
property or assets securing the Secured Obligations.

 

“Second Amendment Effective Date” means March 30, 2015.

 

“Significant Subsidiary” has the meaning given such term in Article VII.

 

“Singapore Dollars” means the lawful currency of Republic of Singapore.

 

34

--------------------------------------------------------------------------------


 

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person on a going concern basis is greater than the amount of
such Person’s liabilities (including contingent liabilities), as such value is
established and such liabilities are evaluated for purposes of Section 101(32)
of the Bankruptcy Code and, in the alternative, for purposes of the Uniform
Fraudulent Transfer Act or any similar state statute applicable to the Parent or
any Subsidiary thereof; (b) the present fair salable value of the property of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person is able to realize upon its property and pay its debts
and other liabilities (including contingent liabilities) as they mature in the
normal course of business; (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage.

 

“Specified EBITDA Add-backs” means, as calculated for any period, the aggregate
amount added to Consolidated Net Income in determining Consolidated Adjusted
EBITDA for such period pursuant to clauses (a)(v)(C) (to the extent arising from
non-cash project losses attributable to Inpex and MoPac), (a)(vi)(B),
(a)(viii) and (c) of the definition of “Consolidated Adjusted EBITDA”.

 

“Specified Lender” means, at any time, any Lender (a) that has requested
compensation under Section 3.04 and has not rescinded such request within five
Business Days of the making thereof; (b) to whom any Borrower must pay an
additional amount (or on whose behalf any Borrower must pay an additional amount
to a Governmental Authority) pursuant to Section 3.01; (c) that gives a notice
pursuant to Section 3.02; (d) that is a Defaulting Lender; or (e) that is the
sole Lender that has refused or failed, within a reasonable period of time (as
determined by Administrative Agent in its Reasonable Discretion) from first
receiving a written request therefor from Administrative Agent, to provide its
written approval of any amendment, consent or waiver in respect of any matter
related to this Agreement or the other Loan Documents requiring that all Lenders
will have given written approval of such requested amendment, consent or waiver
consent pursuant to Section 10.01 and in such instance Lenders sufficient to
constitute Required Lenders have already provided such written approval pursuant
to Section 10.01.

 

“Specified Materials” means, collectively, all materials or information provided
by or on behalf of the Borrowers or any other Loan Party or any of their
respective Subsidiaries or Affiliates, as well as documents and other written
materials relating to the Borrowers or any other Loan Party or any of their
respective Subsidiaries or Affiliates or any other materials or matters relating
to the Loan Documents (including any amendments or waivers of the terms thereof
or supplements thereto).

 

“Spot Rate” for a currency means the rate determined by Administrative Agent or
the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m., London time, on the date two Business Days prior to
the date as of which the foreign exchange computation is made; provided that
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by Administrative Agent or the L/C Issuer if
the Person acting in such capacity does not have as of the date of determination
a spot buying rate for any such currency; and provided, further, that the L/C
Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Credit denominated in an
Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

35

--------------------------------------------------------------------------------


 

“Subordinated Debt” means any Indebtedness incurred by any Loan Party or any
Significant Subsidiary, from a Person other than a Loan Party or any Subsidiary
thereof,  which by its terms is specifically subordinated in right of payment to
the prior payment of the Obligations and contains subordination and other terms
acceptable to the Administrative Agent.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Equity Interests having ordinary voting power for the election of
directors or other governing body (other than Equity Interests having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise Controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” will refer to a Subsidiary or Subsidiaries of the Parent or any
Borrower (other than the Parent), as the context will require.

 

“Subsidiary Guarantor” has the meaning given such term in Section 10.15(a).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement; and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement including any such
obligations or liabilities under any such master agreement (in each case,
together with any related schedules).

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a) of this definition, the amount(s) determined
as the mark-to-market value(s) for such Swap Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

 

“Swing Line” means the revolving credit facility made available by Swing Line
Lender pursuant to Section 2.05.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

 

“Swing Line Lender” means, at any time, the provider of the Swing Line hereunder
(which, initially, will be Wells Fargo).

 

“Swing Line Loan” has the meaning given such term in Section 2.05(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, will be substantially in the form of
Exhibit F.

 

36

--------------------------------------------------------------------------------


 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Revolving Credit Commitments.  The Swing Line Sublimit is a
part of, but is not in addition to, the Aggregate Revolving Credit Commitments.

 

“Synthetic Lease Obligation” means the principal balance outstanding under any
lease, funding agreement or other arrangement with respect to any real or
personal property pursuant to which the lessor is treated as the owner of such
property for accounting purposes and the lessee is treated as the owner of such
property for federal income tax purposes, or any tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product to which
such Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP.

 

“Target” means any Person that the Parent or a Subsidiary thereof proposes to
acquire by merger, stock purchase or by the purchase of all or substantially all
of its assets.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Threshold Amount” means $35,000,000.

 

“Third Amendment Effective Date” means September 30, 2016.

 

“Total Revolving Credit Outstandings” means, at any time, the sum of (a) the
aggregate Outstanding Amount of all Revolving Credit Loans, plus (b) the
Outstanding Amount of all L/C Obligations and plus (c) the Outstanding Amount of
all Swing Line Loans.

 

“Trading with the Enemy Act” means the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any enabling legislation or executive order relating thereto.

 

“Transaction Costs” means the fees, costs, commissions and expenses paid or
payable by the Loan Parties in connection with the consummation of the
transactions contemplated by the Loan Documents, including the refinancing of
the Indebtedness under the Original Credit Agreement, the initial funding of the
Credit Extensions under this Agreement on the Closing Date and the funding of
other Credit Extensions under this Agreement.

 

“TTD” means the lawful currency of the Republic of Trinidad and Tobago.

 

“TND” means the lawful currency of the Tunisian Republic.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCP” means, with respect to any commercial Letter of Credit, the Uniform
Customs and Practice for Documentary Credits 2007 Revision, UCP 600, published
by the International Chamber of

 

37

--------------------------------------------------------------------------------


 

Commerce (or, if L/C Issuer will agree at the time of issuance, such later
version thereof as may be in effect immediately prior to the issuance of such
Letter of Credit, the extension of the expiry date thereof or any increase of
the amount thereof).

 

“U.K. Regulatory Cost” means an addition to the interest rate on a Eurodollar
Rate Loan denominated in an Alternative Currency to compensate a Lender for the
cost imputed to such Lender in respect of any such Eurodollar Rate Loan
denominated in an Alternative Currency made by such Lender hereunder resulting
from the imposition from time to time under or pursuant to the Bank of England
Act 1998 or by the Bank of England or the Financial Services Authority (the
“FSA”) (or other United Kingdom governmental authorities or agencies) of a
requirement to place non-interest-bearing deposits or special deposits (whether
interest-bearing or not) with the Bank of England to meet cash ratio
requirements and/or pay fees to the FSA calculated by reference to liabilities
used to fund such Eurodollar Rate Loan; provided that the Borrowers will only be
liable for amounts in respect of costs (a) for the period of up to ninety days
prior to the date on which such demand was made and (b) to the extent the Lender
making demand therefor has required similarly situated borrowers or obligors to
pay comparable amounts in respect of such increased costs or reduced returns.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect in the State of New York; provided that, if perfection or the effect of
perfection or non-perfection or the priority of any security interest in any
collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

 

“United Kingdom” or “U.K.” means the United Kingdom of Great Britain and
Northern Ireland.

 

“United States” or “U.S.” means the United States of America.

 

“Unreimbursed Amount” means, with respect to any Credit, any amount (in Dollars,
or if the applicable Credit is denominated in an Alternative Currency, the
Dollar Equivalent thereof) drawn thereunder that the Borrowers have failed to
reimburse to L/C Issuer by 11:00 a.m. on the related Honor Date.  The
Unreimbursed Amount with respect to JV Letters of Credit shall be equal to the
portion of the drawn amount that is recourse to the Borrowers.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“West Deptford Development” means the fixed-price project by CH2M Engineers
pursuant to which it designed and constructed a new natural gas fired power
generation facility located in West Deptford, New Jersey.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

38

--------------------------------------------------------------------------------


 

SECTION 1.02.  CERTAIN RULES OF CONSTRUCTION.

 

(a)           General Rules.

 

(i)            Unless the context otherwise clearly requires, the meaning of a
defined term is applicable equally to the singular and plural forms thereof.

 

(ii)           The words “hereof,” “herein,” “hereunder” and similar words refer
to this Agreement as a whole and not to any particular provision of this
Agreement.

 

(iii)          The word “documents” includes instruments, documents, agreements,
certificates, indentures, notices and other writings, however evidenced.

 

(iv)          The words “include” and “including” are not limiting and the word
“or” is not exclusive.

 

(v)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including.”

 

(vi)          Unless the context otherwise clearly requires, the words
“property,” “properties,” “asset” and “assets” refer to both personal property
(whether tangible or intangible, including cash, securities, accounts and
contract rights) and real property.

 

(vii)         Whenever a representation or warranty is made to any Person’s
knowledge or awareness or with a similar qualification, knowledge or awareness
means the actual knowledge of the Responsible Officers, after such investigation
into the applicable matter as is customary for the Responsible Officers in the
ordinary course of their conduct of the applicable Person’s business.

 

(viii)        Whenever this Agreement refers to any “wholly-owned” Subsidiary of
any Person, such reference shall be deemed to include any Foreign Subsidiary of
such Person in which a nominal amount of Equity Interests are held by residents
of the jurisdiction in which such Subsidiary is organized in order to comply
with requirements of local law.

 

(ix)          Any reference to a Person will be construed to include such
Person’s successors and assigns.

 

(x)           Unless the context otherwise requires, terms that are used but not
defined herein but are defined in Article 8 or Article 9 of the UCC will have
the meaning so given to them in Article 8 or Article 9 of the UCC.

 

(xi)          Unless the context otherwise clearly requires, (A) Article,
Section, subsection, clause, Schedule and Exhibit references are to this
Agreement; (B) references to documents (including this Agreement) will be deemed
to include all subsequent amendments, renewals, extensions, replacements,
restatements and other modifications thereto, but only to the extent such
amendments, renewals, extensions, replacements, restatements and other
modifications are not prohibited by the terms of any Loan Document; and
(C) references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation.

 

(b)           Time References.  Unless the context requires otherwise, all
references herein to times of day will be references to Denver, Colorado time
(daylight or standard, as applicable).

 

39

--------------------------------------------------------------------------------


 

(c)           Captions.  The captions and headings of this Agreement are for
convenience of reference only and will not affect the interpretation of this
Agreement.

 

(d)           Cumulative Nature of Certain Provisions.  This Agreement and the
other Loan Documents may use several different limitations, tests or
measurements to regulate the same or similar matters.  All such limitations,
tests and measurements are cumulative and will be performed in accordance with
their respective terms.

 

(e)           No Construction Against Any Party.  This Agreement and the other
Loan Documents are the result of negotiations among, and have been reviewed by
counsel to, the Loan Parties, Administrative Agent and the Lending Parties and
are the products of all parties. Accordingly, they will not be construed against
Administrative Agent or any Lending Party merely because of the involvement of
any or all of the preceding Persons in their preparation.

 

(f)            Paid in Full.  Any reference in this Agreement or in any other
Loan Document to the satisfaction or repayment in full of the Obligations means
the repayment in full in Cash (or, in the case of Credits, the Cash
Collateralization or support by a standby letter of credit in accordance with
the terms hereof) of all Obligations other than unasserted contingent
indemnification obligations.

 

(g)           GAAP.  Unless the context otherwise clearly requires, all
accounting terms not expressly defined herein will be construed, and all
financial computations required under this Agreement will be made, in accordance
with GAAP.  If at any time any change in GAAP or any changes in accounting
principles or practices from those used in the preparation of the financial
statements are hereafter occasioned by the promulgation of rules, regulations,
pronouncements and opinions by or required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or any
successor thereto or agencies with similar functions) or other regulatory body
with jurisdiction over GAAP or any financial reporting by the Parent, which
results in a material change in the method of accounting in the financial
statements required to be furnished to the Administrative Agent hereunder or in
the calculation of financial covenants, standards or terms contained in this
Agreement, and either the Borrowers or Required Lenders will so request,
Administrative Agent, the Lending Parties and the Borrowers will negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of Required
Lenders); provided that, until so amended:  (i) such ratio or requirement will
continue to be computed in accordance with GAAP prior to such change therein;
and (ii) the Borrowers will provide to Administrative Agent and the Lending
Parties financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

(h)           Rounding.  Any financial ratios required to be maintained by the
Loan Parties or any of them pursuant to the Loan Documents will be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number using the common
- or symmetric arithmetic - method of rounding (in other words, rounding-up if
there is no nearest number).

 

(i)            Computations of Certain Financial Covenants.  For purposes of
computing the Consolidated Leverage Ratio, the Consolidated First Lien Leverage
Ratio and the Consolidated Fixed Charge Coverage Ratio as of any date, all
components of such ratios will include or exclude, as the case may be, for the
period consisting of the four Fiscal Periods ending on such date all financial
results (without duplication of amounts) attributable to any business or assets
that are the subject of any Acquisition or Disposition by the Parent or any
Subsidiary thereof effected during such period, as determined by Administrative
Borrower in its Reasonable Discretion and consented to by the

 

40

--------------------------------------------------------------------------------


 

Administrative Agent (such consent not to be unreasonably withheld) on a pro
forma basis for such period as if such Acquisition or Disposition had occurred
(and any Indebtedness incurred or repaid in connection therewith had been
incurred and repaid, as the case may be) on (in the case of any balance sheet
item) the last day of such period or on (in the case of any other item) the
first day of such period.  Furthermore, for the purposes of computing the
Consolidated Leverage Ratio, the Consolidated First Lien Leverage Ratio and the
Consolidated Fixed Charge Coverage Ratio as of any date, to the extent that any
Joint Venture is included in the Parent’s Consolidated financial statements,
such calculations will disregard the ratable portion of such Joint Venture
attributable to the ownership of any Joint Venture by any Person who is not a
Loan Party or a Subsidiary of a Loan Party.  Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Parent and its
Subsidiaries will be deemed to be carried at 100% of the outstanding principal
amount thereof.

 

(j)            Calculations with Respect to Credit.  Unless otherwise specified
herein, the amount of a Credit at any time will be deemed to be the stated
amount of such Credit in effect at such time; provided that, with respect to any
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Credit will be deemed to be the maximum stated amount of such
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

(k)           Documents Executed by Responsible Officers.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party will
be conclusively presumed to have been authorized by all necessary corporate or
other organizational action on the part of such Loan Party and such Responsible
Officer will be conclusively presumed to have acted on behalf of such Loan
Party.

 

(l)            Additional Alternative Currencies.  The Borrowers may from time
to time request that Loans be made and Credits be issued in a currency other
than those specifically listed in the definition of “Alternative Currency”;
provided that such requested currency is a lawful currency (other than Dollars)
that is readily available and freely transferable and convertible into Dollars.
Each such request will be subject to the prior approval of all Lenders;
provided, however, to the extent such request relates solely to Letters of
Credit, subject only to the prior approval of the applicable L/C Issuer.  Any
such request will be made to Administrative Agent not later than 11:00 a.m., ten
Business Days prior to the desired date for making the requested Loan or desired
issuance date of the requested Credit, as applicable.  Administrative Agent will
notify the Administrative Borrower, not later than 9:00 a.m., five Business Days
after receipt of such request whether the Lenders have consented, in their sole
discretion, to the making of the requested Loan or the issuance of the requested
Credit, as applicable, in such requested currency.  Any failure by
Administrative Agent to respond to such request within the time period specified
in the preceding sentence will be deemed to be a refusal by the Lenders to
permit such Loan to be made or such Credit to be issued in such requested
currency.  If the Lenders consent to the making of such Loan or the issuance of
such Credit, as applicable, in such requested currency (an “Additional
Alternative Currency”), such Additional Alternative Currency will thereupon be
deemed for all purposes to be an Alternative Currency hereunder for purposes of
such Loan or Credit.

 

(m)          Exchange Rates.  (i) Administrative Agent will determine the Spot
Rates as of each Revaluation Date to be used for calculating the Dollar
Equivalent of Loans and other Obligations and (ii) Administrative Agent or the
applicable L/C Issuer will determine the Spot Rates as of each Revaluation Date
to be used for calculating the Dollar Equivalent of issued and undrawn Credits,
in each case outstanding hereunder denominated in Alternative Currencies.  Such
Spot Rates will become effective as of such Revaluation Date and will be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur.  Except for purposes of the audited
and unaudited financial statements to be prepared and delivered by the Parent
pursuant to Section 6.01(a) and

 

41

--------------------------------------------------------------------------------


 

Section 6.01(b) or the calculation of financial covenants hereunder, including
pursuant to Section 7.14 (Financial Covenants) or except as otherwise provided
herein, the applicable amount of any currency for purposes of the Loan Documents
will be such Dollar Equivalent as so determined by Administrative Agent.

 

(n)           Redenomination of Certain Foreign Currencies; New Currency.

 

(i)            Each obligation of the Borrowers to make a payment denominated in
the National Currency Unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof will be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation).  If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency will be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
will be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Loan denominated in the currency of such member state is outstanding
immediately prior to such date, such replacement will take effect, with respect
to such Loan, at the end of the then current Interest Period.

 

(ii)           If, after the making of any Loan or the issuance of any Credit,
as applicable, in any Alternative Currency, currency control or exchange
regulations are imposed in the country which issues such Alternative Currency
with the result that different types of such Alternative Currency (the “New
Currency”) are introduced and the type of currency in which the Loan was made or
the Credit was issued (the “Original Currency”) no longer exists or the
Borrowers are not able to make payment to Administrative Agent for the account
of the Lending Parties or Administrative Agent in such Original Currency, then
all payments to be made by the Borrowers hereunder in such currency will be made
to Administrative Agent in such amount and such type of the New Currency as will
be equivalent to the amount of such payment otherwise due hereunder in the
Original Currency, it being the intention of the parties hereto that the
Borrowers take all risks of the imposition of any such currency control or
exchange regulations.  In addition, notwithstanding the foregoing provisions of
this Section 1.02(n), if, after the making of any Loan or the issuance of any
Credit, as applicable, in any Alternative Currency, the Borrowers are not able
to make payment to Administrative Agent for the account of the Lenders or
Administrative Agent in the type of currency in which such Loan was made or such
Credit was issued because of the imposition of any such currency control or
exchange regulation, then such Loan will instead be repaid or such Credit will
be reimbursed, as applicable, when due in Dollars in a principal amount equal to
the Dollar Equivalent (as of the date of repayment) of such Loan or Credit
reimbursement amount.

 

(o)           Currency of Account.  Dollars are the currency of account and
payment for each and every sum at any time due from the Borrowers hereunder in
each case except as expressly provided in this Agreement; provided that, subject
to Section 1.02(n):

 

(i)            each repayment of a Loan or a part thereof will be made in the
currency in which such Loan is denominated at the time of that repayment;

 

(ii)           each payment of interest will be made in the currency in which
such principal or other sum in respect of which such interest is payable, is
denominated;

 

(iii)          each reimbursement of a draw on a Credit will be made (A) to the
extent reimbursed by a payment from the Borrowers, at the option of the L/C
Issuer, in the currency in which such Credit is denominated at the time of that
reimbursement or in Dollars and (B) to the extent

 

42

--------------------------------------------------------------------------------


 

reimbursed by Revolving Credit Loans or L/C Advances pursuant to Sections
2.04(c)(ii) or (iii) (as applicable), in Dollars;

 

(iv)          each payment of fees will be in Dollars;

 

(v)           each payment in respect of costs, expenses and indemnities will be
made in the currency in which the same were incurred or the Dollar Equivalent
thereof; and

 

(vi)          any amount expressed to be payable in a currency other than
Dollars will be paid in that other currency.

 

No payment to Administrative Agent or any Lending Party (whether under any
judgment or court order or otherwise) will discharge the obligation or liability
in respect of which it was made unless and until Administrative Agent or such
Lending Party will have received payment in full in the currency in which such
obligation or liability was incurred, and to the extent that the amount of any
such payment will, on actual conversion into such currency, fall short of such
obligation or liability actual or contingent expressed in that currency, the
Borrowers agree to indemnify and hold harmless Administrative Agent or such
Lending Party, as applicable, with respect to the amount of the shortfall, with
such indemnity surviving the termination of this Agreement and any legal
proceeding, judgment or court order pursuant to which the original payment was
made which resulted in the shortfall.

 

(p)           Currency Fluctuations.  If, on any Revaluation Date the Dollar
Equivalent of the Total Revolving Credit Outstandings exceeds the Aggregate
Revolving Credit Commitments at such time for three or more consecutive Business
Days, then the Borrowers will repay or prepay the relevant Loans in accordance
with this Agreement within five Business Days from such third consecutive
Business Day (or on the Revolving Credit Maturity Date, as applicable) in an
aggregate principal amount such that, after giving effect thereto, the Total
Revolving Credit Outstandings (expressed in Dollars) no longer exceeds the
Aggregate Revolving Credit Commitments (expressed in Dollars).

 

(q)   Classifications. For purposes of determining compliance with the covenants
under this Agreement, in the event that an item to be classified meets the
criteria of more than one of the categories described, the Parent will be
entitled to classify such item (or portion thereof) and later reclassify such
item (or portion thereof) in any manner otherwise consistent with this
Agreement; provided that the Indebtedness incurred on or about the Fourth
Amendment Effective Date under the Second Lien Indenture will be treated as
incurred on the Fourth Amendment Effective Date under Section 7.03(r) and such
amounts outstanding under Section 7.03(r) may not be later reclassified.

 

ARTICLE II
CREDIT EXTENSIONS

 

SECTION 2.01.  THE ORIGINAL CREDIT AGREEMENT.

 

(a)           Schedule 2.01 sets forth all outstanding amounts of principal
Indebtedness in respect of Base Rate Loans and Eurodollar Rate Loans (each as
defined in the Original Credit Agreement) and all issued and undrawn, or drawn
and unreimbursed, Letters of Credit (as defined in the Original Credit
Agreement) for each Existing Lender (the “Aggregate Outstanding Principal
Amount”).  There are no Swing Line Loans (as defined in the Original Credit
Agreement) outstanding under the Original Credit Agreement as of the date of
this Agreement.  Notwithstanding anything to the contrary contained in the
Original Credit Agreement, in order to effect the restructuring of the credit
facility provided thereunder as contemplated by this Agreement, (a) all Loans
(as defined in the Original Credit Agreement), whether Base Rate Loans or
Eurodollar Rate Loans (each as defined in the Original Credit Agreement), will
be

 

43

--------------------------------------------------------------------------------


 

deemed Base Rate Loans or Eurodollar Rate Loans, respectively (as applicable),
on the Closing Date in accordance with this Agreement, including this
Section 2.01, (b) all “Letters of Credit” under and as defined in the Original
Credit Agreement will be deemed Letters of Credit in accordance with this
Agreement, including this Section 2.01, and (iii) all accrued and unpaid
interest, including all accrued and unpaid interest on the Aggregate Outstanding
Principal Amount, and all accrued and incurred and unpaid fees, costs and
expenses payable under the Original Credit Agreement, including all accrued and
unpaid unused line fees under Section 2.10(a) of the Original Credit Agreement
and letter of credit fees under Section 2.04(h) of the Original Credit
Agreement, all applicable breakage fees under Section 3.05 of the Original
Credit Agreement incurred in connection with the termination of the Interest
Periods (as defined in the Original Credit Agreement) in respect of all
outstanding Eurodollar Rate Loans (as defined in the Original Credit Agreement)
on the Closing Date, regardless of whether such date is the last day of the
applicable Interest Period (as defined in the Original Credit Agreement), and
all fees and expenses outstanding under Section 10.04 of the Original Credit
Agreement and other similar costs and expenses, will be due and payable on the
Closing Date.  The rates of interest chargeable on Loans (as defined in the
Original Credit Agreement) outstanding as of the Closing Date will remain in
effect through the day immediately preceding the Closing Date.  The Borrowers
covenant and agree that they will not, and represent and warrant that they have
not, between the date of this Agreement and the Closing Date, requested any
further Loans (including any Swing Line Loans) or requested the issuance of any
additional Letters of Credit under (and as such terms are defined in) the
Original Credit Agreement.

 

(b)           On the Closing Date and the satisfaction of all conditions as set
forth in Section 4.01, each Existing Lender’s portion of the Aggregate
Outstanding Principal Amount will be deemed to continue hereunder as a Base Rate
Loan and will be applied to such Lender’s Revolving Credit Commitment,
comprising the applicable portion of such Lender’s Revolving Credit Commitment
to be funded on the Closing Date.  Such continuing Base Rate Loans will be
subject to the same terms and conditions as if advanced initially as Base Rate
Loans comprising Loans hereunder. Commencing with the Closing Date, the rates of
interest chargeable on Loans (as defined in the Original Credit Agreement)
outstanding as of the Closing Date will be chargeable at the respective rates
and will be payable in the manner set forth in Section 2.09.  Issued Letters of
Credit (as defined in the Original Credit Agreement) undrawn or drawn but as yet
unreimbursed as of the Closing Date will be deemed to constitute Letters of
Credit issued hereunder in the same manner and subject to the same terms and
conditions as if issued initially as Letters of Credit pursuant to Section 2.04
and each Existing Lender’s purchase of a participation in each such Letter of
Credit (as defined in the Original Credit Agreement) pursuant to
Section 2.04(a)(ii), (b) and (c) of the Original Credit Agreement will be deemed
automatically terminated and immediately replaced thereupon by the purchase by
each Lender of a participation in each such Letter of Credit or any unreimbursed
drawings on any such Letter of Credit on a pro rata basis based on such Lender’s
Percentage Share, pursuant to Section 2.04(c).

 

(c)           On the Closing Date, immediately following the transactions
contemplated by the foregoing Sections 2.01(a) and (b), the Original Credit
Agreement and each Subsidiary Guaranty (as defined in the Original Credit
Agreement) will be amended, restated, superseded and replaced in its entirety;
provided that nothing herein will act as a novation of the indebtedness,
liabilities and other obligations (including any obligations under each
Subsidiary Guaranty) thereunder.

 

SECTION 2.02.  REVOLVING CREDIT LOANS .

 

(a)           Revolving Credit Loans.  Upon the terms, subject to the conditions
and in reliance upon the representations and warranties of the Borrowers and
each other Loan Party set forth in this Agreement and in the other Loan
Documents, each Lender having a Revolving Credit Commitment severally (but not
jointly) agrees to make loans (each such loan, a “Revolving Credit Loan”) of
immediately available funds to the Borrowers, on a revolving basis from time to
time on any Business Day during the Availability

 

44

--------------------------------------------------------------------------------


 

Period, in an aggregate principal amount outstanding not to exceed at any time
such Lender’s Revolving Credit Commitment as then in effect, provided that, and
notwithstanding the foregoing, after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings will not exceed the
Aggregate Revolving Credit Commitments and (ii) the sum of (1) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender plus (2) such
Lender’s Percentage Share multiplied by the Outstanding Amount of all L/C
Obligations plus (3) such Lender’s Percentage Share multiplied by the
Outstanding Amount of all Swing Line Loans will not exceed such Lender’s
Revolving Credit Commitment, and so long as any such circumstance exists the
Lenders will not be obligated to fund any Revolving Credit Loans.  Each
Revolving Credit Loan will be denominated in Dollars or in an Alternative
Currency as permitted by this Agreement and no Lender will be obligated to make
any Revolving Credit Loan if the requested Revolving Credit Loan is to be
denominated in a currency other than Dollars or an Alternative Currency as
permitted under this Agreement.  Within the limits of each Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.02, prepay under Section 2.06, and
reborrow under this Section 2.02.  Revolving Credit Loans may be Base Rate Loans
or Eurodollar Rate Loans, as further provided herein.  All Revolving Credit
Loans to be denominated in an Alternative Currency will be Eurodollar Rate
Loans.

 

(b)           Loans Generally.  Each Loan will be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Revolving Credit Commitments; provided, however, that the failure of
any Lender to make any Loan will not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender will
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender).

 

SECTION 2.03.  PROCEDURES FOR BORROWING.

 

(a)           Notices of Borrowing, Conversion and Continuation.  Each Borrowing
(other than a Swing Line Borrowing), each conversion of Loans from one Type to
the other and each continuation of Eurodollar Rate Loans will be made upon the
Administrative Borrowers’ irrevocable notice, on behalf of the Borrowers, to
Administrative Agent, which may, subject to the provisions of
Section 10.02(b) and Section 10.02(d), be given by telephone or by approved
electronic communication.  Each such notice must be received by Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing (other than a Swing Line Borrowing) of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans and (ii) one Business Day prior to the requested date
of any Borrowing (other than a Swing Line Borrowing) of Base Rate Loans;
provided that in the case of any requested Eurodollar Rate Loan to be
denominated in an Alternative Currency, such notice, subject to Section 1.02(l),
must be received by Administrative Agent not later than 11:00 a.m. (New York
City time), five Business Days prior to the requested date of such Borrowing. 
Notwithstanding anything to the contrary contained herein, but subject to the
provisions of Section 10.02(b) and Section 10.02(d), any telephonic notice or
other electronic communication by the Administrative Borrower, on behalf of the
Borrowers, pursuant to this Section 2.03(a) may be given by an individual who
has been authorized in writing to do so by an appropriate Responsible Officer of
the Administrative Borrower.  Each such telephonic notice or other electronic
communication must be confirmed promptly by delivery to Administrative Agent of
a written Loan Notice, appropriately completed and signed by an appropriate
Responsible Officer of the Administrative Borrower.  Further, and
notwithstanding anything to the contrary set forth in this Agreement, including
this Section 2.03(a), the Lenders will have no obligation to make, convert or
continue make any Eurodollar Rate Loan denominated in an Alternative Currency to
the extent the principal amount of such requested Eurodollar Rate Loan exceeds
the Alternative Currency Available Credit as of the date of the requested
Borrowing, conversion or continuation.

 

45

--------------------------------------------------------------------------------


 

(b)           Amount of Borrowing, Conversion or Continuation.  (i) Each
Borrowing (other than a Swing Line Borrowing) of, conversion to or continuation
of Eurodollar Rate Loans will be in a principal amount of $2,000,000 or a whole
multiple of $500,000 in excess thereof, or, in the case of a Borrower
denominated in an Alternative Currency, in a principal amount of a Dollar
Equivalent of $2,000,000 or a whole multiple of a Dollar Equivalent of $500,000
in excess thereof and (ii) except as provided in Sections 2.04(c) and
Section 2.05(c), each Borrowing of or conversion to Base Rate Loans will be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.

 

(c)           Loan Notices Generally.  Each Loan Notice (whether telephonic or
written (including by electronic communication to the extent permitted by this
Agreement)) will specify:  (i) whether the Administrative Borrower, on behalf of
the Borrowers, is requesting: (A) a Revolving Credit Borrowing; (B) a conversion
of outstanding Loans from one Type to the other; or (C) a continuation of
Eurodollar Rate Loans; (ii) the requested date (which will be a Business Day) of
such Borrowing, conversion or continuation, as the case may be; (iii) the
principal amount of the Loans to be borrowed, converted or continued; (iv) the
Type of Loans to be borrowed or to which existing Loans are to be converted;
(v) whether such Borrowing is to be denominated in Dollars or in an Alternative
Currency, and if the latter, which Alternative Currency; and (vi) if applicable,
the duration of the Interest Period with respect thereto.  If the Borrowers
(including through the Administrative Borrower) fail to specify a Type of Loan
in a Loan Notice or fail to give a timely notice requesting a conversion or
continuation, then the applicable Loans will be made as, or converted to, Base
Rate Loans. Any such automatic conversion to Base Rate Loans will be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If the Administrative Borrower, on behalf of
the Borrowers, requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

 

(d)           Procedures Concerning the Making of Loans.  Following receipt of a
Loan Notice, Administrative Agent will promptly notify each applicable Lender of
the amount of its applicable Percentage Share of the requested Borrowing.  If
the Borrowers (including through the Administrative Borrower) do not timely
provide notice of a conversion or continuation, then Administrative Agent will
notify each applicable Lender of the details of any automatic conversion to Base
Rate Loans described in the preceding subsection.  Each Lender will make the
amount of its applicable Loan available to Administrative Agent in immediately
available funds at Administrative Agent’s Office (or, at the request of
Administrative Agent, in the case of a Eurodollar Rate denominated in an
Alternative Currency, at such bank as Administrative Agent may designate to the
Lenders, as applicable) not later than 10:00 a.m. on the Business Day specified
in the applicable Loan Notice.  Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), Administrative Agent will make all funds so received
available to the Borrowers in like funds as received by Administrative Agent
either by:  (i) crediting the account of the Borrowers on the books of Wells
Fargo with the amount of such funds; or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) Administrative Agent by the Administrative Borrower on behalf of the
Borrowers; provided that, if, on the date the Loan Notice with respect to such
Borrowing is given by the Borrowers, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing will be applied, first, to the payment in full of
any such L/C Borrowings and, second, to the Borrowers as provided in this
Section 2.03(d).

 

(e)           Special Provisions Applicable to Continuation or Conversions of
Eurodollar Rate Loans.  Subject to Section 3.05, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default:  (i) no Loans
may be requested as, converted to or continued as Eurodollar Rate Loans without
the consent of Required Lenders; and (ii) Required Lenders may demand that any
or all of the then outstanding Revolving Credit Loans that are Eurodollar Rate
Loans be converted immediately to Base Rate Loans,

 

46

--------------------------------------------------------------------------------


 

whereupon the Borrowers will pay any amounts due under Section 3.05 in
accordance with the terms thereof due to any such conversion.

 

(f)            Notification of Interest Rate.  Administrative Agent will
promptly notify the Administrative Borrower, on behalf of the Borrowers, and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.

 

(g)           Limitation on Interest Periods.  After giving effect to all
Borrowings, all conversions of Loans from one Type to the other, and all
continuations of Loans as the same Type, there will (i) not be more than ten
Interest Periods in effect with respect to all Revolving Credit Loans and
(ii) of this, not be more than five Interest Periods in effect with respect to
all Eurodollar Rate Loans denominated in any Alternative Currency.

 

(h)           Lender Affiliates.  Each Lender, at its option, may make any Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan (subject to the provision by such branch or Affiliate, prior to such
branch or Affiliate receiving any payments pursuant to the Loan Documents, of
any documentation required pursuant to Section 3.01); provided that any exercise
of such option shall not affect the obligation of the Borrowers to repay such
Loan in accordance with the terms of this Agreement.

 

SECTION 2.04.  LETTERS OF CREDIT.

 

(a)           Letter of Credit Subfacility.  Subject to the terms and conditions
set forth herein:

 

(i)            Upon the terms, subject to the conditions and in reliance upon
the representations and warranties of the Borrowers and each of the other Loan
Parties set forth in this Agreement and in the other Loan Documents and upon the
agreements of the Lenders set forth in this Section 2.04, (A) from time to time
on any Business Day, during the period from the Closing Date until the L/C
Expiration Date, L/C Issuer will issue Credits, in the form of Letters of Credit
or Bank Undertakings denominated in Dollars or in an Alternative Currency in
accordance with this Agreement, in each case for the account of the Borrowers
for the benefit of any one or more Borrowers (or other Subsidiaries as any
Borrower (through the Administrative Borrower) may designate; provided that in
the case of Credits designated for a Subsidiary, such Borrower retains financial
responsibility for such Credit) and amend or extend Credits previously issued by
it, in accordance with subsection (b) of this Section 2.04; and (B) to honor
drawings under the Credits.  All existing Credits listed on Schedule 2.01 as of
the Closing Date will be deemed to have been issued pursuant hereto and, from
and after the Closing Date, will be subject to and governed by the terms and
conditions hereof.

 

(ii)           Each Lender severally agrees to participate in each Letter of
Credit issued by an L/C Issuer and each drawing thereunder; provided that, after
giving effect to any L/C Credit Extension with respect to any Credit, (A) the
Total Revolving Credit Outstandings will not exceed the Aggregate Revolving
Credit Commitments; (B) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus an amount equal to such Lender’s Percentage Share
multiplied by the Outstanding Amount of all L/C Obligations, plus an amount
equal to such Lender’s Percentage Share multiplied by the Outstanding Amount of
all Swing Line Loans will not exceed such Lender’s Revolving Credit Commitment;
and (C) the Outstanding Amount of the L/C Obligations will not exceed the L/C
Sublimit.  Each request by the Administrative Borrower, on behalf of the
Borrowers, for the issuance or amendment of a Credit will be deemed to be a
representation by the Borrowers that each such issuance or amendment complies
with the applicable conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Credits

 

47

--------------------------------------------------------------------------------


 

will be fully revolving, and, accordingly, the Borrowers may, during the
foregoing period, obtain Credits to replace Credits that have expired or that
have been drawn upon and reimbursed.

 

(iii)          Subject to Section 2.04(b)(iv), no L/C Issuer will issue or
extend any Credit if: (A) the expiry date of such requested Credit would occur
after the L/C Expiration Date, unless all Lenders will have approved such expiry
date; or (B) to the extent that the face amount of such requested Credit exceeds
the Alternative Currency Available Credit as of the requested issuance date.

 

(iv)          No L/C Issuer will have any obligation to issue a Letter of Credit
if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator will by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer will prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit or Bank
Undertakings generally or such Credit in particular or will impose upon the L/C
Issuer with respect to such Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or will impose upon the L/C Issuer any
unreimbursed loss, cost or expense that was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)          the issuance of such Credit would violate one or more policies of
the L/C Issuer;

 

(C)          such Credit is to be denominated in a currency other than Dollars
or an Alternative Currency permitted in accordance with this Agreement;

 

(D)          any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrowers or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 3.07(a)(iv)) with respect to the Defaulting
Lender arising from either the Credit then proposed to be issued or that Credit
and all other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion;

 

(E)           such Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

 

(F)           the issuance of such Credit would result in the aggregate L/C
Obligations relating to Credits issued by such L/C Issuer exceeding such L/C
Issuer’s Issuer Sublimit.

 

(v)           No L/C Issuer will have any obligation to amend any Credit if the
L/C Issuer would not be obligated to issue such Credit in its amended form under
the terms hereof or if the beneficiary of such Credit does not accept the
proposed amendment to such Credit.

 

(vi)          Each L/C Issuer will act on behalf of all Lenders with respect to
any Credits issued by it and the documents associated therewith, and the L/C
Issuer will have all of the benefits and immunities (A) provided to
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Credits issued by it or proposed
to be issued by it and Issuer Documents pertaining to such Credits as fully as
if the term “Administrative Agent” as used in Article IX included the L/C Issuer
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to the L/C Issuer.

 

48

--------------------------------------------------------------------------------


 

(vii)         No L/C Issuer (other than Wells Fargo) will have any obligation to
issue commercial Letters of Credit.

 

(b)           Procedures for Issuance and Amendment of Credits; Automatic
Extensions of Letters of Credit.

 

(i)            Each Credit will be issued or amended, as the case may be, upon
the request of the Administrative Borrower, on behalf of the Borrowers,
delivered to the applicable designated L/C Issuer (with a copy to Administrative
Agent) in the form of an L/C Application, appropriately completed and signed by
a Responsible Officer of the Administrative Borrower. Such L/C Application must
be received by the L/C Issuer and Administrative Agent not later than 11:00
a.m. at least two Business Days (or such later date and time as may be agreed to
by each of Administrative Agent and the L/C Issuer, each in its sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. 
In the case of a request for an initial issuance of a Credit, such L/C
Application will specify in form and detail satisfactory to the L/C Issuer
(A) the proposed issuance date of the requested Credit (which will be a Business
Day), (B) the amount thereof, (C) the expiry date thereof, (D) the name and
address of the beneficiary thereof, (E) the documents to be presented by such
beneficiary in case of any drawing thereunder, (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder, (G) the requested Alternative Currency, if not in Dollars and
(H) such other matters as the L/C Issuer may require.  In the case of a request
for an amendment of any outstanding Credit, such L/C Application will specify in
form and detail satisfactory to the L/C Issuer (1) the Credit to be amended,
(2) the proposed date of the amendment thereof (which will be a Business Day),
(3) the nature of the proposed amendment and (4) such other matters as the L/C
Issuer may require.  Additionally, the Administrative Borrower, on behalf of the
Borrowers, will furnish to the L/C Issuer and Administrative Agent such other
documents and information pertaining to such requested Credit issuance or
amendment, including any Issuer Documents, as the L/C Issuer or Administrative
Agent may require.

 

(ii)           Promptly after receipt of any L/C Application at the address
provided pursuant to Section 10.02 for receiving L/C Applications and related
correspondence, the applicable designated L/C Issuer will confirm with
Administrative Agent (by telephone or in writing) that Administrative Agent has
received a copy of such L/C Application from the Administrative Borrower, on
behalf of the Borrowers, and, if not, the L/C Issuer will provide Administrative
Agent with a copy thereof (provided that such confirmation will not be required
if the L/C Issuer and Administrative Agent are the same Person).  Unless the L/C
Issuer has received written notice from any Lender, Administrative Agent or any
Loan Party at least one Business Day prior to the requested date of issuance or
amendment of the applicable Credit that one or more applicable conditions in
Article IV will not then be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer will, on the requested date, issue the Credit requested
by the Administrative Borrower, on behalf of the Borrowers, or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices.

 

Immediately upon the issuance of each Credit, each Lender will be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Credit equal to such Lender’s Percentage Share
multiplied by the face amount of such Credit.

 

(iii)          Promptly after its delivery of any Credit or any amendment to a
Credit to an advising bank with respect thereto or to the beneficiary thereof,
the applicable designated L/C Issuer will also deliver to the Administrative
Borrower, on behalf of the Borrowers, and Administrative Agent a true and
complete copy of such Credit or amendment.

 

(iv)          If the Administrative Borrower, on behalf of the Borrowers,
specifically requests in any applicable L/C Application, the applicable
designated L/C Issuer may issue an Automatic

 

49

--------------------------------------------------------------------------------


 

Extension Letter of Credit.  Unless otherwise directed by the L/C Issuer, the
Borrowers will not be required to make a specific request to the L/C Issuer for
any such extension.  Once an Automatic Extension Letter of Credit has been
issued, the Lenders will be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Automatic Extension Letter of Credit
at any time to an expiry date not later than the L/C Expiration Date; provided
that the L/C Issuer will not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Automatic Extension Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of
Section 2.04(a) or otherwise), or (B) the L/C Issuer has received notice (which
may be by telephone or in writing) on or before the day that is thirty days
before any date provided for in such Automatic Extension Letter of Credit as the
last day by which notice of the non-extension thereof must be given (1) from
Administrative Agent that Required Lenders have elected not to permit such
extension, or (2) from Administrative Agent, any Lender or the Administrative
Borrower, on behalf of the Borrowers, that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Credit of any drawing
under such Credit (or any notice thereof), the applicable designated L/C Issuer
will notify the Administrative Borrower, on behalf of the Borrowers, and
Administrative Agent thereof.  If the L/C Issuer will make any payment in
respect of a Credit, the Borrowers will reimburse the L/C Issuer the amount of
such payment not later than 1:00 p.m. on the related Honor Date if the
Administrative Borrower will have received notice, on behalf of the Borrowers,
of such payment prior to 11:00 a.m. on the Honor Date, or, if such notice has
not been received by the Administrative Borrower prior to such time on such
Honor Date, then not later than 10:00 a.m. on the Business Day immediately
following the day that the Administrative Borrower receives such notice.  If the
Borrowers fail to so reimburse the L/C Issuer, then Administrative Agent will
promptly notify each Lender of the related Honor Date, the Unreimbursed Amount
and the amount of such Lender’s Percentage Share of such Unreimbursed Amount. 
In such event, the Borrowers will be deemed to have requested a Revolving Credit
Borrowing consisting of Base Rate Loans to be disbursed on such Honor Date in an
amount equal to such Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.03 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by the L/C Issuer or Administrative
Agent pursuant to this Section 2.04(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation will not affect the conclusiveness or binding effect of such
notice.

 

(ii)           Each Lender will, upon receipt of any notice pursuant to
Section 2.04(c)(i), make funds available (and Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable
designated L/C Issuer at Administrative Agent’s Office in an amount equal to
such Lender’s Percentage Share multiplied by the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by Administrative
Agent, whereupon, subject to the provisions of Section 2.04(c)(iii), each Lender
that so makes funds available will be deemed to have made a Revolving Credit
Loan that is a Base Rate Loan to the Borrowers in such amount on the Honor Date.
Administrative Agent will remit the funds so received to the L/C Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing pursuant to Section 2.04(c)(ii),
whether because each of the conditions (other than the delivery of a Loan
Notice) set forth in Section 4.02 cannot be satisfied or otherwise, the
Borrowers will be deemed to have incurred from the applicable designated L/C
Issuer an L/C Borrowing

 

50

--------------------------------------------------------------------------------


 

on the Honor Date in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing will be due and payable on demand (together with
interest) and will bear interest at the Default Rate.  In such event, each
Lender’s payment to Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.04(c)(ii) will be deemed payment in respect of its
participation in such L/C Borrowing and will constitute an L/C Advance from such
Lender in satisfaction of its participation obligation under this Section 2.04.

 

(iv)          Until each Lender funds its Revolving Credit Loan or L/C Advance
pursuant to this Section 2.04(c) to reimburse the applicable designated L/C
Issuer for any amount drawn under any Credit, interest in respect of the amount
of such Lender’s Percentage Share of such amount will be solely for the account
of the L/C Issuer.

 

(v)           Each Lender’s obligation to make Revolving Credit Loans or L/C
Advances to reimburse each L/C Issuer for amounts drawn under all Credits issued
by it, as contemplated by this Section 2.04(c), will be absolute and
unconditional and will not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right that such Lender may
have against the L/C Issuer, the Borrowers or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or Event of Default
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided that each Lender’s obligation to make Revolving
Credit Loans pursuant to this Section 2.04(c) is subject to the conditions set
forth in Section 4.02 (other than delivery by the Administrative Borrower, on
behalf of the Borrowers, of a Loan Notice).  No such making of an L/C Advance
will relieve or otherwise impair the obligation of the Borrowers to reimburse
each L/C Issuer for the amount of any payment made by the L/C Issuer under any
Credit, together with interest as provided herein.

 

(vi)          If any Lender fails to make available to Administrative Agent for
the account of any L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer will be entitled to recover from such Lender
(acting through Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing.  A certificate of
L/C Issuer submitted to any Lender (through Administrative Agent) with respect
to any amounts owing under this clause (vi) will be conclusive absent manifest
error.

 

(d)           Repayment of Participations.

 

(i)            If, at any time after any applicable designated L/C Issuer has
made a payment under any Credit and has received from any Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.04(c),
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by Administrative Agent), Administrative Agent will distribute to such
Lender an amount that equals its Percentage Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by Administrative Agent.

 

(ii)           If any payment received by Administrative Agent for the account
of any L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned
under any of the circumstances described

 

51

--------------------------------------------------------------------------------


 

in Section 10.05 (including pursuant to any settlement entered into by the L/C
Issuer in its discretion), each Lender will pay to Administrative Agent for the
account of the L/C Issuer an amount equal to its Percentage Share thereof on the
demand of Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
Lenders under this clause will survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)           Obligations Absolute.  The obligation of the Borrowers to
reimburse each L/C Issuer for each drawing under each Credit issued by such L/C
Issuer and to repay each L/C Borrowing is absolute, unconditional and
irrevocable and will be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Credit, this
Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrowers, or any of them, or any other Loan Party may have
at any time against any beneficiary or any transferee of such Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Credit or any agreement or
instrument relating thereto, or any unrelated transaction (including any
underlying transaction between the Borrowers or any other Loan Party or any of
their respective Subsidiaries and the beneficiary for which any Credit was
procured);

 

(iii)          any draft, demand, certificate or other document presented under
such Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

 

(iv)          any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Credit;

 

(v)           any payment by the L/C Issuer under such Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Credit;

 

(vi)          any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of the Borrowers,
individually or taken as a whole, any other Loan Party, or any of its or their
Subsidiaries;

 

(vii)         the fact that a Default or Event of Default will have occurred and
be continuing;

 

(viii)        any payment made by the L/C Issuer under such Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Credit, including any
arising in connection with any proceeding under any Bankruptcy Law;

 

(ix)          any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrowers or in the
relevant currency markets generally; or

 

(x)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrowers,
or any of them, or any other Loan Party.

 

52

--------------------------------------------------------------------------------


 

The Administrative Borrower will promptly examine a copy of each Credit and each
amendment thereto that is delivered to it and will notify the applicable
designated L/C Issuer in writing of any claim of noncompliance with the
Administrative Borrower’s instructions or other irregularity.  Each Borrower
will be conclusively deemed to have waived any such claim against the L/C Issuer
and its correspondents unless such Borrower (or the Administrative Borrower on
behalf of such Borrower) will have given written notice thereof to the L/C
Issuer within three Business Days of the L/C issuer’s delivery to Administrative
Borrower of a copy of the Credit or amendment thereto, as applicable.

 

(f)            Role of L/C Issuers.  Each Lender and the Borrowers agree that,
in paying any drawing under a Credit, no L/C Issuer will have any responsibility
to obtain any document (other than any sight draft, certificates and documents
expressly required by any Credit issued, or requested to be issued, by it) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. Neither any
L/C Issuer, nor Administrative Agent any of their respective Related Parties and
any correspondent, participant or assignee of any L/C Issuer will be liable to
any Lender for: (i) any action taken or not taken, at the request or with the
approval of Lenders or Required Lenders, as applicable, in connection with a
Letter of Credit or any Issuer Document; (ii) in the absence of gross negligence
or willful misconduct of any L/C Issuer under the circumstances in question, as
determined in a final, nonappealable judgment by a court of competent
jurisdiction, any action taken or not taken in connection with a Credit or any
Issuer Document; or (iii) the due execution, effectiveness, validity or
enforceability of any document related to any Letter of Credit or Issuer
Document. As between the Borrowers and any L/C Issuer, the Borrowers hereby
assume all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Credit issued by such L/C Issuer; provided that this
assumption is not intended to, and will not, preclude the Borrowers from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  Neither any L/C Issuer, nor
Administrative Agent or any of their respective Related Parties or any
correspondent, participant or assignee of any L/C Issuer will be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.04(e); provided that, notwithstanding anything to the contrary
contained in such clauses, the Borrowers may have a claim against a L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers that the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Credit issued by it after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Credit, as determined by a court of competent
jurisdiction by final and nonappealable judgment.  In furtherance and not in
limitation of the foregoing, a L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer will
be responsible for the validity or sufficiency of any document transferring or
assigning or purporting to transfer or assign a Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason.

 

(g)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the applicable designated L/C Issuer and the Administrative Borrower, on
behalf of the Borrowers, when a Credit is issued (including any such agreement
applicable to an existing Credit listed on Schedule 2.01), (i) the rules of the
ISP and Article 5 of the UCC will apply to each Credit (other than commercial
Credits); provided that in the event of a conflict between applicable provisions
of the ISP and Article 5 of the UCC, the ISP will govern and (ii) the rules of
the UCP and Article 5 of the UCC will apply to each commercial Credit, provided
that in the event of a conflict between applicable provisions of the UCP and
Article 5 of the UCC, the UCP will govern.

 

(h)           L/C Fees.  The Borrowers will pay to Administrative Agent for the
account of each Lender in accordance with its Percentage Share a fee (the “L/C
Fee”) equal to (i) for each Credit (other

 

53

--------------------------------------------------------------------------------


 

than Performance Credits and commercial Credits), the Applicable Rate
corresponding to Eurodollar Rate Loans multiplied by the actual daily amount
available to be drawn under such Credit, (ii) for each Performance Credit, 66%
multiplied by the Applicable Rate corresponding to Eurodollar Rate Loans
multiplied by the actual daily amount available to be drawn under such Credit
and (iii) for each commercial Credit, 0.25% per annum multiplied by the actual
daily amount available to be drawn under such commercial Credit; provided,
however, any L/C Fees otherwise payable for the account of a Defaulting Lender
with respect to any Credit as to which such Defaulting Lender has not provided
Cash Collateral satisfactory to the applicable designated L/C Issuer pursuant to
this Section 2.04 will be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Percentage Share allocable to such Credit pursuant to
Section 3.07(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account.  For purposes of computing the actual daily amount
available to be drawn under all Credit, the amount of each Credit will be
determined in accordance with Section 1.02(j). L/C Fees will be: (i) computed on
a quarterly basis in arrears; and (ii) due and payable on the last Business Day
of each March, June, September and December (in each case for the calendar
quarter then ending), commencing with the first such date to occur after the
issuance of such Credit, on the L/C Expiration Date and thereafter on demand. 
If there is any change in the Applicable Rate during any quarter, then the
actual daily amount available to be drawn under all Letters of Credit will be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.  Notwithstanding anything
to the contrary contained herein, while any Event of Default exists, upon
written notice to the Administrative Borrower, on behalf of the Borrowers, from
Required Lenders, all L/C Fees will accrue at the Default Rate.

 

(i)            Fees of L/C Issuers.  The Borrowers will pay directly to each L/C
Issuer for its own account an issuance fee equal to (i) 0.125% of the face
amount of each Credit (other than commercial Credits) and (ii) 0.25% of the face
amount of each commercial Credit issued by L/C Issuer under this Section 2.04,
which issuance fee will be due and payable upon issuance of each applicable
Letter of Credit.  In addition, the Borrowers will pay each L/C Issuer for its
own account the L/C Issuer’s customary documentation fees, including in respect
of any amendments, transfers, modifications, extensions, renewals and draws, as
applicable, of or on each Credit issued by the L/C Issuer under this
Section 2.04.

 

(j)            Conflict with Issuer Documents.  If a conflict exists between the
terms hereof and the terms of any Issuer Document, the terms hereof will
control.

 

(k)           Letters of Credit for the benefit of Joint Ventures.  The
Borrowers may request, and any L/C Issuer may, in its sole discretion agree,
that Letters of Credit be issued for the benefit of Joint Ventures of the
Borrowers (each a “JV Letter of Credit”); provided, that (i) the amount of each
such JV Letter of Credit for all purposes hereunder (including for purposes of
calculating (A) the Outstanding Amount of L/C Obligations, (B) reimbursement
obligations of the Borrowers and the Lenders, (C) L/C Fees and Revolving Credit
Commitment Fees, (D) the face amount of any Performance Credit, and
(E) Consolidated Total Funded Debt) shall be equal to the portion (as agreed to
by the Borrowers and the applicable L/C Issuer, in its sole discretion, and
reported to the Administrative Agent in accordance with the provisions of this
clause (k)) of the face amount of such JV Letter of Credit that is recourse to
the Borrowers (the “JV Letter of Credit Face Amount”), (ii) each such JV Letter
of Credit shall be issued pursuant to, and governed by, terms and documentation
that are acceptable to the applicable L/C Issuer and the Administrative Agent,
in their sole discretion, (iii) the L/C Application delivered in accordance with
Section 2.04(b)(i) shall include, in addition to the information required
pursuant to such section, (A) the name of the Joint Venture and (B) the JV
Letter of Credit Face Amount and (iv) other than as set forth in this clause
(k), such JV Letter of Credit shall be in compliance with the provisions
contained in this Section 2.04.

 

54

--------------------------------------------------------------------------------


 

SECTION 2.05.  SWING LINE LOANS.

 

(a)           The Swing Line.  Upon the terms, subject to the conditions and in
reliance upon the representations and warranties of the Borrowers and each of
the other Loan Parties set forth in this Agreement and in the other Loan
Documents and upon the agreements of the Lenders set forth in this Section 2.05,
Swing Line Lender may in its sole discretion make loans (each such loan, a
“Swing Line Loan”) in immediately available funds denominated in Dollars to the
Borrowers on a revolving basis from time to time on any Business Day from the
Closing Date through the tenth Business Day immediately preceding the last day
of the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Percentage Share of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Revolving
Credit Commitment; provided that, after giving effect to any Swing Line Loan:
(i) the Total Revolving Credit Outstandings will not exceed the Aggregate
Revolving Credit Commitments; and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender (other than Swing Line Lender in such
capacity), plus such Lender’s Percentage Share of the Outstanding Amount of all
L/C Obligations, plus such other Lender’s Percentage Share of the Outstanding
Amount of all Swing Line Loans will not exceed such Lender’s Revolving Credit
Commitment. Each Swing Line Loan will be a Base Rate Loan.  Immediately upon the
making of a Swing Line Loan, each Lender will be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to such Lender’s
Percentage Share multiplied by the amount of such Swing Line Loan.

 

(b)           Swing Line Borrowing Procedures.  Each Swing Line Borrowing will
be made upon the Administrative Borrower’s irrevocable notice, on behalf of the
Borrowers, to Swing Line Lender and Administrative Agent, which may, subject to
the provisions of Section 10.02(b) and Section 10.02(d), be given by telephone
or by approved electronic communication.  Each such notice must be received by
Swing Line Lender and Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and must specify:  (i) the amount to be borrowed,
which will be a minimum of $500,000; and (ii) the requested borrowing date,
which must be a Business Day.  Each such telephonic notice or notice by
electronic communication must be confirmed promptly by delivery to Swing Line
Lender and Administrative Agent of a separate written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the
Administrative Borrower.  Promptly after receipt by Swing Line Lender of any
telephonic or electronic communication Swing Line Loan Notice, Swing Line Lender
will confirm with Administrative Agent (by telephone or in writing, including by
electronic communication) that Administrative Agent has also received such Swing
Line Loan Notice and, if not, Swing Line Lender will notify Administrative Agent
(by telephone or in writing) of the contents thereof. Unless (A) the Swing Line
has been terminated or suspended by Swing Line Lender as provided in this
Agreement, including Section 2.05(a), (B) Swing Line Lender has received notice
(by telephone or in writing, including by electronic communication) from
Administrative Agent (including at the request of any Lender) prior to 2:00
p.m. on the date of the proposed Swing Line Borrowing (1) directing Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the proviso to the first sentence of Section 2.05(a), or (2) that at least
one of the applicable conditions specified in Article IV is not then satisfied,
or (C) any Lender is then in default of its obligations to fund under
Section 2.05(c)(i) or is otherwise a Defaulting Lender hereunder, unless cash
collateral or other credit support satisfactory to Swing Line Lender has been
pledged or otherwise provided to Swing Line Lender in respect of such Defaulting
Lender’s participation in such Swing Line Borrowing or Swing Line Lender has
otherwise entered into arrangements satisfactory to Swing Line Lender to
eliminate Swing Line Lender’s risk with respect to such Defaulting Lender, then,
subject to the terms and conditions hereof, Swing Line Lender will, not later
than 3:00 p.m. on the borrowing date specified in the related Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrowers at its
office by crediting the account of the

 

55

--------------------------------------------------------------------------------


 

Borrowers on the books of Swing Line Lender in immediately available funds. 
Notwithstanding the foregoing, Swing Line Lender will not be obligated to make a
Swing Line Loan to refinance an outstanding Swing Line Loan. Lenders agree that
Swing Line Lender may agree to modify the borrowing procedures used in
connection with the Swing Line in its discretion and without affecting any of
the obligations of Lenders hereunder other than notifying Administrative Agent
of a Swing Line Loan Notice.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrowers (which hereby irrevocably authorizes
Swing Line Lender to so request on its behalf), that each Lender make a
Revolving Credit Loan that is a Base Rate Loan in an amount equal to such
Lender’s Percentage Share of the then aggregate Outstanding Amount of Swing Line
Loans.  Such request will be made in writing (which written request will be
deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.03, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Credit Commitments and the
conditions set forth in Section 4.02.  Swing Line Lender will furnish the
Administrative Borrower, on behalf of the Borrowers, with a copy of the
applicable Loan Notice promptly after delivering such notice to Administrative
Agent.  Each Lender will make an amount equal to its Percentage Share multiplied
by the aggregate amount of the requested Revolving Credit Loans specified in
such Loan Notice available to Administrative Agent in immediately available
funds (and Administrative Agent may apply Cash Collateral available with respect
to the applicable Swing Line Loan) for the account of Swing Line Lender at
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.05(c)(ii), each Lender that so
makes funds available will be deemed to have made a Revolving Credit Loan that
is a Base Rate Loan to the Borrowers in such amount.  Administrative Agent will
promptly remit the funds so received to Swing Line Lender.

 

(ii)           If for any reason the outstanding amount of all Swing Line Loans
cannot be refinanced by such a Revolving Credit Borrowing in accordance with
Section 2.05(c)(i), then the request for Revolving Credit Loans that are Base
Rate Loans submitted by Swing Line Lender as set forth herein will be deemed to
be a request by Swing Line Lender that each Lender fund its risk participation
in the relevant Swing Line Loan and each Lender’s payment to Administrative
Agent for the account of Swing Line Lender pursuant to Section 2.05(c)(i) will
be deemed payment in respect of such participation.

 

(iii)          If any Lender fails to make available to Administrative Agent for
the account of Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), Swing Line Lender will be entitled to recover
from such Lender (acting through Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by Swing Line Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by Swing Line Lender in connection with the foregoing.  A
certificate of Swing Line Lender submitted to any Lender (through Administrative
Agent) with respect to any amounts owing under this clause (iii) will be
conclusive absent manifest error.

 

(iv)          Each Lender’s obligation to make Revolving Credit Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.05(c) will be absolute and unconditional and will not be affected by
any circumstance, including:  (A) any setoff, counterclaim, recoupment, defense
or other right that such Lender may have against Swing Line Lender, any Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default or Event of

 

56

--------------------------------------------------------------------------------


 

Default; or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided that each Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.05(c) is subject to the
conditions set forth in Section 4.02.  No such funding of risk participations
will relieve or otherwise impair the obligation of the Borrowers to repay Swing
Line Loans together with interest as provided herein.

 

(d)           Repayment of Participations.

 

(i)            If, at any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, Swing Line Lender receives any payment on
account of such Swing Line Loan, then Swing Line Lender will distribute to such
Lender an amount equal to its Percentage Share multiplied by such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by Swing Line Lender.

 

(ii)           If any payment received by Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by Swing
Line Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by Swing Line Lender in its discretion),
each Lender will pay to Swing Line Lender an amount equal to its Percentage
Share multiplied by the amount to be returned on demand of Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  Administrative
Agent will make such demand upon the request of Swing Line Lender.  The
obligations of Lenders under this clause will survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)           Interest for Account of Swing Line Lender.  Swing Line Lender will
be responsible for invoicing the Borrowers for interest on Swing Line Loans. 
Until each Lender funds its Revolving Credit Loan that is a Base Rate Loan or
risk participation pursuant to this Section 2.05 to refinance such Lender’s
Percentage Share of any Swing Line Loan, interest in respect of such
proportionate share will be solely for the account of Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  The Borrowers will make
all payments of principal and interest in respect of Swing Line Loans directly
to Swing Line Lender.

 

(g)           Cash Sweep Agreements.  In addition to making Swing Line Loans
pursuant to the foregoing provisions of this Section 2.05, without the
requirement for a Swing Line Loan Notice from the Administrative Borrower, or a
confirmation or a notice by the Swing Line Lender with or to the Administrative
Agent regarding a Swing Line Loan Notice, pursuant to subsection 2.05(b), the
Swing Line Lender may make Swing Line Loans to the Borrowers in accordance with
the provisions of any agreements between the Borrowers and the Swing Line Lender
relating to the Borrowers’ deposit, sweep and other accounts at the Swing Line
Lender and related arrangements and agreements regarding the management and
investment of the Borrowers’ cash assets as in effect from time to time (the
“Cash Sweep Agreements”) to the extent by which the daily aggregate balance
available for immediate withdrawal from the Borrowers’ accounts which are
subject to the provisions of the Cash Sweep Agreements is less than the target
for such aggregate balance agreed from time to time by the Swing Line Lender and
one or more Borrowers.  Swing Line Loans made pursuant to this subsection
2.05(g) in accordance with the provisions of the Cash Sweep Agreements shall
(i) be subject to the limitations as to aggregate amount set forth in subsection
2.05(a), (ii) not be subject to the limitations as to individual amount set
forth in subsection 2.05(b), (iii) be payable by the applicable Borrower, both
as to principal and interest, at the times set forth in the Cash Sweep
Agreements (but in no event later than the Revolving Credit Maturity Date),  and
(iv) except as provided in the foregoing subsections (i) through (iii) and the

 

57

--------------------------------------------------------------------------------


 

first and last sentences of this subsection 2.05(g), be subject to all of the
terms and conditions of this Agreement applicable to Swing Line Loans (including
the terms and conditions contained in this Section 2.05).  If a Swing Line Loan
is made pursuant to this subsection 2.05(g) in accordance with the provisions of
the Cash Sweep Agreements and such Swing Line Loan is not repaid by the
applicable Borrower in accordance with such provisions, each Lender will be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to such Lender’s Percentage Share multiplied by the amount of such Swing
Line Loan and the Swing Line Lender shall promptly notify the Administrative
Agent (by telephone or in writing) of the details of such Swing Line Loan.

 

SECTION 2.06.  PAYMENTS AND PREPAYMENTS.

 

(a)           Payments of the Swing Line Loans.  Subject to the other terms and
provisions of this Agreement, including Section 2.08 and the acceleration of the
Obligations outstanding hereunder and under the other Loan Documents following
the occurrence of an Event of Default pursuant to Section 8.03, the Borrowers
will repay each Swing Line Loan on the tenth Business Day following the
Borrowing thereof.  In addition to the repayment of Swing Line Loans pursuant to
the foregoing sentence and subsection 2.13(a)(i), the Borrowers may repay a
Swing Line Loan made pursuant to subsection 2.05(g) in accordance with the
provisions of the Cash Sweep Agreements concerning the manner, time, application
and place of payment for such Swing Line Loan.

 

(b)           Voluntary Prepayments.

 

(i)            The Borrowers may, upon notice to Administrative Agent, from the
Administrative Borrower on behalf of the Borrowers, at any time or from time to
time voluntarily prepay Revolving Credit Loans in whole or in part without
premium or penalty; provided that:  (A) such notice must be received by
Administrative Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Revolving Credit Loans that are Eurodollar Rate Loans
and (2) one Business Day prior to any date of prepayment of Revolving Credit
Loans that are Base Rate Loans; and (B) any prepayment of Revolving Credit Loans
that are Eurodollar Rate Loans will be in a principal amount of $2,000,000 or a
whole multiple of $500,000 in excess thereof, or that are Base Rate Loans will
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof, or, if less, the entire principal amount thereof then outstanding. 
Each such notice will specify the date and amount of such prepayment and the
Type(s) of Revolving Credit Loans to be prepaid. Administrative Agent will
promptly notify each Lender of its receipt of each such notice and of the amount
of such Lender’s Percentage Share thereof.  If the Administrative Borrower gives
such notice, then the Borrowers’ prepayment obligation will be irrevocable, and
the Borrowers will make such prepayment and the payment amount specified in such
notice will be due and payable on the date specified therein.  Any prepayment of
a Revolving Credit Loan that is a Eurodollar Rate Loan will be accompanied by
any additional amounts required pursuant to Section 3.05 (including amounts
required pursuant to Section 3.05(c) and any foreign exchange losses).  Subject
to Section 3.07, each such prepayment will be applied to the Revolving Credit
Loans of the Lenders in accordance with their respective Percentage Shares.

 

(ii)           The Borrowers may, upon notice to Swing Line Lender from the
Administrative Borrower, on behalf of the Borrowers (with a copy to
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
such notice must be received by Swing Line Lender and Administrative Agent not
later than 1:00 p.m. on the date of the prepayment.  Each such notice will
specify the date and amount of such prepayment.  If the Administrative Borrower
gives such a notice, then the Borrowers’ prepayment obligation will be

 

58

--------------------------------------------------------------------------------


 

irrevocable, and the Borrowers will make such prepayment and the payment amount
specified in such notice will be due and payable on the date specified therein.

 

(c)           Mandatory Prepayments.

 

(i)            If, on any date and for any reason (except for the reason set
forth in Section 2.06(c)(iv)), the Outstanding Amount of L/C Obligations exceeds
the L/C Sublimit, the Borrowers will immediately (and in any event within three
Business Days thereof) Cash Collateralize the Outstanding Amount of such L/C
Obligations in an amount equal to such excess.

 

(ii)           If, on any date the Total Revolving Credit Outstandings, less the
amount of L/C Obligations Cash Collateralized, exceeds the Aggregate Revolving
Credit Commitments then in effect, including after giving effect to any
reduction of the Aggregate Revolving Credit Commitments pursuant to
Section 2.07, the Borrowers will immediately (and in any event within three
Business Days thereof), and without notice or demand, prepay the outstanding
principal amount of the Revolving Credit Loans and Swing Line Loans and the
amount of L/C Borrowings by an amount equal to the applicable excess. Any such
prepayment will be applied, first, to any L/C Borrowings, second, to prepay any
outstanding Swing Line Loans and third, to prepay any outstanding Revolving
Credit Loans.

 

(iii)          If, following any reduction of the Aggregate Revolving Credit
Commitments pursuant to Section 2.07, the Outstanding Amount of Swing Line Loans
would exceed the Swing Line Sublimit (including as reduced by such reduction),
the Borrowers will prepay on the reduction date the Outstanding Amount of Swing
Line Loans by an amount equal to the amount by which such Outstanding Amount
exceeds the Swing Line Sublimit.

 

(iv)          If, following any reduction of the Aggregate Revolving Credit
Commitments pursuant to Section 2.07, the Outstanding Amount of L/C Obligations
would exceed the L/C Sublimit (including as reduced by such reduction), the
Borrowers will Cash Collateralize the Outstanding Amount of such L/C Obligations
in an amount equal to such excess.

 

(d)   Bank Product Obligations Unaffected.  Any repayment or prepayment made
pursuant to this Section 2.06 shall not affect a Borrower’s or a Subsidiary’s
obligation, if any, to continue to make payments under any Bank Product, which
shall remain in full force and effect notwithstanding such repayment or
prepayment, subject to the terms of such Bank Product.

 

SECTION 2.07.  TERMINATION OR REDUCTION OF AGGREGATE REVOLVING CREDIT
COMMITMENTS.

 

The Borrowers may, upon notice from the Administrative Borrower, on behalf of
the Borrowers, to Administrative Agent, terminate the Aggregate Revolving Credit
Commitments, or from time to time permanently reduce the Aggregate Revolving
Credit Commitments; provided that (a) any such notice will be irrevocable and
received by Administrative Agent not later than 11:00 a.m. three Business Days
prior to the requested effective date of such termination or reduction; (b) any
such partial reduction will be in an aggregate amount of $25,000,000 or any
whole multiple of $5,000,000 in excess thereof; (c) the Borrowers will not
terminate or reduce the Aggregate Revolving Credit Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving
Credit Outstandings would exceed the Aggregate Revolving Credit Commitments; and
(d) if, after giving effect to any reduction of the Aggregate Revolving Credit
Commitments, the L/C Sublimit or the Swing Line Sublimit exceeds the amount of
the Aggregate Revolving Credit Commitments, such sublimit(s) will be
automatically reduced by the amount of such excess.  Administrative Agent will
promptly notify the Lenders of any such notice of termination or reduction of
the Aggregate Commitments.  Any reduction of

 

59

--------------------------------------------------------------------------------


 

the Aggregate Revolving Credit Commitments will be applied to the commitment of
each Lender according to its Percentage Share thereof.  All Revolving Credit
Commitment Fees accrued until the effective date of any termination of the
Aggregate Revolving Credit Commitments will be paid on the effective date of
such termination.

 

SECTION 2.08.  FINAL REPAYMENT OF REVOLVING CREDIT LOANS AND SWING LOANS.

 

On the Revolving Credit Maturity Date, the Borrowers will repay (i) to Lenders
in full the aggregate Outstanding Amount of all Revolving Credit Loans and
(ii) to Swing Line Lender in full the aggregate Outstanding Amount of all Swing
Line Loans, and in each case all accrued and unpaid interest thereon.

 

SECTION 2.09.  INTEREST; APPLICABLE RATES.

 

(a)           Interest Generally.  Subject to the provisions of Section 2.09(b),
(i) each Eurodollar Rate Loan will bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate and (ii) each
Base Rate Loan (including each Swing Line Loan) will bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

(b)           Default Rate.

 

(i)            If an Event of Default under Section 8.01(a) occurs as a result
of the Borrowers’ failure to timely make any payment of the Obligations when due
and payable under this Agreement or any of the other Loan Documents (after
giving effect to any applicable cure period) and is continuing or under
Section 8.01(f) occurs and is continuing, then, without limitation of and in
addition to clause (ii) of this Section 2.09(b), the entire principal amount of
the Obligations (except for undrawn Credits) will thereafter, from the date such
Event of Default occurred and continuing until the related Event of Default has
been cured or waived in accordance with Section 10.01 of this Agreement, without
any required notice from Lenders or Administrative Agent, bear interest at a
fluctuating rate per annum at all times equal to the Default Rate, to the
fullest extent permitted by applicable Laws.

 

(ii)           If any Event of Default occurs, then, without limitation of and
in addition to clause (i) of this Section 2.09(b), upon written notice to the
Borrowers from Required Lenders (or from Administrative Agent at the direction
of Required Lenders), the outstanding Obligations under this Agreement and the
other Loan Documents will, effective as of the date of delivery of such written
notice to the Administrative Borrower, on behalf of the Borrowers, and
continuing until the related Event of Default has been cured or waived in
accordance with Section 10.01, will bear interest at a fluctuating rate per
annum at all times equal to the Default Rate, to the fullest extent permitted by
applicable Laws.

 

(iii)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) will be due and payable upon demand.

 

(c)           Payment Dates; Accrual of Interest.  Interest on each Loan will be
due and payable in arrears on each Interest Payment Date applicable thereto and
at such other times as may be specified herein.  Interest hereunder will be due
and payable in accordance with the terms hereof both before and after judgment,
and both before and after the commencement of any proceeding under any
Bankruptcy Law.

 

60

--------------------------------------------------------------------------------


 

(d)           Increases and Decreases of Applicable Rates.  Any increase or
decrease in any Applicable Rate resulting from a change in the Consolidated
Leverage Ratio will become effective as of the date that is the earlier of
(i) the last date by which the Borrowers are otherwise required to deliver a
Compliance Certificate in accordance with Section 6.01(c) for given period (each
such date, a “calculation date”) and (ii) the date that is two Business Days
after the date on which the Administrative Borrower, on behalf of the Borrowers,
actually delivers a Compliance Certificate in accordance with
Section 6.01(c) for a given period.  Notwithstanding the foregoing, the
Applicable Rates in effect from the Fourth Amendment Effective Date to the date
that is two Business Days following receipt by Administrative Agent of a timely
delivered Compliance Certificate with respect to the Fiscal Period ending
March 31, 2017 (the “Initial Applicable Rates”) shall be Tier III as indicated
on the grid set forth in the definition of “Applicable Rate”.  If any Compliance
Certificate required to be delivered in accordance with Section 6.01(c) is not
delivered to Administrative Agent on or before the related calculation date,
then the levels corresponding to Tier I as indicated on the grid set forth in
the definition of “Applicable Rate” will apply, effective on the related
calculation date until two Business Days after such Compliance Certificate is
actually received by Administrative Agent.

 

Notwithstanding the foregoing and for the avoidance of doubt, if, for any period
and for any reason, the actual Consolidated Leverage Ratio, as determined by
Administrative Borrower in good faith and consented to by the Administrative
Agent (such consent not to be unreasonably withheld), is higher than that
reported in the related Compliance Certificate delivered for such period, then
the Borrowers will immediately, without the requirement of notice or demand from
any Person, pay to Lending Parties an amount equal to the excess of (A) the
amount of interest or fees that would have accrued had the Applicable Rates for
such period been based upon the actual Consolidated Leverage Ratio for such
period rather than the Consolidated Leverage Ratio reported in the Compliance
Certificate delivered for such period over (B) the amount of interest or fees
that was actually paid by the Borrowers based upon the Consolidated Leverage
Ratio reported in the Compliance Certificate delivered for such period.  The
foregoing will in no way limit the rights of Administrative Agent to impose the
Default Rate of interest pursuant to Section 2.09(b) or to exercise any other
remedy available at law or as provided hereunder or under any of the other Loan
Documents.

 

SECTION 2.10.  FEES.

 

In addition to certain fees described in subsections (h) and (i) of
Section 2.04:

 

(a)           Revolving Credit Facility Commitment Fee.  The Borrowers will pay
to Administrative Agent for the account of each Lender in accordance with its
Percentage Share, a commitment fee (the “Revolving Credit Commitment Fee”) equal
to the Applicable Rate multiplied by the actual daily amount by which the
Aggregate Revolving Credit Commitments exceed the sum of the Total Revolving
Credit Outstandings (less the Outstanding Amount of Swing Line Loans) for each
such day, subject to adjustment as provided in Section 3.07; provided that, if
any Compliance Certificate required to be delivered in accordance with
Section 6.01(c) is not delivered to Administrative Agent on or before the
related calculation date, then the levels corresponding to Tier I as indicated
on the grid set forth in the definition of “Applicable Rate” will apply,
effective on the related calculation date until two Business Days after such
Compliance Certificate is actually received by Administrative Agent.  The
Revolving Credit Commitment Fee will accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and will be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the Revolving Credit
Maturity Date.  The Revolving Credit Commitment Fee will be calculated quarterly
in arrears, and if there is any change in the Applicable Rate during any
quarter, the actual daily amount will be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

61

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained in this clause (a), the
determination of the Applicable Rate for any period and at any time will be
subject to the provisions of Section 2.09(d).

 

(b)           Administrative Agent’s, L/C Issuer’s and Arranger’s Fees. The
Borrowers will pay such fees as are specified as owing to such Persons in the
Fee Letters.

 

SECTION 2.11.  COMPUTATIONS OF INTEREST AND FEES.

 

All computations of interest for Base Rate Loans based on the Prime Rate will be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed.  All other computations of interest and fees hereunder will be
made on the basis of a year of 360 days and actual days elapsed (which results
in more interest being paid than if computed on the basis of a year of 365 or
366 days, as applicable), or, in the case of interest in respect of Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice.  Interest will accrue on
each Loan for the day on which the Loan is made, and will not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made will,
subject to Section 2.13(a), bear interest for one day.  Each determination by
Administrative Agent of an interest rate or fee hereunder will be conclusive and
binding for all purposes, absent manifest error.  Without limitation of the
foregoing, in computing the interest on any Eurodollar Rate Loan denominated in
an Alternative Currency, such Loan will have added to it the U.K. Regulatory
Cost, if any, associated with such Loan.

 

SECTION 2.12.  EVIDENCE OF INDEBTEDNESS.

 

(a)           Evidence of Payments.  The Credit Extensions made by each Lender
will be evidenced by one or more accounts or records maintained by such Lender
and by Administrative Agent in the ordinary course of business, including the
Register as described in Section 10.06(c).  The accounts or records maintained
by Administrative Agent and each Lender will be conclusive absent manifest error
of the amount of the Credit Extensions made by Lenders to the Borrowers and the
interest and payments thereon.  Any failure to so record or any error in doing
so will not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations.  If any
conflict exists between the accounts and records maintained by any Lender and
the accounts and records of Administrative Agent in respect of such matters, the
accounts and records of Administrative Agent will control in the absence of
manifest error.  Upon the request of any Lender made through Administrative
Agent, the Borrowers will execute and deliver to such Lender (through
Administrative Agent) a Note, which will evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

(b)           Evidence of Certain Participations.  In addition to the accounts
and records referred to in Section 2.12(a), each Lender and Administrative Agent
will maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Credits
and Swing Line Loans.  If any conflict exists between the accounts and records
maintained by Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of Administrative Agent will
control in the absence of manifest error.

 

62

--------------------------------------------------------------------------------


 

SECTION 2.13.  PAYMENTS GENERALLY; RIGHT OF ADMINISTRATIVE AGENT TO MAKE
DEDUCTIONS AUTOMATICALLY.

 

(a)           Payments Generally.

 

(i)            All payments to be made by the Borrowers will be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Except as otherwise expressly provided herein or under any Cash Sweep Agreement,
all payments by the Borrowers hereunder will be made to Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at
Administrative Agent’s Office in Dollars and in immediately available funds not
later than (i) 12:00 noon on the date specified herein or (ii) after the
Applicable Time specified by Administrative Agent in the case of payments in an
Alternative Currency, will in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee will continue to
accrue.  If, for any reason, any Borrower is prohibited by any requirement of
applicable Law from making any required payment hereunder in an Alternative
Currency, the Borrowers will make such payment in Dollars in the Dollar
Equivalent of the Alternative Currency payment amount.  Administrative Agent
will promptly distribute to each Lender its Percentage Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by
Administrative Agent after 12:00 noon will be deemed received on the next
succeeding Business Day and any applicable interest or fee will continue to
accrue; provided, however, that at the request of Administrative Agent, payments
of interest on Eurodollar Rate Loans denominated in an Alternative Currency will
be made in the applicable Alternative Currency in immediately available funds to
such account at such bank as Administrative Agent may designate to any Borrower,
no later than 12:00 noon (local time in the place where such bank is located) on
the due date.  If any payment to be made by the Borrowers will come due on a day
other than a Business Day, payment will be made on the next following Business
Day, and such extension of time will be reflected in computing interest or fees,
as the case may be.

 

(ii)           The Borrowers hereby authorize Administrative Agent (A) to deduct
automatically all principal, interest or fees when due hereunder or under any
Note from any account of the Borrowers maintained with Administrative Agent and
(B) if and to the extent any payment of principal, interest or fees under this
Agreement or any Note is not made when due to deduct any such amount from any or
all of the accounts of the Borrowers maintained at Administrative Agent. 
Administrative Agent agrees to provide written notice to the Borrowers of any
automatic deduction made pursuant to this Section 2.13(a)(ii) showing in
reasonable detail the amounts of such deduction.  Each Lender agrees to
reimburse the Borrowers based on its applicable Percentage Share for any amounts
deducted from such accounts in excess of amount due hereunder and under any
other Loan Documents.

 

(b)           Fundings by the Lenders, Payments by the Borrowers and
Presumptions by Administrative Agent.

 

(i)            Unless Administrative Agent will have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to Administrative Agent such Lender’s share of such Borrowing,
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.03 and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to Administrative Agent, then the applicable Lender, on the one hand,
and the Borrowers, on the other hand, each severally agrees to pay to
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from the date
such amount is made available to the Borrowers to the date of payment to
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by
Administrative Agent in connection with the foregoing; and (B) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Revolving
Credit Loans that are Base Rate Loans.  If the Borrowers and such Lender will
pay such interest to Administrative Agent for the same or an overlapping period,
Administrative Agent will promptly remit to the Borrowers the amount of such
interest paid by

 

63

--------------------------------------------------------------------------------


 

the Borrowers for such period.  If such Lender pays its share of the applicable
Borrowing to Administrative Agent, then the amount so paid will constitute such
Lender’s Revolving Credit Loan included in such Borrowing.  Any payment by the
Borrowers will be without prejudice to any claim the Borrowers may have against
a Lender that will have failed to make such payment to Administrative Agent.

 

(ii)           Unless Administrative Agent will have received notice from the
Borrowers prior to the date on which any payment is due hereunder to
Administrative Agent for the account of the Lenders or any L/C Issuer that the
Borrowers will not make such payment, Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the L/C Issuer, as
the case may be, the amount due.  In such event, if the Borrowers have not in
fact made such payment, then the Lenders and the L/C Issuer, as the case may be,
each severally agrees to repay to Administrative Agent forthwith on demand the
amount so distributed to such Lenders or L/C Issuer, as the case may be, in
immediately available funds with interest thereon, for each day from the date
such amount is distributed to it to the date of payment to Administrative Agent,
at the greater of the Federal Funds Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation.  A
notice of Administrative Agent to any Lender or the Borrowers (including to the
Administrative Borrowers on behalf of the Borrowers) with respect to any amount
owing under this Section 2.13(b) will be conclusive, absent manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  Subject to Section 2.04
and Section 2.05, if any Lender makes available to Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II and such funds are not made available to the Borrowers by
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, Administrative Agent will return such funds (in like funds as received
from such Lender) to such Lender, without interest.

 

(d)           Obligations of the Lenders are Several and not Joint.  The
obligations of the Lenders hereunder to make Loans, to fund participations in
Credits and Swing Line Loans and to make payments under Section 2.13(b)(ii),
Section 10.04(c) and Section 10.05 are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 2.13(b)(ii), Section 10.04(c) or Section 10.05 on any date
required hereunder will not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender will be responsible for the
failure of any other Lender to so make its Loan, purchase its participation or
to make its payment under Section 2.13(b)(ii), Section 10.04(c) or
Section 10.05.

 

(e)           Funding Sources.  Nothing herein will be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.  Without limitation of
the preceding sentence, neither Administrative Agent nor any Lender will be
required actually to acquire eurodollar deposits to fund or otherwise match fund
any Obligation as to which interest accrues at the Eurodollar Rate.  The
provisions of this Section 2.13(e) will apply as if each Lender had match funded
any Obligation as to which interest is accruing at the Eurodollar Rate by
acquiring eurodollar deposits for each Interest Period in the amount of the
Eurodollar Rate Loans.

 

SECTION 2.14.  SHARING OF PAYMENTS.

 

If any Lender will, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it, resulting in such Lender receiving payment of a proportion

 

64

--------------------------------------------------------------------------------


 

of the aggregate amount of such Loans or participations and accrued interest
thereon greater than its Percentage Share (or other applicable share as provided
herein) thereof as provided herein, then the Lender receiving such greater
proportion will:  (a) notify Administrative Agent of such fact; and (b) purchase
(for cash at face value) participations in the Loans and subparticipations in
L/C Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as will be equitable, so that the benefit of all such payments will
be shared by Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and other amounts
owing them; provided that: (i) if any such participations or subparticipations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipations will be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
(ii) the provisions of this Section 2.14 will not be construed to apply to
(A) any payment made by or on behalf of the Borrowers pursuant to and in
accordance with the express terms of this Agreement including the application of
funds arising from the existence of a Defaulting Lender, (B) the application of
Cash Collateral provided for in Section 2.16, or (C) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the any Loan Party or any
Affiliate thereof (as to which the provisions of this Section 2.14 will apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

SECTION 2.15.  INCREASE IN AGGREGATE COMMITMENTS AND INCREMENTAL TERM LOANS.

 

(a)           Increase in Aggregate Commitments and Incremental Term Loans
Generally.  So long as the Aggregate Commitments have not previously been
voluntarily reduced pursuant to Section 2.07, and subject to the further
conditions set forth in Section 2.15(c), upon notice to Administrative Agent by
the Administrative Borrower, on behalf of the Borrowers, at any time after the
Closing Date but not less than thirty days prior to the Revolving Credit
Maturity Date, the Borrowers may (i) incur additional Indebtedness under this
Agreement in the form of one or more new term loan facilities under this
Agreement (each, an “Incremental Term Loan”) and/or (ii) request one or more
Additional Revolving Credit Commitments; provided that (A) after giving effect
thereto, the aggregate amount of Additional Revolving Credit Commitments and
Incremental Term Loans that have been added pursuant to this Section 2.15 will
not exceed $0; (B) any such addition will be in a minimum aggregate amount of
$25,000,000 or any whole multiple of $5,000,000 in excess thereof (provided that
such amount may be less than $25,000,000 if such amount represents all remaining
availability under the aggregate limit in respect of Additional Revolving Credit
Commitments and Incremental Term Loans set forth in clause (A) of this proviso);
and (C) the Borrowers may request a maximum of three such Additional Revolving
Credit Commitments and/or Incremental Term Loans.

 

(b)           Certain Provisions Regarding Increase of Aggregate Commitments. 
If any Additional Revolving Credit Commitments and/or Incremental Term Loans are
added in accordance with this Section 2.15, the Administrative Agent and the
Administrative Borrower, on behalf of the Borrowers, will determine the
effective date (the “Additional Commitments Effective Date”) of such addition
and the amount of, and the Persons who will provide, such Additional Revolving
Credit Commitments and/or Incremental Term Loans; provided that no Person who is
not at the time a Lender will be selected to provide Additional Revolving Credit
Commitments and/or Incremental Term Loans until each existing Lender has been
provided with a reasonable opportunity to provide all or a portion of such
Additional Revolving Credit Commitments and/or Incremental Term Loans in an
amount not less than its Percentage Share thereof and has either accepted,
declined or failed to respond to such opportunity to provide such

 

65

--------------------------------------------------------------------------------


 

percentage share of such Additional Revolving Credit Commitments and/or
Incremental Term Loans; provided, further, that no existing Lender will have any
obligation to provide all or any portion of such Additional Revolving Credit
Commitments and/or Incremental Term Loans.  The Administrative Agent will
promptly notify the Administrative Borrower, on behalf of the Borrowers, and
Lending Parties of the final amount of such Additional Revolving Credit
Commitments and/or Incremental Term Loans and the Additional Commitments
Effective Date, as well as in the case of each notice to any Lender, the
respective interests in such Lender’s Revolving Credit Loans and/or Incremental
Term Loans, as applicable, in each case subject to the assignments contemplated
by this Section 2.15.  As conditions precedent to each such Additional Revolving
Credit Commitments and/or Incremental Term Loans:  (i) the representations and
warranties contained in Article V and the other Loan Documents (including all
documents required pursuant to Section 2.15(c)) will be true and correct on and
as of the Additional Commitments Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they will have been true and correct as of such earlier date, and except
that, for purposes of this Section 2.15(b), the representations and warranties
contained in Section 5.10 will be deemed to refer to the most recent financial
statements furnished pursuant to Section 6.01(a) and Section 6.01(b),
respectively; (ii) no Default or Event of Default will exist immediately before
or immediately after giving effect to such addition; (iii) the Borrowers will be
in compliance with the financial covenants set forth in Section 7.14 after
giving pro forma effect to the making of Additional Revolving Credit Commitments
and/or Incremental Term Loans and the Loans made in connection therewith;
(iv) the Borrowers, Administrative Agent and Lending Parties (including any new
Lending Parties being added in connection with such addition) will have entered
into all documents required pursuant to Section 2.15(c), and the Borrowers will
have complied with all of the conditions precedent to the effectiveness of such
addition as provided in such documents (including any requirement to pay fees
and expenses to any or all of Administrative Agent, the Arrangers and the
Lending Parties, including any new Lending Parties); and (v) the Borrowers will
have delivered to Administrative Agent a certificate dated as of the Additional
Commitments Effective Date signed by a Responsible Officer of the Administrative
Borrower, on behalf of the Borrowers, certifying as to the truth, accuracy and
correctness of the matters set forth in the immediately preceding clauses (i),
(ii) and (iii). On each Additional Commitments Effective Date, each applicable
Lender, Eligible Assignee or other Person who is providing an Additional
Revolving Credit Commitment and/or Incremental Term Loan will become a “Lender”
for all purposes of this Agreement and the other Loan Documents.  Any Additional
Revolving Credit Loan will be a “Revolving Credit Loan” for all purposes of this
Agreement and the other Loan Documents.  In furtherance of the foregoing, in
connection with any Additional Revolving Credit Commitments, on any Additional
Commitments Effective Date on which Additional Revolving Credit Commitments are
made, subject to the satisfaction of the other terms and conditions contained in
this Section 2.15, (1) each of the existing Lenders will assign to each Person
providing an Additional Revolving Credit Commitment, and each such Person will
purchase from each of the existing Lenders, in an amount equal to the
Outstanding Amount thereof (together with accrued but unpaid interest thereon),
such interests in the Revolving Credit Loans outstanding on such date as will be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Credit Loans will be held by existing Lenders and the
Person making the Additional Revolving Credit Commitments ratably in accordance
with their Percentage Shares after giving effect to the addition of such
Additional Revolving Credit Commitments to the existing Revolving Credit
Commitments; and (2) each Person making an Additional Revolving Credit
Commitment will be deemed for all purposes to have made a Revolving Credit
Commitment and each Additional Revolving Credit Loan will be deemed, for all
purposes, a Revolving Credit Loan.

 

(c)           Terms and Documentation.  Any other terms of and documentation
entered into in respect of any Additional Revolving Credit Commitments and/or
Incremental Term Loans made pursuant to this Section 2.15 (collectively, the
“Additional Commitment Documentation”) will be (i) with respect to Additional
Revolving Credit Commitments, consistent with the Revolving Credit Commitments
or (ii)

 

66

--------------------------------------------------------------------------------


 

with respect to any Incremental Term Loans, reasonably satisfactory to the
Administrative Agent; provided that (A) the Borrowers and the Additional Lenders
providing an Additional Revolving Credit Commitment may agree to additional fees
payable to such Additional Lenders in consideration of such Additional Lender’s
agreement to provide such Additional Revolving Credit Commitment and/or
Incremental Term Loan, (B) the Borrowers and the Additional Lenders providing an
Incremental Term Loan may agree to the pricing (including the interest rate
margins, any upfront fees, any arrangement fees, any underwriting fees and any
original issue discount) applicable to such Incremental Term Loan, and (C) no
Incremental Term Loan shall have a maturity date earlier than the Revolving
Credit Maturity Date.  Any Additional Revolving Credit Commitments and/or
Incremental Term Loans made or provided pursuant to this Section 2.15 will be
(i) entitled, on a pari passu basis, to the same benefit of the Guaranties as
the Revolving Credit Commitments and (ii) evidenced by one or more entries in
the Register maintained by Administrative Agent in accordance with the
provisions set forth in Section 10.06(c).

 

(d)           Amendment to Credit Agreement.  The Administrative Agent is
authorized to enter into, on behalf of the Lenders, any amendment to this
Agreement or any other Loan Document as may be necessary to incorporate the
terms of any new Incremental Term Loan therein.

 

(e)           Availability.  Notwithstanding anything to the contrary contained
herein, no Additional Revolving Credit Commitments or Incremental Term Loans
will be available after the Fourth Amendment Effective Date.

 

SECTION 2.16.  CASH COLLATERAL.

 

(a)           Certain Credit Support Events.  Upon the request of Administrative
Agent or L/C Issuer, (i) if any L/C Issuer has honored any full or partial
drawing request under any Credit issued by it and such drawing has resulted in
an L/C Borrowing, or (ii) if, as of the L/C Expiration Date, any L/C Obligation
for any reason remains outstanding, the Borrowers will immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.  At any time
that there will exist a Defaulting Lender, immediately upon the request of
Administrative Agent, any L/C Issuer or Swing Line Lender, the Borrowers will
deliver to Administrative Agent Cash Collateral in an amount sufficient to cover
all Fronting Exposure (after giving effect to Section 3.07(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

 

(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) will be maintained in
blocked, interest bearing deposit accounts at Wells Fargo (the type of such
account to be agreed upon between Administrative Agent and Administrative
Borrower in form and substance satisfactory to Administrative Agent in its
Reasonable Discretion).  Each Borrower, and to the extent provided by any
Lender, such Lender, hereby grants to (and subjects to the control of)
Administrative Agent, for the benefit of the Credit Group, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.16(c).  If at any time Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrowers will, promptly upon demand by Administrative
Agent, pay or provide to Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency.  For the purpose of any Cash
Collateral held in an interest bearing account pursuant to this Agreement,
Administrative Agent will report to Administrative Borrower the aggregate amount
of interest and other income earned on the Cash Collateral (such aggregate
amounts, “Cash Collateral Interest”) upon receiving a written request for such

 

67

--------------------------------------------------------------------------------


 

information from Administrative Borrower.  All Cash Collateral Interest earned
during each calendar year on the Cash Collateral deposited in such account will
automatically be released to Administrative Borrower within ten Business Days
after each December 31 of a calendar year.  Each Borrower will bear
responsibility for paying any Taxes due thereon, and, as reasonably requested by
Administrative Agent, each Borrower will provide to Administrative Agent a
withholding certificate relating to such Taxes; provided, however, that
Administrative Agent will withhold from amounts otherwise due to such party if
required by any applicable Law.  The parties agree that, for tax reporting
purposes, all Cash Collateral Interest will, as of the end of each calendar year
and to the extent required by the Internal Revenue Service, be reported as
having been earned by the Borrowers, whether or not such income was disbursed
during such calendar year.  The Borrowers will be responsible for paying Taxes
(including any penalties and interest thereon) on all Cash Collateral Interest
earned on the Cash Collateral and for filing all necessary tax returns with
respect to such income, provided, that Administrative Agent will have no
obligation to file or prepare any tax returns or prepare any other reports for
any taxing authorities concerning matters covered by this Agreement. 
Administrative Agent will file any applicable IRS form, including IRS Form 1099,
consistent with such treatment to the extent required by applicable Law. If any
amounts payable to a Borrower under this Agreement would be subject to any
penalty tax by reason of the application of Section 409A of the Code or
regulations promulgated thereunder, then the Borrowers hereto agree to use
commercially reasonable efforts to take such steps as they agree to be necessary
or desirable (including providing an instruction to Administrative Agent) to
comply with such Code section.  In no event will Administrative Agent be liable
in connection with its investment or reinvestment of any Cash Collateral held by
it pursuant to this Agreement in good faith and in accordance with the terms of
any agreement concerning such Cash Collateral, including any liability for
delays in the investment or reinvestment of the Cash Collateral, or any loss of
interest incident to any such delays.

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.04, 2.05, 2.06, 3.07 or 8.03 in respect of Letters of Credit or Swing
Line Loans will be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations will be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee) or (ii) Administrative Agent’s good faith determination that there
exists excess Cash Collateral; provided, however, (1) that Cash Collateral
furnished by or on behalf of a Borrower will not be released during the
continuance of a Default or Event of Default (and following application as
provided in this Section 2.16 may be otherwise applied in accordance with
Section 8.04), and (2) the Person providing Cash Collateral and any L/C Issuer
or Swing Line Lender, as applicable, may agree that Cash Collateral will not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

68

--------------------------------------------------------------------------------


 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

SECTION 3.01.  TAXES.

 

(a)           Payments Free of Taxes.

 

(i)            Any and all payments by or on account of any obligation of the
Borrowers or any other Loan Party hereunder or under any other Loan Document
will to the extent permitted by applicable Laws be made free and clear of and
without reduction or withholding for any Taxes (other than Excluded Taxes).  If,
however, applicable Laws require any Borrower or such other Loan Party or
Administrative Agent to withhold or deduct any Tax, such Tax will be withheld or
deducted in accordance with such Laws as determined by such Borrower or such
other Loan Party or Administrative Agent, as the case may be, upon the basis of
the information and documentation to be delivered pursuant to Section 3.01(e).

 

(ii)           If any Borrower or any other Loan Party or Administrative Agent
will be required by the Code to withhold or deduct any Taxes, including both
United States Federal backup withholding and withholding Taxes, from any
payment, then (A) Administrative Agent will withhold or make such deductions as
are determined by Administrative Agent to be required based upon the information
and documentation it has received pursuant to Section 3.01(e),
(B) Administrative Agent will timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by such Borrower or such other Loan Party, as
the case may be, will be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01), Administrative
Agent or the applicable Lending Party, as the case may be, receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(b)           Payment of Other Taxes by the Borrowers and the Other Loan
Parties.  Without limiting the provisions of Section 3.01(a), each Borrower and
each other Loan Party will timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)           Indemnification by Each Borrower and Each Other Loan Party.

 

(i)            Without limiting the provisions of Section 3.01(a) and
Section 3.01(b), each Borrower and each other Loan Party will, and do hereby,
jointly and severally, indemnify Administrative Agent and each Lending Party,
and will make payment in respect thereof within fifteen days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) withheld or deducted by any Borrower or
any other Loan Party or Administrative Agent or paid by Administrative Agent or
such Lending Party, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  Each Borrower and each other
Loan Party will also, and do hereby, jointly and severally, indemnify
Administrative Agent, and will make payment in respect thereof within fifteen
days after demand therefor, for any amount which Lending Party for any reason
fails to pay indefeasibly to Administrative Agent as required by clause (ii) of
this Section 3.01(c).  A certificate as to the amount of any such payment or
liability delivered to any Borrower or any other Loan Party by a Lending Party
(with a copy to Administrative Agent), or by Administrative Agent on its own
behalf or on behalf of a Lending Party, will be conclusive absent manifest
error.

 

(ii)           Without limiting the provisions of Section 3.01(a) and
Section 3.01(b), (A) no Loan Party will be required to indemnify any Foreign
Lender, or pay any additional amount to such Foreign Lender, pursuant to
Section 3.01(a), (b) or (c) in respect of Taxes to the extent that the
obligation to pay or indemnify such additional amounts would not have arisen but
for the failure of such Foreign Lender to comply with the provisions of
Section 3.01(e), and (B) each Lending Party will, and does hereby, indemnify
each Borrower and each other Loan Party and Administrative Agent, and will make
payment in respect thereof within ten days after demand therefor, against any
and all Taxes and any and

 

69

--------------------------------------------------------------------------------


 

all related losses, claims, liabilities, penalties, interest and expenses
(including the fees, charges and disbursements of any counsel for the Borrowers
or any other Loan Party or Administrative Agent) incurred by or asserted against
any Borrower or Administrative Agent by any Governmental Authority as a result
of the failure by such Lending Party to deliver, or as a result of the
inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lending Party to such Borrower or such other Loan Party or
Administrative Agent pursuant to Section 3.01(e).  Each Lending Party hereby
authorizes Administrative Agent to set off and apply any and all amounts at any
time owing to such Lending Party under this Agreement or any other Loan Document
against any amount due to Administrative Agent under this clause (ii).  The
agreements in this clause (ii) will survive the resignation and/or replacement
of Administrative Agent, any assignment of rights by, or the replacement of, a
Lending Party, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

(d)           Evidence of Payments.  Upon request by any Borrower or any other
Loan Party or Administrative Agent, as the case may be, after any payment of
Taxes by such Borrower or such other Loan Party or Administrative Agent to a
Governmental Authority as provided in this Section 3.01, each Borrower and each
other Loan Party will deliver to Administrative Agent or Administrative Agent
will deliver to such Borrower or such other Loan Party, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or such other Loan Party or Administrative Agent, as the case may be.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Each Lending Party will deliver to the Borrowers and to
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by the Borrowers or Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrowers or Administrative Agent, as the case
may be, to determine (A) whether or not payments made hereunder or under any
other Loan Document are subject to Taxes, (B) if applicable, the required rate
of withholding or deduction, and (C) such Lending Party’s entitlement to any
available exemption from, or reduction of, applicable Taxes in respect of all
payments to be made to such Lender by the Borrowers or any other Loan Party
pursuant to this Agreement or otherwise to establish such Lending Party’s status
for withholding tax purposes in the applicable jurisdiction.

 

(ii)           Without limiting the generality of the foregoing, if any Borrower
is resident for tax purposes in the United States,

 

(A)          any Lending Party that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code will deliver to the Borrowers and
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrowers or Administrative Agent as will enable the
Borrowers or Administrative Agent, as the case may be, to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements; and

 

(B)          each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document will deliver to
the Borrowers and Administrative Agent (in such number of copies as will be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lending Party under this Agreement (and from time to time thereafter
upon the request of the

 

70

--------------------------------------------------------------------------------


 

Borrowers or Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

 

(1)           executed originals of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable, claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

 

(2)           executed originals of Internal Revenue Service Form W-8ECI,

 

(3)           executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

 

(4)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent stockholder”
of any Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable, or

 

(5)           executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrowers or Administrative Agent to
determine the withholding or deduction required to be made.

 

(iii)          If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment

 

(iv)          Each Lending Party will promptly (A) notify the Borrowers and
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as will not
be materially disadvantageous to it, in the reasonable judgment of such Lending
Party, and as may be reasonably necessary (including the re-designation of its
Lending Office) to avoid any requirement of applicable Laws of any jurisdiction
that the Borrowers or Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lending Party.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time will Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lending Party, or have any obligation to pay to
any Lending Party, any refund of Taxes withheld or deducted from funds paid for
the account of such Lending Party.  If Administrative Agent or any Lending Party
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrowers or any other
Loan Party or with respect to which the Borrowers or any other Loan Party has
paid additional amounts pursuant to this Section 3.01, it will pay to the
Borrowers

 

71

--------------------------------------------------------------------------------


 

or such other Loan Party, as the case may be, an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrowers or such other Loan Party, as the case may be, under this
Section 3.01 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by Administrative Agent or
such Lending Party, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrowers or such other Loan Party, as the case may
be, upon the request of Administrative Agent or such Lending Party, agrees to
repay the amount paid over to the Borrowers or such other Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Administrative Agent or such Lending Party, as the case may be, in
the event Administrative Agent or such Lending Party is required to repay such
refund to such Governmental Authority.  This Section 3.01(f) will not be
construed to require Administrative Agent or any Lending Party to make available
its tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrowers or any other Loan Party or any other Person.

 

(g)           FATCA.  For purposes of this Section 3.01, the term “Lender”
includes any L/C Issuer and the term “applicable Law” includes FATCA.  For
purposes of determining withholding Taxes imposed under FATCA, the Borrower and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Agreement or any Loan as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

SECTION 3.02.  ILLEGALITY.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank offered market, then, on notice thereof by such Lender to the
Borrowers through Administrative Agent, (a) any obligation of such Lender to
make or continue Eurodollar Rate Loans or to convert Revolving Credit Loans that
are Base Rate Loans to Eurodollar Rate Loans will be suspended, and (b) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender will, if necessary to avoid such illegality, be determined by
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies Administrative Agent and the
Borrowers that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (i) the Borrowers will, upon demand from
such Lender (with a copy to Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender will, if necessary to
avoid such illegality, be determined by Administrative Agent without reference
to the Eurodollar Rate component of the Base Rate), either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans as indicated by a
written notice from such Lender to Administrative Agent and the Borrowers, and
(ii) if such notice asserts the illegality of such Lender determining or
charging interest rates based upon the Eurodollar Rate, Administrative Agent
will during the period of such suspension compute the Base Rate applicable to
such Lender without reference to the Eurodollar Rate component thereof until
Administrative is advised in writing by such Lender that it is no longer illegal
for such Lender to determine or charge interest rates based upon the Eurodollar
Rate.  Upon any such prepayment or conversion, the Borrowers will also pay
accrued interest on the amount so prepaid or converted and all amounts due under
Section 3.05 in accordance with the terms thereof due to such prepayment or
conversion.

 

72

--------------------------------------------------------------------------------


 

SECTION 3.03.  INABILITY TO DETERMINE RATES.

 

If (a) Administrative Agent determines in connection with any request for a
Borrowing or continuation of, or a conversion to, Eurodollar Rate Loan that
(i) Dollar deposits are not being offered to banks in the London interbank
offered market for the applicable amount and Interest Period of such Eurodollar
Rate Loan or (ii) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan, or (b) Required Lenders determine in connection with any request for a
Borrowing or continuation of, or a conversion to, a Eurodollar Rate Loan that
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, then Administrative Agent will promptly so notify
the Borrowers and each Lender in writing.  Thereafter, (1) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans will be suspended, and (2) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate will be suspended, in
each case until Administrative Agent (upon the instruction of Required Lenders)
revokes such notice.  Upon receipt of such notice, the Borrowers may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Revolving Credit Borrowing consisting of Base Rate Loans in the
amount specified therein.

 

SECTION 3.04.  INCREASED COSTS.

 

(a)           Increased Costs Generally.  If any Change in Law will:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lending Party (except any reserve requirement reflected in the Eurodollar
Rate);

 

(ii)           subject any Lending Party to any tax of any kind whatsoever with
respect to this Agreement, any Credit, any participation in a Credit or any
Eurodollar Rate Loan made by it, or change the basis of taxation of payments to
such Lending Party in respect thereof (except for Indemnified Taxes or Other
Taxes covered by Section 3.01 and the imposition of, or any change in the rate
of, any Excluded Tax payable by such Lending Party); or

 

(iii)          impose on any Lender or any L/C Issuer or the London interbank
offered market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Credit or participation
therein;

 

and the result of any of the foregoing will be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or L/C Issuer of
participating in, issuing or maintaining any Credit (or of maintaining its
obligation to participate in or to issue any Credit), or to reduce the amount of
any sum received or receivable by such Lending Party hereunder (whether of
principal, interest or any other amount), then, upon request of such applicable
Lending Party, the Borrowers will pay to such Lending Party such additional
amount or amounts as will compensate such Lending Party for such additional
costs incurred or reduction suffered.

 

(b)   Capital Requirements.  If any Lending Party determines that any Change in
Law affecting such Lending Party or the Lending Office of such Lending Party or
such Lending Party’s holding

 

73

--------------------------------------------------------------------------------


 

company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lending Party’s capital or on
the capital of such Lending Party’s holding company, if any, as a consequence of
this Agreement, the Commitments of any such Lender or the Loans made by, or
participations in Letters of Credit held by, any such Lender, or the Credits
issued by any such L/C Issuer, to a level below that which such Lending Party or
such Lending Party’s holding company could have achieved but for such Change in
Law (taking into consideration such Lending Party’s policies and the policies of
such Lending Party’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrowers will pay to such Lending Party
such additional amount or amounts as will compensate such Lending Party or such
Lending Party’s holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or a
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04, as well as the basis for determining
such amount or amounts, and delivered to the Administrative Borrowers, on behalf
of the Borrowers, will be conclusive absent manifest error; provided that such
certificate sets forth in reasonable detail the amount or amounts payable to
such Lending Party pursuant to Sections 3.04(a) and (b).  The Borrowers will pay
such Lender or L/C Issuer, as the case may be, the amount shown as due on any
such certificate within ten days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 will not constitute a waiver of such Lender’s or L/C Issuer’s right
to demand such compensation, provided that the Borrowers will not be required to
compensate a Lender or L/C Issuer pursuant to the foregoing provisions of this
Section 3.04 for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or L/C Issuer, as the case may
be, notifies the Borrowers of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to in this subsection (d) will be extended to include the period of
retroactive effect thereof).

 

(e)           Lookback; Nondiscrimination.  Notwithstanding the provisions of
Sections 3.04(a) and (b), the Borrowers will only be liable (a) for amounts in
respect of increased costs or reduced returns for the period of up to ninety
days prior to the date on which such demand was made and (b) to the extent the
Lender making demand therefor has required similarly situated borrowers or
obligors to pay comparable amounts in respect of such increased costs or reduced
returns.

 

SECTION 3.05.  COMPENSATION FOR LOSSES.

 

Upon demand of any Lender (with a copy to Administrative Agent) from time to
time, the Borrowers will promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense actually incurred by it as a
result of (a) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise), (b) any failure by the Borrowers (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than to continue a Loan as, or to convert a
Loan to, a Base Rate Loan on the date or in the amount notified by the
Borrowers, (c) any failure by the Borrowers (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrowers, or (d) any assignment of a Eurodollar Rate Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrowers pursuant to Section 2.04 or Section 3.06, including, in each of
the foregoing

 

74

--------------------------------------------------------------------------------


 

cases, any loss of anticipated profits, any foreign exchange losses and any loss
or expense arising from the liquidation or redeployment of funds obtained by it
to maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained.  The Borrowers will also pay any customary
administrative fees charged by such Lender in connection with the foregoing. 
For purposes of calculating amounts payable by the Borrowers to Lenders under
this Section 3.05, each Lender will be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank offered market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.  For purposes of
calculating amounts payable to any Lender under this Section 3.05, such Lender
will be deemed to have funded each Eurodollar Rate Loan denominated in an
Alternative Currency made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurodollar Rate Loan was in fact so funded.

 

SECTION 3.06.  MITIGATION OBLIGATIONS.

 

Notwithstanding anything to the contrary contained in Section 10.01, if any
Lending Party requests compensation under Section 3.04, or the Borrowers are
required to pay any additional amount to any Lending Party or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lending Party gives a notice pursuant to Section 3.02, then such Lending Party,
at the request of the Borrowers, will use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lending Party, such
designation or assignment:  (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or Section 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable; and
(ii) in each case, would not subject such Lending Party to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lending Party as
reasonably determined by such Lending Party.  The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lending Party in connection
with any such designation or assignment.

 

SECTION 3.07.  DEFAULTING LENDERS.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement will be restricted as set forth in Section 10.01.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), will
be applied at such time or times as may be determined by Administrative Agent as
follows:  first, to the payment of any amounts owing by that Defaulting Lender
to Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuers or Swing Line
Lender hereunder; third, if so determined by Administrative Agent or requested
by any L/C Issuer or Swing Line Lender, to be held as Cash Collateral for future
funding obligations of that Defaulting Lender of any participation in any Credit
or Swing Line Loan; fourth, as the Borrowers may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender

 

75

--------------------------------------------------------------------------------


 

has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; fifth, if so determined by Administrative
Agent and the Borrowers and subject to Section 2.16(b), to be held in an
interest bearing deposit account and released in order to satisfy obligations of
that Defaulting Lender to fund Loans under this Agreement; sixth, to the payment
of any amounts owing to the Lenders, any L/C Issuer or Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any L/C Issuer or Swing Line Lender against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (2) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
will be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 3.07(a)(ii) will be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)          Certain Fees.  That Defaulting Lender (A) will not be entitled to
receive any Revolving Credit Commitment Fee pursuant to Section 2.10(a) for any
period during which that Lender is a Defaulting Lender (and the Borrowers will
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender) and (B) will be limited in its right
to receive L/C Fees as provided in Section 2.04(h).

 

(iv)          Reallocation of Percentage Shares to Reduce Fronting Exposure. 
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Credits or Swing Line Loans pursuant to
Sections 2.04 and 2.05, the “Percentage Share” of each non-Defaulting Lender
that is a Lender will be computed without giving effect to the Revolving Credit
Commitment of that Defaulting Lender; provided, that, (A) each such reallocation
will be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default exists; and (B) each such
reallocation will be given effect only to the extent that, after giving effect
to such reallocation, each non-Defaulting Lender’s Percentage Share of the
Defaulting Lender’s aggregate Fronting Exposure will not exceed the positive
difference, if any, of (1) the Revolving Credit Commitment of that
non-Defaulting Lender minus (2) the sum of (x) the aggregate Outstanding Amount
of the Revolving Credit Loans of that non- Defaulting Lender and (y) that
non-Defaulting Lender’s Percentage Share of the then Outstanding Amount of any
L/C Obligations.  Subject to Section 10.21, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

 

(b)           Defaulting Lender Cure.  If the Borrowers, Administrative Agent,
each L/C issuer and Swing Line Lender agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Revolving Credit Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Revolving Credit
Loans and

 

76

--------------------------------------------------------------------------------


 

funded and unfunded participations in Credits and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Percentage Share
(without giving effect to Section 3.07(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

SECTION 3.08.  REPLACEMENT OF LENDERS.

 

(a)           Notwithstanding anything to the contrary contained in
Section 10.01, the Borrowers may with respect to any Specified Lender:

 

(i)            request one or more of the other Lenders to acquire and assume
all of such Specified Lender’s Loans (including participations in L/C
Obligations and in Swing Line Loans) and Commitments, which Lender or Lenders
will have the right, but not the obligation, to so acquire and assume such
Specified Lender’s Loans (including participations in L/C Obligations and in
Swing Line Loans) and Commitments pursuant to the procedures set forth in
Section 10.06(b); or

 

(ii)           with the prior written consent of Administrative Agent and, if
such Specified Lender has any Revolving Credit Commitments, each applicable
designated L/C Issuer and Swing Line Lender (which consent will not be
unreasonably withheld or delayed), designate a replacement bank or financial
institution that is an Eligible Assignee (a “Replacement Lender”), which
Replacement Lender will assume all of the Loans (including participations in L/C
Obligations and in Swing Line Loans) and Commitments of such Specified Lender
pursuant to the procedures set forth in Section 10.06(b);

 

provided that the Borrowers may not require such Specified Lender to make any
assignment and delegation, pursuant to the immediately preceding clauses (i) or
(ii), as applicable, if (1) a Default or Event of Default then exists or (2) as
a result of a change in circumstances involving such Lender or otherwise prior
to the effectiveness of any such action, such Specified Lender is no longer a
Specified Lender as a result of it no longer being a Defaulting Lender.

 

Any assignment and delegation by, a Specified Lender pursuant to this
Section 3.08(a) will be subject to Section 3.05 and to payment to such Specified
Lender of the aggregate Outstanding Amount of all of its Loans (including
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it, all accrued and unpaid interest thereon, all accrued and unpaid fees and all
other amounts payable to it hereunder, which amounts will be paid to such
Specified Lender by the applicable assignee (to the extent of all such
outstanding principal and accrued and unpaid interest and fees) and the
Borrowers (to the extent of all such other amounts).  Each Lender hereby grants
to Administrative Agent a power of attorney (which power of attorney, being
coupled with an interest, is irrevocable) to execute and deliver, on behalf of
such Lender, as assignor, any Assignment and Assumption necessary to effectuate
any assignment of such Lender’s interests hereunder in circumstances
contemplated by this Section 3.08(a).

 

(b)           Certain Rights as a Lender.  Upon the prepayment of all amounts
owing to any Specified Lender and the termination of such Lender’s Commitments
pursuant to this Section 3.08, such Specified Lender will no longer constitute a
“Lender” for purposes hereof; provided that such Specified Lender will continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the date on which all
amounts owing to such Specified Lender were prepaid in full and the Commitments
of such Specified Lender were terminated pursuant to this Section 3.08.

 

77

--------------------------------------------------------------------------------


 

(c)           Evidence of Replacement.  Promptly following the replacement of
any Specified Lender in accordance with this Section 3.08, Administrative Agent
will distribute an amended Schedule 2.02, which will be deemed incorporated into
this Agreement, to reflect changes in the identities of Lenders and adjustments
of their respective Commitments or Percentage Shares, as applicable, resulting
from any such removal or replacement.

 

SECTION 3.09.  SURVIVAL.

 

All obligations of the Borrowers under this Article III will survive termination
of the Aggregate Revolving Credit Commitments and repayment of all other
Obligations.

 

ARTICLE IV
CONDITIONS PRECEDENT

 

SECTION 4.01.  CONDITIONS TO EFFECTIVENESS AND TO INITIAL CREDIT EXTENSION.

 

The obligation of the Lending Parties to make the initial Credit Extension
hereunder is subject to the satisfaction of the following conditions precedent:

 

(a)           Receipt of Certain Documents.  Administrative Agent will have
received the following, each of which will be, unless otherwise specified herein
or otherwise required by Administrative Agent, originals (or telefacsimiles or
portable document format versions thereof (in either such case, promptly
followed by originals thereof)), each, to the extent to be executed by a Loan
Party, properly executed by a Responsible Officer of such Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date), all in sufficient number as Administrative
Agent will separately identify (including, if specified by Administrative Agent,
for purposes of the distribution thereof to Administrative Agent, Lending
Parties and the Borrowers):

 

(i)            This Agreement.  This Agreement, duly executed by each Borrower
and each initial Guarantor, each Lending Party and Administrative Agent,
together with all completed Schedules to this Agreement;

 

(ii)           Notes.  If requested by Swing Line Lender or any Lender, separate
Notes executed by the Borrowers in favor of each such requesting Lending Party
evidencing, as applicable, the Swing Line Loans or Revolving Credit Loans to be
made by such Lending Party, duly executed by the Borrowers;

 

(iii)          Secretary’s Certificates.  Certificates, executed by the
secretary of each Loan Party on behalf of such Loan Party, certifying, among
other things, (A) that attached to such certificate are (1) true, correct and
complete copies of the Organizational Documents of such Loan Party then in full
force and effect, (2) true, correct and complete copies of the resolutions then
in full force and effect adopted by the board of directors of such Loan Party
authorizing and ratifying the execution, delivery and performance by such Loan
Party of the Loan Documents to which it is a party, (3) a certificate of good
standing from the secretary of state of the state under whose laws such Loan
Party was incorporated, (B) the name(s) of the Responsible Persons of such Loan
Party authorized to execute Loan Documents on behalf of such Loan Party,
together with a incumbency samples of the true signatures of such Responsible
Persons, and (C) that Administrative Agent and the Lending Parties may
conclusively rely on such certificate;

 

(iv)          Bring-Down Certificate.  A certificate signed by a Responsible
Officer of each Loan Party (or in the case of CH2M Plateau Remediation Company
an authorized signatory) certifying

 

78

--------------------------------------------------------------------------------


 

that (A) the conditions specified in Section 4.02 to the initial Credit
Extension have been satisfied and (B) the Loan Parties are in compliance with
the financial covenants set forth in Section 7.14 (as evidenced through detailed
calculations of such financial covenants on a schedule to such certificate) as
of December 31, 2013, on a pro forma basis after giving effect to the
transactions contemplated hereunder; and

 

(v)           Opinions of the Loan Parties’ Counsel.  Such favorable opinion of
(A) Dorsey & Whitney LLP, special counsel to the Loan Parties, addressed to
Administrative Agent and each Lending Party, as to such matters as are
reasonably required by Administrative Agent or any Lending Party with respect to
the Loan Parties and the Loan Documents and (B) Carlton Fields Jorden Burt,
P.A., special counsel to CH2M Inc., addressed to Administrative Agent and each
Lending Party, as to such matters as are reasonably required by Administrative
Agent or any Lending Party with respect to CH2M Inc. and the Loan Documents, and
each of (A) and (B) in form and substance reasonably acceptable to
Administrative Agent and its counsel.

 

(b)           Financial Information.  Administrative Agent will have received
(i) audited Consolidated financial statements for the Parent and its
Subsidiaries for the three Fiscal Years most recently ended and interim
unaudited financial statements for each Fiscal Period ended since the last
audited financial statement and (ii) projections prepared by management of
balance sheets and income statements of the Parent and its Subsidiaries for the
period from the Fiscal Period in which the Closing Date occurs through and
including the end of the Parent’s Fiscal Years ending December 31, 2014,
December 31, 2015 and December 31, 2016.

 

(c)           Third-Party Consents.  All material consents, approvals and
authorizations from third Persons required under any material contract or
agreement or other document necessary or for the consummation of the
transactions contemplated by this Agreement and the other Loan Documents.

 

(d)           No Litigation.  No litigation, arbitration, investigation or other
proceeding by any entity (private or governmental) will be pending or overtly
threatened (a) with respect to this Agreement or any of the related Loan
Documents, or (b) which could, if adversely determined, reasonably be expected
to have or result in a Material Adverse Effect.

 

(e)           Know Your Customer.  Administrative Agent will have received all
documentation and other information from the Loan Parties required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

 

(f)            No Material Adverse Effect.  No Material Adverse Effect will have
occurred since December 31, 2013.

 

(g)           Payment of Fees.  The Borrowers will have paid (i) all fees
required to be paid to Administrative Agent, each Arranger and any Lending Party
on or before the Closing Date and (ii) unless Administrative Agent will have
agreed in writing to any delay in such payment, all fees, charges and
disbursements of counsel to Administrative Agent to the extent invoiced prior to
or on the Closing Date, plus such additional amounts of such fees, charges and
disbursements as will constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate will not thereafter preclude a final
settling of accounts between the Borrowers and Administrative Agent).

 

For purposes of determining compliance with the conditions specified in this
Section 4.01 (but without limiting the generality of the provisions of
Section 9.04), each Lending Party that has signed this Agreement will be deemed
to have consented to, approved or accepted or become satisfied with, each

 

79

--------------------------------------------------------------------------------


 

document or other matter required hereunder to be consented to or approved by or
to be acceptable or satisfactory to a Lending Party unless Administrative Agent
will have received notice from such Lending Party prior to the proposed Closing
Date specifying its objection thereto.

 

SECTION 4.02.  CONDITIONS TO ALL CREDIT EXTENSIONS.

 

In addition to the conditions precedent to funding of the initial Credit
Extensions on the Closing date set forth in Section 4.01, the obligation of each
Lending Party to make any Credit Extension (including its initial Credit
Extension) hereunder or to honor any Request for Credit Extension is subject to
each of the following further conditions precedent:

 

(a)           Truth and Correctness of Representations and Warranties.  The
representations and warranties of each Borrower and each other Loan Party
contained in Article V or any other Loan Document will be true and correct in
all material respects (except that such materiality qualifier will not be
applicable to any portion of any representation and warranty that is already
qualified or modified by materiality in the text thereof) on and as of the date
of such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they will be
true and correct in all material respects (except that such materiality
qualifier will not be applicable to any portion of any representation and
warranty that is already qualified or modified by materiality in the text
thereof) as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in Section 5.10 will
be deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b).

 

(b)           No Default or Event of Default.  No Default or Event of Default
will then exist, or will result from such proposed Credit Extension or from the
application of the proceeds thereof or from the honoring of any such Request for
Credit Extension.

 

(c)           No Material Adverse Effect.  No Material Adverse Effect will have
occurred since December 25, 2015.

 

(d)           Requests for Credit Extensions.  Administrative Agent and, if
applicable, Swing Line Lender or the applicable designated L/C Issuer will have
received the applicable Request for Credit Extension; provided that no L/C
Applications will be required in connection with the Letters of Credit (as
defined in the Original Credit Agreement) becoming Letters of Credit issued
hereunder pursuant to the last sentence of Section 2.04(a)(i).

 

(e)           Alternative Currencies.  In the case of a Credit Extension to be
denominated in an Alternative Currency, there will not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the L/C Issuer (in the case of any
Credit to be denominated in an Alternative Currency) would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency.

 

(f)            Other Matters.  Administrative Agent will have received, in form
and substance satisfactory to it, such other assurances, documents or consents
related to the foregoing as Administrative Agent or Required Lenders may require
in their Reasonable Discretion.

 

Each Request for Credit Extension submitted by the Borrowers will be deemed to
be a representation and warranty that the conditions specified in
Section 4.02(a) and Section 4.02(b) have

 

80

--------------------------------------------------------------------------------


 

been satisfied on and as of the date of the making of the applicable Credit
Extension or the honoring of the applicable Request for Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

As of the Closing Date each Borrower on behalf of and as to itself and each of
its Subsidiaries hereby represents and warrants to Administrative Agent and each
Lending Party as follows, and will be deemed to have been brought down and apply
anew (other than representations and warranties made as of a specific date,
which will be deemed to have been made as of such specified date) to the making
or issuance of each Credit Extension hereunder and as of the date of the
delivery of any Compliance Certificate.

 

SECTION 5.01.  CORPORATE EXISTENCE AND POWER.

 

Each Borrower and each Subsidiary thereof (a)(i) in the case of any Loan Party
or Significant Subsidiary, is a corporation, partnership or limited liability
company duly organized, validly existing and in good standing (except in
jurisdictions that do not recognize good standing) under the laws of the
jurisdiction of its incorporation, organization or formation, and (ii) in the
case of any Subsidiary that is not a Loan Party or a Significant Subsidiary, is
a corporation, partnership or limited liability company duly organized, validly
existing and in good standing (except in jurisdictions that do not recognize
good standing) under the laws of the jurisdiction of its incorporation,
organization or formation, except as could not reasonably be expected to cause a
Material Adverse Change; (b) has the power and authority and all governmental
licenses, authorizations, consents and approvals (i)(A) in the case of any Loan
Party or a Significant Subsidiary, to own its assets and carry on its business
substantially as currently conducted by it and such business as contemplated to
be conducted by it upon and following the consummation of the transactions
contemplated by the Loan Documents, and (B) in the case of any Subsidiary that
is not a Loan Party or a Significant Subsidiary, to own its assets and carry on
its business substantially as currently conducted by it and such business as
contemplated to be conducted by it upon and following the consummation of the
transactions contemplated by the Loan Documents, except as could not reasonably
be expected to cause a Material Adverse Change and (ii) to execute, deliver, and
perform its obligations under the Loan Documents to which each is a party; and
(c) is duly qualified as a foreign corporation, partnership or limited liability
company, as applicable, and is licensed and in good standing (except in
jurisdictions that do not recognize good standing) under the laws of each
jurisdiction where its ownership, leasing or operation of property or the
conduct of its business requires such qualification or license, except to the
extent that the failure to do so could not reasonably be expected to cause a
Material Adverse Change.

 

SECTION 5.02.  CORPORATE AUTHORIZATION; NO CONTRAVENTION.

 

The execution and delivery by each Loan Party, and the performance by each Loan
Party of its obligations under each Loan Document to which such Person is party,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such Person’s
Organizational Documents, (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material contract or agreement to which such Person is a
party or such Person’s properties are subject or (ii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law applicable to any Loan
Party or any of its Subsidiaries or any of their respective properties.  Each
Loan Party is in compliance with all Contractual Obligations referred to in the
foregoing clause (b)(i), except to the extent that any failure to be in
compliance could not reasonably be expected to cause a Material Adverse Change.

 

81

--------------------------------------------------------------------------------


 

SECTION 5.03.  GOVERNMENTAL AUTHORIZATION; COMPLIANCE WITH LAWS.

 

(a)           Governmental Authorizations.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority (other than the filing of a Form 8-K with the SEC after
the Closing Date and the approvals, consents, exemptions, authorizations,
actions, notices and filings required by the Collateral Agreement) or any other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, as applicable, any Loan Party or any
Significant Subsidiary of this Agreement or any other Loan Document.

 

(b)           Compliance with Laws.  Each Loan Party and each of their
respective Subsidiaries is in compliance in all material respects with the
requirements of all Laws applicable to such Person or any of its properties and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to cause a Material Adverse Change.

 

SECTION 5.04.  BINDING EFFECT.

 

This Agreement has been, and each other Loan Document (when delivered hereunder)
will have been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement and each other Loan Document to which any Loan Party is
a party constitute the legal, valid and binding obligations of such Person,
enforceable against such Person in accordance with their respective terms,
except as enforcement thereof may be limited by Bankruptcy Laws or other
applicable Laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

 

SECTION 5.05.  LITIGATION.

 

Except as specifically set forth on Schedule 5.05 (or as disclosed in writing to
Administrative Agent after the Closing Date pursuant to Section 6.03; provided
that such disclosure will not operate as a waiver of any right, power or remedy
of the Lending Parties under any of the Loan Documents, nor constitute a waiver
of any provision of any of the Loan Documents), (a) there are no claims,
actions, suits, proceedings or other litigation pending or, to the Borrowers’
knowledge, overtly threatened against any Loan Party or any of its respective
Subsidiaries, or against any of such Persons’ properties, at law or in equity,
before any Governmental Authority which involves any material risk of any final
judgment, order or liability, which after giving effect to any applicable
insurance could reasonably be expected to cause a Material Adverse Change, and
(b) to the Borrowers’ knowledge there is no Investigation by any Governmental
Authority of any Loan Party’s or any such Subsidiary’s affairs or properties,
with respect to which there is a reasonable likelihood of a finding adverse to
such Loan Party or Subsidiary, which adverse finding, if made, would reasonably
be expected to cause a Material Adverse Change.

 

SECTION 5.06.  ERISA COMPLIANCE.

 

(a)           Each Plan (other than a Multiemployer Plan) and, to the Borrowers’
knowledge, each Multiemployer Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal or state
Laws. Each Pension Plan is listed on Schedule 5.06(a) (or as disclosed in
writing to Administrative Agent after the Closing Date pursuant to Section 6.03;
provided that such disclosure will not operate as a waiver of any right, power
or remedy of the Lending Parties under any of the Loan Documents, nor constitute
a waiver of any provision of any of the Loan Documents).  Each Pension Plan
(other than a Multiemployer Plan) and, to the Borrowers’ knowledge, each
Multiemployer Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable

 

82

--------------------------------------------------------------------------------


 

determination letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from Federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the IRS.  To the Borrowers’ knowledge, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

 

(b)           There are no pending or, to the Borrowers’ knowledge, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan (other than a Multiemployer Plan) and, to the Borrowers’
knowledge, any Multiemployer Plan that has resulted or could reasonably be
expected to cause in a Material Adverse Change.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan (other than a Multiemployer Plan) and, to the Borrowers’ knowledge, any
Multiemployer Plan that has resulted or could reasonably be expected to cause a
Material Adverse Change.

 

(c)           (i) No ERISA Event has occurred and is continuing with respect to
any Pension Plan (other than a Multiemployer Plan) and, to the Borrowers’
knowledge, any Multiemployer Plan that has resulted or could reasonably be
expected to cause a Material Adverse Change; (ii) except as set forth on
Schedule 5.06(c) (or as disclosed in writing to Administrative Agent after the
Closing Date pursuant to Section 6.03; provided that such disclosure will not
operate as a waiver of any right, power or remedy of the Lending Parties under
any of the Loan Documents, nor constitute a waiver of any provision of any of
the Loan Documents), each Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan (other than a Multiemployer Plan) and, to the Borrowers’ knowledge,
each Multiemployer Plan, and no waiver of the minimum funding standards under
the Pension Funding Rules has been applied for or obtained; (iii) as of the most
recent valuation date for any Pension Plan (other than a Multiemployer Plan),
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher; (iv) no Borrower nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid, which if remain
unpaid could reasonably be expected to cause a Material Adverse Change; (v) no
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
(other than a Multiemployer Plan and other than in a completed standard
termination) and, to the Borrowers’ knowledge, no Multiemployer Plan has been
terminated by the plan administrator thereof or by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan (other than a Multiemployer Plan) and, to the Borrowers’ knowledge,
any Multiemployer Plan, which such termination could reasonably be expected to
cause a Material Adverse Change.

 

(d)           No Borrower nor any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan (other than a Multiemployer Plan) and, to the
Borrowers’ knowledge, Multiemployer Plan other than (i) on the Closing Date,
those listed on Schedule 5.06(d) (or as disclosed in writing to Administrative
Agent after the Closing Date pursuant to Section 6.03; provided that such
disclosure will not operate as a waiver of any right, power or remedy of the
Lending Parties under any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents) and (ii) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

 

SECTION 5.07.  USE OF PROCEEDS.

 

The Borrowers will use the proceeds of the Loans solely for the purposes set
forth in and as permitted by Section 7.09.

 

83

--------------------------------------------------------------------------------


 

SECTION 5.08.  ENVIRONMENTAL COMPLIANCE.

 

(a)           Environmental Compliance.  Except as set forth on Schedule 5.08
(or as disclosed in writing to Administrative Agent after the Closing Date
pursuant to Section 6.03; provided that such disclosure will not operate as a
waiver of any right, power or remedy of the Lending Parties under any of the
Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents), each Borrower and its Subsidiaries is in compliance in all material
respects with each applicable Environmental Law in effect in any jurisdiction in
which any properties of any Borrower or any Subsidiary are located or where any
of them conducts its business, other than those which in the aggregate would not
reasonably be expected to cause a Material Adverse Change.

 

(b)           Environmental Litigation.  Except as set forth on Schedule 5.08
(or as disclosed in writing to Administrative Agent after the Closing Date
pursuant to Section 6.03; provided that such disclosure will not operate as a
waiver of any right, power or remedy of the Lending Parties under any of the
Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents), no suit, claim (including any Environmental Claim), action or
proceeding of which any Borrower or any Subsidiary has been given notice or
otherwise has knowledge is now pending before any court, board or other
Governmental Authority, or to any Borrower’s or any Subsidiary’s knowledge,
threatened by any Person (nor to the knowledge of each Borrower and each
Subsidiary, does any factual basis exist therefor) for, and neither any Borrower
nor any Subsidiary has received written correspondence from any Governmental
Authority with respect to, except to the extent any of the following could not
reasonably be expected to cause a Material Adverse Change:

 

(i)            noncompliance by any Borrower or any Subsidiary with any
applicable Environmental Law;

 

(ii)           personal injury, wrongful death or other tortious conduct
relating to Hazardous Materials used, generated, sold, transferred or
manufactured by any Borrower or any Subsidiary (including products made of,
containing or incorporating Hazardous Materials); or

 

(iii)          the release into the environment by any Borrower or any
Subsidiary of any Hazardous Material generated by a Borrower or any Subsidiary
whether or not occurring at or on a site owned, leased or operated by any
Borrower or any Subsidiary.

 

SECTION 5.09.  TAXES.

 

All material Federal, state, local and foreign tax returns, reports and
statements required to be filed by any Borrower (and, to the extent failure to
do so could not reasonably be expected to cause a Material Adverse Change, any
Subsidiary) have been filed with the appropriate Governmental Authorities and
all material taxes, assessments, fees and other governmental charges and
impositions shown thereon to be due and payable by such Person have been paid,
or adequate provision for the payment has been made, prior to the date on which
any fine, penalty, interest or late charge may be added thereto for nonpayment
thereof, or any such fine, penalty, interest, late charge or loss has been paid,
or such Person is diligently contesting its liability therefor in good faith by
appropriate proceedings and has fully reserved all such amounts in the audited
Consolidated financial statements and the unaudited Consolidated financial
statements of the Parent delivered to Administrative Agent and the Lenders
pursuant to Sections 6.01(a) and (b).  Proper and accurate amounts have been
withheld by the Parent and each of its Subsidiaries from their employees for all
periods in material compliance with the tax, social security and unemployment
withholding provisions of applicable Federal, state, local and foreign law and
such withholdings have been timely paid to the respective Governmental
Authorities except where failure to do so could not reasonably be expected to
cause a Material Adverse Change.

 

84

--------------------------------------------------------------------------------


 

SECTION 5.10.  FINANCIAL CONDITION.

 

All balance sheets, and all statements of income, of retained earnings, and of
changes in cash flow furnished to Administrative Agent and the Lenders by or on
behalf of the Borrowers for the purposes of or in connection with this Agreement
or any of the other Loan Documents have been prepared in accordance with GAAP
consistently applied (from period to period except as and to the extent
disclosed in the financial statements, provided, that any such disclosed changes
will continue to be in accordance with GAAP) throughout the periods covered
thereby and such financial statements present fairly in all material respects
the financial condition of the entities covered thereby as of the dates thereof
and the result of their operations for the periods covered thereby (except that
interim financial statements are subject to customary year-end adjustments and
may not have footnotes).  All projections which have been furnished to
Administrative Agent and the Lenders for purposes of or in connection with this
Agreement were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were, in the opinion of the management of the
Borrowers, reasonable at the time made; and at the time of delivery, the
management of the Borrowers believed that the forecasts of its future financial
performance set forth in the projections were reasonable (it being understood
that such projections are subject to uncertainties and contingencies, many of
which are beyond the control of any Loan Party, and no assurances can be given
that such projections will be realized).

 

SECTION 5.11.  MARGIN REGULATIONS; REGULATED ENTITIES.

 

No Loan Party nor any of respective Subsidiaries is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.  No
Borrower is required to register as an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.  No Borrower nor any
Subsidiary is a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of a “holding company” within the meaning of the
Public Utility Holding Company Act of 2005.

 

SECTION 5.12.  INTELLECTUAL PROPERTY.

 

Each Loan Party owns or is licensed or otherwise has the right to use all of the
patents, copyrights, trademarks, service marks, trade names, contractual
franchises and other intellectual property rights that are required for the
operation of their respective businesses as currently conducted by it, except to
the extent that failure to hold such ownership, license or other right could not
reasonably be expected to cause a Material Adverse Change.  The use of such
intellectual property by each Loan Party and the operation of its business do
not infringe any valid and enforceable intellectual property rights of any other
Person, except to the extent any such infringement could not, individually or in
the aggregate, reasonably be expected to cause a Material Adverse Change.

 

SECTION 5.13.  SOLVENCY.

 

The Borrowers, taken as a whole, are, and, after the consummation of the
transactions contemplated by this Agreement, will be Solvent.

 

SECTION 5.14.  ANTI-TERRORISM LAWS

 

(a)           General.  No Loan Party nor any Subsidiary or Affiliate thereof is
in violation of any Anti-Terrorism Law or engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

 

85

--------------------------------------------------------------------------------


 

(b)           Executive Order No. 13224.  No Loan Party nor any Subsidiary or
Affiliate thereof or any of their respective agents acting or benefiting in any
capacity in connection with the Loans or Letters of Credit or other transactions
contemplated hereunder or under any of the other Loan Documents is any of the
following (each a “Blocked Person”):  (i) a Person that is listed in the annex
to, or is otherwise subject to the provisions of, the Executive Order No. 13224;
(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224; (iii) a Person with which any Lending Party is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law; (iv) a Person that commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order No. 13224; (v) a
Person that is named as a “specially designated national” on the most current
list published by the U.S. Treasury Department Office of Foreign Asset Control
at its official website or any replacement website or other replacement official
publication of such list, or (vi) a Person or entity who is affiliated or
associated with a Person or entity listed above.

 

(c)           Trading with the Enemy Act.  No Loan Party nor any Subsidiary or
Affiliate thereof has engaged in any business or activity prohibited by the
Trading with the Enemy Act.

 

(d)           OFAC.  No Loan Party nor any Subsidiary or Affiliate of Parent or
any Borrower is a Sanctioned Person or a Sanctioned Entity in violation of the
sanctions programs administered by OFAC, nor is located, organized or resident
in countries prohibited under the sanctions programs administered by OFAC,
unless authorized by OFAC. No proceeds of any Loan will be used to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Entity to the extent prohibited under the
sanctions programs administered by OFAC, unless authorized by OFAC.

 

SECTION 5.15.  FULL DISCLOSURE.

 

No Loan Document and no other document required to be delivered pursuant to
Sections 6.01, 6.02 or 6.03 contained any material misstatement of fact or
omitted to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, each Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

SECTION 5.16.  CLASSIFICATION AS SENIOR INDEBTEDNESS.

 

The Obligations constitute “Senior Indebtedness”, “Designated Senior
Indebtedness” or any similar designation under and as defined in any agreement
governing any Subordinated Debt and the subordination provisions set forth in
each such agreement are legally valid and enforceable against the parties
thereto.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Commitment is available hereunder or any Loan or Credit or other
payment Obligation (other than as yet unasserted contingent obligations) remains
unpaid, undrawn, unreimbursed or unsatisfied):

 

86

--------------------------------------------------------------------------------


 

SECTION 6.01.  FINANCIAL STATEMENTS.

 

The Parent will deliver to Administrative Agent (on behalf of each Lender) in
form and detail satisfactory to Administrative Agent and Required Lenders:

 

(a)           Annual Financial Statements.  As soon as available and in any
event no later than 105 days after the end of each Fiscal Year, a Consolidated
balance sheet as at the end of such year, and related Consolidated statements of
income, retained earnings and cash flows of the Parent and its Subsidiaries
prepared for such Fiscal Year, setting forth, in comparative form the figures
for the previous year, all in reasonable detail and (i) accompanied by a report
thereon of KPMG LLP or other independent public accountants of recognized
national standing selected by the Parent and reasonably satisfactory to the
Administrative Agent, which report will not contain an adverse opinion, a
disclaimer of opinion or be qualified or limited because of a restricted or
limited examination by such accountant of any material portion of the Parent’s
records or be unqualified but subject to a “going concern” uncertainty or other
similar required explanatory language, and will state that such financial
statements present fairly in all material respects the financial position of the
Parent and its Subsidiaries on a Consolidated basis as at the dates indicated
and the results of its operations and changes in its financial position for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise stated therein) and that the examination by
such accountants in connection with such Consolidated financial statements has
been made in accordance with generally accepted auditing standards and
(ii) together with the certificate referred to in clause (c) below, an
internally prepared list of each Borrower, each Guarantor and each other
Subsidiary of the Parent as listed in the Parent’s most recent Annual Report on
Form 10-K filed with the SEC (or, if the Parent is no longer a reporting company
under the Exchange Act, a list of Subsidiaries approved by Administrative
Agent), along with each such Person’s gross revenue for the four Fiscal Periods
then ended;

 

(b)           Fiscal Period Financial Statements.  As soon as available and in
any event no later than fifty-five days after the end of the first three Fiscal
Periods of each Fiscal Year, an internally prepared Consolidated balance sheet
of the Parent as at the end of such period and the related Consolidated
statements of income and cash flows of the Parent and its Subsidiaries prepared
for such Fiscal Period and for such Fiscal Year to date, setting forth in each
case in comparative form the figures for the corresponding periods of the
previous Fiscal Year, all in reasonable detail and certified by a Responsible
Officer of the Parent having responsibility for financial matters that they
(i) present fairly in all material respects the financial condition of the
Parent and its Subsidiaries as at the dates indicated and the results of its
operations and changes in their cash flow for the periods indicated,
(ii) disclose all liabilities of the Parent and its Subsidiaries that are
required to be reflected or reserved against under GAAP, whether liquidated or
unliquidated, fixed or contingent, and (iii) have been prepared in accordance
with GAAP, subject to the absence of footnotes and changes resulting from audit
and year-end adjustments;

 

(c)           Compliance Certificate.  Concurrently with the delivery of the
materials required in clauses (a) and (b) above, a Compliance Certificate dated
as of the last day of such Fiscal Period, certified by a Responsible Officer of
the Parent having responsibility for financial matters, with appropriate
insertions satisfactory to Administrative Agent (which delivery may, unless
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and will be deemed to be an original
authentic counterpart thereof for all purposes), including that such Responsible
Officer has no knowledge of any Default or Event of Default, or if such
Responsible Officer has such knowledge, specifying such Default or Event of
Default and the nature thereof, and what action the Borrowers have taken, are
taking or proposed to take with respect thereto, together with a schedule in
form satisfactory to Administrative Agent, of the computations used by the
Parent in determining compliance with the financial covenants contained in
Section 7.14;

 

(d)           Financial Forecasts.  As soon as available, but in any event no
later than one-hundred-five days after the end of each Fiscal Year, a one year
(prepared on a Fiscal Period basis) budget of the

 

87

--------------------------------------------------------------------------------


 

Parent on a Consolidated basis for the then-commenced Fiscal Year, including a
pro forma balance sheet and statements of income and showing projected operating
revenues and expenses of the Parent on a Consolidated basis, in form and
sufficient detail acceptable to Administrative Agent, in its Reasonable
Discretion;

 

(e)           Accountants’ Statement.  Together with each delivery of audited
financial statements pursuant to Section 6.01(a), a written statement by the
independent public accountants giving the report thereon stating (i) whether, in
connection with their audit examination, any condition or event which
constitutes a Default or an Event of Default arising from a breach of
Section 7.14 as they relate to accounting matters has come to their attention,
and if such a condition or event has come to their attention, specifying the
nature and period of existence thereof; provided, that such accountants will not
be responsible for any failure to obtain knowledge of a Default or Event of
Default that would not be disclosed in the course of their audit examination,
and (ii) that based on their audit examination nothing has come to their
attention which causes them to believe that the information contained in the
certificates as they relate to accounting matters delivered therewith pursuant
to Section 6.01(a), is not correct or that the matters set forth in the
Compliance Certificates delivered therewith for the applicable Fiscal Year are
not stated in accordance with the terms of this Agreement;

 

(f)            Current Reports.  As soon as available and in any event no later
than 10 Business Days after the occurrence of each event that would have been
required to be reported in a Current Report on Form 8-K under the Exchange Act
(or such later time period provided for in Form 8-K promulgated by the SEC), the
information that would have been required to be disclosed in such Current Report
on Form 8-K (other than the information required under items 3.01, 3.02, 3.03,
5.02, 5.03, 5.04 and 5.05 of Form 8-K promulgated by the SEC); provided,  that
no such information will be required to be furnished if the Issuer determines in
its good faith judgment that such information is not material to a Holder or the
business, assets, operations, financial position or prospects of the Parent and
its Subsidiaries, taken as a whole; and

 

(g)           Other Reports.  Promptly upon any request by Administrative Agent
(on behalf of each Lender), a copy of any detailed audit reports by independent
public accountants in connection with the accounts or books of the Parent or any
Subsidiary thereof.

 

SECTION 6.02.  OTHER INFORMATION.

 

The Administrative Borrower (on behalf of each Borrower) will deliver to
Administrative Agent (on behalf of each Lender), in form and detail satisfactory
to Administrative Agent:

 

(a)           Equity Interest Holder Reports and Certain Public Filings.
 Promptly after the same are available, copies of each annual report, proxy or
financial statement or other material report or communication sent to the
holders of Equity Interests of the Parent in their capacity as stockholders and
copies of all annual, regular, periodic and special reports and registration
statements that the Parent or any of its Subsidiaries may file or be required to
file with the SEC under Section 13 or Section 15(d) of the Exchange Act, and, in
each case, not otherwise required to be delivered to Administrative Agent
pursuant hereto;

 

(b)           Insurance Reports. Promptly upon Administrative Agent’s request, a
copy of Loan Parties’ e-cert memorandum of insurance evidencing the Loan
Parties’ insurance policies and limits.

 

(c)           Foreign Indebtedness.  Within five days after the execution of any
documents evidencing Foreign Indebtedness involving commitments to incur
Indebtedness in excess of an aggregate

 

88

--------------------------------------------------------------------------------


 

amount of the Dollar Equivalent of $25,000,000, the Parent will deliver a
complete, fully executed copy of such documents to Administrative Agent; and

 

(d)           Additional Information.  Promptly, such additional information
regarding the business, financial or corporate affairs of any Loan Party or any
Subsidiary thereof or compliance with the terms of the Loan Documents, as
Administrative Agent may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(a) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, will be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided that:  (i) the Parent will deliver paper copies
of such documents to Administrative Agent upon its request to the Parent to
deliver such paper copies until a written request to cease delivering paper
copies is given by Administrative Agent and (ii) the Parent will notify
Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents and provide to Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.  Administrative Agent will have
no obligation to request the delivery of or to maintain paper copies of the
documents referred to above.

 

Each Borrower hereby acknowledges that (1) Administrative Agent and the
Arrangers from time to time will make available to the Lenders and each L/C
Issuer materials and/or information provided by or on behalf of the Borrowers
hereunder (collectively, “Borrower Materials”) by posting Borrower Materials to
an Electronic Platform and (2) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrowers or their Affiliates, or the respective securities
of any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities.  Each
Borrower hereby agrees that (A) all Borrower Materials that are to be made
available to Public Lenders will be clearly and conspicuously marked “PUBLIC”
which, at a minimum, will mean that the word “PUBLIC” will appear prominently on
the first page thereof; (B) by marking Borrower Materials “PUBLIC,” each
Borrower will be deemed to have authorized Administrative Agent, each L/C Issuer
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Parent or their securities for
purposes of Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute confidential information, they will be
treated as set forth in Section 10.07); (C) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (D) Administrative Agent will be
entitled to treat any Electronic Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Electronic Platform not
designated “Public Side Information.”

 

SECTION 6.03.  NOTICES.

 

The Borrowers will promptly, after any Responsible Officer or any other senior
executive officer of any Loan Party becomes aware thereof, notify Administrative
Agent (on behalf of each Lender) of:

 

(a)           Defaults and Events of Default.  The occurrence of any Default or
Event of Default; provided that the Borrowers will deliver such notice no more
than three Business Days after any Responsible Officer or any other senior
executive officer of any Loan Party becomes aware thereof;

 

(b)           Matters Involving a Material Adverse Change.  Any matter,
circumstance, event or condition that could reasonably be expected to cause a
Material Adverse Change;

 

89

--------------------------------------------------------------------------------


 

(c)           Litigation.  The (i) institution of any Investigation, litigation,
alternative dispute proceeding or other similar suit or proceeding (a
“Proceeding”) (or written threat to institute any of the foregoing) by any
Person, including any Governmental Authority, (A) which creates a material risk
of resulting, after giving effect to any applicable insurance, in the payment by
any Loan Party of more than the Threshold Amount or (B) with respect to which
there is a reasonable likelihood of a finding adverse to a Loan Party, which
adverse finding, if made, could reasonably be expected to cause a Material
Adverse Change, and (ii) of any material development in any Proceeding described
in the foregoing clause (i); and

 

(d)           Swap Contracts.  Upon request from time to time of Administrative
Agent, the Swap Termination Values, together with a description of the method by
which such values were determined, relating to any then-outstanding Swap
Contracts to which any Loan Party is a party.

 

Each notice pursuant to Sections 6.03(a) through (c) will be accompanied by a
statement of a Responsible Officer of the Parent setting forth details of the
occurrence referred to therein and stating what action, if any, the Parent (or
the other applicable Person) has taken or proposes to take with respect
thereto.  Each notice given pursuant to Section 6.03(a) will describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been (or could reasonably be expected to be) breached or
violated.

 

SECTION 6.04.  PRESERVATION OF EXISTENCE, ETC.

 

Each Borrower will, and will cause each Loan Party and each Subsidiary thereof
(unless a failure by a Borrower or a Subsidiary could not reasonably be expected
to cause a Material Adverse Change) to, (a) preserve, renew and maintain in full
force and effect their respective legal existence and good standing under the
Laws of the jurisdiction of their organization except in a transaction permitted
by Section 7.04 or Section 7.05; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of their respective businesses; and (c) preserve or renew all
of their respective registered copyrights, patents, trademarks, trade names and
service marks and other intellectual property.

 

SECTION 6.05.  MAINTENANCE OF PROPERTIES.

 

Each Borrower will, and will cause each Loan Party and each Subsidiary thereof
to, (a) maintain, preserve and protect all of their respective material
properties and equipment necessary to the operation of their respective
businesses in good working order and condition, ordinary wear and tear excepted,
and (b) make all necessary repairs thereto and renewals and replacements
thereof, in each of the foregoing clauses (a) and (b) except where the failure
to do so could not, individually or in the aggregate, reasonably be expected to
cause a Material Adverse Change.

 

SECTION 6.06.  MAINTENANCE OF INSURANCE.

 

Each Borrower will maintain or cause to be maintained, with financially sound
and reputable insurers, such professional liability insurance, Commercial
General Liability insurance covering bodily injury and property damage, losses
or damage in respect of the assets, properties and businesses of the Parent and,
to the extent required below, its Subsidiaries, as may customarily be carried or
maintained under similar circumstances by companies of similar size engaged in
similar businesses, in each case in such amounts with such deductibles, covering
such risks and otherwise on such terms and conditions as will be customary for
companies similarly situated in the industry; provided, however, that it may
effect workers’ compensation insurance or similar insurance with respect to
operations in any particular state or other jurisdiction through an insurance
fund operated by such state or jurisdiction or by meeting the self-insurance
requirements of such state or jurisdiction, and will cause each Subsidiary to
maintain such

 

90

--------------------------------------------------------------------------------


 

insurance unless the Subsidiary’s failure to maintain the insurance could not
reasonably be expected to cause a Material Adverse Change.

 

SECTION 6.07.  COMPLIANCE WITH LAWS.

 

Each Borrower will, and will cause each Loan Party and each Subsidiary thereof
to, comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to them or to their respective
assets, properties or businesses, and will use and operate all of its facilities
and properties in compliance with all applicable Laws, including Environmental
Laws, and keep all permits, approvals, certificates and other authorizations of
Governmental Authorities as is required by applicable Law, including
Environmental Laws, in effect and remain in compliance therewith, except, in
each case, where the failure to comply therewith could not reasonably be
expected to cause a Material Adverse Change.

 

SECTION 6.08.  BOOKS AND RECORDS.

 

Each Borrower will, and will cause each Loan Party and each Subsidiary thereof
to, maintain proper books of record and account, in which full, true and correct
(in all material respects) entries in conformity with GAAP consistently applied
are made of all financial transactions and matters involving their respective
properties and businesses.

 

SECTION 6.09.  INSPECTION RIGHTS.

 

Each Borrower will, and will cause Loan Party and each Subsidiary thereof to,
permit representatives and independent contractors of Administrative Agent and
each Lender (which will be subject to confidentiality obligations of
Administrative Agent and the Lenders pursuant to Section 10.07) to visit and
inspect any of their respective properties, to examine their corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss their respective affairs, finances and accounts with their
respective directors, officers and independent public accountants, at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Administrative Borrower, on
behalf of the Borrowers; provided that, unless an Event of Default has occurred
and is continuing, the reasonable costs of only two such visits and related
inspections during any calendar year, among all members of the Credit Group,
will be borne by the Borrowers; provided, however, that, notwithstanding the
foregoing, if and for so long as an Event of Default has occurred and is
continuing, Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrowers at any time and without advance notice and as many
times as Administrative Agent or any Lender may require.  Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, no
Borrower, Loan Party or Subsidiary will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter (a) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding, arm’s-length agreement with a
third party or (b) is subject to attorney-client or similar privilege or
constitutes attorney work product.

 

SECTION 6.10.   [RESERVED].

 

SECTION 6.11.  PAYMENT OF OBLIGATIONS.

 

Each Borrower will, and will cause each Loan Party and each Subsidiary thereof
to, pay and discharge as the same will become due and payable, all its
obligations and liabilities, including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets the failure
of

 

91

--------------------------------------------------------------------------------


 

which to pay could reasonably be expected to cause a Material Adverse Change,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by such Person; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property (other than a Permitted Lien), except as could
not reasonably be expected to cause a Material Adverse Change; and (c) all
Indebtedness, as and when due and payable (but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness), except as could not reasonably be expected to cause a Material
Adverse Change.

 

SECTION 6.12.  COVENANT TO GUARANTEE OBLIGATIONS AND GRANT SECURITY.

 

Upon the formation or acquisition by any Loan Party of any new direct or
indirect Domestic Subsidiary that constitutes a Material Subsidiary, upon any
Domestic Subsidiary becoming a Material Subsidiary as determined based on the
most recent audited Consolidated financial statements or unaudited Consolidated
financial statements, as the case may be, of the Parent and its Subsidiaries
delivered to Administrative Agent pursuant to Sections 6.01(a) or (b), or upon
any Subsidiary (other than a Subsidiary that is a Loan Party) providing a
Guaranty of any Second Lien Debt, then the Borrowers will, in each case, at the
Borrowers’ expense within thirty days (or such later time as may be agreed to by
Administrative Agent in writing) after such formation or acquisition, the
delivery of such Consolidated financial statements or such Guaranty is entered
into (as applicable), notify Administrative Agent in writing of any Domestic
Subsidiary constituting a Material Subsidiary or any Subsidiary (other than a
Subsidiary that is a Loan Party) providing a Guaranty of any Second Lien Debt
(as applicable) and cause such Person (and in the case of a Subsidiary, cause
each direct and indirect parent of such Subsidiary, if such parent is not
already a Loan Party), to (i) duly execute and deliver to Administrative Agent a
Joinder Agreement in the form attached to this Agreement as Exhibit C,
satisfactory to Administrative Agent in its Reasonable Discretion, pursuant to
which such Person is joined to this Agreement and becomes a Subsidiary Guarantor
hereunder for all purposes of this Agreement, including Section 10.15, and the
other Loan Documents, guaranteeing the other Loan Parties’ Obligations under the
Loan Documents, (ii) grant a security interest in all personal property pursuant
to the applicable Security Documents (subject to the exceptions specified in
such Security Documents) owned by such Subsidiary and in such priority as may be
required pursuant to the Intercreditor Agreement, (iii) deliver to the
Administrative Agent such opinions, documents and certificates as may be
reasonably requested by the Administrative Agent and (iv) deliver to the
Administrative Agent such original certificated Equity Interests or other
certificates and stock or other transfer powers evidencing the Equity Interests
of such Person.  Unless Administrative Agent and the Borrowers otherwise
expressly agree in advance in writing that a particular Excluded Subsidiary will
continue as or become a Guarantor, no Subsidiary that is an Excluded Subsidiary
will be required to continue as or become a Guarantor under this Section 6.12. 
Any Person that ceases to constitute a Material Subsidiary (other than a
Subsidiary providing a Guaranty of any Second Lien Debt) or that is or becomes
an Excluded Subsidiary or, with respect to any Subsidiary that is not a Material
Subsidiary, that ceases to provide a Guaranty of Second Lien Debt will be
released from its obligations as a Subsidiary Guarantor as provided in
Section 10.15(a).  If as of the last day of the most recently ended Fiscal Year
for which the Parent has delivered financial statements pursuant to
Section 6.01(a) the aggregate gross revenue of the Subsidiaries that are Loan
Parties was less than 90% of the Consolidated gross revenue of the Parent and
its Subsidiaries (excluding that portion of revenues attributable to any
Subsidiary that is an Excluded Subsidiary) for such Fiscal Year, then the
Administrative Borrower shall promptly designate one or more additional
Subsidiaries as Guarantors and the Borrowers shall cause any such designated
Subsidiaries to comply with the provisions of Section 6.12 such that, after such
designated Subsidiaries become Guarantors hereunder, the aggregate gross revenue
of the Subsidiaries that are Loan Parties is 90% or more of the Consolidated
gross revenue of the Parent and its Subsidiaries (excluding that portion of
revenues attributable to any Subsidiary that is an Excluded Subsidiary) for such
Fiscal Year, determined on a pro forma basis after giving effect to such
designations.

 

92

--------------------------------------------------------------------------------


 

SECTION 6.13.  PARI PASSU.

 

The Borrowers covenant and agree that the Obligations of the Borrowers will at
all times rank at least pari passu with all other Indebtedness of the Borrowers,
except to the extent permitted by Section 7.01.

 

SECTION 6.14.  FURTHER ASSURANCES.

 

In addition to the obligations and documents which this Agreement expressly
requires any Borrower or any of its Subsidiaries (including any Loan Party)
execute, acknowledge, deliver and perform, each Borrower will, and will cause
each Loan Party and each Subsidiary thereof to, execute and acknowledge (or
cause to be executed and acknowledged) and deliver to Administrative Agent all
documents, and take all actions, that may be reasonably requested by
Administrative Agent or the Required Lenders from time to time hereunder to
confirm the rights created or now or hereafter intended to be created under the
Loan Documents, to carry out the purposes of the Loan Documents and the
transactions contemplated hereunder and thereunder

 

ARTICLE VII
NEGATIVE COVENANTS

 

Each Loan Party hereby covenants and agrees that, so long as any Commitment is
available hereunder or any Loan or Letter of Credit or other payment Obligation
(other than as yet unasserted contingent obligations) remains unpaid, undrawn,
unreimbursed or unsatisfied, it will not, and will not permit any of its
Subsidiaries whose annual gross revenues are greater than or equal to the Dollar
Equivalent of $100,000,000 (each such Subsidiary is referred to herein as a
“Significant Subsidiary”), directly or indirectly, to:

 

SECTION 7.01.  LIENS.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than any of
the following (collectively, “Permitted Liens”):

 

(a)           any Lien securing the Secured Obligations for the benefit of the
Credit Group or any Bank Product Provider;

 

(b)           any Lien securing Indebtedness permitted by Sections 7.03(b),
7.03(n) and 7.03(p); provided that that Indebtedness permitted by
Section 7.03(n) may be secured only by Liens on assets located outside of the
United States and owned by the Foreign Subsidiary incurring such Indebtedness;

 

(c)           any Lien for tax liabilities, fees, assessments and other
governmental charges or levies not yet delinquent or remaining payable without
penalty or to the extent that non-payment thereof is permitted by Section 6.11;
provided that no notice of lien has been filed or recorded under the Code;

 

(d)           any landlord’s, supplier’s, carrier’s, warehouseman’s, mechanic’s,
materialman’s, repairman’s or other like Lien (whether arising by operation of
law, contract or otherwise) arising in the ordinary course of business that is
not overdue for a period of more than thirty days, or that is being contested in
good faith and by appropriate proceedings timely instituted and diligently
conducted, if adequate reserves with respect thereto, if any, in accordance with
GAAP are set aside on the financial statements of the applicable Person;

 

93

--------------------------------------------------------------------------------


 

(e)           any pledge or deposit in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA or applicable
Environmental Law;

 

(f)            any Lien incurred or deposit made to secure the performance of
bids, trade contracts or leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature (including obligations
under indemnity agreements for surety bonds), in each case incurred in the
ordinary course of business;

 

(g)           any zoning, building and other land use restrictions, easements,
rights-of-way, covenants, restrictions and other similar encumbrances incurred
in the ordinary course of business which, in the aggregate, are not substantial
in amount and which do not in any case materially detract from the value of the
real property subject thereto or interfere with the ordinary conduct of the
businesses of such Person;

 

(h)           any interest or title of a lessor or sublessor under an operating
lease;

 

(i)            any Lien securing a judgment for the payment of money not
constituting an Event of Default under Section 8.01(h) or securing an appeal or
other surety bond related to any such judgment;

 

(j)            any Lien existing on any property of any Target prior to the
acquisition thereof pursuant to a Permitted Acquisition consummated after the
Fourth Amendment Effective Date; provided that (A) such Lien is not created in
contemplation of or in connection with such Permitted Acquisition and (B) such
Lien will secure only those obligations which it secures on the date when such
Permitted Acquisition closes and is consummated, and any refinancing of such
Indebtedness secured by such Liens to the extent permitted by Section 7.03;
provided further that the principal amount of Indebtedness secured by all such
Liens pursuant to this clause (j) (other than Liens that (1) attach to or
otherwise encumber only specified real property, improvements and/or fixed
assets of such Target, or are in the nature of a purchase money security
interest or a Capital Lease, and (2) are not in the nature of a floating Liens)
does not exceed $25,000,000 in the aggregate;

 

(k)           Liens in effect on the Third Amendment Effective Date and
described on Schedule 7.01; provided that no such Lien will extend to any
property other than:  (i) property subject to such Lien on the date of this
Agreement; (ii) after-acquired property to the extent such Lien includes a grant
of a security interest in such after-acquired property; and (iii) products,
proceeds, rents and profits of such property to the extent such Lien includes a
grant of a security interest in such products, proceeds rents and profits;

 

(l)            Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value (as reasonably determined
in good faith by the Administrative Borrower), whichever is lower, of the
property being acquired on the date of acquisition, and (iii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety days after such acquisition or the completion of such construction or
improvement;

 

(m)          any Lien arising by virtue of any contractual, statutory or common
law provision relating to banker’s liens, rights of set-off or similar rights
and remedies as to deposit accounts or other funds maintained with a creditor
depository institution or securities accounts; provided that such deposit
account is not a dedicated cash collateral account in favor of such depository
institution and is not otherwise intended to provide collateral security (other
than for customary account commissions, fees and reimbursable expenses relating
solely to such deposit account, and for returned items);

 

94

--------------------------------------------------------------------------------


 

(n)           Liens in the form of cash collateral securing reimbursement
obligations under letters of credit and Bank Undertakings not issued by a L/C
Issuer hereunder but permitted by Section 7.03(o);

 

(o)           any right of a licensee under any license agreement for the use of
intellectual property or other intangible assets of any Borrower or any
Subsidiary thereof as to which such Borrower or Subsidiary is the licensor
permitted under Section 7.05;

 

(p)           any right of a licensor under any license agreement for the use of
intellectual property or other intangible assets as to which any Borrower or any
Subsidiary thereof is the licensee;

 

(q)           any Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by any Loan
Party or Significant Subsidiary in the ordinary course of business not
materially interfering with the conduct of the business of the Parent and its
Subsidiaries taken as a whole;

 

(r)           any leases granted to others in the ordinary course of business
not interfering, alone or in the aggregate, with the conduct of the business of
the Parent and its Subsidiaries taken as a whole;

 

(s)            real estate security deposits with respect to leaseholds in the
ordinary course of business;

 

(t)            Permitted Encumbrances;

 

(u)           customary Liens securing obligations under Permitted Receivables
Financings;

 

(v)           Liens securing Indebtedness permitted by Section 7.03(r), which
Liens shall be subject to, (i) with respect to the Indebtedness permitted under
Section 7.03(r)(i), the Intercreditor Agreement or, (ii) with respect to any
Indebtedness permitted under Section 7.03(r)(ii), the Intercreditor Agreement or
an intercreditor agreement in form and substance substantially the same as the
Intercreditor Agreement with such changes as the Administrative Agent may
reasonably approve; and

 

(w)          other Liens securing outstanding Indebtedness not to exceed an
aggregate amount when incurred equal to the greater of (i) 2% of Consolidated
Tangible Assets as of the last day of the immediately preceding fiscal quarter
for which financial statements are available and (ii) $50,000,000.

 

SECTION 7.02.  INVESTMENTS.

 

Make any Acquisition or enter into any agreement to make any Acquisition, or
make, purchase or acquire any Investment unless such action is (1) permitted
under the Second Lien Indenture at such time and (2) permitted under one or more
of the following clauses of this Section:

 

(a)           Investments in Cash and Cash Equivalents in the ordinary course of
business pursuant to the Borrowers’ usual and customary cash management policies
and procedures;

 

(b)           any Permitted Acquisition; provided that, at the time such
Permitted Acquisition is completed, the Additional Transaction Condition is met
and the Administrative Borrower has delivered to the Administrative Agent a
certificate of a Responsible Officer confirming the satisfaction of the
condition set forth in this proviso;

 

(c)           Guarantees constituting Indebtedness to the extent permitted by
Section 7.03(c);

 

95

--------------------------------------------------------------------------------


 

(d)           Investments in any Loan Party and any Subsidiary that is not a
Joint Venture;

 

(e)   Investments in the form of any Swap Contracts which are entered into not
for speculative purposes but to hedge or mitigate risks to which a Borrower or
any Subsidiary has perceived exposure (other than those in respect of the
capital stock of a Borrower or any of its Subsidiaries); provided, that at the
time any such Swap Contract is entered into, the Swap Termination Value of all
outstanding Swap Contracts of the Loan Parties and their respective
Subsidiaries, as determined on a Consolidated basis as of the last day of the
Fiscal Period most recently ended for which the Issuer has delivered financial
statements pursuant to Section 6.01(a) or 6.01(b), is $30,000,000 or less;

 

(f)            Investments existing on the Third Amendment Effective Date and
set forth on Schedule 7.02;

 

(g)           Investments in Joint Ventures arising in the ordinary course of
business consistent with past practice;

 

(h)           Investments permitted by Section 7.03; and

 

(i)            additional Investments by the Borrowers and Significant
Subsidiaries in the aggregate amount invested after the Closing Date of
$100,000,000; provided that (A) such Investments will be in Targets or other
Persons engaged in one or more business activities that are of a type
substantially similar, or reasonably related, to those engaged in by the
Borrowers and their Subsidiaries as of the date of this Agreement and (B) such
$100,000,000 cap shall be reduced to $25,000,000 to the extent the Additional
Transaction Condition is not met at the time of any such Investment; provided,
however, no Default or Event of Default shall occur as a result of the Borrowers
and Significant Subsidiaries exceeding the cap contained in this clause
(i) solely as a result of a reduction in the cap pursuant to this clause (B) (to
the extent such Investment was permitted at the time made).

 

SECTION 7.03.  INDEBTEDNESS.

 

Create, incur, assume, suffer to exist, or otherwise become or remain directly
or indirectly liable with respect to, any Indebtedness unless (1) such
Indebtedness would be permitted under the Second Lien Indenture at the time of
such incurrence and (2) such Indebtedness is permitted under one or more of the
following clauses of this Section:

 

(a)           Indebtedness under this Agreement and the other Loan Documents or
relating to any Bank Product;

 

(b)           Indebtedness outstanding on the Third Amendment Effective Date and
listed on Schedule 7.03 and any refinancings, refundings, renewals or extensions
thereof; provided that the amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to the amount paid, and fees and expenses incurred, in connection with
such refinancing and by an amount equal to any existing commitments unutilized
thereunder;

 

(c)           contingent obligations with respect to (i) performance guarantees
and surety bonds incurred in the ordinary course of business and of a type and
amount consistent with past practices of the Borrowers and their Subsidiaries
and (ii) the sale of accounts receivable as permitted under Section 7.05(j);

 

(d)           Swap Contracts permitted pursuant to Section 7.02(e);

 

96

--------------------------------------------------------------------------------


 

(e)           Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations incurred to finance the acquisition,
construction or improvement of fixed or capital assets (excluding real property)
within the limitations set forth in Section 7.01(l); provided, however, that
(i) such Indebtedness is incurred prior to or within ninety days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate amount of all such Indebtedness at any one time outstanding will not
exceed $100,000,000;

 

(f)            endorsements for collection or deposit and Indebtedness of the
Borrower or any of its Restricted Subsidiaries incurred to finance insurance
premiums, in each case in the ordinary course of business;

 

(g)           unsecured Indebtedness in the form of intercompany loans made by
and between the Parent and its Subsidiaries and by and between Subsidiaries in
connection with the internal cash management system maintained the Borrowers and
their Subsidiaries substantially as in effect on the Closing Date, or Guarantees
by the Loan Parties or their Significant Subsidiaries of Indebtedness of any of
their Subsidiaries to the extent necessary to support the normal operating
activities of such Subsidiaries;

 

(h)           unsecured Indebtedness in respect of (i) notes issued to former
employees for the purchase price of stock redeemed by the Parent in accordance
with the stock repurchase requirements set forth in the Parent’s bylaws in
effect as of the Closing Date, (ii) notes issued in the purchase by the Parent
of shares of its common stock under the repurchase rights set forth in the
Parent’s bylaws in effect as of the Closing Date, (iii) notes issued in the
purchase by the Parent of shares of its common stock on the internal market to
balance the supply and demand for common stock between sellers and buyers, and
(iv) notes issued to employees or former employees upon the exercise of (or in
satisfaction of) stock appreciation rights or to pay or satisfy rights under a
phantom stock plan;

 

(i)            Indebtedness

 

A.            of the Parent resulting from the private placement of long-term
senior unsecured notes; provided, however, the Parent will be required to
provide evidence satisfactory to Required Lenders that (i) the obligations
arising under such long-term senior unsecured notes rank pari passu or junior in
right of payment to the Obligations under this Agreement and the other Loan
Documents and (ii) on a pro forma basis, after giving effect to the issuance of
the long-term senior unsecured notes, (I) no Default or Event of Default will
exist, (II) the Borrowers will remain in compliance with each of the financial
covenants set forth in Section 7.14 upon the occurrence of an additional $1.00
of Indebtedness and (III) the Consolidated Leverage Ratio will be no greater
than 3.75:1.00; and

 

B.            of any Loan Party consisting of senior notes (including Guarantees
by any Loan Party of such Indebtedness incurred by a subsidiary of such Loan
Party); provided that in the case of Indebtedness incurred pursuant to this
clause (B), (i) such Indebtedness shall be unsecured, (ii) on a pro forma basis,
after giving effect to such Indebtedness, (I) the Loan Parties are in compliance
with each of the financial covenants set forth in Section 7.14 and (II) the
Consolidated Leverage Ratio will be no greater than 3.75:1.00, (iii) the
representations, covenants and events of default in respect of such Indebtedness
(other than interest rate and fees) are no more restrictive on the applicable
obligor than the representations, covenants and Events of Default hereof and
(iv) the maturity date of such Indebtedness shall be no earlier than six months
following the Revolving Credit Maturity Date and such Indebtedness shall not be
subject to amortization or mandatory prepayment prior to such date;

 

97

--------------------------------------------------------------------------------


 

(j)            Indebtedness in respect of accounts payable and accrued expenses
incurred in the ordinary course of business which in the aggregate could not
reasonably be expected to cause a Material Adverse Change;

 

(k)           Indebtedness arising from judgments not constituting an Event of
Default under Section 8.01(h);

 

(l)            (i) unsecured Indebtedness assumed in connection with Permitted
Acquisitions and (ii) secured Indebtedness assumed in connection with Permitted
Acquisitions to the extent the Liens securing such Indebtedness (if any) are
permitted under Section 7.01;

 

(m)          Earnouts incurred in connection with Permitted Acquisitions;

 

(n)           Indebtedness and all commitments to incur Indebtedness incurred by
Significant Subsidiaries that are Foreign Subsidiaries in currencies other than
Dollars in an aggregate amount not to exceed the Dollar Equivalent of
$50,000,000 at any one time outstanding or committed (“Foreign Indebtedness”),
including Guarantees by any Loan Party or Significant Subsidiary of Foreign
Indebtedness, in each case so long as (i) no Event of Default has occurred and
is continuing or will occur as a result of the incurrence or Guarantee of such
Foreign Indebtedness and (ii) within five days after the closing of any
financing transaction involving the incurrence or commitments to incur Foreign
Indebtedness in excess of an aggregate amount of the Dollar Equivalent of
$25,000,000, the Administrative Borrower will deliver to Administrative Agent
drafts of the material loan documentation related to such Foreign Indebtedness
in substantially final form;

 

(o)           to the extent the Administrative Borrower, on behalf of the
Borrowers, requests the issuance of a Credit pursuant to Section 2.04 and no L/C
Issuer is able or willing to issue such Credit under this Agreement, whether
because the issuance of such Credit cannot be made in accordance with the
conditions of Section 2.04 or otherwise, the Borrowers may request banks and
other issuers of letters of credit or independent undertakings within the
meaning of, and complying with the requirements of, 12 C.F.R. §7.1016 as to
which the issuer’s obligation to honor depends upon the presentation of
specified documents and not upon non-documentary conditions or resolution of any
questions of fact or law (such undertakings referred to in this clause (o) and
the definition of Middle East Letters of Credit as “bank undertakings”) to issue
standby and commercial letters of credit and bank undertakings instead of such
requested Credit up to an aggregate amount available and undrawn or drawn and
unreimbursed at any time for all such letters of credit and bank undertakings
issued other than under this Agreement of up to a Dollar Equivalent of
$150,000,000 (exclusive of fluctuations in foreign exchange rates after the date
of issuance); provided, that, notwithstanding the foregoing, without requesting
the issuance of a Credit pursuant to Section 2.04 and whether or not any L/C
Issuer is able or willing to issue such Credit under this Agreement, the
Administrative Borrower may request the issuance of Middle East Letters of
Credit from banks or other issuers of letters of credit or bank undertakings
that are not L/C Issuers (for the avoidance of doubt, the other restriction set
forth in this clause (o) shall apply (including such $150,000,000 aggregate
limit) to such Middle East Letters of Credit);

 

(p)           Indebtedness of any Loan Party or any Significant Subsidiary
secured only by a mortgage or deed of trust on real property owned by such Loan
Party or Subsidiary in the aggregate principal amount for all such mortgage
financings of the Loan Parties and their Subsidiaries not to exceed $50,000,000
outstanding at any time;

 

(q)           Subordinated Debt of any Loan Party or any Significant Subsidiary;
provided that (i) such Indebtedness shall be unsecured, (ii) such Indebtedness
shall be subordinated to the Obligations, (iii) the Loan Parties are in
compliance with each of the financial covenants set forth in Section 7.14, after

 

98

--------------------------------------------------------------------------------


 

giving effect to such Indebtedness on a pro forma basis, (iv) the
representations, covenants and events of default in respect of such Indebtedness
(other than interest rate and fees) are no more restrictive on the applicable
obligor than the representations, covenants and Events of Default hereof and
(v) the maturity date of such Indebtedness shall be no earlier than six months
following the Revolving Credit Maturity Date and such Indebtedness shall not be
subject to amortization or mandatory prepayment prior to such date;

 

(r)   (i) Indebtedness incurred on the Fourth Amendment Effective Date pursuant
to the Second Lien Indenture in an aggregate principal or face amount of up to
$250,000,000 and (ii) additional Indebtedness and Indebtedness that replaces,
refunds or refinances the Second Lien Indenture or such additional Indebtedness
(“Second Lien Refinancing Indebtedness”), in each case secured by Liens on the
Collateral, which Liens are expressly subordinated to the Liens on the
Collateral securing the Secured Obligations pursuant to Section 7.01(v)(ii),
including any amendment, supplement, modification, extension, renewal,
restatement or amendment and restatement of the Second Lien Indenture, such
additional Indebtedness or Second Lien Refinancing Indebtedness, provided,
however, (A) the representations, covenants and events of default in respect of
such additional Indebtedness or Second Lien Refinancing Indebtedness (in each
case other than (1) pricing, interest rate,  fees, premiums, rate floors,
optional prepayment or redemption terms and security and (2) any
representations, covenants and events of default applicable only to periods
after the Revolving Credit Maturity Date) are, taken as a whole and in the good
faith judgment of the Administrative Borrower, no more restrictive on the
applicable obligors than the representations, covenants and events of default,
taken as a whole, of the Second Lien Indenture or Indebtedness being replaced,
refunded or refinanced, as applicable, (B) the final maturity date of such
additional Indebtedness or Second Lien Refinancing Indebtedness shall be no
earlier than six months following the Revolving Credit Maturity Date, (C) as of
the date of incurrence of such additional Indebtedness or Second Lien
Refinancing Indebtedness, as applicable, no Default or Event of Default will
exist and (D) (x) in the case of any such additional Indebtedness, the Borrowers
shall demonstrate, on a pro forma basis after giving effect to the issuance of
such additional Indebtedness or Second Lien Refinancing Indebtedness, as
applicable, and the use of proceeds therefrom, that the Consolidated Leverage
Ratio will be no greater than 3.50:1.00 and (y) in the case of any Indebtedness
that replaces, refunds or refinances the Second Lien Indenture or such
additional Indebtedness, such replacement, refunding or refinancing does not
result in an increase in the principal amount of the Indebtedness so replaced,
refunded or refinanced other than by the amount of premiums paid thereon and the
fees and expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto; and

 

(s)            in addition to the other Indebtedness permitted under this
Section 7.03, Indebtedness of the Parent and any of its Subsidiaries, taken
together, in the aggregate principal amount outstanding at any time not to
exceed $150,000,000 and, in the case of any Loan Party, ranking pari passu or
junior in right of payment to the Obligations under this Agreement and the other
Loan Documents; provided, however, no more than $50,000,000 of such Indebtedness
may be secured by Permitted Liens.

 

SECTION 7.04.  FUNDAMENTAL CHANGES.

 

Merge, dissolve, liquidate, recapitalize, consolidate with or into another
Person, except that, so long as no Event of Default has occurred and is
continuing or would result therefrom:

 

(a)           any Loan Party may merge or consolidate with any Domestic
Subsidiary; provided that (i) such Loan Party will be the continuing or
surviving Person; or (ii) if such Loan Party is not the continuing or surviving
Person, then (A) such Loan Party will provide Administrative Agent with written
notice at least ten days prior to the consummation of any such merger or
consolidation and (B) concurrently with the effectiveness of such merger or
consolidation, the continuing or surviving Domestic

 

99

--------------------------------------------------------------------------------


 

Subsidiary will execute such documentation as Administrative Agent requires in
its Reasonable Discretion to evidence such Domestic Subsidiary’s assumption of
all of the Obligations of such merging or consolidating Loan Party and to comply
with the provisions of the Loan Documents after giving effect to such merger or
consolidation;

 

(b)           any Significant Subsidiary may merge or consolidate with (i) any
Loan Party, provided that (A) such Loan Party will be the continuing or
surviving Person or (B) if such Loan Party is not the continuing or surviving
Person, then (1) such Subsidiary will be a Domestic Subsidiary, (2) the Loan
Party will provide Administrative Agent with written notice at least ten days
prior to the consummation of any such merger or consolidation and
(3) concurrently with the effectiveness of such merger or consolidation, such
Domestic Subsidiary will execute such documentation as Administrative Agent
requires in its Reasonable Discretion to evidence such Domestic Subsidiary’s
assumption of all of the Obligations of such merging or consolidating Loan Party
and to comply with the provisions of the Loan Documents after giving effect to
such merger or consolidation; (ii) any one or more other Domestic Subsidiaries
that is not a Loan Party, provided that if any merger or consolidation of two
such Domestic Subsidiaries which are not Loan Parties results in the creation of
a Material Subsidiary, such resulting Subsidiary will be subject to
Section 6.12; or (iii) any Foreign Subsidiary; provided that such merging or
consolidating Subsidiary is not a Loan Party;

 

(c)           reserved;

 

(d)           in connection with any Permitted Acquisition, any Significant
Subsidiary may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it; provided that (i) the Person
surviving such merger will be a directly or indirectly wholly-owned Subsidiary
of a Borrower and (ii) in the case of any such merger to which any Loan Party is
a party, (A) such Loan Party is the surviving Person, or (B) if such Loan Party
is not the surviving Person, then (1) such surviving Person will be a Domestic
Subsidiary, (2) the Loan Party will provide Administrative Agent with written
notice at least ten days prior to the consummation of any such merger or
consolidation and (3) concurrently with the effectiveness of such merger or
consolidation, such surviving Person will execute such documentation as
Administrative Agent requires in its Reasonable Discretion to evidence such
surviving Person’s assumption of all of the Obligations of such merging or
consolidating Loan Party and to comply with the provisions of the Loan Documents
(including the requirements of Section 6.12) after giving effect to such merger
or consolidation; and

 

(e)           the liquidation or dissolution of any Subsidiary; provided that,
in the case of any Subsidiary that is a Loan Party, (i) the Borrowers provide
written notice to Administrative Agent at least ten days prior to the
effectiveness of such liquidation or dissolution and (ii)(A) all assets and
property of such Subsidiary is transferred to another Loan Party or (B) if such
assets and property are transferred to another Subsidiary, (1) such recipient
Subsidiary is a Domestic Subsidiary and (2) if such transfer of assets and
property to such recipient Subsidiary results in the creation of a Material
Subsidiary, upon the effectiveness of such transfer of assets or property the
Borrowers will comply with Section 6.12 with respect to such recipient
Subsidiary.

 

SECTION 7.05.  DISPOSITIONS.

 

Dispose of (whether in one or a series of transactions) any property or assets
(or enter into any agreement to do the same), except:

 

(a)           Dispositions of used, obsolete, surplus or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business and
the abandonment or other Disposition of intellectual property that is, in the
reasonable judgment of the Borrowers, no longer economically

 

100

--------------------------------------------------------------------------------


 

practicable to maintain or useful in the conduct of the business of the Parent
and its Subsidiaries, taken as a whole;

 

(b)           subject to Section 7.07, Dispositions of property by any Borrower
or any Significant Subsidiary to any Borrower or to a wholly owned Subsidiary of
any Borrower;

 

(c)           Dispositions permitted by Section 7.02, 7.04 or 7.06;

 

(d)           the unwinding of any Swap Contract;

 

(e)           leases of property, including real property, in each case in the
ordinary course of business not materially interfering with the conduct of the
business of the Parent and its Subsidiaries, taken as a whole;

 

(f)            licenses for the use of intellectual property or other intangible
assets; provided that, (i) in the case of any such license granted on an
non-exclusive basis, such license will be in the ordinary course of such
licensor’s business, and (ii) in the case of any such license granted on an
exclusive basis, such licensor has determined in its reasonable business
judgment that such intellectual property or other intangible assets are not
likely to be otherwise monetized by the Borrowers and Significant Subsidiaries
in the ordinary course of their respective businesses;

 

(g)           Dispositions of accounts receivable in connection with the
compromise, settlement or collection thereof in the ordinary course of business;

 

(h)           Dispositions of Cash and Cash Equivalents in the ordinary course
of business and Dispositions in respect of any Bank Products;

 

(i)            Dispositions of assets for cash or other property if all of the
following conditions are met: (i) such assets (valued at book value) do not
constitute a “substantial part” (as defined below) of the assets of the Parent
and its Subsidiaries taken as a whole; and (ii) with respect to such disposition
of assets that in the aggregate, exceed $100,000,000 (valued at book value), a
Responsible Officer of the applicable transferor will certify to Administrative
Agent that: (A) the sale is for reasonably equivalent value, (B) is in the best
interests of such transferor and (C) immediately after the consummation of the
transaction and after giving effect thereto, no Default or Event of Default
would exist. For purposes of this Section 7.05(i), a sale of assets will be
deemed to involve a “substantial part” of the assets of the Parent and its
Subsidiaries taken as a whole if the book value of such assets, together with
all other assets sold in reliance upon this Section 7.05(i) during the same
Fiscal Year (except those assets sold pursuant to clauses (a) through (h) of
this Section 7.05), equals 10.00% or more of the Consolidated total assets of
the Parent and its Subsidiaries taken as a whole determined as of the end of the
immediately preceding Fiscal Year; and

 

(j)            Eligible Receivables sold in any Permitted Receivable Financing;
provided that the face amount of Program Receivables proposed to be sold plus
the aggregate face amount of Eligible Receivables previously sold in all other
Permitted Receivables Financings made since the Closing Date may not exceed 5%
of Eligible Receivables determined as of the last day of the Fiscal Period most
recently ended before such proposed sale for which the Parent has delivered
financial statements pursuant to Section 6.01(a) or Section 6.01(b).

 

101

--------------------------------------------------------------------------------


 

SECTION 7.06.  RESTRICTED PAYMENTS.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, unless (1) such Restricted
Payment would be permitted to be made under the Second Lien Indenture at the
time of such proposed Restricted Payment and (2) such Restricted Payment would
be permitted under one or more of the following clauses of this Section:

 

(a)           in the case of any Loan Party (other than the Parent) or any
Significant Subsidiary, such Loan Party or Significant Subsidiary may declare or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, in respect of Restricted Payments to any
Loan Party and to wholly-owned Subsidiaries of any Loan Party (and, in the case
of a Restricted Payment by a non-wholly-owned Significant Subsidiary, to the
owners of Equity Interests of such Significant Subsidiary, in respect of which
such Restricted Payment is declared, made and/or incurred, on a pro rata basis
based on their relative ownership interests);

 

(b)           in the case of the Parent, Parent may declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, in respect of:

 

(i)            repurchases of its common stock offered for sale on the limited
market (also known as the internal market) referred to in the “special
provisions relative to stock” set forth in the Parent’s bylaws, as those bylaws
are in effect as of the Closing Date; provided, that, before the Additional
Transaction Condition is satisfied, (A) the amount of any Restricted Payment
made pursuant to this Section 7.06(b)(i) shall not exceed the Available
Restricted Payment Amount determined at the time of such Restricted Payment,
(B) both before and after giving effect to such Restricted Payment, no Default
or Event of Default has occurred and be continuing and (C) the Borrowers are,
both before and after giving effect to such Restricted Payment, in compliance on
a pro forma basis with the financial covenants set forth in Section 7.14
determined as of the date such Restricted Payment is to be made;

 

(ii)           Legally Required Restricted Payments;

 

(iii)          Restricted Payments made in connection with and strictly for:

 

(A)          payments on or repurchases of common stock issued by the Parent
(including dividends on the Parent’s common stock but excluding Restricted
Payments made pursuant to clauses (i) and (ii) above); provided that, at the
time of making, and after giving effect to, each such Restricted Payment, (1) at
any time during which the Additional Transaction Condition is not met, the
amount of any Restricted Payment pursuant to this Section 7.06(b)(iii) shall not
exceed the Available Restricted Payment Amount determined at the time of such
Restricted Payment, (2) at any time during which the Additional Transaction
Condition is met, the aggregate amount of all Restricted Payments pursuant to
this Section 7.06(b)(iii) (including all Restricted Payments pursuant to this
clause (A) and clause (B) below) does not exceed $100,000,000 during any Fiscal
Year, (3) at any time during which the Additional Transaction Condition is not
met, the Borrowers shall be in pro forma compliance with the financial covenants
set forth in Section 7.14, and (4) in each case the additional conditions set
forth below are satisfied; and

 

(B)          redemptions of preferred stock issued by the Parent (excluding any
dividends on such preferred stock) ; provided any such redemption of preferred
stock may be made only if, at the time of making, and after giving effect to,
each such Restricted Payment, (1) the Additional Transaction Condition is met,
(2) the aggregate amount of all Restricted Payments pursuant to this
Section 7.06(b)(iii) (including all

 

102

--------------------------------------------------------------------------------


 

Restricted Payments pursuant to this clause (B) and clause (A) above) does not
exceed $100,000,000 during any Fiscal Year, and (3) in each case the additional
conditions set forth below are satisfied;

 

The making of any Restricted Payment pursuant to clause (A) or clause (B) of
this Section 7.06(b)(iii) shall be subject, in each case, to satisfaction (at
the time of, and after giving effect to, such Restricted Payment) of the
following additional conditions: (I) at the time of, and after giving effect to,
such Restricted Payment, no Default or Event of Default has occurred and is
continuing or would result therefrom, (II) at the time of, and after giving
effect to, such Restricted Payment, the cash distribution and payment thereof is
in compliance with Section 6.07, and (III) after giving effect to any such
Restricted Payment, on a pro forma basis, the Consolidated Leverage Ratio,
determined as of the last day of the Fiscal Period most recently ended before
such Restricted Payment for which the Parent has delivered financial statements
pursuant to Section 6.01(a) or Section 6.01(b), is less than or equal to
2.75:1.00; provided, that, to the extent the aggregate amount of all Restricted
Payments made pursuant to this Section 7.06(b)(iii) in any Fiscal Period exceeds
$5,000,000 (and subsequent to crossing such threshold, each time the aggregate
amount of all additional payments in any Fiscal Period exceeds an increment of
$5,000,000), the Borrowers shall concurrently provide a certificate executed by
a Responsible Officer of the Parent evidencing compliance with the leverage
ratio requirements set forth in clause (III) of this Section 7.06(b)(iii) and,
if applicable, compliance with the financial covenant requirement set forth in
clause (A)(3) of this Section 7.06(b)(iii));

 

(iv)          reserved;

 

(v)           Restricted Payments consisting of dividends (other than dividends
paid in accordance with clause (vi) below) on the Parent’s preferred stock so
long as after giving effect to any such Restricted Payment pursuant to this
clause (v), (A) no Default or Event of Default has occurred and is continuing or
would result therefrom, (B) the Borrowers shall demonstrate pro forma compliance
with the financial covenants set forth in Section 7.14 determined as of the last
day of the Fiscal Period most recently ended before such Restricted Payment for
which the Parent has delivered financial statements pursuant to
Section 6.01(a) or Section 6.01(b), (C) the Additional Transaction Condition is
satisfied at the time such Restricted Payment is made and (D) after giving
effect to any such Restricted Payment on a pro forma basis, the Consolidated
Leverage Ratio, determined as of the last day of the Fiscal Period most recently
ended before such transaction for which the Parent has delivered financial
statements pursuant to Section 6.01(a) or Section 6.01(b), shall be less than or
equal to 1.50:1.00;

 

(vi)          Restricted Payments made (A) solely in Equity Interests of the
Parent or (B) in an aggregate amount equal to the amount of proceeds received by
the Parent from the issue of new Equity Interests of the Parent, so long as
after giving effect to any such Restricted Payment pursuant to this clause (vi),
the Borrowers shall demonstrate pro forma compliance with the financial
covenants set forth in Section 7.14 determined as of the last day of the Fiscal
Period most recently ended before such Restricted Payment for which the Parent
has delivered financial statements pursuant to Section 6.01(a) or
Section 6.01(b);

 

(vii)         Restricted Payments made pursuant to any shareholder rights plan
adopted for the purpose of protecting shareholders from takeover tactics (and
solely to the extent that such Restricted Payments are made in furtherance of
such purpose); provided, that, with respect to any Restricted Payment made
pursuant to this clause (vii) at any time on or prior to December 31,

 

103

--------------------------------------------------------------------------------


 

2015, the Borrowers shall demonstrate pro forma compliance with the financial
covenants set forth in Section 7.14 determined as of the last day of the Fiscal
Period most recently ended before such Restricted Payment for which the Parent
has delivered financial statements pursuant to Section 6.01(a) or
Section 6.01(b); and

 

(viii)        Restricted Payments made by the Parent in connection with the net
exercise by holders of options or warrants or similar securities, or in
connection with the withholding or payment of taxes upon the vesting of
restricted stock, stock appreciation rights or similar securities of the Parent.

 

SECTION 7.07.  TRANSACTIONS WITH AFFILIATES.

 

Enter into any transaction, directly or indirectly, with or for any Affiliate of
a Borrower (other than another Borrower or any Subsidiary) except (a) on a basis
no more favorable to such Affiliate than would be obtained in a comparable arm’s
length transaction with a Person not an Affiliate of a Borrower, (b) any
transaction involving assets that are not material to the business and
operations of the Borrowers or the Subsidiaries involved in such transaction or
(c) any transaction related to any Bank Products.

 

SECTION 7.08.  BURDENSOME AGREEMENTS.

 

Except as provided in this Agreement or another Loan Document, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on such Loan Party’s or Significant
Subsidiary’s ability to (a) pay dividends or make any other distributions on any
of its Equity Interests, (b) repay or prepay any Indebtedness owed by such Loan
Party or Significant Subsidiary to any Borrower or any other Subsidiary of the
Borrowers, (c) make loans or advances to any Borrower or any other Subsidiary of
the Borrowers or (d) transfer any of its property or assets to any Borrower or
any other Subsidiary of the Borrowers, in each case other than (i) customary
non-assignment provisions of leases, subleases and sublicenses and similar
agreements and in other contracts (and applicable solely to the rights and
obligations under such contracts), (ii) with respect to the specific property to
be sold pursuant to an executed agreement in connection with a Disposition
permitted under Section 7.05, (iii) encumbrances or restrictions under documents
with respect to Indebtedness permitted under (A) Section 7.03(b) (provided that
the encumbrances or restrictions under documents with respect to any
refinancing, refunding, renewal or extension of such Indebtedness are not
materially more restrictive than the encumbrances or restrictions under the
Indebtedness being refinanced, refunded, renewed or extended) or
(B) Section 7.03(e), (iv) pursuant to any Permitted Lien, (v) pursuant to terms
subordinating intercompany Indebtedness to claims of pension trustees,
(vi) pursuant to the terms of any Bank Products, and (vii) encumbrances or
restrictions contained in the Second Lien Documents, the Intercreditor Agreement
or any other documents governing Second Lien Debt, any Incremental Term Loans or
any Hedging Agreements.

 

SECTION 7.09.  USE OF PROCEEDS.

 

Use any portion of the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (a) to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) if and to
the extent doing so would result in a violation of Regulation T, U or X of the
FRB by any Lender or to extend credit to others for the purpose of purchasing or
carrying margin stock if and to the extent doing so would result in a violation
of Regulation T, U or X of the FRB by any Lender or to refund indebtedness
originally incurred for such purpose or (b) for any other purpose other than
(i) to refinance all of the Indebtedness under the Original Credit Agreement,
(ii) to fund the Transaction Costs and (iii) to fund the ongoing working capital
and general corporate needs of

 

104

--------------------------------------------------------------------------------


 

the Borrowers and their Subsidiaries (including Permitted Acquisitions), to the
extent permitted by the Loan Documents and in all material respects by
applicable Law.

 

SECTION 7.10.  MAINTENANCE OF BUSINESS

 

From and after the Closing Date, engage in any business other than the types of
business activities in which the Parent and its Subsidiaries engage as of the
date of this Agreement and business activities reasonably related or
complementary thereto.

 

SECTION 7.11.  AMENDMENTS OF ORGANIZATION DOCUMENTS.

 

Amend or modify any Organizational Document of any Loan Party in any way could
reasonably be expected to cause a Material Adverse Change (including the ability
of the Loan Parties to pay the Obligations in full when and as payable under the
Loan Documents).  Each Borrower will give Administrative Agent written notice of
any rescission or modification of its resolutions delivered to the
Administrative Agent pursuant to Section 4.01(a).  For the avoidance of doubt,
this Section 7.11 will not restrict or effect any transaction permitted by
Section 7.04.

 

SECTION 7.12.  ACCOUNTING CHANGES.

 

Make any change in (a) accounting policies or financial reporting practices or
(b) the Fiscal Year, in each case except as required by GAAP, as contemplated by
the definitions of “Fiscal Period” and “Fiscal Year” or as required to implement
any such change.

 

SECTION 7.13.  PREPAYMENTS OF INDEBTEDNESS.

 

Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner (i) any Second Lien Debt and (ii) any other
Indebtedness, if (A) such prepayment would, on a pro forma basis, cause a
Default or Event of Default hereunder or (B) such prepayment is prohibited by
the Second Lien Indenture; provided that the provisions of this Section 7.13
will not apply to (i) the prepayment of the Loans in accordance with the terms
of this Agreement or (ii) the prepayment of obligations under the Borrowers’
internal cash management system substantially similar to the system in effect on
the Closing Date; provided further that any redemptions and repayments of Second
Lien Debt shall be permitted:

 

(a)           in an aggregate principal amount not to exceed $25,000,000 so long
as (i) the Borrowers shall be in compliance with the financial covenants set
forth in Section 7.14 after giving pro forma effect to the making of any such
redemption or prepayment; (ii) the Loan Parties shall have Minimum Liquidity of
not less than $300,000,000 after giving pro forma effect to any such redemption
or prepayment and (iii) immediately after giving effect to any such redemption
or prepayment, no Default or Event of Default has occurred and is continuing;

 

(b)           if made (i) solely with any Second Lien Debt, Subordinated Debt or
any Indebtedness permitted under Section 7.03 not secured by any Collateral
(“Permitted Unsecured Debt”), (ii) in an aggregate amount equal to the amount of
net proceeds received by any Borrower or Guarantor from the incurrence or
issuance of such Second Lien Debt, such Subordinated Debt or Permitted Unsecured
Indebtedness or (iii) a combination of such Second Lien Debt, such Subordinated
Debt, Permitted Unsecured Indebtedness and net proceeds, so long as the
Borrowers shall demonstrate pro forma compliance (after giving effect to any
such redemption or prepayment) with the financial covenants set forth in
Section 7.14 and immediately after giving effect to any such redemption or
prepayment, no Default or Event of Default has occurred and is continuing; and

 

105

--------------------------------------------------------------------------------


 

(c)           if made (i) solely in Equity Interests (other than Disqualified
Equity Interests) of the Parent, (ii) in an aggregate amount equal to the amount
of proceeds received by the Parent from the issue of new Equity Interests (other
than Disqualified Equity Interests) of the Parent or (iii) a combination of such
Equity Interests (other than Disqualified Equity Interests) and proceeds, so
long as the Borrowers shall demonstrate pro forma compliance (after giving
effect to any such redemption or prepayment) with the financial covenants set
forth in Section 7.14 and immediately after giving effect to any such redemption
or prepayment, no Default or Event of Default has occurred and is continuing.

 

SECTION 7.14.  FINANCIAL COVENANTS.

 

(c)   Minimum Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio, as determined as of the last day of each Fiscal
Period, to be less than 1.50:1.00.

 

(d)   Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio to exceed 4.00:1.00, as determined as of the last day of each Fiscal
Period ended on or after March 31, 2017.

 

(e)   Maximum Consolidated First Lien Leverage Ratio. Permit the Consolidated
First Lien Leverage Ratio to exceed 3.00:1.00, as determined as of the last day
of each Fiscal Period.

 

For purposes of calculating compliance with the financial covenants in this
Section 7.14, the Fourth Amendment to Credit Agreement, dated as of the Fourth
Amendment Effective Date, by and among the Loan Parties, the Lenders party
thereto, the Administrative Agent and the Collateral Agent, and the incurrence
of the initial borrowing by the Loan Parties under the Second Lien Indenture on
the Fourth Amendment Effective Date shall be deemed to have occurred on
March 31, 2017.

 

SECTION 7.15.  AMENDMENTS OF CERTAIN DEBT

 

The Loan Parties will not, nor will they permit any Subsidiary to, without the
prior written consent of the Required Lenders, amend, modify, waive or extend or
permit the amendment, modification, waiver or extension of any term of any
document governing or relating to any Indebtedness incurred pursuant to Sections
7.03(i) or (q) unless the criteria for such Indebtedness set forth in Sections
7.03(i) or (q) (as applicable) continue to be met after such amendment,
modification, waiver or extension.  The Loan Parties will not, nor will they
permit any Subsidiary to, without the prior written consent of the Required
Lenders, amend, modify, waive or extend or permit the amendment, modification,
waiver or extension of any term of any Second Lien Document or other document
governing or relating to any Second Lien Debt to which they are parties, except
(a) as permitted by the Intercreditor Agreement or other intercreditor agreement
relating to such Indebtedness or (b) in connection with any replacement,
refinancing, amendment, supplement, modification, extension, renewal,
restatement or refunding of any Second Lien Debt, in each case, that is
permitted under Section 7.03.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

SECTION 8.01.  EVENTS OF DEFAULT.

 

Each of the following will constitute an event of default hereunder (each, an
“Event of Default’):

 

(a)           Non-Payment.  The Borrowers fail to pay on the date and in the
manner required to be paid hereunder or under any of the Loan Documents, (i) any
amount of principal of any Loan or any L/C Obligation or deposit of funds as
Cash Collateral in respect of L/C Obligations, (ii) any interest on any

 

106

--------------------------------------------------------------------------------


 

Loan or on any L/C Obligation, or any fee due hereunder or under any other Loan
Document, or (iii) any other Obligation or amount payable hereunder or under any
other Loan Document (in each case other than any Bank Product Debt), and in each
case under the foregoing clauses (ii) or (iii) of this Section 8.01(a) such
failure continues for three Business Days; or

 

(b)           Specific Covenants.  Any Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03(a), Section 6.04,
Section 6.06, Section 6.12, or Article VII; or any Guarantor fails to perform or
observe any term, covenant or agreement contained in its Guaranty (including any
failure of any Subsidiary Guarantor to perform or observe any term, covenant or
agreement contained in Section 10.15) except in relation to any Bank Product
Debt; or the Parent or any other Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01 or Section 6.02 and such
failure continues for five Business Days; or

 

(c)           Representations and Warranties.  Any representation, warranty,
statement or certification made by any Loan Party or any of its Subsidiaries
herein or in any other Loan Document or in any other document, instrument or
Record delivered or made available to Administrative Agent or any other Lending
Party in connection with any Loan Document proves to be untrue, incorrect or
misleading in any material respect (except that such materiality qualifier will
not be applicable to any representation, warranty, statement or certification
that is already qualified or modified by materiality in the text thereof) as of
the date when made or deemed to have been made or repeated; or

 

(d)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a),
Section 8.01(b) or Section 8.01(c)) contained in this Agreement or any other
Loan Document (in each case other than any covenant or agreement made by a Loan
Party in favor of a Bank Product Provider in respect of Bank Products) on its
part to be performed or observed and such failure continues for thirty days
after an Responsible Officer of any Borrower becomes aware, or reasonably should
have become aware thereof, whether by notice thereof by Administrative Agent or
any Lending Party or otherwise; or

 

(e)           Cross-Default.  (i) Any Loan Party or Subsidiary thereof (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise and after giving effect to any
grace period) in respect of Indebtedness under any Second Lien Facility or any
other Indebtedness (other than Indebtedness hereunder, Bank Product Debt and
Indebtedness under Swap Contracts having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount; or (B) fails to observe or perform any other agreement or
condition relating to such Indebtedness under any Second Lien Facility or such
other Indebtedness or contained in any document evidencing, securing or relating
to any of the foregoing, or any other default or event occurs, the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders),
as the case may be, to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity (including the foreclosure or similar action on any Lien securing such
Indebtedness); or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (1) any event of default
under such Swap Contract as to which any Borrower or any of its Subsidiaries is
the Defaulting Party (as defined in such Swap Contract) or (2) any Termination
Event (as so defined) under such Swap Contract as to which any Loan Party or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

 

107

--------------------------------------------------------------------------------


 

(f)            Insolvency; Voluntary Proceedings.  Any Loan Party or any
Material Subsidiary thereof (i) ceases or fails to be Solvent (for purposes of
this Section 8.01(f), determined without regard to any intercompany payables),
or generally fails to pay, or admits in writing its inability to pay, its debts
as they become due, subject to applicable grace periods, if any, whether at
stated maturity or otherwise; (ii) except as permitted under Section 7.04,
voluntarily liquidates, dissolves or ceases to conduct its business in the
ordinary course; (iii) commences any Insolvency Proceeding with respect to
itself; or (iv) takes any action to effectuate or authorize any of the
foregoing; or

 

(g)           Involuntary Proceedings.  (i) Any involuntary Insolvency
Proceeding is commenced or filed against any Loan Party or any Material
Subsidiary, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against a substantial part of any Loan Party’s
properties or

 

assets or the properties or assets of any Material Subsidiary, and any such
proceeding or petition will not be dismissed, or such writ, judgment, warrant of
attachment, execution or similar process will not be released, vacated or fully
bonded within sixty days after commencement, filing or levy; (ii) any Loan Party
or any Material Subsidiary admits the material allegations of a petition against
it in any Insolvency Proceeding, or an order for relief (or similar order under
non-United States Bankruptcy Law) is ordered in any Insolvency Proceeding; or
(iii) any Loan Party or any Material Subsidiary acquiesces in the appointment of
a receiver, trustee, custodian, conservator, liquidator, mortgagee in possession
(or agent therefor), or other similar Person for itself or a substantial portion
of its property, assets or business; or

 

(h)           Judgments.  There is entered or issued against any Loan Party or
any Material Subsidiary (i) a final (non-interlocutory) judgment, order or
decree by any Governmental Authority or a final or binding award by an
arbitrator or arbitration panel or other similar alternative dispute resolution
body for the payment of money in an amount, singularly or in the aggregate,
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage); or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to cause, individually or in the aggregate, a Material Adverse
Change and, in either case, (A) enforcement proceedings are commenced by any
creditor upon such judgment or order or (B) there is a period of forty-five
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Borrower or any ERISA Affiliate under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, or (ii) any Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

(j)            Invalidity of Loan Documents.  Any Loan Document or any provision
thereof, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any Loan Document or
any provision thereof; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document or any provision thereof; or any Loan
Document shall for any reason cease to create a valid and perfected first
priority Lien (except to the extent permitted therein and subject to Permitted
Liens) on, or security interest in, any material part of the Collateral
purported to be covered the Security Documents taken as a whole; or

 

(k)           Change of Control.  There occurs a Change of Control; or

 

108

--------------------------------------------------------------------------------


 

(l)            Subordinated Debt.  The subordination provisions applicable to
any Subordinated Debt shall cease to give the Lenders the rights, powers and
privileges purported to be created thereby at any time such Subordinated Debt
remains outstanding.

 

SECTION 8.02.  WAIVERS OF EVENTS OF DEFAULTS.

 

Any Event of Default (or any Default that, with the lapsing of the applicable
grace period, if any, would become an Event of Default) may be waived only with
the written consent of Required Lenders; except that an Event of Default (or a
Default) under any of Sections 8.01(a), (f), (g) or (k) may only be waived with
the written consent of all Lenders. Any Event of Default (or Default) so waived
will be deemed to have been cured and not to be continuing; but no such waiver
will be deemed a continuing waiver or will extend to or affect any subsequent
like default or impair any rights arising therefrom.

 

SECTION 8.03.  REMEDIES UPON EVENT OF DEFAULT.

 

Upon the occurrence and during the continuance of any Default or Event of
Default, the Lending Parties will have no obligation to advance money or extend
any additional credit to or for the benefit of the Borrowers, whether in the
form of the making of Loans, the issuance of Letters of Credit or otherwise. In
addition, upon the occurrence and during the continuance of any Event of
Default, Administrative Agent will, at the request of, or may, with the consent
of, Required Lenders, take any or all of the following actions, all of which are
hereby authorized by the Borrowers and each of the other Loan Parties:

 

(a)           Termination of Commitments.  Declare, by written notice to the
Borrowers, the Aggregate Commitments, including any commitments of any Lender or
the Swing Lien Lender to make and advance Loans and any obligation of any L/C
Issuer to make or issue L/C Credit Extensions, to be terminated, whereupon such
commitments and obligations will be terminated, but without affecting any of the
Credit Group’s Liens, if any;

 

(b)           Acceleration of Obligations.  Declare all or any portion of the
unpaid principal amount the outstanding Loans, the interest accrued and unpaid
thereon and the other amounts and Obligations owing or payable under this
Agreement or under any other Loan Document or any other instrument executed by
the Borrowers or any other Loan Party pursuant to the Loan Documents to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers
and each such other Loan Party;

 

(c)           Cash Collateralization of L/C Obligations.  Require that the
Borrowers Cash Collateralize the L/C Obligations in an amount equal to 105.0% of
the then Outstanding Amount thereof;

 

(d)           Discretionary Advances.  Make advances of Loans after the
occurrence of any Event of Default, without thereby waiving their right to
demand payment of the Obligations under this Agreement, or any of the other Loan
Documents, or any other rights or remedies described in this Agreement or any
other Loan Document, and without liability to make any other or further
advances, notwithstanding Administrative Agent’s or any Lending Party’s previous
exercise of any such rights and remedies; or

 

(e)           Exercise of Rights and Remedies.  Exercise on behalf of itself and
the Lending Parties, in addition to all rights and remedies granted or otherwise
made available to Administrative Agent or the Lending Parties under this
Agreement, any and all rights and remedies granted or otherwise made available
to Administrative Agent or the Lending Parties under the Collateral Documents
and other Loan Documents or otherwise under applicable Law or in equity;

 

109

--------------------------------------------------------------------------------


 

provided that, upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrowers under any Bankruptcy Law, the obligation of
each Lender or Swing Line Lender to make or advance Loans and any obligation of
any L/C Issuer to make or issue L/C Credit Extensions will automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts and Obligations as aforesaid will automatically become due and
payable, and the obligation of the Borrowers to Cash Collateralize the L/C
Obligations in an amount equal to 105.0% of the then Outstanding Amount thereof
will automatically become effective, in each case, without further act of
Administrative Agent or any Lending Party.

 

SECTION 8.04.  APPLICATION OF FUNDS.

 

Following the occurrence and during the continuation of an Event of Default or
following any exercise of remedies provided for in Section 8.03 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.03), any amounts received on account of the
Obligations will, subject to the provisions of Section 2.16 and Section 3.07, be
applied by Administrative Agent in the following order (on a pro rata basis
within each level of priority):

 

(a)           First, to payment in full of that portion of the Obligations
constituting fees, indemnities, expenses and other amounts (including fees,
charges and disbursements of counsel to Administrative Agent and amounts payable
under Article III) payable to Administrative Agent in its capacity as such;

 

(b)           Second, to payment in full of that portion of the Obligations
constituting fees (including commitment fees), indemnities and other amounts
(other than principal, interest and L/C Fees) payable to the Lending Parties
(including fees, charges and disbursements of counsel to the respective Lending
Parties arising under the Loan Documents and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

(c)           Third, to payment in full of that portion of the Obligations
constituting accrued and unpaid interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents and accrued and unpaid L/C Fees,
ratably among the Lending Parties in proportion to the respective amounts
described in this clause Third payable to them;

 

(d)           Fourth, to payment in full of that portion of the Obligations
constituting unpaid principal of all Loans and the L/C Borrowings;

 

(c)   Fifth, to Administrative Agent for the account of the applicable
designated L/C Issuers, to Cash Collateralize in full that portion of L/C
Obligations comprised of the aggregate undrawn amount of Credits to the extent
not otherwise Cash Collateralized by the Borrowers pursuant to Sections 2.04 and
Section 2.16;

 

(d)   Sixth, to payment in full of all other Obligations; and

 

(e)   Seventh, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.

 

Subject to Section 2.04(c) and Section 2.16, amounts used to Cash Collateralize
the aggregate undrawn amount of Credits pursuant to the foregoing clause Fifth
will be applied to satisfy drawings under such Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount will be applied to the
other Obligations, if any, in the order set forth in this Section 8.04.

 

110

--------------------------------------------------------------------------------


 

ARTICLE IX
ADMINISTRATIVE AGENT

 

SECTION 9.04.  APPOINTMENT AND AUTHORIZATION.

 

(a)   Each Lending Party hereby irrevocably appoints Wells Fargo to act on its
behalf as Administrative Agent hereunder and under the other Loan Documents,
including to act in such representative capacity as secured party on behalf and
for the benefit of each such Lending Party under this Agreement and the other
Loan Documents, and authorizes Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to Administrative Agent by
the terms hereof and thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article IX (other than
the first sentence of Section 9.12 which is also for the benefit of the Loan
Parties) are solely for the benefit of Administrative Agent and the Lending
Parties, and no Borrower nor any other Loan Party will have rights as a third
party beneficiary of any of such provisions.

 

(b)   The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lending Parties (including in its capacity
as a potential Bank Product Provider) hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lending Party for purposes
of acquiring, holding and enforcing any and all Liens on Collateral granted by
any of the Loan Parties to secure any of the Secured Obligations, together with
such powers and discretion as are reasonably incidental thereto (including to
enter into additional Loan Documents or supplements to existing Loan Documents
on behalf of the Secured Parties).  In this connection, the Administrative
Agent, as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to this Article IX for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of Articles IX and X as if set forth in full
herein with respect thereto.

 

SECTION 9.02.  RIGHTS AS A LENDER.

 

If the Person serving as Administrative Agent hereunder is also “Swing Line
Lender,” a “L/C Issuer” or a “Lender,” such Person will have the same rights and
powers in such capacity(ies) as any other Person in such capacity(ies) and may
exercise the same as though it were not Administrative Agent. Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Borrower or any Subsidiary or Affiliate of any Borrower as
if such Person were not Administrative Agent hereunder and without any duty to
account therefor to any other Lending Party.

 

SECTION 9.03.  EXCULPATORY PROVISIONS.

 

Administrative Agent will not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, Administrative Agent:

 

(a)   No Fiduciary Duties.  Will not be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing;

 

(b)   No Obligations Regarding Certain Actions.  Will not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that Administrative Agent is required to exercise as directed in
writing by Required Lenders (or such other number or percentage of Lenders as

 

111

--------------------------------------------------------------------------------


 

will be expressly provided for herein or in any other Loan Documents), Swing
Line Lender or a L/C Issuer, as applicable; provided that Administrative Agent
will not be required to take any action that, in its opinion or the opinion of
its counsel, may expose Administrative Agent to liability or that is contrary to
any Loan Document or applicable Law;

 

(c)   Disclosure Obligations.  Will not, except as expressly set forth herein
and in the other Loan Documents, have any duty to disclose, and will not be
liable for the failure to disclose, any information relating to any Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as Administrative Agent or any of its Affiliates in any capacity; and

 

(d)   Limitation on Liability.  Will not be liable for any action taken or not
taken by it (i) with the consent or at the request of Required Lenders (or such
other number or percentage of Lenders as will be necessary, or as Administrative
Agent will believe in good faith will be necessary, under the circumstances as
provided in Section 8.02 and Section 10.01), or (ii) in the absence of its own
gross negligence or willful misconduct. Administrative Agent will be deemed not
to have knowledge of any Default or Event of Default, unless and until the
Borrowers, a Loan Party, or a Lending Party provides written notice to
Administrative Agent describing such Default or Event of Default. Administrative
Agent will not be responsible for or have any duty to ascertain or inquire into
(A) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (B) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (C) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (D) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (E) any failure to
monitor or maintain any portion of the Collateral, or (F) the satisfaction of
any condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to Administrative Agent.

 

SECTION 9.04.  RELIANCE BY ADMINISTRATIVE AGENT.

 

Administrative Agent will be entitled to rely upon, and will not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper Person
and will not incur any liability for relying thereon.  In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Credit, that by its terms must be fulfilled to the satisfaction of a specified
Lending Party, Administrative Agent may presume that such condition is
satisfactory to such Lending Party, unless Administrative Agent will have
received notice to the contrary from such Lending Party prior to the making of
such Loan or the issuance of such Credit.  In this regard, for purposes of
determining compliance with the conditions set forth in Section 4.01, each
Lending Party that has executed this Agreement will be deemed to have consented
to, approved or accepted, or to be satisfied with, each document and matter
either sent, or made available, by Administrative Agent to such Lending Party
for consent, approval, acceptance or satisfaction, or required thereunder to be
to be consent to or approved by or acceptable or satisfactory to such Lending
Party, unless Administrative Agent will have received notice from such Lending
Party not less than two days prior to the Closing Date specifying such Lending
Party’s objection thereto and such objection will not have been withdrawn by
notice to Administrative Agent to such effect on or prior to the Closing Date.
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts it selects and will not be
liable for any action it takes or does not take in accordance with the advice of
any such counsel, accountants or experts.

 

112

--------------------------------------------------------------------------------


 

SECTION 9.05.  DELEGATION OF DUTIES.

 

Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents it appoints. Administrative Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  Administrative Agent will not be
responsible for the negligence or misconduct of any sub-agent or
attorney-in-fact that it selects with reasonable care.  The exculpatory
provisions of this Article IX will apply to any such sub-agent and to the
Related Parties of Administrative Agent and any such sub-agent and will apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein, as well as activities as Administrative Agent.

 

SECTION 9.06.  RESIGNATION OF ADMINISTRATIVE AGENT.

 

Administrative Agent may at any time give notice of its resignation to Lending
Parties and the Borrowers. Upon receipt of any such notice of resignation,
Required Lenders will have the right, with, unless an Event of Default exists,
the consent of the Borrowers (which consent will not be unreasonably withheld),
to appoint a successor, which will be a bank, trust company or insurance company
organized (or in the case of a bank, having a branch registered) under the laws
of the United States or of any state thereof and having a combined capital and
surplus of at least $500,000,000. If no such successor will have been so
appointed by Required Lenders and will have accepted such appointment within
thirty days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of Lending
Parties, appoint a successor Administrative Agent meeting the qualifications set
forth in this Section 9.06; provided that, if Administrative Agent will notify
Lending Parties and the Borrowers that no qualifying Person has accepted such
appointment, then such resignation will nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent will be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by
Administrative Agent on behalf of any Lending Party under any of the Loan
Documents, the retiring Administrative Agent will continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through Administrative Agent will instead be made by or to
each Lending Party directly, until such time as Required Lenders appoint a
successor Administrative Agent as provided for in this Section 9.06.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor will succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent will be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided in this Section 9.06).  The fees payable by the
Borrowers to a successor Administrative Agent will be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article IX and
Section 10.04 will continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section 9.06 will also constitute its resignation as Swing Line Lender.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder
(i) such successor will succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swing Line Lender; (ii) the
retiring Swing Line Lender will be discharged from all of their respective
duties and obligations hereunder or under the other Loan

 

113

--------------------------------------------------------------------------------


 

Documents; and (iii) the successor Swing Line Lenders will purchase the
outstanding Swing Line Loans of the resigning Swing Lien Lender at par.

 

SECTION 9.07.  NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS.

 

Each Lending Party acknowledges that it has, independently and without reliance
upon Administrative Agent, any other Lending Party or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lending Party also acknowledges that it will, independently and
without reliance upon Administrative Agent, any other Lending Party or any of
their Related Parties and based on such documents and information as it will
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

SECTION 9.08.  NO OTHER DUTIES, ETC.

 

Notwithstanding anything to the contrary contained herein, no Person identified
herein or on the facing page or signature pages hereof as a “Syndication Agent,”
“Documentation Agent,” “Co-Agent,” “Book Manager,” “Book Runner,” “Arranger,”
“Lead Arranger,” “Joint Lead Arranger” or “Joint Arranger,” if any, will have or
be deemed to have any right, power, obligation, liability, responsibility or
duty under this Agreement or the other Loan Documents, other than in such
Person’s capacity as (a) Administrative Agent or a Lending Party hereunder and
(b) an Indemnitee hereunder, and no such Person will have or be deemed to have
any fiduciary relationship with any Lender. Each Lender acknowledges that it has
not relied, and will not rely, on such Persons in deciding to enter into this
Agreement or any other Loan Document or in taking or not taking any action
hereunder or thereunder.

 

SECTION 9.09.  ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation will then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent will have made any demand on the
Borrowers) will be entitled and empowered, by intervention in such proceeding or
otherwise (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid, and to file such other documents as
may be necessary or advisable in order to have the claims of Lending Parties and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of Lending Parties and Administrative Agent
and their respective agents and counsel and all other amounts due Lending
Parties and Administrative Agent under Sections 2.04(h), Section 2.10 and
Section 10.04) allowed in such judicial proceeding, and (b) to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lending Party to make such payments to
Administrative Agent and, in the event that Administrative Agent will consent to
the making of such payments directly to Lending Parties, to pay to
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of Administrative Agent and its agents and counsel,
and any other amounts due Administrative Agent under Section 2.10 and
Section 10.04.  Nothing contained herein will be deemed to authorize
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lending Party any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lending Party or to
authorize Administrative Agent to vote in respect of the claim of any Lending
Party in any such proceeding.

 

114

--------------------------------------------------------------------------------


 

SECTION 9.10.  GUARANTY MATTERS.

 

Each Lending Party and Bank Product Provider hereby (a) irrevocably authorizes
Administrative Agent to execute and deliver all documentation reasonably
requested to evidence the release of any Guarantor from its obligations under a
Guaranty if such Person ceases to be a Material Subsidiary, whether as a result
of a transaction permitted hereunder or otherwise by operation of the definition
of “Material Subsidiary” or is or becomes an Excluded Subsidiary,
(b) irrevocably authorizes Administrative Agent to release any Lien on any
Collateral granted to or held by the Administrative Agent under any Credit
Document (i) upon termination of the Commitments and payment in full of all
Secured Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements with respect thereto reasonably satisfactory to
the Administrative Agent (to the extent the Administrative Agent is a party to
such arrangements) and the applicable L/C Issuers shall have been made),
(ii) that is sold or otherwise disposed of or to be sold or otherwise disposed
of as part of or in connection with any sale or other disposition permitted
under the Loan Documents, (iii) that is property of a Guarantor released from
its obligations under a Guaranty in accordance with the Loan Documents, or
(iv) subject to Section 10.01, if approved, authorized or ratified in writing by
the Required Lenders, (c) irrevocably authorizes Administrative Agent to
subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(l) and (d) agrees that, upon request by Administrative
Agent at any time, it will confirm in writing Administrative Agent’s authority
to execute and deliver such documentation pursuant to this Section 9.10. 
Without limiting the generality of the foregoing, each Lending Party and Bank
Product Provider hereby (x) agrees that with respect to the Liens on any
Collateral referenced in clause (b)(ii) above, such Liens shall be automatically
released at the time of a Disposition of such Collateral permitted under any
Loan Document, and (y) irrevocably authorizes Administrative Agent to execute
and deliver all documentation reasonably requested to effect the release of any
such Liens granted to or held by the Administrative Agent under any Loan
Document.

 

SECTION 9.11.  LEGAL REPRESENTATION OF ADMINISTRATIVE AGENT.

 

In connection with the negotiation, drafting, and execution of this Agreement
and the other Loan Documents, or in connection with future legal representation
relating to loan administration, amendments, modifications, waivers, or
enforcement of remedies, King & Spalding, LLP (“K&S”) only has represented and
only will represent Wells Fargo in its capacity as Administrative Agent and as a
Lending Party and Wells Fargo Securities, LLC in its capacity as the “left lead”
Arranger.  Each other Lending Party hereby acknowledges that K&S does not
represent it in connection with any such matters

 

SECTION 9.12.  SECURED HEDGING AGREEMENTS AND SECURED CASH MANAGEMENT
AGREEMENTS.

 

Notwithstanding anything to the contrary herein or in any other Loan Document,
no Bank Product Provider that obtains the benefits of Section 8.04 or any
Collateral by virtue of the provisions hereof or of any Security Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Bank Products unless the Administrative Agent has received
written notice of such Bank Product, together with such supporting documentation
as the Administrative Agent may request, from the applicable Bank Product
Provider.

 

115

--------------------------------------------------------------------------------


 

SECTION 9.13.  CREDIT BIDDING.

 

(a)           Upon the instruction of the Required Lenders, the Administrative
Agent, on behalf of itself and the Lenders, shall have the right to credit bid
and purchase for the benefit of the Administrative Agent and the Lenders all or
any portion of Collateral at any sale thereof conducted by the Administrative
Agent under the provisions of the UCC, including pursuant to Sections 9-610 or
9-620 of the UCC, at any sale thereof conducted under the provisions of the
United States Bankruptcy Code, including Section 363 thereof, or a sale under a
plan of reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Applicable Law.

 

(b)           Each Lender hereby agrees that, except as otherwise provided in
any Loan Documents or with the written consent of the Administrative Agent and
the Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

 

ARTICLE X
GENERAL PROVISIONS

 

SECTION 10.01.  AMENDMENTS, ETC.

 

No amendment or, subject to Section 8.02, waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers or any other Loan Party therefrom (including any cure of any Event of
Default), will be effective unless in writing signed by Required Lenders (or
Administrative Agent at the written request of Required Lenders) and the
Borrowers or the applicable Loan Party, as the case may be, with receipt
acknowledged by Administrative Agent, and each such waiver or consent will be
effective only in the specific instance and for the specific purpose for which
given; provided that no such amendment, waiver or consent will:

 

(a)   waive any condition set forth in Section 4.02 or, in the case of the
initial Credit Extension, Section 4.01, without the written consent of each
Lender;

 

(b)   extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.03) without the written consent of
such Lender;

 

(c)   postpone any date fixed by this Agreement or any other Loan Document for
any payment, of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under such other Loan Document without the written
consent of each Lender entitled to such payment;

 

(d)   reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the second proviso to this
Section 10.01(d)) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder, without the written consent of each Lender
entitled to such amount; provided, however, that only the consent of the
Required Lenders will be necessary (i) to amend the definition of “Default Rate”
or to waive any obligation of the Borrowers to pay interest or L/C Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

116

--------------------------------------------------------------------------------


 

(e)   change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(e)), without the
written consent of each Lender, (ii) the definition of “Revolving Credit
Maturity Date” or “Revolving Credit Stated Maturity Date,” Eligible Assignee,”
“Participant,” “Defaulting Lender” or “Specified Lender” without the written
consent of each Lender, or (iii) the definition of “Alternative Currency” or
provision of Section 1.02(l) without the written consent of each Lender;

 

(f)    change (i) Section 2.07 to allow for non-pro rata application of any
reductions in the Aggregate Revolving Credit Commitments, (ii) Section 3.07 or
(iii) Section 8.04 without the written consent of each Lender;

 

(g)   release any Guarantor from its Guaranty without the written consent of
each Lender except as permitted by Section 10.15(a) or Section 9.10; or

 

(h)   release all or substantially all of the value of the Collateral without
the written consent of each Lender; provided that the Administrative Agent may
release any Collateral permitted to be released pursuant to the terms of this
Agreement or the Security Documents;

 

and provided, further, that (i) no amendment, waiver or consent will, unless in
writing and signed by Wells Fargo and each other designated L/C Issuer that has
issued a Credit under this Agreement in addition to the Lenders required above,
affect the rights or duties of any L/C Issuer under this Agreement or any Issuer
Document relating to any Credit issued or to be issued by it; (ii) no amendment,
waiver or consent will, unless in writing and signed by Swing Line Lender in
addition to the Lenders required above, affect the rights or duties of Swing
Line Lender under this Agreement; (iii) no amendment, waiver or consent will,
unless in writing and signed by Administrative Agent in addition to the Lenders
required above, affect the rights or duties of Administrative Agent under this
Agreement or any other Loan Document; and (iv) the Fee Letters may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender will have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (1) the Commitments of any Defaulting Lender may not be increased or
extended without the consent of such Lender, (2) the amount of principal and
accrued fees and interest owing to the Defaulting Lender may not be reduced
without the consent of such Lender, and (3) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders will require the consent of such Defaulting Lender.

 

For the avoidance of doubt and notwithstanding any provision to the contrary
contained in this Section 10.01, this Agreement and any other Loan Document may
be amended (or amended and restated) with the written consent of the
Administrative Agent and the Loan Parties in accordance with Section 2.15 to
(a) add one or more Incremental Term Loan facilities to this Agreement and to
permit extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Revolving Credit Loans and
the accrued interest and fees in respect thereof and (b) include appropriately
the Lenders holding such Incremental Term Loans in any determination of the
Required Lenders and Lenders.

 

117

--------------------------------------------------------------------------------


 

SECTION 10.02.  NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS.

 

(a)   Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 10.02(b) or in the penultimate paragraph of Section 6.02), all notices
and other communications provided for herein will be in writing and will be
delivered by hand or overnight courier service, mailed by certified or
registered mail, sent by telefacsimile transmission or sent by approved
electronic communication in accordance with Section 10.02(b), and all notices
and other communications expressly permitted to be given by telephone will be
made to the applicable telephone number, as follows:

 

(i)            if to the Borrowers, any Guarantor, Administrative Agent, any L/C
Issuer or Swing Line Lender, to the address, telefacsimile number, e-mail
address or telephone number specified for such Person on Schedule 10.02; and

 

(ii)           if to any Lender, to the address, telefacsimile number, e-mail
address or telephone number specified in its Administrative Detail
Form (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrowers).

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, will be deemed to have been given when received, and notices
sent by telefacsimile transmission or by means of approved electronic
communication will be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, will be deemed to have
been given at the opening of business on the next business day for the
recipient); provided that notices delivered through electronic communications to
the extent provided by Section 10.02(b) will be effective as provided in such
subsection (b).

 

(b)   Electronic Communications.

 

(i)            Each Lending Party agrees that notices and other communications
to it hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent (which include those set forth in the
penultimate paragraph of Section 6.02); provided that the foregoing will not
apply to notices to any Lending Party pursuant to Article II if such Lending
Party has notified Administrative Agent that it is incapable of receiving
notices under Article II by electronic communication.  In furtherance of the
foregoing, each Lending Party hereby agrees to notify Administrative Agent in
writing, on or before the date such Lending Party becomes a party to this
Agreement, of such Lending Party’s e-mail address to which a notice may be sent
(and from time to time thereafter to ensure that Administrative Agent has on
record an effective e-mail address for such Lending Party).  Each of
Administrative Agent and each Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by means of electronic
communication pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

(ii)           Subject to the penultimate paragraph of Section 6.02, unless
Administrative Agent otherwise prescribes, (A) notices and other communications
sent to an e-mail address will be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that, if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication will be deemed to have been sent at the opening of business on the
next business day for the recipient; and (B) notices or communications posted to
an Internet or intranet website will be deemed received upon the deemed receipt
by the intended recipient at its e-mail address as described in the foregoing
clause (A) of notification that such notice or communication is available and
identifying the website address therefor.

 

118

--------------------------------------------------------------------------------


 

(iii)          Each Borrower hereby acknowledges that (A) Administrative Agent
may make available to Lending Parties Specified Materials by posting some or all
of the Specified Materials on an Electronic Platform, (B) the distribution of
materials and information through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with any such
distribution, (C) the Electronic Platform is provided and used on an “AS IS,”
“AS AVAILABLE” basis and (D) neither Administrative Agent nor any of its
Affiliates warrants the accuracy, completeness, timeliness, sufficiency or
sequencing of the Specified Materials posted on the Electronic Platform. 
ADMINISTRATIVE AGENT, ON BEHALF OF ITSELF AND ITS AFFILIATES, EXPRESSLY AND
SPECIFICALLY DISCLAIMS, WITH RESPECT TO THE ELECTRONIC PLATFORM, DELAYS IN
POSTING OR DELIVERY, OR PROBLEMS ACCESSING THE SPECIFIED MATERIALS POSTED ON THE
ELECTRONIC PLATFORM, AND ANY LIABILITY FOR ANY LOSSES, COSTS, EXPENSES OR
LIABILITIES THAT MAY BE SUFFERED OR INCURRED IN CONNECTION WITH THE ELECTRONIC
PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSES, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN CONNECTION WITH THE ELECTRONIC
PLATFORM.

 

(iv)          Each Lending Party hereby agrees that notice to it in accordance
with Section 10.02(b)(ii)(B) specifying that any Specified Materials have been
posted to the Electronic Platform will, for purposes of this Agreement,
constitute effective delivery to such Lending Party of such Specified Materials.

 

(v)           Each Borrower hereby acknowledges that (A) Administrative Agent
will make available to the Lending Parties Specified Materials provided by or on
behalf of the Borrowers and the other Loan Parties hereunder by posting the
Specified Materials on an Electronic Platform and (B) certain of the Lending
Parties (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrowers or the other Loan
Parties or their Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Specified Materials that may be distributed to the Public Lenders and that
(1) all such Specified Materials will be clearly and conspicuously marked
“PUBLIC” which, at a minimum, will mean that the word “PUBLIC” will appear
prominently on the first page thereof; (2) by marking Borrower Materials
“PUBLIC,” each Borrower (on behalf of itself, the other Loan Parties and its
other Affiliates) will be deemed to have authorized Administrative Agent and the
Lending Parties to treat such Specified Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to each Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Specified
Materials constitute confidential information, they will treated as set forth in
Section 10.07); (3) all Specified Materials marked “PUBLIC” are permitted to be
made available through a portion of the Electronic Platform designated “Public
Investor;” and (4) Administrative Agent will be entitled to treat any Specified
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Electronic Platform not designated “Public Investor.”

 

(vi)          Each Lending Party (A) acknowledges that the Specified Materials,
including information furnished to it by any Loan Party or Administrative Agent
pursuant to, or in the course of administering, the Loan Documents, may include
material, non-public information concerning the Borrowers and the other Loan
Parties and their respective Affiliates or their respective securities and
businesses and (B) confirms that (1) it has developed compliance procedures
regarding the use of material, non-public information and (2) it will handle
such material, non-public information in accordance with such procedures and
applicable Laws, including Federal and state securities laws.

 

119

--------------------------------------------------------------------------------


 

(c)   Change of Address, Etc.  The Borrowers, Administrative Agent, Swing Line
Lender and any L/C Issuer may change their respective address(es), telefacsimile
number(s), telephone number(s) or e-mail address(es) for notices and other
communications hereunder by notice to the other parties hereto. Each Lender may
change its address(es), telefacsimile number(s), telephone number(s) or e-mail
address(es) for notices and other communications hereunder by notice to the
Borrowers, Administrative Agent, Swing Line Lender and each L/C Issuer.

 

(d)   Reliance by Administrative Agent and Lending Parties.  Administrative
Agent and Lending Parties will be entitled to rely and act upon any notices
(including telephonic or electronically delivered Requests for Credit Extension)
purportedly given by or on behalf of the Borrowers even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein or (ii) the terms thereof,
as understood by the recipient, varied from any confirmation thereof.  The
Borrowers will indemnify Administrative Agent and each Lending Party and their
respective Related Parties from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrowers.  All telephonic notices to and other telephonic
communications with Administrative Agent may be recorded by Administrative
Agent, and each of the parties hereto hereby consents to such recording.

 

SECTION 10.03.  NO WAIVER; CUMULATIVE REMEDIES; ENFORCEMENT.

 

No failure by Administrative Agent or any Lending Party to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder will operate as a waiver thereof and no single or partial exercise of
any right, remedy, power or privilege hereunder will preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents (including any rights and remedies of any Lending Party or
Bank Product Provider under Section 10.15 and Section 10.16) against the
Borrowers or any other Loan Party will be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement will be instituted
and maintained exclusively by, Administrative Agent in accordance with
Section 8.03 for the benefit of all the Secured Parties; provided, however, that
the foregoing will not prohibit (a) Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.14), or (d) any Secured Party
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any
Bankruptcy Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders will have the rights otherwise ascribed to
Administrative Agent pursuant to Section 8.03 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.14, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

120

--------------------------------------------------------------------------------


 

SECTION 10.04.  EXPENSES; INDEMNITY; DAMAGE WAIVER.

 

(a)   Costs and Expenses.  The Borrowers will pay (i) all reasonable
out-of-pocket expenses incurred by Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of, or consents with respect to, the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby will be consummated); (ii) all reasonable out-of-pocket
expenses incurred by each L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Credit or any demand for payment thereunder; and
(iii) all out-of-pocket expenses incurred by Administrative Agent or any Lending
Party (including the fees, charges and disbursements of (x) a single counsel for
Administrative Agent and (y) a single counsel for the Lending Parties), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.04 or (B) in connection with the Loans made or Credits issued
hereunder, including all such out-of-pocket expenses incurred during any workout
or restructuring (or negotiations in connection with the foregoing) in respect
of such Loans or Credits.

 

(b)   Indemnification by the Borrowers.  Each Borrower will jointly and
severally indemnify each Indemnitee against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities, costs and related
expenses (including the reasonable fees, charges, settlement costs and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party or any of their respective Affiliates arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any document contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of Administrative Agent (and any sub-agent)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents; (ii) any Loan or Credit or the use or proposed use of the
proceeds therefrom (including any refusal by L/C Issuer to honor a demand for
payment under a Credit if the documents presented in connection with such demand
do not strictly comply with the terms of such Credit); (iii) any Environmental
Claim or Environmental Liability; or (iv) any actual or prospective claim,
investigation, litigation or other proceeding (including any administrative
proceeding or any arbitration or other alternative dispute resolution
proceeding) relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower or any
other Loan Party or any of their respective Affiliates, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity will not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee.

 

(c)   Reimbursement by Lenders.  If and to the extent the Borrowers for any
reason fails to pay when due any amount that they are required to pay under
Section 10.04(a) or Section 10.04(b) to Administrative Agent (or any sub-agent
thereof), Swing Line Lender, any L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to Administrative Agent (or any
such sub-agent), Swing Line Lender, each L/C Issuer or such Related Party, as
the case may be, such Lender’s pro rata share (based on its Percentage Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against Administrative Agent (or any
such sub-agent), Swing Line Lender, any L/C Issuer or any Related Party of any
of the foregoing acting for Administrative Agent (or any such sub-agent),

 

121

--------------------------------------------------------------------------------


 

Swing Line Lender or L/C Issuer in connection with such capacity.  The
obligations of Lenders under this subsection (c) are subject to the provisions
of Section 2.13(d).

 

(d)   Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, each Loan Party and each member of the Credit Group agrees that
it will not assert, and hereby waives, any claim against any Indemnitee (in the
case of such waiver by the Loan Parties) and any Loan Party or Related Party
thereof (in the case of such waiver by the members of the Credit Group), on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any document
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Credit or the use of the proceeds thereof.  No Indemnitee referred to in
Section 10.04(b) will be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent that such
liability is determined in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnitee’s gross negligence
or willful misconduct.

 

(e)   Payments.  All amounts due under this Section 10.04 will be payable not
later than three Business Days after demand therefor.

 

(f)    Survival.  The agreements in this Section 10.04 will survive the
resignation of Administrative Agent, Swing Line Lender and any L/C Issuer, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations and the
termination of this Agreement.

 

SECTION 10.05.  MARSHALLING; PAYMENTS SET ASIDE.

 

Neither Administrative Agent nor any Lending Party will be under any obligation
to marshal any asset in favor of the Borrowers or any other Person or against or
in payment of any or all of the Obligations.  To the extent that any payment by
or on behalf of the Borrowers is made to Administrative Agent or any Lending
Party, or Administrative Agent or any Lending Party exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent or any Lending Party in such Person’s discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Bankruptcy Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied will be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lending Party severally agrees to pay
to Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by Administrative Agent plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate.  The obligations of each Lending
Party under clause (b) of the preceding sentence will survive the payment in
full of the Obligations and the termination of this Agreement.

 

SECTION 10.06.  SUCCESSORS AND ASSIGNS.

 

(a)   Successors and Assigns Generally.  The provisions of this Agreement will
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Administrative Agent
and each Lending Party, and neither Swing Line Lender nor any Lender may assign
or otherwise transfer any of its rights or

 

122

--------------------------------------------------------------------------------


 

obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto will be null and void).
Nothing in this Agreement, expressed or implied, will be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.06(e) and, to the extent expressly contemplated hereby, the Related
Parties of each of Administrative Agent and each Lending Party) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)   Assignments by Swing Line Lender or any Lender.  Swing Line Lender or any
Lender may at any time assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment(s) and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and in Swing Line Loans, as
applicable) at the time owing to it); provided that:

 

(i)            except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment(s) and Loans at the time owing to it
or in the case of an assignment to a Lender or an Affiliate of a Lender, the
aggregate amount of the Commitment(s) (which for this purpose includes Loans
outstanding thereunder) or, if any Commitment is not then in effect, the
Outstanding Amount of the Loans of the assigning Swing Line Lender or Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to Administrative Agent
or, if a “trade date” is specified in the Assignment and Assumption, as of such
trade date, will not be less than $10,000,000 unless each of Administrative
Agent and, so long as no Event of Default has occurred and is continuing, each
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed);

 

(ii)           each partial assignment will be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) will not apply to rights in respect of Swing Line Loans;

 

(iii)          any assignment of a Commitment must be approved by Administrative
Agent, the applicable designated L/C Issuer of any Letter of Credit then
outstanding and Swing Line Lender, unless the Person that is the proposed
assignee is itself a Lender, an Affiliate of a Lender or an Approved Fund
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee);

 

(iv)          so long as an Event of Default does not then exist, any assignment
(other than an assignment to another Lender, an Affiliate of a Lender or an
Approved Fund) will require the prior written consent of the Administrative
Borrower, on behalf of the Borrowers (which will not be unreasonably withheld),
provided that the Administrative Borrower will be deemed to have consented to
any such assignment unless it will object thereto by written notice to
Administrative Agent within five Business Days after having received notice
thereof; and

 

(v)           no such assignment will be made (A) to any Borrower, Guarantor or
any of their respective Affiliates or Subsidiaries, (B) to any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (v),
(C) to a natural person, or (D) any Person who is a beneficial owner of
Subordinated Debt of the Loan Parties or any of such Person’s Affiliates.

 

The parties to each assignment will execute and deliver to Administrative Agent
an Assignment and Assumption, a processing and recordation fee of $3,500;
provided that Administrative Agent hereby

 

123

--------------------------------------------------------------------------------


 

waives such processing and recordation fee in connection with any assignment
effected pursuant to Section 3.07(a).  In addition, the Eligible Assignee, if it
is not then a Lender, will deliver to Administrative Agent an Administrative
Detail Form.  Subject to acceptance and recording thereof by Administrative
Agent pursuant to subsection (c) of this Section 10.06, from and after the
effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder will be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of Swing Line Lender or a Lender, as applicable, under this
Agreement, and the assigning Swing Line Lender or Lender, as applicable,
thereunder will, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lending
Party’ rights and obligations under this Agreement, such Lending Party will
cease to be a party hereto) but will continue to be entitled to the benefits of
Section 3.01, Section 3.04, Section 3.05 and Section 10.04 with respect to facts
and circumstances occurring prior to the effective date of such assignment. 
Upon request, the Borrowers (at their expense) will execute and deliver Notes to
the assignee Lending Party.  Any assignment or transfer by Swing Line Lender or
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.06(b) will be null and void.

 

(c)   Register.  Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), will
maintain at Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a Register.  The entries in the Register will be
conclusive absent manifest error, and the Borrowers, Administrative Agent and
Lending Parties may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, Administrative
Agent will maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
will be available for inspection by each of the Borrowers, Swing Line Lender and
each L/C Issuer, at any reasonable time and from time to time upon reasonable
prior notice.  In addition, at any time that a request for a consent for a
material or substantive change to the Loan Documents or any waiver of any
provision thereunder is pending, any Lender wishing to consult with other
Lenders in connection therewith may request and receive from Administrative
Agent a copy of the Register.

 

(d)   Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment will be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment will make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (i) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (ii) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Credits
and Swing Line Loans in accordance with its Percentage Share.  Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder will become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest will be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

(e)   Participations.  Swing Line Lender or any Lender may at any time, without
the consent of, or notice to, the Borrowers or Administrative Agent, sell
participations to any Participant in all or a portion of such Person’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment(s) and/or the Loans (including such Lender’s participations in L/C
Obligations and/or

 

124

--------------------------------------------------------------------------------


 

Swing Line Loans) owing to it); provided that (i) any sale of a participation to
a proposed Participant that would not otherwise qualify as an Eligible Assignee
or that is a Defaulting Lender must be approved by Administrative Agent,
(ii) such Person’s obligations under this Agreement will remain unchanged,
(iii) such Person will remain solely responsible to the other parties hereto for
the performance of such obligations and (iv) the Borrowers, Administrative Agent
and Lending Parties will continue to deal solely and directly with such Person
in connection with such Person’s rights and obligations under this Agreement. 
Any document pursuant to which Swing Line Lender or a Lender sells such a
participation will provide that such Person will retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided that such document may provide that such Person
will not, without the consent of the Participant, agree to any amendment, waiver
or other modification described in the first proviso to Section 10.01 that
affects such Participant. Subject to Section 10.06(f), the Borrowers agree that
each Participant will be entitled to the benefits of Section 3.01, Section 3.04
and Section 3.05 to the same extent as if it were a Lending Party hereunder and
had acquired its interest by assignment pursuant to Section 10.06(b).  To the
extent permitted by law, each Participant also will be entitled to the benefits
of Section 10.08 as though it were a Lending Party, as long as such Participant
agrees to be subject to Section 2.14 as though it were a Lending Party.

 

(f)    Limitations upon Participant Rights.  A Participant will not be entitled
to receive any greater payment under Section 3.01 or Section 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender will not be
entitled to the benefits of Section 3.01 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.

 

(g)   Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment will release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(h)   Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption will be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which will be of the same legal effect, validity or enforceability
as a manually executed signature or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act or any other
similar state laws based on the Uniform Electronic Transactions Act.

 

(i)    Resignation as L/C Issuer or Swing Line Lender.  Notwithstanding anything
to the contrary contained herein, if at any time Wells Fargo assigns all of its
Commitments and Loans pursuant to subsection (b) of this Section 10.06, Wells
Fargo may do either or both of the following: (i) upon thirty days’ notice to
the Borrowers and all Lenders, resign as L/C Issuer or (ii) upon thirty days’
notice to the Borrowers, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrowers will be entitled
to appoint from among Lenders a successor L/C Issuer or Swing Line Lender
(subject to such Lender’s consent to such appointment, at its sole discretion);
provided that no failure by the Borrowers to appoint any such successor will
affect the resignation of Wells Fargo as a L/C Issuer or Swing Line Lender, as
the case may be. If Wells Fargo resigns as a L/C Issuer, it will retain all the
rights and obligations of a L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as a L/C Issuer
and all L/C Obligations with respect thereto

 

125

--------------------------------------------------------------------------------


 

(including the right to require Lenders to make Revolving Credit Loans that are
Base Rate Revolving Credit Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.04(c)).  If Wells Fargo resigns as Swing Line
Lender, it will retain all the rights of Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require Lenders to
make Revolving Credit Loans that are Base Rate Loans or fund risk participations
in outstanding Swing Line Loans pursuant to Section 2.05(c).

 

SECTION 10.07.  TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.

 

Each Lender will make no disclosure of confidential information furnished to it
by the Borrowers or any of their Subsidiaries, and identified as such, unless
such information has become public, except: (a) in connection with operations
under or the enforcement of this Agreement or any other Loan Document, to
Persons who have a reasonable need to be furnished such confidential information
and who agree to comply with the restrictions contained in this Section 10.07
with respect to such information and to the extent such disclosure does not
violate any applicable Laws; (b) pursuant to any statutory or regulatory
requirement or any court order, subpoena or other legal process; (c) to any
parent or corporate Affiliate of such Lender or to any Participant, proposed
Participant or proposed Assignee; provided, however, that any such Person agrees
to comply with the restrictions set forth in this Section 10.07 with respect to
such information and to the extent such disclosure does not violate any
applicable Laws; (d) to its independent counsel, auditors and other professional
advisors with an instruction to such Person to keep such information
confidential; (e) subject to an agreement containing provisions substantially
similar to those of this Section 10.07, to any direct or indirect counterparty
in any swap agreement or hedging arrangement (or to such contractual
counterparty’ s professional advisors) relating to the Loan Parties and their
obligations; (f) with respect to confidential information related to the tax
treatment and tax structure of the transactions contemplated by the Loan
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to such Lender relating to such tax treatment and
tax structure; provided, however, that such disclosure may not be made to the
extent required to be kept confidential to comply with any applicable federal or
state securities laws; or (g) with the prior written consent of the Parent, to
any other Person.

 

Each Loan Party hereby agrees that Administrative Agent, any Lender or any
Affiliate thereof may (a) disclose a general description of transactions arising
under the Loan Documents for advertising, marketing or other similar purposes,
and (b) use any Loan Party’s name, logo or other indicia germane to such party
in connection with such advertising, marketing or other similar purposes.

 

SECTION 10.08.  RIGHT OF SETOFF.

 

If an Event of Default will have occurred and be continuing, each Lending Party
and its respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lending Party to or for the credit or the
account of any Borrower or any other Loan Party against any and all of the
Obligations to such Lending Party or such Affiliate, irrespective of whether or
not such Lending Party will have made any demand under this Agreement or any
other Loan Document and although such obligations of such Borrower or such Loan
Party may be unmatured or are owed to a branch or office of such Lending Party
different from the branch or office holding such deposit or obligated on such
obligations; provided, that in the event that any Defaulting Lender will
exercise any such right of setoff, (a) all amounts so set off will be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Section 3.07 and, pending such payment, will be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of Administrative Agent and the Lending Parties, and (b) the Defaulting
Lender will provide promptly to

 

126

--------------------------------------------------------------------------------


 

Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lending Party and its Affiliates under this Section 10.08 are
in addition to other rights and remedies (including other rights of setoff) that
such Lending Party or its Affiliates may have.  Each Lending Party agrees to
notify the Borrowers and Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice will not affect the
validity of such setoff and application.

 

SECTION 10.09.  INTEREST RATE LIMITATION.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents will not exceed the
maximum rate of non-usurious interest permitted by applicable Law. If
Administrative Agent or any Lender will receive interest in an amount that
exceeds the maximum rate of non-usurious interest permitted by applicable Law,
the excess interest will be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers or the Guarantors, as
applicable.  In determining whether the interest contracted for, charged, or
received by Administrative Agent or a Lender exceeds the maximum rate of
non-usurious interest permitted by applicable Law, such Person may, to the
extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

SECTION 10.10.  COUNTERPARTS; INTEGRATION; EFFECTIVENESS.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which will constitute an original, but all
of which when taken together will constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire agreement among the parties
relating to the subject matter hereof and supersede any and all previous
documents, agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement will
become effective when it will have been executed and delivered by Administrative
Agent and when Administrative Agent will have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy will be effective as delivery of a manually executed counterpart of
this Agreement.

 

SECTION 10.11.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith will survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lending Party, regardless of any investigation
made by Administrative Agent or any Lender or on their behalf and
notwithstanding that Administrative Agent or any Lender may have had notice or
knowledge of any Default or Event of Default at the time of any Credit
Extension, and will continue in full force and effect as long as any Loan or any
other Obligation (other than unasserted contingent indemnification obligations)
hereunder will remain unpaid or unsatisfied or any Credit will remain
outstanding.

 

SECTION 10.12.  SEVERABILITY.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement

 

127

--------------------------------------------------------------------------------


 

and the other Loan Documents will not be affected or impaired thereby and
(b) the parties will endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders will be limited by Bankruptcy
Laws, as determined in good faith by Administrative Agent, L/C Issuer or Swing
Line Lender, as applicable, then such provisions will be deemed to be in effect
only to the extent not so limited.

 

SECTION 10.13.  LENDER-CREDITOR RELATIONSHIP.

 

The relationship between the Lending Parties and Administrative Agent, on the
one hand, and the Borrowers and the other Loan Parties, on the other, is solely
that of creditor and debtor. Neither any Lending Party nor Administrative Agent
has (or will be deemed to have) any fiduciary relationship or duty to the
Borrowers or any other Loan Party arising out of or in connection with, and
there is no agency or joint venture relationship between the Lending Parties and
Administrative Agent, on the one hand, and the Borrowers and the other Loan
Parties, on the other, by virtue of this Agreement or any other Loan Document or
any of the Transactions contemplated herein or therein.

 

SECTION 10.14.  USA PATRIOT ACT NOTICE.

 

Each Lending Party that is subject to the PATRIOT Act and Administrative Agent
(for itself and not on behalf of any Lending Party) hereby notifies the
Borrowers that, pursuant to the requirements of the PATRIOT Act, they are each
required to obtain, verify and record information that identifies the Borrowers
and each other Loan Party, which information includes the name and address of
the Borrowers and each other Loan Party and other information that will allow
such Lending Party or Administrative Agent, as applicable, to identify the
Borrowers and each other Loan Party in accordance with the PATRIOT Act.

 

SECTION 10.15.  GUARANTY BY SUBSIDIARIES.

 

(a)   Guaranty.  Each Domestic Subsidiary of the Borrowers that is a Material
Subsidiary party hereto (each, a “Subsidiary Guarantor”) jointly and severally,
unconditionally and irrevocably guarantees to Administrative Agent, Lending
Parties and the Bank Product Providers the full and prompt payment when due
(whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise) of the Obligations and all Bank Product Debt (the
“Guaranteed Obligations”); provided, however, that no Excluded Subsidiary shall
become a Subsidiary Guarantor unless Administrative Agent and the Borrowers
expressly agree in advance in writing and no Subsidiary that is a Borrower shall
be a Subsidiary Guarantor.  The Guaranteed Obligations include interest that,
but for a proceeding under any Bankruptcy Law, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against the Borrowers
for such interest in any such proceeding. Notwithstanding the foregoing, (i) if
(A) any Subsidiary Guarantor that has been a Material Subsidiary ceases to be a
Material Subsidiary for a period of twelve consecutive months, and (B) no Event
of Default has occurred and is continuing as of the end of such twelve
consecutive month period, or (ii) if any Subsidiary Guarantor is or becomes an
Excluded Subsidiary, then in either case under the preceding clauses (i) and
(ii), upon the Administrative Borrower’s written notification to Administrative
Agent of the satisfaction of the conditions necessary to release such Subsidiary
Guarantor, such Subsidiary Guarantor will be released as a Subsidiary Guarantor
hereunder upon Administrative Agent’s subsequent written acknowledgement of such
release (such acknowledgement not to be unreasonably withheld); provided that no
such release shall occur if such Subsidiary Guarantor, following such release,
will continue to Guarantee any Second Lien Debt.  Any

 

128

--------------------------------------------------------------------------------


 

Subsidiary required to become a Subsidiary Guarantor hereunder solely because
such Subsidiary provides a Guaranty with respect to any Second Lien Debt will be
released as a Subsidiary Guarantor hereunder if such Subsidiary Guarantor ceases
to provide a Guaranty with respect to any Second Lien Debt upon Administrative
Agent’s subsequent written acknowledgement of such release (such acknowledgement
not to be unreasonably withheld).

 

(b)   Separate Obligation.  Each Subsidiary Guarantor acknowledges and agrees
that (i) the Guaranteed Obligations are separate and distinct from any
Indebtedness arising under or in connection with any other document, including
under any provision of this Agreement other than this Section 10.15 or any Bank
Product, executed at any time by such Subsidiary Guarantor in favor of
Administrative Agent, any Lending Party or any Bank Product Provider; and
(ii) such Subsidiary Guarantor will pay and perform all of the Guaranteed
Obligations as required under this Section 10.15, and Administrative Agent,
Lending Parties and Bank Product Providers may enforce any and all of their
respective rights and remedies hereunder, without regard to any other document,
including any provision of this Agreement other than this Section 10.15 and
Section 10.03, at any time executed by such Subsidiary Guarantor in favor of
Administrative Agent, any Lending Party or any Bank Product Provider,
irrespective of whether any such other document, or any provision thereof or
hereof, will for any reason become unenforceable or any of the Indebtedness
thereunder will have been discharged, whether by performance, avoidance or
otherwise. Each Subsidiary Guarantor acknowledges that, in providing benefits to
the Borrowers, Administrative Agent, Lending Parties and Bank Product Providers
are relying upon the enforceability of this Section 10.15 and the Guaranteed
Obligations as separate and distinct Indebtedness of each such Subsidiary
Guarantor, and each Subsidiary Guarantor agrees that Administrative Agent, the
Lending Parties and the Bank Product Providers would be denied the full benefit
of their bargain if at any time this Section 10.15 or the Guaranteed Obligations
were treated any differently.  The fact that the Guaranty is set forth in this
Agreement rather than in a separate guaranty document is for the convenience of
the Borrowers and each Subsidiary Guarantor and will in no way impair or
adversely affect the rights or benefits of Administrative Agent, the Lending
Parties and the Bank Product Providers under this Section 10.15.  Each
Subsidiary Guarantor agrees to execute and deliver a separate document,
immediately upon request at any time of Administrative Agent, any Lending Party
or any Bank Product Provider, evidencing each such Subsidiary Guarantor’s
obligations under this Section 10.15.  Upon the occurrence of any Event of
Default, a separate action or actions may be brought against each such
Subsidiary Guarantor, whether or not any Borrower or any other Subsidiary
Guarantor or any other Person is joined therein or a separate action or actions
are brought against any such Borrower or any such other Subsidiary Guarantor or
any such other Person.

 

(c)   Insolvency Laws; Right of Contribution.

 

(i)            As used in this Section 10.15(c): (a) the term “Guarantor
Applicable Insolvency Laws” means the Laws of any Governmental Authority
relating to bankruptcy, reorganization, arrangement, adjustment of debts, relief
of debtors, dissolution, insolvency, fraudulent transfers or conveyances or
other similar laws (including 11 U. S. C. §547, §548, §550 and other “avoidance”
provisions of Title 11 of the Bankruptcy Code) as applicable in any proceeding
in which the validity or enforceability of this Agreement or any other Loan
Document against any Subsidiary Guarantor, or any Guarantor Specified Lien is in
issue; and (b) “Guarantor Specified Lien” means any Lien from time to time
granted by any Subsidiary Guarantor securing the Guaranty Obligations.
Notwithstanding any provision of this Agreement to the contrary, if, in any
proceeding, a court of competent jurisdiction determines that with respect to
any Subsidiary Guarantor, this Agreement or any other Loan Document or any
Guarantor Specified Lien would, but for the operation of this Section 10.15(c),
be subject to avoidance and/or recovery or be unenforceable by reason of
Guarantor Applicable Insolvency Laws, this Agreement, such other Loan Document
and each such Guarantor Specified Lien will be valid and enforceable against
such Guarantor, only to the maximum extent that would not cause this Agreement,

 

129

--------------------------------------------------------------------------------


 

such other Loan Document or such Guarantor Specified Lien to be subject to
avoidance, recovery or unenforceability. To the extent that any payment to, or
realization by, Administrative Agent or any Lending Party on the Guaranty
Obligations exceeds the limitations of this Section 10.15(c) and is otherwise
subject to avoidance and recovery in any such proceeding, the amount subject to
avoidance will in all events be limited to the amount by which such actual
payment or realization exceeds such limitation, and this Agreement as limited
will in all events remain in full force and effect and be fully enforceable
against such Guarantor.  This Section 10.15(c) is intended solely to reserve the
rights of Administrative Agent, the Lending Parties and the Bank Product
Providers hereunder against each Guarantor, in such proceeding to the maximum
extent permitted by Guarantor Applicable Insolvency Laws and neither any
Borrower, nor any Guarantor or any other guarantor of the Obligations nor any
other Person will have any right, claim or defense under this
Section 10.15(c) that would not otherwise be available under Guarantor
Applicable Insolvency Laws in such proceeding.

 

(ii)           Each Subsidiary Guarantor hereby agrees that, to the extent that
any Subsidiary Guarantor will have paid an amount hereunder to or on behalf of
Administrative Agent, the Lending Parties and the Bank Product Providers that is
greater than the net value of the benefits received, directly or indirectly, by
such paying Guarantor as a result of the Credit Extensions and other credit
accommodations extended hereunder or under any Bank Product, such paying
Guarantor will be entitled to contribution from any Guarantor that has not paid
its proportionate share, based on benefits received as a result of the making
and issuance of the Credit Extensions or Bank Product. Any amount payable as a
contribution under this Section 10.15(c) will be determined as of the date on
which the related payment or distribution is made by the Guarantor seeking
contribution and each Guarantor acknowledges that the right to contribution
hereunder will constitute an asset of such Guarantor to which such contribution
is owed.  Notwithstanding the foregoing, the provisions of this
Section 10.15(c) will in no respect limit the obligations and liabilities of any
Guarantor to Administrative Agent and the Lending Parties hereunder or under any
other Loan Document, and each Guarantor will remain jointly and severally liable
for the full payment and performance of the Guaranty Obligations.

 

(d)   Liability of Subsidiary Guarantors.  The liability of each Subsidiary
Guarantor under this Section 10.15 will be irrevocable, absolute, independent
and unconditional, and will not be affected by any circumstance that might
constitute a discharge of a surety or guarantor other than the indefeasible
payment and performance in full of all Guaranteed Obligations. In furtherance of
the foregoing and without limiting the generality thereof, each Subsidiary
Guarantor agrees as follows:

 

(i)            such Subsidiary Guarantor’s liability hereunder will be the
immediate, direct, and primary obligation of such Subsidiary Guarantor and will
not be contingent upon Administrative Agent’s, any Lending Party’s or any Bank
Product Provider’s exercise or enforcement of any remedy it may have against any
Borrower or any other Person, or against any collateral or other security for
any Guaranteed Obligations;

 

(ii)           this Guaranty is a guaranty of payment when due and not merely of
collectibility;

 

(iii)          Administrative Agent, Lending Parties and Bank Product Providers
may enforce this Section 10.15 upon the occurrence of an Event of Default
notwithstanding the existence of any dispute among Administrative Agent, Lending
Parties or Bank Product Providers, on the one hand, and the Borrowers or any
other Person, on the other hand, with respect to the existence of such Event of
Default;

 

(iv)          such Subsidiary Guarantor’s payment of a portion, but not all, of
the Guaranteed Obligations will in no way limit, affect, modify or abridge such
Subsidiary Guarantor’s liability for any portion of the Guaranteed Obligations
remaining unsatisfied; and

 

130

--------------------------------------------------------------------------------


 

(v)           such Subsidiary Guarantor’s liability with respect to the
Guaranteed Obligations will remain in full force and effect without regard to,
and will not be impaired or affected by, nor will such Subsidiary Guarantor be
exonerated or discharged by, any of the following events:

 

(A)  any proceeding under any Bankruptcy Law;

 

(B)  any limitation, discharge, or cessation of the liability of the Borrowers
or any other Person for any Guaranteed Obligations due to any applicable Law, or
any invalidity or unenforceability in whole or in part of any of the Guaranteed
Obligations or the Loan Documents;

 

(C)  any merger, acquisition, consolidation or change in structure of the
Borrowers or any other Guarantor or Person, or any sale, lease, transfer or
other disposition of any or all of the assets or shares of the Borrowers or any
other Guarantor or Person;

 

(D)  any assignment or other transfer, in whole or in part, of Administrative
Agent’s or any Lending Party’s interests in and rights under this Agreement
(including this Section 10.15) or the other Loan Documents;

 

(E)   any claim, defense, counterclaim or setoff, other than that of prior
performance, that any Borrower, any such Subsidiary Guarantor, any other
Guarantor or any other Person may have or assert, including any defense of
incapacity or lack of corporate or other authority to execute any of the Loan
Documents;

 

(F)   Administrative Agent’s, any Lending Party’s or any Bank Product Provider’s
amendment, modification, renewal, extension, cancellation or surrender of any
Loan Document or any Guaranteed Obligations;

 

(G)  Administrative Agent’s, any Lending Party’s or any Bank Product Provider’s
exercise or non-exercise of any power, right or remedy with respect to any
Guaranteed Obligations or any collateral;

 

(H)  Administrative Agent’s, any Lending Party’s or any Bank Product Provider’s
vote, claim, distribution, election, acceptance, action or inaction in any
proceeding under any Bankruptcy Law; or

 

(I)    any other guaranty, whether by such Subsidiary Guarantor or any other
Person, of all or any part of the Guaranteed Obligations or any other
indebtedness, obligations or liabilities of the Borrowers to Administrative
Agent, any Lending Party or any Bank Product Provider.

 

(e)   Consents of Subsidiary Guarantors.  Each Subsidiary Guarantor hereby
unconditionally consents and agrees that, without notice to or further assent
from any such Subsidiary Guarantor:

 

(i)            the principal amount of the Guaranteed Obligations may be
increased or decreased and additional indebtedness or obligations of the
Borrowers under the Loan Documents or any Bank Product may be incurred and the
time, manner, place or terms of any payment under any Loan Document or any Bank
Product may be extended or changed, by one or more amendments, modifications,
renewals or extensions of any Loan Document, any Bank Product or otherwise;

 

(ii)           the time for the Borrowers’ (or any other Person’s) performance
of or compliance with any term, covenant or agreement on its part to be
performed or observed under any Loan Document

 

131

--------------------------------------------------------------------------------


 

or any Bank Product may be extended, or such performance or compliance waived,
or failure in or departure from such performance or compliance consented to, all
in such manner and upon such terms as Administrative Agent, Lending Parties or
Bank Product Providers (as applicable under the relevant Loan Documents or Bank
Product) may deem proper;

 

(iii)          Administrative Agent, Lending Parties and Bank Product Providers
may request and accept other guaranties and may take and hold security as
collateral for the Guaranteed Obligations, and may, from time to time, in whole
or in part, exchange, sell, surrender, release, subordinate, modify, waive,
rescind, compromise or extend such other guaranties or security and may permit
or consent to any such action or the result of any such action, and may apply
such security and direct the order or manner of sale thereof; and

 

(iv)          Administrative Agent, Lending Parties or Bank Products may
exercise, or waive or otherwise refrain from exercising, any other right,
remedy, power or privilege even if the exercise thereof affects or eliminates
any right of subrogation or any other right of such Subsidiary Guarantor against
the Borrowers.

 

(f)    Guarantors’ Waivers.  Each Subsidiary Guarantor hereby waives and agrees
not to assert:

 

(i)            any right to require Administrative Agent, any Lending Party or
any Bank Product Provider to proceed against any Borrower, any other Guarantor
or any other Person, or to pursue any other right, remedy, power or privilege of
Administrative Agent, any Lending Party or any Bank Product Provider whatsoever;

 

(ii)           the defense of the statute of limitations in any action hereunder
or for the collection or performance of the Guaranteed Obligations (and in this
regard that the performance of any act or any payment which tolls any statute of
limitations applicable to Secured Obligations under any of the Loan Documents or
any Bank Product will similarly operate to toll the statute of limitations
applicable to each such Subsidiary Guarantor’s liability hereunder);

 

(iii)          any defense arising by reason of any lack of corporate or other
authority or any other defense of any Borrower, such Subsidiary Guarantor or any
other Person (other than payment in full of the Guaranteed Obligations);

 

(iv)          any defense based upon Administrative Agent’s, any Lending Party’s
or any Bank Product Provider’s errors or omissions in the administration of the
Guaranteed Obligations;

 

(v)           any rights to set-offs and counterclaims;

 

(vi)          without limiting the generality of the foregoing, to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties, or that may conflict with the terms of this Section 10.15; and

 

(vii)         any and all notice of the acceptance of this Guaranty, and any and
all notice of the creation, renewal, modification, extension or accrual of the
Guaranteed Obligations, or the reliance by Administrative Agent, the Lending
Parties and the Bank Product Providers upon this Guaranty, or the exercise of
any right, power or privilege hereunder.  The Guaranteed Obligations will
conclusively be deemed to have been created, contracted, incurred and permitted
to exist in reliance upon this Guaranty. Each Subsidiary Guarantor waives
promptness, diligence, presentment, protest, demand for payment, notice of
default, dishonor or nonpayment and all other notices to or upon any Borrower,
any Guarantor or any other Person with respect to the Guaranteed Obligations.

 

132

--------------------------------------------------------------------------------


 

(g)   Stay of Acceleration.  If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
the Borrowers under any Bankruptcy Law, or otherwise, all such amounts will
nonetheless be jointly and severally payable by each Guarantor immediately upon
demand by Administrative Agent.

 

(h)   Financial Condition of the Borrowers.  No Subsidiary Guarantor will have
any right to require Administrative Agent or any Lending Party to obtain or
disclose any information with respect to (i) the financial condition or
character of the Borrowers or the ability of the Borrowers to pay and perform
the Guaranteed Obligations, (ii) the Guaranteed Obligations; (iii) any
collateral or other security for any or all of the Guaranteed Obligations;
(iv) the existence or nonexistence of any other guarantees of all or any part of
the Guaranteed Obligations, (v) any action or inaction on the part of
Administrative Agent, any Lending Party or any Bank Product Provider or any
other Person or (vi) any other matter, fact or occurrence whatsoever. Each
Subsidiary Guarantor hereby acknowledges that it has undertaken its own
independent investigation of the financial condition of the Borrowers and all
other matters pertaining to this Guaranty set forth in this Section 10.15 and
further acknowledges that it is not relying in any manner upon any
representation or statement of Administrative Agent, any Lending Party or any
Bank Product Provider with respect thereto.

 

(i)    Subrogation.  Until the Obligations (other than unasserted contingent
indemnification obligations) will be satisfied in full and the Aggregate
Commitments will be terminated, no Subsidiary Guarantor will directly or
indirectly exercise (i) any rights that it may acquire by way of subrogation
under this Section 10.15, by any payment hereunder or otherwise, (ii) any rights
of contribution, indemnification, reimbursement or similar suretyship claims
arising out of this Section 10.15 or (iii) any other right that it might
otherwise have or acquire (in any way whatsoever) that could entitle it at any
time to share or participate in any right, remedy or security of Administrative
Agent or any Lending Party as against any Borrower or other Guarantors or any
other Person, whether in connection with this Section 10.15, any of the other
Loan Documents, any Bank Products or otherwise.

 

(j)    Subordination.  All payments on account of all indebtedness, liabilities
and other obligations of any Borrower to any Subsidiary Guarantor or to any
other Subsidiary Guarantor, whether now existing or hereafter arising, and
whether due or to become due, absolute or contingent, liquidated or
unliquidated, determined or undetermined (the “Guarantor Subordinated
Indebtedness”) will be subject, subordinate and junior in right of payment and
exercise of remedies, to the extent and in the manner set forth herein, to the
prior payment in full in cash of the Obligations.  Subject to Section 7.06, as
long as any of the Obligations (other than unasserted contingent indemnification
obligations) will remain outstanding and unpaid, each Subsidiary Guarantor will
not accept or receive any payment or distribution by or on behalf of any
Borrower or any other Subsidiary Guarantor, directly or indirectly, or assets of
any Borrower or any other Subsidiary Guarantor, of any kind or character,
whether in cash, property or securities, including on account of the purchase,
redemption or other acquisition of Guarantor Subordinated Indebtedness, as a
result of any collection, sale or other disposition of collateral, or by setoff,
exchange or in any other manner, for or on account of the Guarantor Subordinated
Indebtedness (“Guarantor Subordinated Indebtedness Payments”), except that, so
long as an Event of Default does not then exist, each Subsidiary Guarantor will
be entitled to accept and receive payments on its Guarantor Subordinated
Indebtedness in accordance with past business practices of such Subsidiary
Guarantor and such Borrower (or any other applicable Guarantor) and not in
contravention of any Law or the terms of the Loan Documents.

 

If any Guarantor Subordinated Indebtedness Payments will be received in
contravention of this Section 10.15, such Guarantor Subordinated Indebtedness
Payments will be held in trust for the benefit of Administrative Agent and
Lending Parties and will be paid over or delivered to Administrative Agent for
application to the payment in full of all Obligations remaining unpaid to the
extent necessary to give

 

133

--------------------------------------------------------------------------------


 

effect to this Section 10.15 after giving effect to any concurrent payments or
distributions to Administrative Agent and Lending Parties in respect of the
Obligations.

 

(k)   Continuing Guaranty.  The Guaranty set forth in this Section 10.15 is a
continuing irrevocable guaranty and agreement of subordination and will continue
in effect and be binding upon each Subsidiary Guarantor until termination of the
Aggregate Commitments and payment and performance in full of the Obligations,
including Obligations (other than unasserted contingent indemnification
obligations) that may exist continuously or which may arise from time to time
under successive transactions, and each Subsidiary Guarantor expressly
acknowledges that this Guaranty will remain in full force and effect
notwithstanding that there may be periods in which no such Obligations exist.
The Guaranty set forth in this Section 10.15 shall not extend to any Bank
Product Debt following payment in full of the Obligations (other than unasserted
contingent indemnification obligations).

 

(l)    Reinstatement.  The Guaranty set forth in this Section 10.15 will
continue to be effective or will be reinstated and revived, as the case may be,
if, for any reason, any payment of the Guaranteed Obligations by or on behalf of
the Borrowers (or receipt of any proceeds of collateral) will be rescinded,
invalidated, declared to be fraudulent or preferential, set aside, voided or
otherwise required to be repaid to the Borrowers, its estate, trustee, receiver
or any other Person (including under any Bankruptcy Law), or must otherwise be
restored by Administrative Agent, any Lending Party or any Bank Product
Provider, whether as a result of proceedings under any Bankruptcy Law or
otherwise.  All losses, damages, costs and expenses that Administrative Agent,
any Lending Party or any Bank Product Provider may suffer or incur as a result
of any voided or otherwise set aside payments will be specifically covered by
the indemnity in favor of Administrative Agent and Lending Parties contained in
Section 10.04.

 

(m)  Substantial Benefits.  The Credit Extensions provided to or for the benefit
of the Borrowers hereunder by Lending Parties and any Bank Products provided to
or for the benefit of the Borrowers by the Bank Product Providers have been and
are to be contemporaneously used for the benefit of the Borrowers and each
Subsidiary Guarantor.  It is the position, intent and expectation of the parties
that each Borrower and each Subsidiary Guarantor have derived and will derive
significant and substantial direct and indirect benefits from the Credit
Extensions to be made available by Lending Parties or any Bank Product Provider
under the Loan Documents and any Bank Products made available by the Bank
Product Providers.

 

(n)   Knowing and Explicit Waivers.   Each Subsidiary Guarantor acknowledges
that it either has obtained the advice of legal counsel or has had the
opportunity to obtain such advice in connection with the terms and provisions of
this Section 10.15.  Each Subsidiary Guarantor acknowledges and agrees that each
of the waivers and consents set forth herein is made with full knowledge of its
significance and consequences, that all such waivers and consents herein are
explicit and knowing and that each Subsidiary Guarantor expects such waivers and
consents to be fully enforceable

 

(o)   Keepwell.  Without limiting anything in this Section 10.15, each Qualified
ECP Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time to each Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act at the time the guarantee under
this Article 10 becomes effective with respect to any Swap Obligation, to honor
all of the Obligations of such Guarantor under this Section 10.15 in respect of
such Swap Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this clause (o) for the maximum amount of such
liability that can be hereby incurred without rendering its undertaking under
this clause (o), or otherwise under this Section 10.15, voidable under
applicable Law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The undertaking of each Qualified ECP Guarantor under
this clause (o) shall remain in full force and effect until termination of the
Commitments and payment in full of all

 

134

--------------------------------------------------------------------------------


 

Loans and other Secured Obligations. Each Qualified ECP Guarantor intends that
this clause (o) constitute, and this clause (o) shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Guarantor that
would otherwise not constitute an “eligible contract participant” under the
Commodity Exchange Act

 

(p)   Eligible Contract Participant.  Notwithstanding anything to the contrary
in any Loan Document, no Subsidiary Guarantor shall be deemed under this
Section 10.15 to be a guarantor of any Swap Obligations if such Subsidiary
Guarantor was not an “eligible contract participant” as defined in §1a(18) of
the Commodity Exchange Act, at the time the guarantee under this Section 10.15
becomes effective with respect to such Swap Obligation and to the extent that
the providing of such guarantee by such Subsidiary Guarantor would violate the
Commodity Exchange Act; provided however that in determining whether any
Subsidiary Guarantor is an “eligible contract participant” under the Commodity
Exchange Act, the guarantee of the Secured Obligations of such Subsidiary
Guarantor under this Section 10.15  by a Subsidiary Guarantor that is also a
Qualified ECP Guarantor shall be taken into account.

 

If, while any Guarantor Subordinated Indebtedness is outstanding, any proceeding
under any Bankruptcy Law is commenced by or against any Borrower or its
property, Administrative Agent, when so instructed by L/C Issuer, Swing Line
Lender and Required Lenders, is hereby irrevocably authorized and empowered (in
the name of Lending Parties or in the name of any Subsidiary Guarantor or
otherwise), but will have no obligation, to demand, sue for, collect and receive
every payment or distribution in respect of all Guarantor Subordinated
Indebtedness and give acquittances therefor and to file claims and proofs of
claim and take such other action (including voting the Guarantor Subordinated
Indebtedness) as it may deem necessary or advisable for the exercise or
enforcement of any of the rights or interests of Administrative Agent and
Lending Parties; and each Subsidiary Guarantor will promptly take such action as
Administrative Agent (on instruction from L/C Issuer, Swing Line Lender and
Required Lenders) may reasonably request: (A) to collect the Guarantor
Subordinated Indebtedness for the account of the Lending Parties and to file
appropriate claims or proofs of claim in respect of the Guarantor Subordinated
Indebtedness; (B) to execute and deliver to Administrative Agent such powers of
attorney, assignments and other instruments as it may request to enable it to
enforce any and all claims with respect to the Guarantor Subordinated
Indebtedness; and (C) to collect and receive any and all Guarantor Subordinated
Indebtedness Payments.

 

SECTION 10.16.  JOINT AND SEVERAL LIABILITY OF THE BORROWERS.

 

(a)   Joint and Several Liability.  Each Borrower, jointly and severally, hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the other Borrowers, with respect to
the payment and performance of all of the Obligations (including any Obligations
arising under this Section 10.16) and Bank Product Debt, it being the intention
of the parties hereto that all the Obligations and Bank Product Debt will be the
joint and several obligations of each Borrower without preferences or
distinction among them. If and to the extent that any Borrower will fail to make
any payment with respect to any of the Obligations or Bank Product Debt as and
when due or to perform any of the Obligations or Bank Product Debt in accordance
with the terms thereof, then in each such event the other Borrowers will make
such payment with respect to, or perform, such Obligation and Bank Product Debt.
The liability of Borrowers set forth in this Section 10.16 shall not extend to
any Bank Product Debt following payment in full of the Obligations (other than
unasserted contingent indemnification obligations).

 

(b)   Liability of the Borrowers.  The liability of each Borrower under this
Agreement and the other Loan Documents will be irrevocable, absolute,
independent and unconditional, and will not be affected by any circumstance that
might constitute a discharge of a surety or guarantor other than the

 

135

--------------------------------------------------------------------------------


 

indefeasible payment and performance in full of all Obligations. In furtherance
of the foregoing and without limiting the generality thereof, each Borrower
agrees as follows:

 

(i)            such Borrower’s liability hereunder will be the immediate,
direct, and primary obligation of such Borrower and will not be contingent upon
Administrative Agent’s or any Lending Party’s exercise or enforcement of any
remedy it may have against any other Borrower or any other Person, or against
any collateral or other security for any Obligations;

 

(ii)           such Borrower’s payment of a portion, but not all, of the
Obligations will in no way limit, affect, modify or abridge such Borrower’s
liability for any portion of the Obligations remaining unsatisfied; and

 

(iii)          such Borrower’s liability with respect to the Obligations will
remain in full force and effect without regard to, and will not be impaired or
affected by, nor will such Borrower be exonerated or discharged by, any of the
following events:

 

(A)  any proceeding under any Bankruptcy Law;

 

(B)  any limitation, discharge, or cessation of the liability of any other
Borrower or any other Person for any Obligations due to any applicable Law, or
any invalidity or unenforceability in whole or in part of any of the Obligations
or the Loan Documents;

 

(C)  any merger, acquisition, consolidation or change in structure of any
Borrower or any Guarantor or other Person, or any sale, lease, transfer or other
disposition of any or all of the assets or shares of any Borrower or any
Guarantor or other Person;

 

(D)  any assignment or other transfer, in whole or in part, of Administrative
Agent’s or any Lending Party’s interests in and rights under this Agreement
(including this Section 10.16) or the other Loan Documents;

 

(E)   any claim, defense, counterclaim or setoff, other than that of prior
performance, that any Borrower, any Guarantor or any other Person may have or
assert, including any defense of incapacity or lack of corporate or other
authority to execute any of the Loan Documents;

 

(F)   Administrative Agent’s or any Lending Party’s amendment, modification,
renewal, extension, cancellation or surrender of any Loan Document or any
Guaranteed Obligations;

 

(G)  Administrative Agent’s or any Lending Party’s exercise or non-exercise of
any power, right or remedy with respect to any Obligations or any collateral; or

 

(H)  Administrative Agent’s or any Lending Party’s vote, claim, distribution,
election, acceptance, action or inaction in any proceeding under any Bankruptcy
Law.

 

(c)   Insolvency Laws; Right of Contribution.

 

(i)            As used in this Section 10.16(c):  (a) the term “Borrower
Applicable Insolvency Laws” means the Laws of any Governmental Authority
relating to bankruptcy, reorganization, arrangement, adjustment of debts, relief
of debtors, dissolution, insolvency, fraudulent transfers or conveyances or
other similar laws (including 11 U. S. C. §547, §548, §550 and other “avoidance”
provisions of Title 11 of the Bankruptcy Code) as applicable in any proceeding
in which the validity or

 

136

--------------------------------------------------------------------------------


 

enforceability of this Agreement or any other Loan Document against any
Borrower, or any Borrower Specified Lien is in issue; and (b) “Borrower
Specified Lien” means any Lien from time to time granted by any Borrower
securing the Obligations. Notwithstanding any provision of this Agreement to the
contrary, if, in any proceeding, a court of competent jurisdiction determines
that with respect to any Borrower, this Agreement or any other Loan Document or
any Borrower Specified Lien would, but for the operation of this
Section 10.16(c), be subject to avoidance and/or recovery or be unenforceable by
reason of Borrower Applicable Insolvency Laws, this Agreement, such other Loan
Document and each such Borrower Specified Lien will be valid and enforceable
against such Borrower only to the maximum extent that would not cause this
Agreement, such other Loan Document or such Borrower Specified Lien to be
subject to avoidance, recovery or unenforceability.  To the extent that any
payment to, or realization by, Administrative Agent or any Lending Party on the
Obligations exceeds the limitations of this Section 10.16(c) and is otherwise
subject to avoidance and recovery in any such proceeding, the amount subject to
avoidance will in all events be limited to the amount by which such actual
payment or realization exceeds such limitation, and this Agreement as limited
will in all events remain in full force and effect and be fully enforceable
against such Borrower.  This Section 10.16(c) is intended solely to reserve the
rights of Administrative Agent and the Lending Parties hereunder against each
Borrower, in such proceeding to the maximum extent permitted by Borrower
Applicable Insolvency Laws and no Borrower, nor any Guarantor or any other
guarantor of the Obligations nor any other Person will have any right, claim or
defense under this Section 10.16(c) that would not otherwise be available under
Borrower Applicable Insolvency Laws in such proceeding.

 

(ii)           each Borrower hereby agrees that, to the extent that any Borrower
will have paid an amount hereunder to or on behalf of Administrative Agent and
the Lending Parties that is greater than the net value of the benefits received,
directly or indirectly, by such paying Borrower as a result of the Credit
Extensions and other credit accommodations extended hereunder, such paying
Borrower will be entitled to contribution from any Borrower that has not paid
its proportionate share, based on benefits received as a result of the making
and issuance of the Credit Extensions.  Any amount payable as a contribution
under this Section 10.16(c) will be determined as of the date on which the
related payment or distribution is made by the Borrower seeking contribution and
each Borrower acknowledges that the right to contribution hereunder will
constitute an asset of such Borrower to which such contribution is owed.
Notwithstanding the foregoing, the provisions of this Section 10.16(c) will in
no respect limit the obligations and liabilities of any Borrower to
Administrative Agent and the Lending Parties hereunder or under any other Loan
Document, and each Borrower will remain jointly and severally liable for the
full payment and performance of the Obligations.

 

(d)   Consents of the Borrowers.  Each Borrower hereby unconditionally consents
and agrees that, without notice to or further assent from such Borrower:

 

(i)            the time for any Borrower’s (or any other Person’s) performance
of or compliance with any term, covenant or agreement on its part to be
performed or observed under any Loan Document may be extended, or such
performance or compliance waived, or failure in or departure from such
performance or compliance consented to, all in such manner and upon such terms
as Administrative Agent and Lending Parties (as applicable under the relevant
Loan Documents) may deem proper;

 

(ii)           Administrative Agent and Lending Parties may request and accept
other guaranties and may take and hold security as collateral for the Guaranteed
Obligations, and may, from time to time, in whole or in part, exchange, sell,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
such other guaranties or security and may permit or consent to any such action
or the result of any such action, and may apply such security and direct the
order or manner of sale thereof; and

 

137

--------------------------------------------------------------------------------


 

(iii)          Administrative Agent or Lending Parties may exercise, or waive or
otherwise refrain from exercising, any other right, remedy, power or privilege
even if the exercise thereof affects or eliminates any right of subrogation or
any other right of such Borrower against any other Borrower or against any
Guarantor or any other Person.

 

(e)   Suretyship Waivers.  Each Borrower hereby waives and agrees not to assert:

 

(i)            any right to require Administrative Agent or any Lending Party to
proceed against any other Borrower, any Guarantor or any other Person, or to
pursue any other right, remedy, power or privilege of Administrative Agent or
any Lending Party whatsoever;

 

(ii)           any defense arising by reason of any lack of corporate or other
authority or any other defense of any other Borrower, any Guarantor or any other
Person;

 

(iii)          without limiting the generality of the foregoing, to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties, or that may conflict with the terms of this Section 10.16; and

 

(iv)          any notice of the acceptance of its joint and several liability
under this Agreement and the other Loan Documents.  The Obligations will
conclusively be deemed to have been created, contracted, incurred and permitted
to exist in reliance upon this Section 10.16.

 

(f)    Stay of Acceleration.  If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
any other Borrower under any Bankruptcy Law, or otherwise, all such amounts will
nonetheless be jointly and severally immediately payable by such Borrower.

 

(g)   Financial Condition of Other Borrowers.  No Borrower will have any right
to require Administrative Agent or any Lending Party to obtain or disclose any
information with respect to (i) the financial condition or character of any
other Borrower or the ability of any other Borrower to pay and perform the
Obligations, (ii) the Obligations, (iii) any collateral or other security for
any or all of the Obligations, (iv) the existence or nonexistence of any other
guarantees of all or any part of the Obligations or (v) any action or inaction
on the part of Administrative Agent or any Lending Party or any other Person. 
Each Borrower hereby acknowledges that it has undertaken its own independent
investigation of the financial condition of each other Borrower and further
acknowledges that it is not relying in any manner upon any representation or
statement of Administrative Agent or any Lending Party with respect thereto.

 

(h)   Subrogation. Until the Obligations (other than unasserted contingent
indemnification Obligations) will be satisfied in full and the Aggregate
Commitments will be terminated, no Borrower will directly or indirectly exercise
(i) any rights that it may acquire by way of subrogation under this
Section 10.16, by any payment hereunder or otherwise, (ii) any rights of
contribution, indemnification, reimbursement or similar suretyship claims
arising out of this Section 10.16 or (iii) any other right that it might
otherwise have or acquire (in any way whatsoever) that could entitle it at any
time to share or participate in any right, remedy or security of Administrative
Agent or any Lending Party as against any other Borrower or any Guarantor or
other Person, whether in connection with this Section 10.16, any of the other
Loan Documents or otherwise.

 

(i)    Subordination.  Any claim which any Borrower may have against any other
Borrower with respect to any payments to Administrative Agent or any Lending
Party hereunder or under any other Loan

 

138

--------------------------------------------------------------------------------


 

Documents are hereby expressly made subordinate and junior in right of payment,
without limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any proceeding under any Bankruptcy Law relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
(other than unasserted contingent indemnification obligations) will be paid in
full in Cash before any payment or distribution of any character, whether in
Cash, securities or other property, will be made to any other Borrower
therefore.

 

(j)    Substantial Benefits.  The Credit Extensions provided to or for the
benefit of the Borrowers hereunder by Lending Parties and any Bank Products
provided to or for the benefit of the Borrowers by the Bank Product Providers
have been and are to be contemporaneously used for the benefit of each Borrower
and each of the other Loan Parties.  It is the position, intent and expectation
of the parties that each Borrower and each other Loan Party have derived and
will derive significant and substantial direct and indirect benefits from the
Credit Extensions to be made available by Lending Parties under the Loan
Documents and any Bank Products made available by the Bank Product Providers.

 

SECTION 10.17.  ADMINISTRATIVE BORROWER.

 

Each Borrower hereby irrevocably appoints the Parent (“Administrative Borrower”)
as its agent to act as specified in the Loan Documents, and Administrative
Borrower hereby accepts such appointment. Each Borrower hereby irrevocably
authorizes and directs Administrative Borrower to take on its behalf all actions
required of such Person under the Loan Documents, and to exercise all powers and
to perform all duties of such Person thereunder, including, (a) to submit and
receive all certificates, notices, elections and communications and (b) to
receive and disburse the proceeds of Loans. Any of the foregoing taken or
received by Administrative Borrower on behalf of any Borrower will be deemed for
all purposes to have been taken or received by such Borrower and will be binding
on such Person to the same extent as if directly taken or received by such
Borrower.

 

SECTION 10.18.  GOVERNING LAW; JURISDICTION; ETC.

 

(a)   Governing Law.  This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York, without regard to principles
of conflicts of law other than New York General Obligations Law 5-1401 and
5-1402.

 

(b)   Submission to Jurisdiction.  Each Borrower and each other Loan Party party
hereto each irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the courts of the Supreme Court of
the State of New York sitting in New York County in the Borough of Manhattan and
of the United States District Court for the Southern District of New York, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any other Loan Document to which each is a
party, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such state
courts or, to the fullest extent permitted by applicable Law, in such Federal
courts. Each of the parties hereto agrees that a final judgment in any such
action or proceeding will be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law. 
Nothing in this Agreement or in any other Loan Document will affect any right
that Administrative Agent or any Lending Party may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or any of its properties in the courts of any other
jurisdiction.

 

(c)   Waiver of Venue.  Each Borrower and each other Loan Party party hereto
each irrevocably and unconditionally waives, to the fullest extent permitted by
applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this

 

139

--------------------------------------------------------------------------------


 

Agreement or any other Loan Document in any court referred to in
subsection (b) of this Section 10.18.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)   Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.02.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable Law.

 

SECTION 10.19.  JUDGMENT CURRENCY.

 

If, for the purpose of obtaining judgment in any court or obtaining an order
enforcing a judgment, it becomes necessary to convert any amount due under this
Agreement in Dollars or in any other currency (hereinafter in this Section 10.19
called the “first currency”) into any other currency (hereinafter in this
Section 10.19 called the “second currency”), then the conversion will be made at
the rate of exchange at which in accordance with normal banking procedures
Administrative Agent could purchase the first currency with such second currency
at Administrative Agent’s close of business on the Business Day next preceding
the day on which the judgment is given or (as the case may be) the order is
made. Any payment made to Administrative Agent or any Lending Party pursuant to
this Agreement in the second currency will constitute a discharge of the
obligations of the Borrowers to pay to Administrative Agent and the Lending
Parties any amount originally due to Administrative Agent and the Lending
Parties in the first currency under this Agreement only to the extent of the
amount of the first currency which Administrative Agent and each of the Lending
Parties is able, on the date of the receipt by it of such payment in any second
currency, to purchase, in accordance with Administrative Agent’s and such
Lending Party’s normal banking procedures, with the amount of such second
currency so received. If the amount of the first currency falls short of the
amount originally due to Administrative Agent and the Lending Parties in the
first currency under this Agreement, each Borrower hereby agrees that it will
indemnify each of Administrative Agent and each of the Lending Parties against
and save each of Administrative Agent and each of the Lending Parties harmless
from any shortfall so arising.  This indemnity will constitute an obligation of
the Borrowers separate and independent from the other obligations contained in
this Agreement, will give rise to a separate and independent cause of action and
will continue in full force and effect notwithstanding any judgment or order for
a liquidated sum or sums in respect of amounts due to Administrative Agent or
any Lending Party under this Agreement or under any such judgment or order. Any
such shortfall will be deemed to constitute a loss suffered by each of
Administrative Agent and each such Lending Party, as the case may be, and the
Borrowers will not be entitled to require any proof or evidence of any actual
loss.  The covenant contained in this Section 10.19 will survive the payment in
full of all of the other Obligations of the Borrowers under this Agreement and
the other Loan Documents.

 

SECTION 10.20.  WAIVER OF RIGHT TO JURY TRIAL.

 

(a)   BORROWER AND EACH OTHER LOAN PARTY, ADMINISTRATIVE AGENT, ANY BANK PRODUCT
PROVIDER AND EACH LENDING PARTY HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER,
CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE
FUTURE MAY BE DELIVERED IN CONNECTION THEREWITH, OR ARISING FROM ANY FINANCING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY
SUCH ACTION, PROCEEDING OR COUNTERCLAIM WILL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY. BORROWER AND EACH OTHER LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR ADMINISTRATIVE AGENT AND THE LENDING
PARTIES ENTERING INTO THIS AGREEMENT.

 

140

--------------------------------------------------------------------------------


 

(b)   EACH OF THE PARTIES HERETO REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER
AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL ON SUCH MATTERS. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

SECTION 10.21.  ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL
INSTITUTIONS.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)   the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)   the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

SECTION 10.22.  INTERCREDITOR AGREEMENT.

 

REFERENCE IS MADE TO THE INTERCREDITOR AGREEMENT. EACH LENDER, SWING LINE LENDER
AND ISSUING BANK HEREUNDER (a) AGREES THAT IT WILL BE BOUND BY AND WILL TAKE NO
ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND
(b) AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER INTO THE
INTERCREDITOR AGREEMENT AS “FIRST LIEN AGENT” AND ON BEHALF OF SUCH LENDER,
SWING LINE LENDER AND ISSUING BANK. THE PROVISIONS OF THIS SECTION 10.22 ARE NOT
INTENDED TO SUMMARIZE ALL RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT.
REFERENCE MUST BE MADE TO THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL
TERMS AND CONDITIONS THEREOF. EACH LENDER, SWING LINE LENDER AND ISSUING BANK IS
RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE INTERCREDITOR
AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER, SWING
LINE LENDER AND ISSUING BANK AS TO THE SUFFICIENCY OR ADVISABILITY OF THE
PROVISIONS CONTAINED IN THE INTERCREDITOR AGREEMENT.

 

141

--------------------------------------------------------------------------------


 

SECTION 10.23.  CONFLICTS.

 

Notwithstanding anything to the contrary contained herein and in any other Loan
Document (but excluding the Intercreditor Agreement), in the event of any
conflict or inconsistency between the Intercreditor Agreement and any other Loan
Document, the terms of the Intercreditor Agreement shall govern and control,
except to the extent that the conflict or inconsistency relates to any provision
of this Agreement or any other Loan Document the amendment or waiver of, or
consent to the departure from, which would require the approval of any Lender
other than the Required Lenders (and their respective successors and assigns)

 

[SIGNATURE PAGES FOLLOW.]

 

142

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

BORROWERS:

 

 

 

 

 

 

 

 

CH2M HILL COMPANIES, LTD.

 

CH2M HILL, INC.

 

 

 

 

 

By:

 

 

By:

 

Name:

 Steven Mathews

 

Name:

 Steven Mathews

Title:

 Treasurer and Authorized Signatory

 

Title:

 Treasurer and Authorized Signatory

 

 

 

 

 

 

 

 

 

 

OPERATIONS MANAGEMENT INTERNATIONAL, INC.

 

CH2M HILL ENGINEERS, INC.

 

 

 

 

 

By:

 

 

By:

 

Name:

 Allan Chow

 

Name:

 Steven Mathews

Title:

 Treasurer and Authorized Signatory

 

Title:

 Treasurer and Authorized Signatory

 

 

 

 

 

 

 

 

 

 

CH2M HILL GLOBAL, INC.

 

CH2M HILL CONSTRUCTORS, INC.

 

 

 

 

 

By:

 

 

By:

 

Name:

 Steven Mathews

 

Name:

 Allan Chow

Title:

 Treasurer and Authorized Signatory

 

Title:

 Treasurer and Authorized Signatory

 

 

 

 

 

 

 

 

 

 

CHVENG, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 Steven Mathews

 

 

 

Title:

 Treasurer and Authorized Signatory

 

 

 

 

143

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTORS:

 

CH2M HILL ALASKA, INC.

 

 

 

 

By:

 

 

Name:

 Steven Mathews

 

Title:

 Treasurer and Authorized Signatory

 

 

 

 

 

 

 

CH2M HILL PLATEAU REMEDIATION COMPANY

 

 

 

 

By:

 

 

Name:

 Steven Mathews

 

Title:

 Treasurer and Authorized Signatory

 

 

i

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

in its capacity as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

ii

--------------------------------------------------------------------------------


 

LENDERS:

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender and as the Swing Line Lender and as an L/C Issuer

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BNP PARIBAS

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BANK OF THE WEST

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

iii

--------------------------------------------------------------------------------


 

HSBC BANK USA, N.A.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

CITIZENS BAN K, N.A.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

US BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

iv

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Pages of Security Agreement

 

(as amended by Section 1.3 of this Amendment)

 

See attached.

 

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Agreement”), dated as of September 30, 2016,
among the Persons listed on the signature pages hereof as “Grantors” and those
additional entities that hereafter become parties hereto by executing a Joinder
Agreement (each, a “Grantor” and collectively, the “Grantors”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association (“Wells Fargo”), in
its capacity as collateral agent for each member of the Credit Group (in such
capacity, together with its successors and assigns in such capacity, “Agent”).

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement,
dated as of March 28, 2014 (as amended by that certain First Amendment to Credit
Agreement, dated as of September 26, 2014, that certain Second Amendment to
Credit Agreement, dated as of March 30, 2015, that certain Consent, dated as of
April 25, 2016, and that certain Third Amendment to Credit Agreement, dated as
of the date hereof (the “Third Amendment”), and as further amended, restated,
amended and restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among CH2M HILL Companies, Ltd., a Delaware corporation (the
“Parent”), CH2M HILL, Inc., a Florida corporation (“CH2M Inc.”), Operations
Management International, Inc., a California corporation (“OMI”), CH2M HILL
Engineers, Inc., a Delaware corporation (“CH2M Engineers”), CH2M HILL
Global, Inc., a Delaware corporation (“CH2M Global”), CH2M HILL
Constructors, Inc., a Delaware corporation (“CH2M Constructors”), and CHVENG,
LLC (formerly known as CH2M HILL Energy, Ltd.), a Delaware limited liability
company (“CHVENG,” and together with the Parent, CH2M Inc., OMI, CH2M Engineers,
CH2M Global and CH2M Constructors, collectively the “Borrowers” and each a
“Borrower”), the Subsidiary Guarantors party thereto, the Lenders from time to
time party thereto and Wells Fargo, in separate capacities as Swing Line Lender
and as Administrative Agent on behalf and for the benefit of the Credit Group,
the Credit Group has agreed to make certain financial accommodations available
to Borrowers from time to time pursuant to the terms and conditions thereof;

 

WHEREAS, Agent has agreed to act as agent for the benefit of the Credit Group
and the Bank Product Providers in connection with the transactions contemplated
by the Third Amendment, the Credit Agreement and this Agreement;

 

WHEREAS, in order to induce the Credit Group to enter into the Third Amendment
and the other Loan Documents, to induce the Bank Product Providers to enter into
the Bank Product Agreements, and to induce the Credit Group and the Bank Product
Providers to make financial accommodations to Borrowers as provided for in the
Credit Agreement, the other Loan Documents and the Bank Product Agreements, each
Grantor has agreed to grant to Agent, for the benefit of the Credit Group and
the Bank Product Providers, a continuing security interest in and to the
Collateral in order to secure the prompt and complete payment, observance and
performance of, among other things, the Secured Obligations; and

 

WHEREAS, each Grantor (other than Borrowers) is a Subsidiary of the Parent and,
as such, will benefit by virtue of the financial accommodations extended to
Borrowers by the Credit Group.

 

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

(xvi)                 “Collateral” has the meaning specified therefor in
Section 2.

 

(xvii)                 “Commercial Tort Claims” means commercial tort claims (as
that term is defined in the Code).

 

(xviii)                 “Commodity Exchange Act” means the Commodity Exchange
Act (7 U.S.C. § 1 et seq.), as amended from time to time, and any successor
statute.

 

(xix)                “Control Agreement” has the meaning specified therefor in
the Credit Agreement.

 

(xx)                “Copyright Security Agreement” means each Copyright Security
Agreement executed and delivered by Grantors, or any of them, and Agent, in
substantially the form of Exhibit A.

 

(xxi)                 “Copyrights” means any and all rights in any works of
authorship, including (A) copyrights and moral rights, (B) copyright
registrations and recordings thereof and all applications in connection
therewith including those listed on Schedule 1, (C) income, license fees,
royalties, damages, and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (D) the right to sue for past, present, and future
infringements thereof, and (E) all of each Grantor’s rights corresponding
thereto throughout the world.

 

(xxii)                “Credit Agreement” has the meaning specified therefor in
the recitals to this Agreement.

 

(xxiii)                “Credit Group” has the meaning specified therefor in the
Credit Agreement.

 

(xxiv)               “Deposit Account” means a deposit account (as that term is
defined in the Code).

 

(xxv)               “Equipment” means equipment (as that term is defined in the
Code).

 

(xxvi)               “Equity Interest Attributes” mean, with respect to any
Equity Interest in any Person, all substitutions therefor and replacements
thereof, all proceeds thereof and any rights relating thereto, also including
any certificates representing the such Equity Interests, the right to receive
any certificates representing any of such Equity Interests, all warrants,
options, share appreciation rights and other rights, contractual or otherwise,
in respect thereof and the right to receive any dividends, distributions of
income, profits, surplus, or other compensation by way of income or liquidating
distributions, in Cash or in kind, in respect thereof, and all Cash,
instruments, and other property from time to time received, receivable, or
otherwise distributed in respect of or in addition to, in substitution of, on
account of, or in exchange for any or all of the foregoing.

 

(xxvii)               “Equity Interests” has the meaning specified therefor in
the Credit Agreement.

 

(xxviii)               “Event of Default” has the meaning specified therefor in
the Credit Agreement.

 

(xxix)               “Excluded Accounts” means all Deposit Accounts of the
Grantors that are established solely as payroll and other zero balance accounts
and all Deposit Accounts and Securities Accounts held with Agent.

 

(xxx)              “Excluded Actions” means: (a) the making of any filings or
taking of other action in any jurisdiction outside of the United States or
required by the Laws of any jurisdiction outside of the United States to create
or perfect any security interest in any property, including, any Intellectual
Property

 

3

--------------------------------------------------------------------------------


 

expressly deemed effective under Section 9-406, 9- 407, 9-408 or 9-409 of the
Code (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable Law notwithstanding such prohibition; provided, however,
such assets shall cease to be excluded at such time as such prohibition ceases
to be in effect to the extent such assets are excluded as a result of such
prohibition;

 

(v)                any Program Receivables (and other related property
customarily pledged or transferred in connection with a receivables financing
transaction) subject to a Lien permitted under Section 7.01(u) of the Credit
Agreement;

 

(vi)                any Equity Interest in any Person other than a wholly-owned
Subsidiary of the Parent and all Equity Interest Attributes in respect thereof
to the extent the grant of a security interest therein or Lien thereon is
prohibited by the Organizational Documents of such Person (after giving effect
to Section 9-406, 9-407, 9-408 or 9-409 of the Code (or any successor provision
or provisions) of any relevant jurisdiction) to the extent (A) such prohibition
was existing on the Third Amendment Effective Date or on the date on which the
applicable Person becomes a direct or indirect Subsidiary of the Parent (and not
created in contemplation of such Person becoming a Subsidiary of the Parent) or
(B) solely with respect to non-wholly owned Subsidiaries (including any
wholly-owned Subsidiaries that become non-wholly-owned Subsidiaries), such
restriction was added or incorporated in the Organizational Documents of such
Subsidiary or contract as a result of good faith negotiations concerning such
Subsidiary among the Parent (or any Affiliate of the Parent), the joint venture
partners or Equity Interest holders or clients, which as of the First Amendment
shall include any Equity Interest in CH2M HILL BWXT West Valley, LLC and all
Equity Interest Attributes in respect thereof;

 

(vii)                 any Equity Interest in any Joint Venture of any Loan Party
and all Equity Interest Attributes in respect thereof to the extent the gross
revenue of such Joint Venture was less than $20,000,000 for the Fiscal Year most
recently ended for which the Parent has delivered financial statements pursuant
to Section 6.01(a);

 

(viii)                  CFC Debt;

 

(ix)                 voting Equity Interests in any CFC or Foreign Holding
Company representing more than 65% of the voting Equity Interests of such CFC or
Foreign Holding Company and all Equity Interest Attributes in respect thereof;

 

(x)                 Equity Interests representing more than 65% of the Equity
Interests in any Subsidiary that is disregarded as an entity from its owner
under Treasury Regulations Section 301.7701-3 and substantially all the assets
of which consist for U.S. federal income tax purposes of Equity Interests in a
CFC or CFC Debt and all Equity Interest Attributes in respect thereof;

 

(xi)                 property to the extent a security interest in such property
would result in adverse tax consequences to the Parent and its Subsidiaries
(including as a result of the operation of Section 956 of the Internal Revenue
Code of 1986 or any similar Law in any applicable jurisdiction) as reasonably
determined by the Administrative Borrower and Agent;

 

(xii)                 any of the Equity Interests of Foreign Subsidiaries that
are held by CFCs or Foreign Holding Companies and all Equity Interest Attributes
in respect thereof;

 

(xiii)                 (A) any leasehold interest in Real Property or (B) any
Real Property that is not a single fee-owned Real Property with a fair value (as
reasonably determined by the Administrative Borrower) above $10,000,000;

 

4

--------------------------------------------------------------------------------


 

(xiv)                any letter-of-credit right (other than a letter-of-credit
right that constitutes a Supporting Obligation under the Code), other item of
Negotiable Collateral, or Chattel Paper, in each case with a value (as
reasonably determined by the Administrative Borrower) less than $7,500,000, or a
Commercial Tort Claim with a value (as reasonably determined by the
Administrative Borrower) less than $5,000,000; and

 

(xv)                any Intellectual Property with respect to which the grant or
perfection of a security interest would constitute or result in the abandonment
of, invalidation of or rendering unenforceable any of right, title or interest
therein, including any “intent to use” trademark application or intent-to-use
service mark application prior to the filing of a “Statement of Use” or
“Amendment to Allege Use” with respect thereto, to the extent that and during
the period in which the grant of a security interest therein would impair the
validity or enforceability of, or render void or voidable or result in the
cancellation of the applicable right, title or interest therein or any such
trademark or service mark application under applicable federal law, after which
period such application shall be automatically subject to the security interest
granted herein and deemed to be included in the Collateral;

 

provided, however, that immediately upon the ineffectiveness, lapse or
termination of any restriction, prohibition or condition set forth in clauses
(ii), (iv), or (vi) above, the Collateral shall include, and Grantors shall be
deemed to have granted to Agent a security in, all such rights and interests or
other assets, as the case may be, as if such provision had never been in effect;
provided, further, Excluded Collateral shall not include any Proceeds, monies
due or to become due with respect to, or substitutions or replacements of any
Excluded Collateral (unless such Proceeds, monies, substitutions or replacements
would otherwise constitute Excluded Collateral).

 

3.             Security for Secured Obligations. The Security Interest created
hereby secures the payment and performance of the Secured Obligations, whether
now existing or arising hereafter. Without limiting the generality of the
foregoing, this Agreement secures the payment of all amounts which constitute
part of the Secured Obligations and would be owed by Grantors, or any of them,
to Agent, the Credit Group, the Bank Product Providers or any of them, but for
the fact that they are unenforceable or not allowable (in whole or in part) as a
claim in an Insolvency Proceeding involving any Grantor due to the existence of
such Insolvency Proceeding.

 

4.             Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each of the Grantors shall remain liable under the
contracts and agreements included in the Collateral, including the Pledged
Operating Agreements and the Pledged Partnership Agreements, to perform all of
the duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (b) the exercise by Agent or any other member of the
Credit Group of any of the rights hereunder shall not release any Grantor from
any of its duties or obligations under such contracts and agreements included in
the Collateral, and (c) none of the members of the Credit Group shall have any
obligation or liability under such contracts and agreements included in the
Collateral by reason of this Agreement, nor shall any of the members of the
Credit Group be obligated to perform any of the obligations or duties of any
Grantors thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder. Until an Event of Default shall occur and be
continuing, except as otherwise provided in this Agreement, the Credit
Agreement, or any other Loan Document, Grantors shall have the right to
possession and enjoyment of the Collateral for the purpose of conducting the
ordinary course of their respective businesses, subject to and upon the terms
hereof and of the Credit Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, it is the intention of the parties
hereto that record and beneficial ownership of the Pledged Interests
constituting Collateral, including all voting, consensual, dividend, and
distribution rights, shall remain in the applicable Grantor except as otherwise
provided in this Agreement.

 

5

--------------------------------------------------------------------------------


 

(ii)         Each Grantor authorizes the filing by Agent of financing or
continuation statements, or amendments thereto, and such Grantor will execute
and deliver to Agent such other instruments or notices, as Agent may reasonably
request, in order to perfect and preserve the Security Interest granted or
purported to be granted hereby;

 

(iii)          Each Grantor authorizes Agent at any time and from time to time
to file, transmit, or communicate, as applicable, financing statements and
amendments (A) describing the Collateral as “all personal property of debtor” or
“all assets of debtor” or words of similar effect, (B) describing the Collateral
as being of equal or lesser scope or with greater detail, or (C) that contain
any information required by part 5 of Article 9 of the Code for the sufficiency
or filing office acceptance. Each Grantor also hereby ratifies any and all such
financing statements or amendments filed by Agent in any jurisdiction before the
Third Amendment Effective Date; and

 

(iv)         Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in connection with this Agreement without the prior
written consent of Agent (not to be unreasonably withheld), subject to such
Grantor’s rights under Section 9-509(d)(2) of the Code; and

 

(v)        Subject to the terms of the Intercreditor Agreement (as defined in
the Intercreditor Agreement), each Grantor agrees that, (A) if it grants a Lien
on any of its assets securing any “Second Priority Claims” (as defined in the
Intercreditor Agreement (as defined in the Credit Agreement)) which assets are
not also subject to a Lien in respect of the Secured Obligations, then it shall
be deemed to have granted a Lien on such assets in favor of Agent to secure the
Secured Obligations and, (B) if it perfects a Lien on any of its assets securing
any Second Priority Claims that is not also perfected in respect of the Secured
Obligations, then it shall take such action to perfect such Lien in favor of
Agent without request of Agent.

 

(i)            Post-Third Amendment Effective Date Requirements. As promptly as
practicable, and in any event within the time periods after the Third Amendment
Effective Date specified in Schedule 9 hereto or such later date as Agent agrees
to in writing, including to reasonably accommodate unforeseen circumstances,
deliver the documents or take the actions specified on Schedule 9, in each case
except to the extent otherwise agreed by Agent.

 

7.             Relation to Other Security Documents. The provisions of this
Agreement shall be read and construed with the other Loan Documents referred to
below in the manner so indicated.

 

(a)           Credit Agreement. In the event of any conflict between any
provision in this Agreement and a provision in the Credit Agreement, such
provision of the Credit Agreement shall control.

 

(b)           Patent, Trademark, Copyright Security Agreements. The provisions
of the Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Agent hereunder. In the event of any conflict between any provision
in this Agreement and a provision in a Copyright Security Agreement, Trademark
Security Agreement or Patent Security Agreement, such provision of this
Agreement shall control.

 

8.             Agent’s Right to Perform Contracts, Exercise Rights, etc. Upon
the occurrence and during the continuance of an Event of Default, Agent (or its
designee) (a) may proceed to perform any and all of the obligations of any
Grantor contained in any contract, lease, or other agreement and exercise

 

6

--------------------------------------------------------------------------------


 

12.          Collection of Accounts, General Intangibles and Negotiable
Collateral. At any time upon the occurrence and during the continuance of an
Event of Default, Agent or Agent’s designee may (a) notify Account Debtors of
any Grantor that the Accounts, General Intangibles, Chattel Paper or Negotiable
Collateral of such Grantor have been assigned to Agent, for the benefit of the
Credit Group and the Bank Product Providers, or that Agent has a security
interest therein, and (b) collect the Accounts, General Intangibles and
Negotiable Collateral of any Grantor directly, and any collection costs and
expenses shall constitute part of such Grantor’s Secured Obligations under the
Loan Documents.

 

13.          Disposition of Pledged Interests by Agent. None of the Pledged
Interests constituting Collateral existing as of the date of this Agreement are,
and none of the Pledged Interests constituting Collateral hereafter acquired on
the date of acquisition thereof will be, registered or qualified under the
various federal or state securities laws of the United States and disposition
thereof after an Event of Default may be restricted to one or more private
(instead of public) sales in view of the lack of such registration. Each Grantor
understands that in connection with such disposition, Agent may approach only a
restricted number of potential purchasers and further understands that a sale
under such circumstances may yield a lower price for such Pledged Interests than
if such Pledged Interests were registered and qualified pursuant to federal and
state securities laws and sold on the open market. Each Grantor, therefore,
agrees that: (a) if Agent shall, pursuant to the terms of this Agreement, sell
or cause such Pledged Interests or any portion thereof to be sold at a private
sale, Agent shall have the right to rely upon the advice and opinion of any
nationally recognized brokerage or investment firm (but shall not be obligated
to seek such advice and the failure to do so shall not be considered in
determining the commercial reasonableness of such action) as to the best manner
in which to offer such Pledged Interests or any portion thereof for sale and as
to the best price reasonably obtainable at the private sale thereof; and
(b) such reliance shall be conclusive evidence that Agent has handled the
disposition in a commercially reasonable manner.

 

14.          Voting and Other Rights in Respect of Pledged Interests.

 

(a)           So long as no Event of Default has occurred and is continuing, and
the Grantors have not received the notice from Agent set forth in Section 14(b),
each Grantor may exercise all voting rights, or any other ownership or
consensual rights (including any dividend or distribution rights) in respect of
the Pledged Interests constituting Collateral owned by such Grantor and receive
and retain all dividends, interest or other distributions paid in respect
thereof.

 

(b)           Upon the occurrence and during the continuation of an Event of
Default, (i) Agent may, at its option, and with two Business Days prior notice
to the Grantors, and in addition to all rights and remedies available to Agent
under any other agreement, at law, in equity, or otherwise, exercise all voting
rights, or any other ownership or consensual rights (including any dividend or
distribution rights) in respect of the Pledged Interests constituting Collateral
owned by each Grantor, but under no circumstances is Agent obligated by the
terms of this Agreement to exercise such rights, and (ii) if Agent duly
exercises its right to vote any of such Pledged Interests, each Grantor hereby
appoints Agent, such Grantor’s true and lawful attorney-in-fact and IRREVOCABLE
PROXY to vote such Pledged Interests in any manner Agent deems advisable for or
against all matters submitted or which may be submitted to a vote of
shareholders, partners or members, as the case may be. The power-of-attorney and
proxy granted hereby is coupled with an interest and shall be irrevocable.

 

15.          Remedies. Upon the occurrence and during the continuance of an
Event of Default:

 

(a)           Agent may, and, at the instruction of the Required Lenders, shall
exercise in respect of the Collateral, in addition to other rights and remedies
provided for herein, in the other Loan Documents, or otherwise available to it,
all the rights and remedies of a secured party on default under the

 

7

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Security Agreement

 

(after giving effect to Section 1.3 of this Amendment)

 

See attached.

 

Exhibit E is provided for convenience of reference only and is not intended to,
and does not, supersede the Security Agreement or this Amendment.

 

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Agreement”), dated as of September 30, 2016, 
among the Persons listed on the signature pages hereof as “Grantors” and those
additional entities that hereafter become parties hereto by executing a Joinder
Agreement (each, a “Grantor” and collectively, the “Grantors”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association (“Wells Fargo”), in
its capacity as collateral agent for each member of the Credit Group (in such
capacity, together with its successors and assigns in such capacity, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement,
dated as of March 28, 2014 (as amended by that certain First Amendment to Credit
Agreement, dated as of September 26, 2014, that certain Second Amendment to
Credit Agreement, dated as of March 30, 2015, that certain Consent, dated as of
April 25, 2016, and that certain Third Amendment to Credit Agreement, dated as
of the date hereof (the “Third Amendment”), and as further amended, restated,
amended and restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among CH2M HILL Companies, Ltd., a Delaware corporation (the
“Parent”), CH2M HILL, Inc., a Florida corporation (“CH2M Inc.”), Operations
Management International, Inc., a California corporation (“OMI”), CH2M HILL
Engineers, Inc., a Delaware corporation (“CH2M Engineers”), CH2M HILL
Global, Inc., a Delaware corporation (“CH2M Global”), CH2M HILL
Constructors, Inc., a Delaware corporation (“CH2M Constructors”), and CHVENG,
LLC (formerly known as CH2M HILL Energy, Ltd.), a Delaware limited liability
company (“CHVENG,” and together with the Parent, CH2M Inc., OMI, CH2M Engineers,
CH2M Global and CH2M Constructors, collectively the “Borrowers” and each a
“Borrower”), the Subsidiary Guarantors party thereto, the Lenders from time to
time party thereto and Wells Fargo, in separate capacities as Swing Line Lender
and as Administrative Agent on behalf and for the benefit of the Credit Group,
the Credit Group has agreed to make certain financial accommodations available
to Borrowers from time to time pursuant to the terms and conditions thereof;

 

WHEREAS, Agent has agreed to act as agent for the benefit of the Credit Group
and the Bank Product Providers in connection with the transactions contemplated
by the Third Amendment, the Credit Agreement and this Agreement;

 

WHEREAS, in order to induce the Credit Group to enter into the Third Amendment
and the other Loan Documents, to induce the Bank Product Providers to enter into
the Bank Product Agreements, and to induce the Credit Group and the Bank Product
Providers to make financial accommodations to Borrowers as provided for in the
Credit Agreement, the other Loan Documents and the Bank Product Agreements, each
Grantor has agreed to grant to Agent, for the benefit of the Credit Group and
the Bank Product Providers, a continuing security interest in and to the
Collateral in order to secure the prompt and complete payment, observance and
performance of, among other things, the Secured Obligations; and

 

WHEREAS, each Grantor (other than Borrowers) is a Subsidiary of the Parent and,
as such, will benefit by virtue of the financial accommodations extended to
Borrowers by the Credit Group.

 

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

1.             Definitions; Construction.

 

(a)           All initially capitalized terms used herein (including in the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement.  Any terms (whether capitalized or
lower case) used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein
or in the Credit Agreement; provided that to the extent that the Code is used to
define any term used herein and if such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 of the
Code shall govern.  In addition to those terms defined elsewhere in this
Agreement, as used in this Agreement, the following terms shall have the
following meanings:

 

(i)                 “Account” means an account (as that term is defined in
Article 9 of the Code).

 

(ii)                “Account Debtor” means an account debtor (as that term is
defined in the Code).

 

(iii)               “Agent” has the meaning specified therefor in the preamble
to this Agreement.

 

(iv)               “Agent’s Lien” means the Liens granted by one or more of the
Parent and its Subsidiaries to Agent under the Loan Documents.

 

(v)                “Agreement” has the meaning specified therefor in the
preamble to this Agreement.

 

(vi)               “Bank Product Agreements” means any agreement governing or
related to Bank Products other than this Agreement, the Credit Agreement or any
other Loan Document.

 

(vii)              “Bank Product Provider” has the meaning specified therefor in
the Credit Agreement.

 

(viii)             “Books” means books and records (including each Grantor’s
Records indicating, summarizing, or evidencing such Grantor’s assets (including
the Collateral) or liabilities, each Grantor’s Records relating to such
Grantor’s business operations or financial condition, and each Grantor’s goods
or General Intangibles related to such information).

 

(ix)               “Borrowers” has the meaning specified therefor in the
recitals to this Agreement.

 

(x)                “Cash” has the meaning specified therefor in the Credit
Agreement.

 

(xi)               “Cash Equivalents” has the meaning specified therefor in the
Credit Agreement.

 

(xii)              “CFC” has the meaning specified therefor in the Credit
Agreement.

 

(xiii)             “CFC Debt” has the meaning specified therefor in the Credit
Agreement.

 

(xiv)             “Chattel Paper” means chattel paper (as that term is defined
in the Code), and includes tangible chattel paper and electronic chattel paper.

 

(xv)             “Code” means the State of New York Uniform Commercial Code, as
in effect from time to time; provided, however, that in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection,
priority, or remedies with respect to Agent’s Lien on any Collateral is governed
by the Uniform Commercial Code as enacted and in effect in a jurisdiction other
than the State of New York, the term “Code” shall mean the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for purposes of
the provisions thereof relating to such attachment, perfection, priority, or
remedies.

 

2

--------------------------------------------------------------------------------


 

(xvi)            “Collateral” has the meaning specified therefor in Section 2.

 

(xvii)           “Commercial Tort Claims” means commercial tort claims (as that
term is defined in the Code).

 

(xviii)          “Commodity Exchange Act” means the Commodity Exchange Act (7
U.S.C. § 1 et seq.), as amended from time to time, and any successor statute.

 

(xix)            “Control Agreement” has the meaning specified therefor in the
Credit Agreement.

 

(xx)             “Copyright Security Agreement” means each Copyright Security
Agreement executed and delivered by Grantors, or any of them, and Agent, in
substantially the form of Exhibit A.

 

(xxi)             “Copyrights” means any and all rights in any works of
authorship, including (A) copyrights and moral rights, (B) copyright
registrations and recordings thereof and all applications in connection
therewith including those listed on Schedule 1, (C) income, license fees,
royalties, damages, and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (D) the right to sue for past, present, and future
infringements thereof, and  (E) all of each Grantor’s rights corresponding
thereto throughout the world.

 

(xxii)            “Credit Agreement” has the meaning specified therefor in the
recitals to this Agreement.

 

(xxiii)          “Credit Group” has the meaning specified therefor in the Credit
Agreement.

 

(xxiv)          “Deposit Account” means a deposit account (as that term is
defined in the Code).

 

(xxv)           “Equipment” means equipment (as that term is defined in the
Code).

 

(xxvi)          “Equity Interest Attributes” mean, with respect to any Equity
Interest in any Person, all substitutions therefor and replacements thereof, all
proceeds thereof and any rights relating thereto, also including any
certificates representing the such Equity Interests, the right to receive any
certificates representing any of such Equity Interests, all warrants, options,
share appreciation rights and other rights, contractual or otherwise, in respect
thereof and the right to receive any dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in Cash or in kind, in respect thereof, and all Cash,
instruments, and other property from time to time received, receivable, or
otherwise distributed in respect of or in addition to, in substitution of, on
account of, or in exchange for any or all of the foregoing.

 

(xxvii)         “Equity Interests” has the meaning specified therefor in the
Credit Agreement.

 

(xxviii)        “Event of Default” has the meaning specified therefor in the
Credit Agreement.

 

(xxix)          “Excluded Accounts” means all Deposit Accounts of the Grantors
that are established solely as payroll and other zero balance accounts.

 

(xxx)           “Excluded Actions” means: (a) the making of any filings or
taking of other action in any jurisdiction outside of the United States or
required by the Laws of any jurisdiction outside of the United States to create
or perfect any security interest in any property, including, any Intellectual
Property registered in any jurisdiction outside the United States; (b) the
entering into of any security or pledge

 

3

--------------------------------------------------------------------------------


 

agreement governed by the laws of any jurisdiction outside the United States;
(c) the seeking or obtaining of any bailee waivers, landlord waivers, estoppels
or collateral access letters; (d) other than after the occurrence and during the
continuance of an Event of Default, the taking of control by possession of any
Cash (other than Cash held on deposit with a member of the Credit Group, Cash
Collateral required by the terms of the Loan Documents or other payments or
provisions of Cash expressly provided by the terms of the Loan Documents);
(e) the delivering of any certificates representing the Equity Interests in any
Pledged Company that is a Foreign Subsidiary to Agent for possession if Agent
and the Administrative Borrower reasonably determine that the cost of such
delivery for possession exceeds the practical benefit to the Credit Group and
the Bank Product Providers afforded thereby; (f) the perfection of any security
interest (other than by filing a UCC financing statement) in any Equity Interest
in any Subsidiary (other than a Loan Party) whose gross revenue was less than
$20,000,000 for the Fiscal Year most recently ended for which the Parent has
delivered financial statements pursuant to Section 6.01(a) of the Credit
Agreement; (g) the sending of any notices or otherwise notifying any Account
Debtors or other contractual third parties (other than after the occurrence and
during the continuance of an Event of Default) and (h) the delivering of any
certificates representing the Equity Interests in any Subsidiary (other than a
Loan Party) to the extent the Parent notifies Agent that the Parent has
determined to terminate the existence of such Subsidiary.

 

(xxxi)           “Excluded Collateral” has the meaning specified therefor in
Section 2.

 

(xxxii)         “Fixtures” means fixtures (as that term is defined in the Code).

 

(xxxiii)        “Foreign Holding Company” has the meaning specified therefor in
the Credit Agreement.

 

(xxxiv)        “General Intangibles” means general intangibles (as that term is
defined in the Code), and includes payment intangibles, software, contract
rights, rights to payment, rights under Hedging Agreements (including the right
to receive payment on account of the termination (voluntarily or involuntarily)
of such Hedging Agreements), rights arising under common law, statutes, or
regulations, choses or things in action, goodwill, Intellectual
Property, Intellectual Property Licenses, purchase orders, customer lists,
monies due or recoverable from pension funds, route lists, rights to payment and
other rights under any royalty or licensing agreements, including Intellectual
Property Licenses, infringement claims, pension plan refunds, pension plan
refund claims, insurance premium rebates, tax refunds, and tax refund claims,
interests in a partnership or limited liability company which do not constitute
a security under Article 8 of the Code, and any other personal property other
than Commercial Tort Claims, money, Accounts, Chattel Paper, Deposit Accounts,
goods, Investment Property, Negotiable Collateral, and oil, gas, or other
minerals before extraction; provided, however, that General Intangibles shall
not include any Pledged Interests, Pledged Operating Agreements, or Pledged
Partnership Agreements.

 

(xxxv)         “Grantor” and “Grantors” have the respective meanings specified
therefor in the preamble to this Agreement.

 

(xxxvi)        “Insolvency Proceeding” has the meaning specified therefor in the
Credit Agreement.

 

(xxxvii)       “Intellectual Property” means any and all Patents, Copyrights,
Trademarks, trade secrets, know-how, inventions (whether or not patentable),
algorithms, software programs (including source code and object code),
processes, product designs, industrial designs, blueprints, drawings, data,
customer lists, URLs and domain names, specifications, documentations, reports,
catalogs, literature, and any other forms of technology or proprietary
information of any kind, including all rights therein and all applications for
registration or registrations thereof, in which any Grantor owns any right,
title or interest.

 

4

--------------------------------------------------------------------------------


 

(xxxviii)      “Intellectual Property Licenses” means any written agreement to
which a Grantor is a party granting any right to such Grantor to use or
sublicense any Intellectual Property owned by any third party including the
license agreements listed on Schedule 2, and (z) the right to use any of the
licenses or other similar rights described in this definition in connection with
the enforcement of the Credit Group’s rights under the Loan Documents; provided,
that (i) any agreement that grants to any Grantor any licenses for Off-the-Shelf
Software, including Open Source Materials, (ii) any agreement that is entered
into by any Grantor in the ordinary course of business with its employees,
contractors, employees, agents and vendors who create Intellectual Property on
behalf of any Grantor, and (iii) non-disclosure or confidentiality agreements,
in each case, will not be considered an Intellectual Property License.

 

(xxxix)        “Inventory” means inventory (as that term is defined in the
Code).

 

(xl)               “Investment Property” means (A) any and all investment
property (as that term is defined in the Code), and (B) any and  all Pledged
Interests, Pledged Operating Agreements, and Pledged Partnership Agreements.

 

(xli)              “Joinder” means each joinder agreement to this Agreement and
the Credit Agreement executed and delivered by Agent and each of the other
parties listed on the signature pages thereto, in substantially the form of
Exhibit C to the Credit Agreement.

 

(xlii)             “Lender” and “Lenders” have the respective meanings specified
therefor in the recitals to this Agreement.

 

(xliii)            “Loan Document” has the meaning specified therefor in the
Credit Agreement.

 

(xliv)           “Loan Party” has the meaning specified therefor in the Credit
Agreement.

 

(xlv)            “Mortgages” has the meaning specified therefor in the Credit
Agreement.

 

(xlvi)           “Negotiable Collateral” means letters of credit,
letter-of-credit rights, instruments, promissory notes, drafts and documents (as
each such term is defined in the Code).

 

(xlvii)          “Obligations” has the meaning specified therefor in the Credit
Agreement.

 

(xlviii)         “Off-the-Shelf Software” means off-the-shelf or otherwise
generally commercially available software that is available for an annual
license fee of no more than $8,000 per user.

 

(xlix)           “Open Source Materials” means, collectively, software or other
materials that are distributed as “free software” (as defined by the Free
Software Foundation), “open source software” (meaning software distributed under
any license approved by the Open Source Initiative as set forth at
www.opensource.org) or under a similar licensing or distribution model.

 

(l)                 “Parent” has the meaning specified therefor in the recitals
to this Agreement.

 

(li)                “Patents” means patents and patent applications, including
(A) the patents and patent applications listed on Schedule 3, (B) all
continuations, divisionals, continuations-in-part, re-examinations, reissues,
and renewals thereof and improvements thereon, (C) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past, present, or future infringements
thereof, (D) the right to sue for past, present, and future infringements
thereof, and (E) all of each Grantor’s rights corresponding thereto throughout
the world.

 

5

--------------------------------------------------------------------------------


 

(lii)               “Patent Security Agreement” means each Patent Security
Agreement executed and delivered by Grantors, or any of them, and Agent, in
substantially the form of Exhibit B.

 

(liii)              “Permitted Investments” means any Investments (as defined in
the Credit Agreement) permitted pursuant to Section 7.02 of the Credit
Agreement.

 

(liv)              “Permitted Liens” has the meaning specified therefor in the
Credit Agreement.

 

(lv)               “Person” has the meaning specified therefor in the Credit
Agreement.

 

(lvi)              “Pledged Companies” means each first-tier Subsidiary of a
Grantor listed on Schedule 4 as a “Pledged Company”, together with each other
first-tier Subsidiary of such Grantor, all or a portion of which Subsidiary’s
Equity Interests are acquired or otherwise owned by such Grantor after the Third
Amendment Effective Date.

 

(lvii)             “Pledged Interests” means all of each Grantor’s right, title
and interest in and to all of the Equity Interests now owned or hereafter
acquired by such Grantor, regardless of class or designation, in each of the
Pledged Companies, and all Equity Interest Attributes in respect thereof .

 

(lviii)            “Pledged Interests Addendum” means a Pledged Interests
Addendum substantially in the form of Exhibit C.

 

(lix)              “Pledged Operating Agreements” means all of each Grantor’s
rights, powers, and remedies under the limited liability company operating
agreements of each of the Pledged Companies that are limited liability
companies.

 

(lx)               “Pledged Partnership Agreements” means all of each Grantor’s
rights, powers, and remedies under the partnership agreements of each of the
Pledged Companies that are partnerships.

 

(lxi)              “Proceeds” has the meaning specified therefor in Section 2.

 

(lxii)             “PTO” means the United States Patent and Trademark Office.

 

(lxiii)            “Real Property” means any estates or interests in real
property now owned or hereafter acquired by any Grantor or any Subsidiary of any
Grantor and the improvements thereto.

 

(lxiv)           “Record” means information that is inscribed on a tangible
medium or which is stored in an electronic or other medium and is retrievable in
perceivable form.

 

(lxv)            “Responsible Officer” has the meaning specified therefor in the
Credit Agreement.

 

(lxvi)           “Secured Obligations” has the meaning specified therefor in the
Credit Agreement.

 

(lxvii)          “Securities Account” means a securities account (as that term
is defined in the Code).

 

(lxviii)         “Security Interest” has the meaning specified therefor in
Section 2.

 

(lxix)           “Supporting Obligations” means supporting obligations (as such
term is defined in the Code), and includes letters of credit and guaranties
issued in support of Accounts, Chattel Paper, documents, General Intangibles,
instruments or Investment Property.

 

6

--------------------------------------------------------------------------------


 

(lxx)            “Trademarks” means any and all trademarks, trade names,
registered trademarks, trademark applications, service marks, registered service
marks and service mark applications, including (A) the trade names, registered
trademarks, trademark applications, registered service marks and service mark
applications listed on Schedule 5, (B) all renewals thereof, (C) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (D) the right to sue for past, present and future
infringements and dilutions thereof, (E) the goodwill of each Grantor’s business
symbolized by the foregoing or connected therewith, and (F) all of each
Grantor’s rights corresponding thereto throughout the world.

 

(lxxi)           “Trademark Security Agreement” means each Trademark Security
Agreement executed and delivered by Grantors, or any of them, and Agent, in
substantially the form of Exhibit D.

 

(lxxii)          “URL” means “uniform resource locator,” an internet web
address.

 

(b)           The terms of Sections 1.02(a)(i) through (ix), (a)(xi) , (c), (d),
(e), (f), (g), (h), (j), (k) and (q) of the Credit Agreement are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.  Any requirement of a writing contained herein shall be satisfied by the
transmission of a Record.

 

2.             Grant of Security.  Each Grantor hereby unconditionally grants,
assigns, and pledges to Agent, for the benefit of each of the Secured Parties,
to secure the Secured Obligations, a security interest (hereinafter referred to
as the “Security Interest”) in all of such Grantor’s right, title, and interest
in and to the following property, whether now owned or hereafter acquired by
such Grantor or arising and wherever located (the “Collateral”):

 

(a)           all of such Grantor’s Accounts;

 

(b)           all of such Grantor’s Books;

 

(c)           all of such Grantor’s Chattel Paper;

 

(d)           all of such Grantor’s Commercial Tort Claims;

 

(e)           all of such Grantor’s Deposit Accounts;

 

(f)            all of such Grantor’s Equipment;

 

(g)           all of such Grantor’s Fixtures;

 

(h)           all of such Grantor’s General Intangibles;

 

(i)            all of such Grantor’s Inventory;

 

(j)            all of such Grantor’s Investment Property;

 

(k)           all of such Grantor’s Intellectual Property and Intellectual
Property Licenses;

 

(l)            all of such Grantor’s Negotiable Collateral;

 

(m)          all of such Grantor’s Securities Accounts;

 

7

--------------------------------------------------------------------------------


 

(n)           all of such Grantor’s Supporting Obligations;

 

(o)           all of such Grantor’s money, Cash Equivalents, or other assets of
such Grantor that now or hereafter come into the possession, custody, or control
of Agent (or its agent or designee) or any other member of the Credit Group; and

 

(p)           all of the proceeds (as such term is defined in the Code) and
products, whether tangible or intangible, of any of the foregoing, including
proceeds of insurance or Commercial Tort Claims covering or relating to any or
all of the foregoing, and any and all Accounts, Books, Chattel Paper, Deposit
Accounts, Equipment, Fixtures, General Intangibles, Inventory, Investment
Property, Intellectual Property, Negotiable Collateral, Securities Accounts,
Supporting Obligations, money, or other tangible or intangible property
resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in condemnation
with respect to any of the foregoing, any rebates or refunds, whether for taxes
or otherwise, and all proceeds of any such proceeds, or any portion thereof or
interest therein, and the proceeds thereof, and all proceeds of any loss of,
damage to, or destruction of the above, whether insured or not insured, and, to
the extent not otherwise included, any indemnity, warranty, or guaranty payable
by reason of loss or damage to, or otherwise with respect to any of the
foregoing (the “Proceeds”).  Without limiting the generality of the foregoing,
the term “Proceeds” includes whatever is receivable or received when Investment
Property or proceeds are sold, exchanged, collected, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes proceeds of
any indemnity or guaranty payable to any Grantor or Agent from time to time with
respect to any of such Investment Property.

 

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include any of the following (the “Excluded Collateral”):

 

(i)                 property as to which the Administrative Agent and the
Administrative Borrower reasonably determine that the costs of obtaining,
perfecting or maintaining a security interest in or Lien on such assets are
excessive in relation to the value afforded thereby;

 

(ii)                property to the extent that such grant of a security
interest is prohibited by any Law, requires a consent not obtained of any
Governmental Authority pursuant to such Law or is prohibited by, or constitutes
a breach or default under or results in the termination of or requires any
consent not obtained under, any contract, license, agreement, instrument or
other document or, in the case of any investment property or instruments, any
applicable shareholder or similar agreement, except to the extent that such Law
or the term in such contract, license, agreement, instrument or other document
or shareholder or similar agreement providing for such prohibition, breach,
default or termination or requiring such consent is ineffective under applicable
Law (including Section 9-406, 9- 407, 9-408 or 9-409 of the Code (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable Law or principles of equity);

 

(iii)               any property consisting of vessels, aircraft, motor vehicle
and other over-the-road rolling stock, railroad rolling stock and related
property to the extent covered by a “certificate of title” (as each such term is
defined in the Code) or certificate of ownership to the extent that a Lien
thereon cannot be perfected by the filing of financing statements in the
applicable jurisdiction;

 

(iv)               any property and proceeds thereof subject to a Lien permitted
by Section 7.01(l) of the Credit Agreement to the extent the granting of a
security interest in or a Lien on such assets would violate or invalidate the
documents providing for such Permitted Lien after giving effect to
Section 9-406, 9- 407, 9-408 or 9-409 of the Code (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable Law, other than
proceeds and receivables thereof, the assignment of which is expressly

 

8

--------------------------------------------------------------------------------


 

deemed effective under Section 9-406, 9- 407, 9-408 or 9-409 of the Code (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable Law notwithstanding such prohibition;

 

(v)                any Program Receivables (and other related property
customarily pledged or transferred in connection with a receivables financing
transaction) subject to a Lien permitted under Section 7.01(u) of the Credit
Agreement;

 

(vi)               any Equity Interest in any Person other than a wholly-owned
Subsidiary of the Parent and all Equity Interest Attributes in respect thereof
to the extent the grant of a security interest therein or Lien thereon is
prohibited by the Organizational Documents of such Person (after giving effect
to Section 9-406, 9-407, 9-408 or 9-409 of the Code (or any successor provision
or provisions) of any relevant jurisdiction) to the extent (A) such prohibition
was existing on the Third Amendment Effective Date or on the date on which the
applicable Person becomes a direct or indirect Subsidiary of the Parent (and not
created in contemplation of such Person becoming a Subsidiary of the Parent) or
(B) solely with respect to non-wholly owned Subsidiaries (including any
wholly-owned Subsidiaries that become non-wholly-owned Subsidiaries), such
restriction was added or incorporated in the Organizational Documents of such
Subsidiary or contract as a result of good faith negotiations concerning such
Subsidiary among the Parent (or any Affiliate of the Parent), the joint venture
partners or Equity Interest holders or clients, which as of the First Amendment
shall include any Equity Interest in CH2M HILL BWXT West Valley, LLC and all
Equity Interest Attributes in respect thereof;

 

(vii)              any Equity Interest in any Joint Venture of any Loan Party
and all Equity Interest Attributes in respect thereof to the extent the gross
revenue of such Joint Venture was less than $20,000,000 for the Fiscal Year most
recently ended for which the Parent has delivered financial statements pursuant
to Section 6.01(a);

 

(viii)             CFC Debt;

 

(ix)               voting Equity Interests in any CFC or Foreign Holding Company
representing more than 65% of the voting Equity Interests of such CFC or Foreign
Holding Company and all Equity Interest Attributes in respect thereof;

 

(x)                Equity Interests representing more than 65% of the Equity
Interests in any Subsidiary that is disregarded as an entity from its owner
under Treasury Regulations Section 301.7701-3 and substantially all the assets
of which consist for U.S. federal income tax purposes of Equity Interests in a
CFC or CFC Debt and all Equity Interest Attributes in respect thereof;

 

(xi)               property to the extent a security interest in such property
would result in adverse tax consequences to the Parent and its Subsidiaries
(including as a result of the operation of Section 956 of the Internal Revenue
Code of 1986 or any similar Law in any applicable jurisdiction) as reasonably
determined by the Administrative Borrower and Agent;

 

(xii)              any of the Equity Interests of Foreign Subsidiaries that are
held by CFCs or Foreign Holding Companies and all Equity Interest Attributes in
respect thereof;

 

(xiii)             (A) any leasehold interest in Real Property or (B) any Real
Property that is not a single fee-owned Real Property with a fair value (as
reasonably determined by the Administrative Borrower) above $10,000,000;

 

(xiv)            any letter-of-credit right (other than a letter-of-credit right
that constitutes a Supporting Obligation under the Code), other item of
Negotiable Collateral, or Chattel Paper, in each case with a

 

9

--------------------------------------------------------------------------------


 

value (as reasonably determined by the Administrative Borrower) less than
$7,500,000, or a Commercial Tort Claim with a value (as reasonably determined by
the Administrative Borrower) less than $5,000,000; and

 

(xv)             any Intellectual Property with respect to which the grant or
perfection of a security interest would constitute or result in the abandonment
of, invalidation of or rendering unenforceable any of right, title or interest
therein, including any “intent to use” trademark application or intent-to-use
service mark application prior to the filing of a “Statement of Use” or
“Amendment to Allege Use” with respect thereto, to the extent that and during
the period in which the grant of a security interest therein would impair the
validity or enforceability of, or render void or voidable or result in the
cancellation of the applicable right, title or interest therein or any such
trademark or service mark application under applicable federal law, after which
period such application shall be automatically subject to the security interest
granted herein and deemed to be included in the Collateral;

 

provided, however, that immediately upon the ineffectiveness, lapse or
termination of any restriction, prohibition or condition set forth in clauses
(ii), (iv), or (vi) above, the Collateral shall include, and Grantors shall be
deemed to have granted to Agent a security in, all such rights and interests or
other assets, as the case may be, as if such provision had never been in effect;
provided, further, Excluded Collateral shall not include any Proceeds, monies
due or to become due with respect to, or substitutions or replacements of any
Excluded Collateral (unless such Proceeds, monies, substitutions or replacements
would otherwise constitute Excluded Collateral).

 

3.             Security for Secured Obligations.  The Security Interest created
hereby secures the payment and performance of the Secured Obligations, whether
now existing or arising hereafter.  Without limiting the generality of the
foregoing, this Agreement secures the payment of all amounts which constitute
part of the Secured Obligations and would be owed by Grantors, or any of them,
to Agent, the Credit Group, the Bank Product Providers or any of them, but for
the fact that they are unenforceable or not allowable (in whole or in part) as a
claim in an Insolvency Proceeding involving any Grantor due to the existence of
such Insolvency Proceeding.

 

4.             Grantors Remain Liable.  Anything herein to the contrary
notwithstanding, (a) each of the Grantors shall remain liable under the
contracts and agreements included in the Collateral, including the Pledged
Operating Agreements and the Pledged Partnership Agreements, to perform all of
the duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (b) the exercise by Agent or any other member of the
Credit Group of any of the rights hereunder shall not release any Grantor from
any of its duties or obligations under such contracts and agreements included in
the Collateral, and (c) none of the members of the Credit Group shall have any
obligation or liability under such contracts and agreements included in the
Collateral by reason of this Agreement, nor shall any of the members of the
Credit Group be obligated to perform any of the obligations or duties of any
Grantors thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.  Until an Event of Default shall occur and be
continuing, except as otherwise provided in this Agreement, the Credit
Agreement, or any other Loan Document, Grantors shall have the right to
possession and enjoyment of the Collateral for the purpose of conducting the
ordinary course of their respective businesses, subject to and upon the terms
hereof and of the Credit Agreement and the other Loan Documents.  Without
limiting the generality of the foregoing, it is the intention of the parties
hereto that record and beneficial ownership of the Pledged Interests
constituting Collateral, including all voting, consensual, dividend, and
distribution rights, shall remain in the applicable Grantor except as otherwise
provided in this Agreement.

 

5.             Representations and Warranties.  Each Grantor on behalf of itself
makes the following representations and warranties to the Credit Group (provided
that, notwithstanding anything contained in

 

10

--------------------------------------------------------------------------------


 

this Agreement to the contrary, no Grantor makes any representation or warranty
whatsoever with respect to any Excluded Collateral):

 

(a)           As of the Third Amendment Effective Date, Schedule 6 sets forth
(i) the exact legal name and jurisdiction of organization of such Grantor,
(ii) the address of such Grantor’s chief executive office, and (iii) the tax
identification number and organizational identification number, if any, of such
Grantor.

 

(b)           As of the Third Amendment Effective Date and to such Grantor’s
knowledge, such Grantor does not hold any Commercial Tort Claim constituting
Collateral that exceeds $5,000,000 in value (as reasonably determined by the
Administrative Borrower).

 

(c)           Set forth on Schedule 7, as of the Third Amendment Effective Date,
is a list of all of its Deposit Accounts and Securities Accounts, in each case
constituting Collateral and other than Excluded Accounts, at any bank or other
financial institution in the United States, including, with respect to each bank
or financial institution (i) the name and address of such Person and (ii) the
account numbers of such Deposit Accounts or Securities Accounts maintained with
such Person.

 

(d)           As of the Third Amendment Effective Date, such Grantor does not
own any single fee-owned Real Property constituting Collateral with a fair value
(as reasonably determined by the Administrative Borrower) in excess of
$10,000,000.

 

(e)           As of the Third Amendment Effective Date: (i) Schedule 1 provides
a complete and correct list of all Copyrights owned by such Grantor and
registered with the United States Copyright Office or the subject of pending
applications for registration with the United States Copyright Office;
(ii) Schedule 3 provides a complete and correct list of all Patents owned by
such Grantor and registered with the PTO or the subject of pending applications
for registration with the PTO; and (iii) Schedule 5 provides a complete and
correct list of all registered Trademarks owned by such Grantor and registered
with the PTO or the subject of pending applications for registration with the
PTO.

 

(f)            Subject to any restrictions under the Law of the jurisdiction of
organization of any issuer of Equity Interests, this Agreement creates a valid
security interest in the Collateral of such Grantor, to the extent a security
interest therein can be created under the Code, securing the payment of the
Secured Obligations.

 

(g)           Except with respect to Excluded Actions and except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code, all filings and other actions necessary to
perfect and protect such security interest have been duly taken or will be taken
under the Code upon (i) the filing of appropriate financing statements in the
applicable jurisdictions listed on Schedule 8 and (ii) the taking of possession
or “control” (as such term is used in Article 8 and 9 of the Code (as
applicable)) by Agent of the Collateral with respect to which a security
interest may be perfected only by possession or such control (which possession
or control has been given to Agent to the extent required by this Agreement),
Agent shall have, to the extent required by this Agreement, a first priority
perfected security interest (subject to Permitted Liens) in the Collateral of
such Grantor to the extent such security interest can be perfected under the
Code.

 

(h)           Upon filing of any Copyright Security Agreement with the United
States Copyright Office, filing of any Patent Security Agreement and any
Trademark Security Agreement with the PTO, and the filing of appropriate
financing statements in the jurisdictions listed on Schedule 8, Agent shall
have, to the extent required by this Agreement, a perfected security interest
(subject to

 

11

--------------------------------------------------------------------------------


 

Permitted Liens) in such Grantor’s Copyrights, Patents, or Trademarks, in each
case constituting Collateral and which are registered with the United States
Copyright Office or the PTO, as applicable.

 

(i)            As of the Third Amendment Effective Date and to such Grantor’s
knowledge, (i) all of the Equity Interests issued by (A) such Grantor’s Pledged
Companies the Pledged Interests of which constitute Collateral (other than the
Equity Interests in any Pledged Company whose gross revenue was less than
$20,000,000 for the Fiscal Year most recently ended for which the Parent has
delivered financial statements pursuant to Section 6.01(a) of the Credit
Agreement and the Equity Interests in any Foreign Subsidiary) and (B) such
Grantor are duly authorized, validly issued, fully paid and nonassessable, and
(ii) such Equity Interests constitute the percentage of the issued and
outstanding Equity Interests of the Pledged Companies of such Grantor identified
on Schedule 4.

 

(j)            Other than Excluded Actions, as of the Third Amendment Effective
Date, such Grantor has delivered to and deposited with Agent all certificates
representing such Grantor’s Equity Interests issued by its Pledged Companies the
Pledged Interests of which constitute Collateral to the extent such Equity
Interests are represented by certificates, and undated powers (or other
documents of transfer reasonably acceptable to Agent) endorsed in blank with
respect to such certificates.

 

(k)           No consent, approval, authorization, or other order or other
action by, and no notice to or filing with, any Governmental Authority or any
other Person, to the extent required by this Agreement, is required for (i) the
grant of the Security Interest by such Grantor in and to the Collateral pursuant
to this Agreement or for the execution, delivery, or performance of this
Agreement by such Grantor, except in each case under this clause (i), (A) such
actions as may be required by applicable foreign Laws affecting the pledge of
the Pledged Interests of Foreign Subsidiaries, (B) the obtaining of Control
Agreements as to Deposit Accounts that are not required to be furnished pursuant
to this Agreement, (C) Excluded Actions, and (D) such other actions which are
not affirmatively and expressly required to be taken by the Grantors pursuant to
this Agreement or the Credit Agreement or which have not been affirmatively
requested or taken by Agent, or (ii) the exercise by Agent of the voting or
other rights provided for in this Agreement with respect to such Grantor’s
Equity Interests issued by such Grantor’s Pledged Companies the Pledged
Interests of which constitute Collateral and by such Grantor, and the other
remedies in respect of the Collateral pursuant to this Agreement, except in each
case under this clause (ii), (A) as may be required in connection with such
disposition of Equity Interests issued by such Grantor’s Pledged Companies the
Pledged Interests of which constitute Collateral by Laws affecting the offering
and sale of securities generally or the local Law of the jurisdiction of
organization of the issuer thereof, (B) Excluded Actions, (C) consents,
approvals, authorizations, or other orders or actions that have been obtained or
given (as applicable) and that are still in force, (D) notices or filings that
have been given or made (as applicable), (E) consents, approvals,
authorizations, or other orders or actions, notices or filings in respect of the
exercise of any voting or other rights or remedies regarding any Equity
Interests in any Pledged Company that is a Foreign Subsidiary or whose gross
revenue was less than $20,000,000 for the Fiscal Year most recently ended for
which the Parent has delivered financial statements pursuant to
Section 6.01(a) of the Credit Agreement, (F) actions required with respect to
Collateral permitted under this Agreement or the Credit Agreement to be in the
possession of third parties, (G) as may be required by the applicable court in
connection with any Commercial Tort Claim,  (H) as may be required in connection
with enforcement against an Account Debtor under applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws, (I) as may be
required by Laws generally applicable to the enforcement of remedies,
(J) actions required to be taken by the Grantors pursuant to this Agreement or
the Credit Agreement before the completion thereof so long as such actions are
being taken in accordance with the terms of this Agreement or the Credit
Agreement,  and (K) such other actions which are not affirmatively and expressly
required to be taken by the Grantors pursuant to this Agreement or the Credit
Agreement or which have not been affirmatively requested or taken by Agent.

 

12

--------------------------------------------------------------------------------


 

(l)            To such Grantor’s knowledge and excluding any limited liability
company or partnership interests issued by a Pledged Company that is a Foreign
Subsidiary or whose gross revenue was less than $20,000,000 for the Fiscal Year
most recently ended for which the Parent has delivered financial statements
pursuant to Section 6.01(a) of the Credit Agreement, (i) as to all limited
liability company or partnership interests issued under any Pledged Operating
Agreement or Pledged Partnership Agreement, in each case constituting
Collateral, such Grantor’s Equity Interests issued by its Pledged Companies the
Pledged Interests of which constitute Collateral issued pursuant to such
agreement (A) are not dealt in or traded on securities exchanges or in
securities markets, (B) do not constitute investment company securities, and
(C) are not held by such Grantor in a Securities Account and (ii) no Pledged
Operating Agreement or Pledged Partnership Agreements governing any of such
Equity Interests provides that such Equity Interests are securities governed by
Article 8 of the Code as in effect in any relevant jurisdiction.

 

(m)          With respect to each parcel of such Grantor’s Real Property subject
to a Mortgage, Agent has received all such flood hazard insurance policies
required hereunder have been obtained and remain in full force and effect, and
the premiums thereon have been paid in full.

 

6.             Covenants.  Each Grantor covenants and agrees with Agent that
from and after the date of this Agreement and until the date of termination of
this Agreement in accordance with Section 20 (provided that, notwithstanding
anything contained in this Agreement to the contrary, no Excluded Actions shall
be required to be taken by the Grantors or their Subsidiaries), unless Agent
shall otherwise consent in writing:

 

(a)           Possession or Control of Certain Negotiable Collateral and Chattel
Paper.  In the event that any Collateral, including Proceeds, of such Grantor is
evidenced by or consists of Negotiable Collateral or Chattel Paper having an
individual value of $7,500,000 or more, such Grantor shall promptly, notify
Agent thereof, and if and to the extent that perfection or priority of Agent’s
Security Interest is dependent on or materially enhanced by possession or
“control” (as such term is used in Article 8 and 9 of the Code (as applicable)),
such Grantor, promptly after request by Agent, shall execute such other
documents and instruments as shall be reasonably requested by Agent or, if
applicable, endorse and deliver physical possession of such Negotiable
Collateral or Chattel Paper to Agent, together with such undated powers (or
other relevant document of transfer reasonably acceptable to Agent) endorsed in
blank as shall be requested by Agent, and shall do such other acts or things
reasonably deemed necessary or desirable by Agent to protect Agent’s Security
Interest therein; provided, however, that if such Chattel Paper is electronic
Chattel Paper, such Grantor, promptly after request by Agent, shall take all
steps reasonably necessary to grant Agent “control” (as such term is used in
Article 9 of the Code) of all electronic Chattel Paper in accordance with the
Code and all “transferable records” (as such term is defined in Section 16 of
the Uniform Electronic Transaction Act and Section 201 of the federal Electronic
Signatures in Global and National Commerce Act as in effect in any relevant
jurisdiction in the United States).

 

(b)           Control Agreements.  For each of its individual Deposit Accounts
or Securities Accounts (in each case constituting Collateral and other than
Excluded Accounts), such Grantor shall review such account to determine whether
the average balance for such account for any Fiscal Period after the Third
Amendment Effective Date is more than $7,500,000 and if such average balance is
more than $7,500,000, such Grantor promptly shall obtain an authenticated
Control Agreement from the depository institution or securities intermediary
maintaining such account; provided, however, that if the aggregate amount of
such average balances of all Deposit Accounts and Security Accounts (in each
case constituting Collateral and other than Excluded Accounts) of the Grantors
not subject to Control Agreements is more than $15,000,000 , then Administrative
Borrower promptly shall designate one or more of such accounts to become subject
to Control Agreements so that after becoming subject to Control

 

13

--------------------------------------------------------------------------------


 

Agreements the aggregate amount of such average balances of the remaining
Deposit Accounts and Securities Accounts (in each case constituting Collateral
and other than Excluded Accounts) of the Grantors not subject to Control
Agreements would have been less than $15,000,000, and each Grantor whose Deposit
Account or Securities Account has been so designated by Administrative Borrower
promptly shall obtain an authenticated Control Agreement from the depository
institution or securities intermediary maintaining such Deposit Account or
Securities Account for such Grantor.

 

(c)            Commercial Tort Claims.  If such Grantor obtains a Commercial
Tort Claim that is not Excluded Collateral, then it shall promptly notify Agent
in a writing signed by such Grantor setting forth a brief description of such
Commercial Tort Claim and granting to Agent a security interest therein and in
the Proceeds thereof, which writing shall incorporate the provisions hereof and
shall be in form and substance reasonably satisfactory to Agent.

 

(d)           Intellectual Property.

 

(i)         Upon the request of Agent, in order to facilitate filings with the
PTO and the United States Copyright Office, such Grantor shall execute and
deliver to Agent one or more Copyright Security Agreements, Trademark Security
Agreements, or Patent Security Agreements to further evidence Agent’s Lien on
such Grantor’s Patents, Trademarks, or Copyrights, and the General Intangibles
of such Grantor relating thereto or represented thereby;

 

(ii)        Such Grantor acknowledges and agrees that no member of the Credit
Group shall have any duties with respect to any Intellectual Property or
Intellectual Property Licenses of such Grantor.  Without limiting the generality
of this Section 6(d)(ii), such Grantor acknowledges and agrees that no member of
the Credit Group shall be under any obligation to take any steps necessary to
preserve rights in the Collateral consisting of Intellectual Property or
Intellectual Property Licenses against any other Person, but Agent may do so at
its option if an Event of Default has occurred and is continuing, and all
expenses incurred in connection therewith (including reasonable fees and
expenses of attorneys and other professionals) shall be for the sole account of
the Borrowers; and

 

(iii)       On each date on which a Compliance Certificate is to be delivered
pursuant to Section 6.01(c) of the Credit Agreement in respect of a Fiscal Year
(or, if an Event of Default has occurred and is continuing, more frequently if
requested by Agent), each Grantor shall provide Agent with a written report of
all new U.S. federal Patents, Trademarks or Copyrights that are registered or
the subject of pending applications for registrations, in each case, which were
acquired, registered, or for which applications for registration were filed by
any Grantor during the prior period and any statement of use or amendment to
allege use with respect to intent-to-use trademark applications.

 

(e)           Pledged Interests.

 

(i)         If such Grantor shall acquire, obtain, or receive any Equity
Interests in a Pledged Company the Pledged Interests of which constitute
Collateral after the Third Amendment Effective Date, it shall promptly deliver
to Agent a duly executed Pledged Interests Addendum identifying such Pledged
Interests; and

 

(ii)        Except to the extent constituting an Excluded Action, such Grantor
will cooperate with Agent in obtaining all necessary approvals and making all
necessary filings under federal, state or local law in the United States to
effect the perfection of the Security Interest on the Pledged Interests
constituting Collateral or, to the extent a sale or transfer thereof by Agent is
permitted under this Agreement, to effect such sale or transfer thereof.

 

14

--------------------------------------------------------------------------------


 

(f)            Real Property.  Promptly (i) after the acquisition by such
Grantor of any single fee-owned parcel of Real Property with a fair value (as
reasonably determined by the Administrative Borrower) above $10,000,000 that is
not subject to the existing Security Documents (as defined in the Credit
Agreement) notify Agent and (ii) thereafter (A) deliver such Mortgages, title
insurance policies, environmental reports, surveys and other documents
reasonably requested by Agent in connection with granting and perfecting a first
priority Lien, other than Permitted Liens, on such parcel in favor of Agent, for
the benefit of the Credit Group, all in form and substance reasonably acceptable
to Agent and (B) deliver in respect of such parcel (1) a flood zone
determination and, (2) if such Real Property is located in a special flood
hazard area: (I) notices to (and confirmation of receipt by) such Grantor as to
the existence of a special flood hazard area and, if applicable, the
unavailability of flood hazard insurance under the National Flood Insurance
Program because the community does not participate in the National Flood
Insurance Program; and (II) to the extent flood hazard insurance is available in
the community in which such parcel is located, a copy of: (w) the flood hazard
insurance policy, (x) such Grantor’s application for a flood hazard insurance
policy, together with proof of payment of the premium associated therewith,
(y) a declaration page confirming that flood hazard insurance has been issued to
such Grantor  or (z) such other evidence of flood hazard insurance as may be
reasonably available, which, in each case, is reasonably sufficient to
demonstrate compliance with applicable law and banking regulations, including
without limitation, the National Flood Insurance Act of 1968, as amended, the
National Flood Insurance Reform Act of 1994, and the regulations of the Federal
Deposit Insurance Corporation thereunder, 12 CFR §339, each as amended form time
to time and including any applicable successor or replacement statutes and
regulations.

 

(g)           Maintenance of Insurance.

 

(i)         Except as provided in Section 6(i) hereto, the Commercial General
Liability insurance that such Grantor must maintain under Section 6.06 of the
Credit Agreement shall name Agent as an additional insured party thereunder for
the benefit of the Secured Parties.

 

(ii)        All policies of property hazard insurance with respect to any parcel
of such Grantor’s Real Property subject to a Mortgage that such Grantor must
maintain under such Mortgage shall name Agent as lender’s loss payee.

 

(iii)       Without limiting the foregoing, each Grantor shall (A) maintain, if
available, fully paid flood hazard insurance on all Real Property constituting
Collateral with respect to which a Mortgage is granted (after giving effect to
clause (i) of the definition of “Excluded Collateral”) and that is located in a
special flood hazard area in which flood insurance is available under the
National Flood Insurance Act of 1968, as amended, on such terms and in such
amounts as required by The National Flood Insurance Reform Act of 1994  (the
“1994 Flood Insurance Reform Act”) and (B) promptly following receipt of a
written request therefor, furnish to the Agent (and each Lender that so
requests) evidence of  compliance with the 1994 Flood Insurance Reform Act and
applicable rules and regulations promulgated thereunder.

 

(h)           Further Assurances.

 

(i)         Each Grantor agrees that from time to time, at its own expense, such
Grantor will promptly execute and deliver all further instruments and documents,
and take all further action, that Agent may reasonably request, in order to
perfect and protect the Security Interest granted or purported to be granted
hereby, to maintain such Security Interest or to enable Agent to exercise and
enforce its rights and remedies hereunder with respect to any of the Collateral;

 

(ii)        Each Grantor authorizes the filing by Agent of financing or
continuation statements, or amendments thereto, and such Grantor will execute
and deliver to Agent such other instruments or

 

15

--------------------------------------------------------------------------------


 

notices, as Agent may reasonably request, in order to perfect and preserve the
Security Interest granted or purported to be granted hereby;

 

(iii)       Each Grantor authorizes Agent at any time and from time to time to
file, transmit, or communicate, as applicable, financing statements and
amendments (A) describing the Collateral as “all personal property of debtor” or
“all assets of debtor” or words of similar effect, (B) describing the Collateral
as being of equal or lesser scope or with greater detail, or (C) that contain
any information required by part 5 of Article 9 of the Code for the sufficiency
or filing office acceptance.  Each Grantor also hereby ratifies any and all such
financing statements or amendments filed by Agent in any jurisdiction before the
Third Amendment Effective Date;

 

(iv)       Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in connection with this Agreement without the prior
written consent of Agent (not to be unreasonably withheld), subject to such
Grantor’s rights under Section 9-509(d)(2) of the Code; and

 

(v)        Subject to the terms of the Intercreditor Agreement (as defined in
the Intercreditor Agreement), each Grantor agrees that, (A) if it grants a Lien
on any of its assets securing any “Second Priority Claims” (as defined in the
Intercreditor Agreement (as defined in the Credit Agreement)) which assets are
not also subject to a Lien in respect of the Secured Obligations, then it shall
be deemed to have granted a Lien on such assets in favor of Agent to secure the
Secured Obligations and, (B) if it perfects a Lien on any of its assets securing
any Second Priority Claims that is not also perfected in respect of the Secured
Obligations, then it shall take such action to perfect such Lien in favor of
Agent without request of Agent.

 

(i)            Post-Third Amendment Effective Date Requirements.  As promptly as
practicable, and in any event within the time periods after the Third Amendment
Effective Date specified in Schedule 9 hereto or such later date as Agent agrees
to in writing, including to reasonably accommodate unforeseen circumstances,
deliver the documents or take the actions specified on Schedule 9, in each case
except to the extent otherwise agreed by Agent.

 

7.             Relation to Other Security Documents.  The provisions of this
Agreement shall be read and construed with the other Loan Documents referred to
below in the manner so indicated.

 

(a)           Credit Agreement. In the event of any conflict between any
provision in this Agreement and a provision in the Credit Agreement, such
provision of the Credit Agreement shall control.

 

(b)           Patent, Trademark, Copyright Security Agreements.  The provisions
of the Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Agent hereunder.  In the event of any conflict between any provision
in this Agreement and a provision in a Copyright Security Agreement, Trademark
Security Agreement or Patent Security Agreement, such provision of this
Agreement shall control.

 

8.             Agent’s Right to Perform Contracts, Exercise Rights, etc.  Upon
the occurrence and during the continuance of an Event of Default, Agent (or its
designee) (a) may proceed to perform any and all of the obligations of any
Grantor contained in any contract, lease, or other agreement and exercise any
and all rights of any Grantor therein contained as fully as such Grantor itself
could, (b) shall have the right to use any Grantor’s rights under Intellectual
Property Licenses in connection with the enforcement

 

16

--------------------------------------------------------------------------------


 

of Agent’s rights hereunder, including the right to prepare for sale and sell
any and all Inventory and Equipment now or hereafter owned by any Grantor and
now or hereafter covered by such licenses, and (c) shall have the right to
request that any Equity Interests that are pledged hereunder be registered in
the name of Agent or any of its nominees.

 

9.             Agent Appointed Attorney-in-Fact.  Each Grantor hereby
irrevocably appoints Agent its attorney-in-fact, with full authority in the
place and stead of such Grantor and in the name of such Grantor or otherwise, at
such time as an Event of Default has occurred and is continuing under the Credit
Agreement, to take any action and to execute any instrument which Agent may
reasonably deem necessary or advisable to accomplish the purposes of this
Agreement, including:

 

(a)           to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
connection with the Accounts or any other Collateral of such Grantor;

 

(b)           to receive and open all mail addressed to such Grantor and to
notify postal authorities to change the address for the delivery of mail to such
Grantor to that of Agent;

 

(c)           to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;

 

(d)           to file any claims or take any action or institute any proceedings
which Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral;

 

(e)           to repair, alter, or supply goods, if any, necessary to fulfill in
whole or in part the purchase order of any Person obligated to such Grantor in
respect of any Account of such Grantor; and

 

(f)            to use any Intellectual Property or Intellectual Property
Licenses of such Grantor, including labels, Patents, Trademarks, trade names,
URLs, domain names, industrial designs, Copyrights, or advertising matter, in
preparing for sale, advertising for sale, or selling Inventory or other
Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor;

 

To the extent permitted by Law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof.  This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated in accordance with Section 20.

 

10.          Agent May Perform.  If any Grantor fails to perform any agreement
contained herein, Agent may itself perform, or cause performance of, such
agreement, and the reasonable expenses of Agent incurred in connection therewith
shall be payable, jointly and severally, by Grantors.

 

11.          Agent’s Duties.  The powers conferred on Agent hereunder are solely
to protect Agent’s interest in the Collateral, for the benefit of the Credit
Group and the Bank Product Providers, and shall not impose any duty upon Agent
to exercise any such powers.  Except for the safe custody of any Collateral in
its actual possession and the accounting for moneys actually received by it
hereunder, Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.  Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its actual
possession if such Collateral is accorded treatment substantially equal to that
which Agent accords its own property.

 

17

--------------------------------------------------------------------------------


 

12.          Collection of Accounts, General Intangibles and Negotiable
Collateral.  At any time upon the occurrence and during the continuance of an
Event of Default, Agent or Agent’s designee may (a) notify Account Debtors of
any Grantor that the Accounts, General Intangibles, Chattel Paper or Negotiable
Collateral of such Grantor have been assigned to Agent, for the benefit of the
Credit Group and the Bank Product Providers, or that Agent has a security
interest therein, and (b) collect the Accounts, General Intangibles and
Negotiable Collateral of any Grantor directly, and any collection costs and
expenses shall constitute part of such Grantor’s Secured Obligations under the
Loan Documents.

 

13.          Disposition of Pledged Interests by Agent.  None of the Pledged
Interests constituting Collateral existing as of the date of this Agreement are,
and none of the Pledged Interests constituting Collateral hereafter acquired on
the date of acquisition thereof will be, registered or qualified under the
various federal or state securities laws of the United States and disposition
thereof after an Event of Default may be restricted to one or more private
(instead of public) sales in view of the lack of such registration.  Each
Grantor understands that in connection with such disposition, Agent may approach
only a restricted number of potential purchasers and further understands that a
sale under such circumstances may yield a lower price for such Pledged Interests
than if such Pledged Interests were registered and qualified pursuant to federal
and state securities laws and sold on the open market.  Each Grantor, therefore,
agrees that:  (a) if Agent shall, pursuant to the terms of this Agreement, sell
or cause such Pledged Interests or any portion thereof to be sold at a private
sale, Agent shall have the right to rely upon the advice and opinion of any
nationally recognized brokerage or investment firm (but shall not be obligated
to seek such advice and the failure to do so shall not be considered in
determining the commercial reasonableness of such action) as to the best manner
in which to offer such Pledged Interests or any portion thereof for sale and as
to the best price reasonably obtainable at the private sale thereof; and
(b) such reliance shall be conclusive evidence that Agent has handled the
disposition in a commercially reasonable manner.

 

14.          Voting and Other Rights in Respect of Pledged Interests.

 

(a)           So long as no Event of Default has occurred and is continuing, and
the Grantors have not received the notice from Agent set forth in Section 14(b),
each Grantor may exercise all voting rights, or any other ownership or
consensual rights (including any dividend or distribution rights) in respect of
the Pledged Interests constituting Collateral owned by such Grantor and receive
and retain all dividends, interest or other distributions paid in respect
thereof.

 

(b)           Upon the occurrence and during the continuation of an Event of
Default, (i) Agent may, at its option, and with two Business Days prior notice
to the Grantors, and in addition to all rights and remedies available to Agent
under any other agreement, at law, in equity, or otherwise, exercise all voting
rights, or any other ownership or consensual rights (including any dividend or
distribution rights) in respect of the Pledged Interests constituting Collateral
owned by each Grantor, but under no circumstances is Agent obligated by the
terms of this Agreement to exercise such rights, and (ii) if Agent duly
exercises its right to vote any of such Pledged Interests, each Grantor hereby
appoints Agent, such Grantor’s true and lawful attorney-in-fact and IRREVOCABLE
PROXY to vote such Pledged Interests in any manner Agent deems advisable for or
against all matters submitted or which may be submitted to a vote of
shareholders, partners or members, as the case may be.  The power-of-attorney
and proxy granted hereby is coupled with an interest and shall be irrevocable.

 

15.          Remedies.  Upon the occurrence and during the continuance of an
Event of Default:

 

(a)           Agent may, and, at the instruction of the Required Lenders, shall
exercise in respect of the Collateral, in addition to other rights and remedies
provided for herein, in the other Loan Documents, or otherwise available to it,
all the rights and remedies of a secured party on default under the

 

18

--------------------------------------------------------------------------------


 

Code or any other applicable Law.  Without limiting the generality of the
foregoing, each Grantor expressly agrees that, in any such event, Agent without
demand of performance or other demand, advertisement or notice of any kind
(except a notice specified below of time and place of public or private sale) to
or upon any Grantor or any other Person (all and each of which demands,
advertisements and notices are hereby expressly waived to the maximum extent
permitted by the Code or any other applicable Law), to the extent commercially
reasonable may take immediate possession of all or any portion of the Collateral
and (i) require such Grantor to, and such Grantor hereby agrees that it will at
its own expense and upon request of Agent forthwith, assemble all or part of the
Collateral as directed by Agent and make it available to Agent at one or more
locations where such Grantor regularly maintains Inventory, and (ii) without
notice except as specified below, sell the Collateral or any part thereof in one
or more parcels at public or private sale, at any of Agent’s offices or
elsewhere, for Cash, on credit, and upon such other terms, in each case as may
be commercially reasonable.  Each Grantor agrees that, to the extent
notification of sale shall be required by law, at least 10 days notification by
mail to the applicable Grantor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification and specifically such notification shall constitute a reasonable
“authenticated notification of disposition” within the meaning of Section 9-611
of the Code.  Agent shall not be obligated to make any sale of Collateral
regardless of notification of sale having been given.  Agent may adjourn any
public sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.  Each Grantor agrees that (A) the internet
shall constitute a “place” for purposes of Section 9-610(b) of the Code and
(B) to the extent notification of sale shall be required by Law, notification by
mail of the URL where a sale will occur and the time when a sale will commence
at least 10 days prior to the sale shall constitute a reasonable notification
for purposes of Section 9-611(b) of the Code.  Each Grantor agrees that any sale
of Collateral to a licensor pursuant to the terms of a license agreement between
such licensor and a Grantor is sufficient to constitute a commercially
reasonable sale (including as to method, terms, manner, and time) within the
meaning of Section 9-610 of the Code.

 

(b)           Agent may, in addition to other rights and remedies provided for
herein, in the other Loan Documents, or otherwise available to it under
applicable Law and without the requirement of notice to or upon any Grantor or
any other Person (which notice is hereby expressly waived to the maximum extent
permitted by the Code or any other applicable Law), (i) with respect to any
Grantor’s Deposit Accounts in which Agent’s Liens are perfected by control under
Section 9-104 of the Code, instruct the bank maintaining such Deposit Account
for the applicable Grantor to pay the balance of such Deposit Account to or for
the benefit of Agent, and (ii) with respect to any Grantor’s Securities Accounts
in which Agent’s Liens are perfected by control under Section 9-106 of the Code,
instruct the securities intermediary maintaining such Securities Account for the
applicable Grantor to (A) transfer any Cash in such Securities Account to or for
the benefit of Agent, or (B) liquidate any financial assets in such Securities
Account that are customarily sold on a recognized market and transfer the Cash
proceeds thereof to or for the benefit of Agent.

 

(c)           Any Cash held by Agent as Collateral and all Cash proceeds
received by Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied against the
Obligations in the order set forth in the Credit Agreement.   In the event the
proceeds of Collateral are insufficient to satisfy all of the Secured
Obligations in full, each Grantor shall remain jointly and severally liable for
any such deficiency.

 

(d)           Agent shall have the right to the appointment of a receiver for
the properties and assets of each Grantor, and each Grantor hereby consents to
such rights and such appointment and hereby waives any objection such Grantor
may have thereto or the right to have a bond or other security posted by Agent.

 

19

--------------------------------------------------------------------------------


 

16.          No Waiver; Remedies Cumulative.  The terms set forth in the first
paragraph of Section 10.03 of the Credit Agreement are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.

 

17.          Marshaling. The terms set forth in the first sentence of
Section 10.05 of the Credit Agreement are incorporated herein by reference,
mutatis mutandis, and the parties hereto agree to such terms.

 

18.          Integration, Amendments; Etc.  This Agreement and the other Loan
Documents constitute the entire agreement among the parties hereto relating to
the subject matter hereof and supersede any and all previous documents,
agreements and understandings, oral or written, relating to the subject matter
hereof.  No amendment (except as otherwise contemplated by this Agreement,
including by Pledged Interest Addendum and Joinder) or waiver of any provision
of this Agreement, and no consent to any departure by any Grantor herefrom, will
be effective unless in writing signed by Agent at the written request of
Required Lenders and the Grantors, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

19.          Addresses for Notices.  All notices and other communications
provided for hereunder shall be given in the form and manner and delivered to
Agent at its address specified in the Credit Agreement, and to any of the
Grantors at their respective addresses specified in the Credit Agreement, as
applicable, or, as to any other party, at such other address as shall be
designated by such party in a written notice to the other party.

 

20.          Continuing Security Interest: Assignments under Credit Agreement.

 

(a)           This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the Obligations
(other than as yet unasserted contingent obligations) have been paid in full in
accordance with the provisions of the Credit Agreement and the Commitments have
expired or have been terminated, (ii) be binding upon each Grantor and their
respective successors and assigns, and (iii) inure to the benefit of, and be
enforceable by, Agent and its successors, transferees and assigns.  Without
limiting the generality of the foregoing clause (iii), any Lender may, in
accordance with the provisions of the Credit Agreement, assign or otherwise
transfer all or any portion of its rights and obligations under the Credit
Agreement to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Lender herein or
otherwise.  Upon payment in full of the Secured Obligations (other than as yet
unasserted contingent obligations) in accordance with the provisions of the
Credit Agreement and the expiration or termination of the Commitments, the
Security Interest granted hereby shall terminate and all rights to the
Collateral shall revert to Grantors or any other Person entitled thereto.  At
such time, upon the Administrative Borrower’s request, Agent will authorize the
filing of appropriate termination statements to terminate such Security
Interest.  No transfer or renewal, extension, assignment, or termination of this
Agreement or of the Credit Agreement, any other Loan Document, or any other
instrument or document executed and delivered by any Grantor to Agent nor any
additional loans made by any Lender to any Borrower, nor the taking of further
security, nor the retaking or re-delivery of the Collateral to Grantors, or any
of them, by Agent, nor any other act of the Credit Group or the Bank Product
Providers, or any of them, shall release any Grantor from any obligation, except
a release or discharge executed in writing by Agent in accordance with the
provisions of the Credit Agreement.  Agent shall not by any act, delay, omission
or otherwise, be deemed to have waived any of its rights or remedies hereunder,
unless such waiver is in writing and signed by Agent and then only to the extent
therein set forth.  A waiver by Agent of any right or remedy on any occasion
shall not be construed as a bar to the exercise of any such right or remedy
which Agent would otherwise have had on any other occasion.

 

20

--------------------------------------------------------------------------------


 

(b)           Each Grantor agrees that, if any payment made by any Grantor or
other Person and applied to the Secured Obligations is at any time annulled,
avoided, set, aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or the proceeds of
any Collateral are required to be returned by Agent or any other member of the
Credit Group to such Grantor, its estate, trustee, receiver or any other party,
including any Grantor, under any Bankruptcy Law, state or federal law, common
law or equitable cause, then, to the extent of such payment or repayment, any
Lien or other Collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been made. If, prior to
any of the foregoing, (i) any Lien or other Collateral securing such Grantor’s
liability hereunder shall have been released or terminated by virtue of
Section 20(a), or (ii) any provision of this Agreement shall have been
terminated, cancelled or surrendered, such Lien, other Collateral or provision
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Grantor in respect of any
Lien or other Collateral securing such obligation or the amount of such payment.

 

21.          Survival of Representations and Warranties.  The terms set forth in
the first sentence of Section 10.11 of the Credit Agreement are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.

 

22.          GOVERNING LAW; SUBMISSION TO JURISDICTION AND SERVICE OF PROCESS;
WAIVER OF JURY TRIAL; VENUE.  THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW OTHER THAN NEW YORK GENERAL OBLIGATIONS LAW
5-1401 AND 5-1402.  The terms of Sections 10.18(b), (c), and (d), 10.19 and
10.20 of the Credit Agreement are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

 

23.          Agent.  Each reference herein to any right granted to, benefit
conferred upon or power exercisable by the “Agent” shall be a reference to
Agent, for the benefit of each member of the Credit Group and each of the Bank
Product Providers

 

24.          Miscellaneous.

 

(a)           This Agreement is a Loan Document.

 

(b)           This Agreement may be executed in any number of counterparts (and
by different parties hereto in different counterparts), each of which will
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or other electronic method of transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

(c)           If any provision of this Agreement is held to be illegal, invalid
or unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement will not be affected or impaired thereby and
(ii) the parties hereto will endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction.

 

21

--------------------------------------------------------------------------------


 

[signature pages follow]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

 

GRANTORS:

 

CH2M HILL COMPANIES, LTD.

 

CH2M HILL, INC.

 

 

 

 

 

By:

 

 

By:

 

Name:

Steven Mathews

 

Name:

Steven Mathews

Title:

Treasurer and Authorized Signatory

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

 

 

 

 

OPERATIONS MANAGEMENT INTERNATIONAL, INC.

 

CH2M HILL ENGINEERS, INC.

 

 

 

 

 

By:

 

 

By:

 

Name:

Allan Chow

 

Name:

Steven Mathews

Title:

Treasurer and Authorized Signatory

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

 

 

 

 

CH2M HILL GLOBAL, INC.

 

CH2M HILL CONSTRUCTORS, INC.

 

 

 

 

 

By:

 

 

By:

 

Name:

Steven Mathews

 

Name:

Allan Chow

Title:

Treasurer and Authorized Signatory

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

 

 

 

 

CHVENG, LLC

 

CH2M HILL PLATEAU REMEDIATION COMPANY

 

 

 

 

 

By:

 

 

By:

 

Name:

Steven Mathews

 

Name:

Steven Mathews

Title:

Treasurer and Authorized Signatory

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

 

 

 

 

CH2M HILL ALASKA, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Steven Mathews

 

 

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

[       ]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

COPYRIGHTS

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

INTELLECTUAL PROPERTY LICENSES

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

PATENTS

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

PLEDGED COMPANIES

 

Name of Grantor

 

Name of Pledged
Company

 

Number of
Shares/Units

 

Class of
Interests

 

Percentage
of Class
Owned

 

Percentage
of Class
Pledged

 

Certificate
Nos.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

TRADEMARKS

 

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

NAME; CHIEF EXECUTIVE OFFICE; TAX IDENTIFICATION NUMBERS AND ORGANIZATIONAL
NUMBERS

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS

 

Grantor

 

Jurisdiction

CH2M HILL Companies, Ltd.

 

Delaware

CH2M HILL, Inc.

 

Florida

Operations Management International, Inc.

 

California

CH2M HILL Engineers, Inc.

 

Delaware

CH2M HILL Global, Inc.

 

Delaware

CH2M HILL Constructors, Inc.

 

Delaware

CHVENG, LLC

 

Delaware

CH2M HILL Alaska, Inc.

 

Alaska

CH2M HILL Plateau Remediation Company

 

Washington

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 9

 

POST-THIRD AMENDMENT EFFECTIVE DATE REQUIREMENTS

 

1.             Property and Liability Insurance.  Within 45 Business Days after
the Third Amendment Effective Date, such Grantor shall (a) cause its Commercial
General Liability insurance maintained under Section 6.06 of the Credit
Agreement to name Agent as an additional insured party thereunder for the
benefit of the Secured Parties, and (b) deliver to Agent evidence of  (i) one or
more policies of Commercial General Liability insurance covering such Grantor
and (ii) payment of all insurance premiums for the current policy year of such
policies.

 

2.             [Other items, if any]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this     day of            , 20  , by and among Grantors listed on the signature
pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (“Wells Fargo”), in its capacity as agent for each member of
the Credit Group and the Bank Product Providers (in such capacity, together with
its successors and assigns in such capacity, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain (a) Third Amendment to Credit Agreement, dated
as of September 30, 2016 (the “Third Amendment”), by and among CH2M HILL
Companies, Ltd., a Delaware corporation (the “Parent”), CH2M HILL, Inc., a
Florida corporation (“CH2M Inc.”), Operations Management International, Inc., a
California corporation (“OMI”), CH2M HILL Engineers, Inc., a Delaware
corporation (“CH2M Engineers”), CH2M HILL Global, Inc., a Delaware corporation
(“CH2M Global”), CH2M HILL Constructors, Inc., a Delaware corporation (“CH2M
Constructors”), and CHVENG, LLC (formerly known as CH2M HILL Energy, Ltd.), a
Delaware limited liability company (“CHVENG,” and together with the Parent, CH2M
Inc., OMI, CH2M Engineers, CH2M Global and CH2M Constructors, each a “Borrower,”
and, collectively, the “Borrowers”), the Subsidiary Guarantors party thereto,
the Lenders from time to time party thereto and Wells Fargo, as Administrative
Agent and (b) Second Amended and Restated Credit Agreement, dated as of
March 28, 2014 (as amended by that certain First Amendment to Credit Agreement,
dated as of September 26, 2014, that certain Second Amendment to Credit
Agreement, dated as of March 30, 2015, that certain Consent, dated as of
April 25, 2016, and the Third Amendment and as further amended, restated,
amended and restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among the Borrowers, the Subsidiary Guarantors party
thereto, the Lenders from time to time party thereto and Wells Fargo, in
separate capacities as Swing Line Lender and as Administrative Agent on behalf
and for the benefit of the Credit Group, the Credit Group has agreed to make
certain financial accommodations available to Borrowers from time to time
pursuant to the terms and conditions thereof; and

 

WHEREAS, the members of the Credit Group and the Bank Product Providers are
willing to make the financial accommodations to Borrowers as provided for in the
Credit Agreement, the other Loan Documents, and the Bank Product Agreements, but
only upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of the Credit Group and the Bank Product
Providers, that certain Security Agreement, dated as of September 30, 2016
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Security
Agreement”); and

 

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Credit Group and the Bank Product
Providers, this Copyright Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:

 

1.             DEFINED TERMS.  All initially capitalized terms used but not
otherwise defined herein have the meanings given to them in the Security
Agreement or, if not defined therein, in the Credit

 

7

--------------------------------------------------------------------------------


 

Agreement, and this Copyright Security Agreement shall be subject to the
rules of construction set forth in Section 1(b) of the Security Agreement, which
rules of construction are incorporated herein by this reference, mutatis
mutandis.

 

2.             GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL.  Each Grantor
hereby unconditionally grants, assigns, and pledges to Agent, for the benefit
each member of the Credit Group and each of the Bank Product Providers, to
secure the Secured Obligations, a continuing security interest (referred to in
this Copyright Security Agreement as the “Security Interest”) in all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired or arising (collectively, the “Copyright Collateral”):

 

(a)           all of such Grantor’s Copyrights including those referred to on
Schedule I;

 

(b)           all renewals or extensions of the foregoing; and

 

(c)           all products and proceeds of the foregoing, including any claim by
such Grantor against third parties for past, present or future infringement of
any Copyright, including the right to receive damages.

 

Notwithstanding anything to be the contrary in this Copyright Security
Agreement, the term “Copyright Collateral” shall not include any Excluded
Collateral.

 

3.             SECURITY FOR SECURED OBLIGATIONS.  This Copyright Security
Agreement and the Security Interest created hereby secures the payment and
performance of the Secured Obligations, whether now existing or arising
hereafter.  Without limiting the generality of the foregoing, this Copyright
Security Agreement secures the payment of all amounts which constitute part of
the Secured Obligations and would be owed by Grantors, or any of them, to Agent,
the other members of the Credit Group, the Bank Product Providers or any of
them, whether or not they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Grantor.

 

4.             SECURITY AGREEMENT.  The Security Interest granted pursuant to
this Copyright Security Agreement is granted in conjunction with the security
interests granted to Agent, for the benefit of the Credit Group and the Bank
Product Providers, pursuant to the Security Agreement.  Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the Security Interest in the Copyright Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.  To the
extent there is any inconsistency between this Copyright Security Agreement and
the Security Agreement, the Security Agreement shall control.

 

5.             AUTHORIZATION TO SUPPLEMENT.  Grantors hereby authorize Agent
unilaterally to modify this Copyright Security Agreement by amending Schedule I
to include any future United States registered Copyrights or applications
therefor of each Grantor.  Notwithstanding the foregoing, no failure to so
modify this Copyright Security Agreement or amend Schedule I shall in any way
affect, invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

 

6.             COUNTERPARTS.  This Copyright Security Agreement is a Loan
Document.  This Copyright Security Agreement may be executed in any number of
counterparts (and by different parties hereto in different counterparts) each of
which will constitute an original, but all of which when taken together shall
constitute a single contract.

 

8

--------------------------------------------------------------------------------


 

7.             GOVERNING LAW, SUBMISSION TO JURISDICTION AND SERVICE OF PROCESS,
WAIVER OF JURY TRIAL AND VENUE PROVISION.  THIS COPYRIGHT SECURITY AGREEMENT
SHALL BE SUBJECT TO THE PROVISIONS REGARDING GOVERNING LAW, SUBMISSION TO
JURISDICTION AND SERVICE OF PROCESS, WAIVER OF JURY TRIAL AND VENUE SET FORTH IN
SECTION 22 OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED
HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

 

[SIGNATURE PAGE FOLLOWS]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Copyright Security
Agreement to be executed and delivered as of the day and year first above
written.

 

.

 

GRANTORS:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE I
TO
COPYRIGHT SECURITY AGREEMENT

 

COPYRIGHT REGISTRATIONS

 

Grantor

 

Copyright

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
    day of            , 20  , by and among the Grantors listed on the signature
pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (“Wells Fargo”), in its capacity as agent for each member of
the Credit Group and the Bank Product Providers (in such capacity, together with
its successors and assigns in such capacity,  “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain (a) Third Amendment to Credit Agreement, dated
as of September 30, 2016 (the “Third Amendment”), by and among CH2M HILL
Companies, Ltd., a Delaware corporation (the “Parent”), CH2M HILL, Inc., a
Florida corporation (“CH2M Inc.”), Operations Management International, Inc., a
California corporation (“OMI”), CH2M HILL Engineers, Inc., a Delaware
corporation (“CH2M Engineers”), CH2M HILL Global, Inc., a Delaware corporation
(“CH2M Global”), CH2M HILL Constructors, Inc., a Delaware corporation (“CH2M
Constructors”), and CHVENG, LLC (formerly known as CH2M HILL Energy, Ltd.), a
Delaware limited liability company (“CHVENG,” and together with the Parent, CH2M
Inc., OMI, CH2M Engineers, CH2M Global and CH2M Constructors, each a “Borrower,”
and, collectively, the “Borrowers”), the Subsidiary Guarantors party thereto,
the Lenders from time to time party thereto and Wells Fargo, as Administrative
Agent and (b) Second Amended and Restated Credit Agreement, dated as of
March 28, 2014 (as amended by that certain First Amendment to Credit Agreement,
dated as of September 26, 2014, that certain Second Amendment to Credit
Agreement, dated as of March 30, 2015, that certain Consent, dated as of
April 25, 2016, and the Third Amendment and as further amended, restated,
amended and restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among the Borrowers, the Subsidiary Guarantors party
thereto, the Lenders from time to time party thereto and Wells Fargo, in
separate capacities as Swing Line Lender and as Administrative Agent on behalf
and for the benefit of the Credit Group, the Credit Group has agreed to make
certain financial accommodations available to Borrowers from time to time
pursuant to the terms and conditions thereof; and

 

WHEREAS, the members of Credit Group and the Bank Product Providers are willing
to make the financial accommodations to Borrowers as provided for in the Credit
Agreement, the other Loan Documents, and the Bank Product Agreements, but only
upon the condition, among others, that the Grantors shall have executed and
delivered to Agent, for the benefit of the Credit Group and the Bank Product
Providers, that certain Security Agreement, dated as of September 30, 2016
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Security
Agreement”); and

 

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Credit Group and the Bank Product
Providers, this Patent Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

 

--------------------------------------------------------------------------------


 

1.             DEFINED TERMS.  All initially capitalized terms used but not
otherwise defined herein have the meanings given to them in the Security
Agreement or, if not defined therein, in the Credit Agreement, and this Patent
Security Agreement shall be subject to the rules of construction set forth in
Section 1(b) of the Security Agreement, which rules of construction are
incorporated herein by this reference, mutatis mutandis.

 

2.             GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor
hereby unconditionally grants, assigns, and pledges to Agent, for the benefit
each member of the Credit Group and each of the Bank Product Providers, to
secure the Secured Obligations, a continuing security interest (referred to in
this Patent Security Agreement as the “Security Interest”) in all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired or arising (collectively, the “Patent Collateral”):

 

(a)           all of its Patents including those referred to on Schedule I;

 

(b)           all divisionals, continuations, continuations-in-part, reissues,
reexaminations, or extensions of the foregoing; and

 

(c)           all products and proceeds of the foregoing, including any claim by
such Grantor against third parties for past, present or future infringement of
any Patent.

 

Notwithstanding anything to the contrary in this Patent Security Agreement, the
term “Patent Collateral” shall not include any Excluded Collateral.

 

3.             SECURITY FOR SECURED OBLIGATIONS.  This Patent Security Agreement
and the Security Interest created hereby secures the payment and performance of
the Secured Obligations, whether now existing or arising hereafter.  Without
limiting the generality of the foregoing, this Patent Security Agreement secures
the payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the other members of the
Credit Group, the Bank Product Providers or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.

 

4.             SECURITY AGREEMENT.  The Security Interest granted pursuant to
this Patent Security Agreement is granted in conjunction with the security
interests granted to Agent, for the benefit of the Credit Group and the Bank
Product Providers, pursuant to the Security Agreement.  Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the Security Interest in the Patent Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.  To the extent
there is any inconsistency between this Patent Security Agreement and the
Security Agreement, the Security Agreement shall control.

 

5.             AUTHORIZATION TO SUPPLEMENT.  Grantors hereby authorize Agent
unilaterally to modify this Patent Security Agreement by amending Schedule I to
include any such new patent rights of each Grantor.  Notwithstanding the
foregoing, no failure to so modify this Patent Security Agreement or amend
Schedule I shall in any way affect, invalidate or detract from Agent’s
continuing security interest in all Collateral, whether or not listed on
Schedule I.

 

6.             COUNTERPARTS.  This Patent Security Agreement is a Loan
Document.  This Patent Security Agreement may be executed in any number of
counterparts (and by different parties hereto in different counterparts) each of
which, will constitute an original, but all of which when taken together shall
constitute a single contract.

 

3

--------------------------------------------------------------------------------


 

7.             GOVERNING LAW, SUBMISSION TO JURISDICTION AND SERVICE OF PROCESS,
WAIVER OF JURY TRIAL AND VENUE PROVISION.  THIS PATENT SECURITY AGREEMENT SHALL
BE SUBJECT TO THE PROVISIONS REGARDING GOVERNING LAW, SUBMISSION TO JURISDICTION
AND SERVICE OF PROCESS, WAIVER OF JURY TRIAL AND VENUE SET FORTH IN SECTION 22
OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Patent Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

AGENT:

ACCEPTED AND ACKNOWLEDGED BY:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO PATENT SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE I
to
PATENT SECURITY AGREEMENT

 

Patents

 

Grantor

 

Patent

 

Application/
Patent No.

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PLEDGED INTERESTS ADDENDUM

 

This Pledged Interests Addendum, dated as of             , 20    (this “Pledged
Interests Addendum”), is delivered pursuant to Section 6 of the Security
Agreement referred to below.  The undersigned hereby agrees that this Pledged
Interests Addendum may be attached to that certain Security Agreement, dated as
of September 30, 2016, (as amended, restated, supplemented, or otherwise
modified from time to time, the “Security Agreement”), made by the undersigned,
together with the other Grantors named therein, to WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Agent.  Initially capitalized
terms used but not defined herein shall have the meaning ascribed to such terms
in the Security Agreement or, if not defined therein, in the Credit Agreement
(as defined in the Security Agreement), and this Pledged Interests Addendum
shall be subject to the rules of construction set forth in Section 1(b) of the
Security Agreement, which rules of construction are incorporated herein by this
reference, mutatis mutandis.  The undersigned hereby agrees that the additional
Equity Interests listed on Schedule I to the extent they constitute Collateral
shall be and become part of the Pledged Interests pledged by the undersigned to
Agent in the Security Agreement and any Person identified as a Pledged Company
on Schedule I shall, to the extent it is not already identified as a Pledged
Company under the Security Agreement, be and become a “Pledged Company” under
the Security Agreement, each with the same force and effect as if originally
named therein.

 

This Pledged Interests Addendum is a Loan Document.

 

The undersigned hereby certifies that the representations and warranties set
forth in Sections 5(i) and (j) of the Security Agreement of the undersigned are
true and correct as to the Pledged Interests listed herein on and as of the date
hereof.

 

THIS PLEDGED INTERESTS ADDENDUM SHALL BE SUBJECT TO THE PROVISIONS REGARDING
GOVERNING LAW, SUBMISSION TO JURISDICTION AND SERVICE OF PROCESS, WAIVER OF JURY
TRIAL AND VENUE SET FORTH IN SECTION 22 OF THE SECURITY AGREEMENT, AND SUCH
PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Pledged Interests Addendum
to be executed and delivered as of the day and year first above written.

 

 

 

[                   ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I
TO
PLEDGED INTERESTS ADDENDUM

 

Pledged Interests

 

Name of Grantor

 

Name of Pledged
Company

 

Number of
Shares/Units

 

Class of
Interests

 

Percentage
of Class
Owned

 

Certificate
Nos.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this     day of            , 20  , by and among Grantors listed on the signature
pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (“Wells Fargo”), in its capacity as agent for the Credit
Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain (a) Third Amendment to Credit Agreement, dated
as of September 30, 2016 (the “Third Amendment”), by and among CH2M HILL
Companies, Ltd., a Delaware corporation (the “Parent”), CH2M HILL, Inc., a
Florida corporation (“CH2M Inc.”), Operations Management International, Inc., a
California corporation (“OMI”), CH2M HILL Engineers, Inc., a Delaware
corporation (“CH2M Engineers”), CH2M HILL Global, Inc., a Delaware corporation
(“CH2M Global”), CH2M HILL Constructors, Inc., a Delaware corporation (“CH2M
Constructors”), and CHVENG, LLC (formerly known as CH2M HILL Energy, Ltd.), a
Delaware limited liability company (“CHVENG,” and together with the Parent, CH2M
Inc., OMI, CH2M Engineers, CH2M Global and CH2M Constructors, each a “Borrower,”
and, collectively, the “Borrowers”), the Subsidiary Guarantors party thereto,
the Lenders from time to time party thereto and Wells Fargo, as Administrative
Agent and (b) Second Amended and Restated Credit Agreement, dated as of
March 28, 2014 (as amended by that certain First Amendment to Credit Agreement,
dated as of September 26, 2014, that certain Second Amendment to Credit
Agreement, dated as of March 30, 2015, that certain Consent, dated as of
April 25, 2016, and the Third Amendment and as further amended, restated,
amended and restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among the Borrowers, the Subsidiary Guarantors party
thereto, the Lenders from time to time party thereto and Wells Fargo, in
separate capacities as Swing Line Lender and as Administrative Agent on behalf
and for the benefit of the Credit Group, the Credit Group has agreed to make
certain financial accommodations available to Borrowers from time to time
pursuant to the terms and conditions thereof; and

 

WHEREAS, the members of the Credit Group and the Bank Product Providers are
willing to make the financial accommodations to Borrowers as provided for in the
Credit Agreement, the other Loan Documents, and the Bank Product Agreements, but
only upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of Credit Group and the Bank Product
Providers, that certain Security Agreement, dated as of September 30, 2016
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Security
Agreement”); and

 

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of Credit Group and the Bank Product
Providers, this Trademark Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

 

1.             DEFINED TERMS.  All initially capitalized terms used but not
otherwise defined herein have the meanings given to them in the Security
Agreement or, if not defined therein, in the Credit

 

--------------------------------------------------------------------------------


 

Agreement, and this Trademark Security Agreement shall be subject to the
rules of construction set forth in Section 1(b) of the Security Agreement, which
rules of construction are incorporated herein by this reference, mutatis
mutandis.

 

2.             GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL.  Each Grantor
hereby unconditionally grants, assigns, and pledges to Agent, for the benefit
each member of the Credit Group and each of the Bank Product Providers, to
secure the Secured Obligations, a continuing security interest (referred to in
this Trademark Security Agreement as the “Security Interest”) in all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired or arising (collectively, the “Trademark Collateral”):

 

(a)           all of its Trademarks including those referred to on Schedule I;

 

(b)           all goodwill of the business connected with the use of, and
symbolized by, each Trademark and each Intellectual Property License with
respect to Trademarks; and

 

(c)           all products and proceeds (as that term is defined in the Code) of
the foregoing, including any (i) claim by such Grantor against third parties for
past, present or future infringement or dilution of any Trademark or (ii) injury
to the goodwill associated with any Trademark.

 

(d)           Notwithstanding anything to the contrary in this Trademark
Security Agreement, the term “Trademark Collateral” shall not include any
Excluded Collateral.

 

3.             SECURITY FOR SECURED OBLIGATIONS.  This Trademark Security
Agreement and the Security Interest created hereby secures the payment and
performance of the Secured Obligations, whether now existing or arising
hereafter.  Without limiting the generality of the foregoing, this Trademark
Security Agreement secures the payment of all amounts which constitute part of
the Secured Obligations and would be owed by Grantors, or any of them, to Agent,
the other members of the Credit Group, the Bank Product Providers or any of
them, whether or not they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Grantor.

 

4.             SECURITY AGREEMENT.  The Security Interest granted pursuant to
this Trademark Security Agreement is granted in conjunction with the security
interests granted to Agent, for the benefit of the Credit Group and the Bank
Product Providers, pursuant to the Security Agreement.  Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the Security Interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.  To the
extent there is any inconsistency between this Trademark Security Agreement and
the Security Agreement, the Security Agreement shall control.

 

5.             AUTHORIZATION TO SUPPLEMENT.  Grantors hereby authorize Agent
unilaterally to modify this Trademark Security Agreement by amending Schedule I
to include any such new Trademark rights of each Grantor.  Notwithstanding the
foregoing, no failure to so modify this Trademark Security Agreement or amend
Schedule I shall in any way affect, invalidate or detract from Agent’s
continuing security interest in all Collateral, whether or not listed on
Schedule I.

 

6.             COUNTERPARTS.  This Trademark Security Agreement is a Loan
Document.  This Trademark Security Agreement may be executed in any number of
counterparts (and by different parties hereto in different counterparts) each of
which will constitute an original, but all of which when taken together shall
constitute a single contract.

 

4

--------------------------------------------------------------------------------


 

7.             CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL
REFERENCE PROVISION.  THIS TRADEMARK SECURITY AGREEMENT SHALL BE SUBJECT TO THE
PROVISIONS REGARDING GOVERNING LAW, SUBMISSION TO JURISDICTION AND SERVICE OF
PROCESS, WAIVER OF JURY TRIAL AND VENUE SET FORTH IN SECTION 22 OF THE SECURITY
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.

 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

AGENT:

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT

 

Trademark Registrations/Applications

 

Grantor

 

Mark

 

Application/
Registration No.

 

App/Reg Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------